Exhibit 10.15

 

EXECUTION VERSION

 

HERTZ VEHICLE FINANCING II LP,

 

as Issuer,

 

THE HERTZ CORPORATION,

 

as Group I Administrator,

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent,

 

CERTAIN COMMITTED NOTE PURCHASERS,

 

CERTAIN CONDUIT INVESTORS,

 

CERTAIN FUNDING AGENTS FOR THE INVESTOR GROUPS,

 

and

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Trustee and Securities Intermediary

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED SERIES 2013-A SUPPLEMENT

 

dated as of October 31, 2014

 

to

 

AMENDED AND RESTATED GROUP I SUPPLEMENT

 

dated as of October 31, 2014

 

to

 

AMENDED AND RESTATED BASE INDENTURE
dated as of October 31, 2014



--------------------------------------------------------------------------------

 

$2,696,653,540.00 Series 2013-A Variable Funding Rental Car Asset Backed Notes



--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND CONSTRUCTION

2

 

 

 

Section 1.1.

Defined Terms and References

2

Section 1.2.

Rules of Construction

3

 

 

 

ARTICLE II

INITIAL ISSUANCE; INCREASES AND DECREASES OF PRINCIPAL AMOUNT OF SERIES 2013-A
NOTES

 

 

 

3

Section 2.1.

Initial Purchase; Additional Series 2013-A Notes

3

Section 2.2.

Advances

7

Section 2.3.

Procedure for Decreasing the Series 2013-A Principal Amount

12

Section 2.4.

Funding Agent Register

14

Section 2.5.

Reduction of Series 2013-A Maximum Principal Amount

14

Section 2.6.

Commitment Terms and Extensions of Commitments

15

Section 2.7.

Timing and Method of Payment

16

Section 2.8.

Legal Final Payment Date

17

Section 2.9.

Delayed Funding Purchaser Groups

17

 

 

 

ARTICLE III

INTEREST, FEES AND COSTS

18

 

 

 

Section 3.1.

Interest and Interest Rates

18

Section 3.2.

Administrative Agent and Up-Front Fees

20

Section 3.3.

Eurodollar Lending Unlawful

20

Section 3.4.

Deposits Unavailable

20

Section 3.5.

Increased or Reduced Costs, etc.

21

Section 3.6.

Funding Losses

21

Section 3.7.

Increased Capital Costs

23

Section 3.8.

Taxes

23

Section 3.9.

Series 2013-A Carrying Charges; Survival

25

Section 3.10.

Minimizing Costs and Expenses and Equivalent Treatment

25

Section 3.11.

Timing Threshold for Specified Cost Sections

25

 

 

 

ARTICLE IV

SERIES-SPECIFIC COLLATERAL

25

 

 

 

Section 4.1.

Granting Clause

25

Section 4.2.

Series 2013-A Accounts

26

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 4.3.

Trustee as Securities Intermediary

28

Section 4.4.

Series 2013-A Interest Rate Caps

30

Section 4.5.

Demand Notes

32

Section 4.6.

Subordination

33

Section 4.7.

Duty of the Trustee

33

Section 4.8.

Representations of the Trustee

33

 

 

 

ARTICLE V

PRIORITY OF PAYMENTS

33

 

 

 

Section 5.1.

Group I Collections Allocation

33

Section 5.2.

Application of Funds in the Series 2013-A Principal Collection Account

34

Section 5.3.

Application of Funds in the Series 2013-A Interest Collection Account

35

Section 5.4.

Series 2013-A Reserve Account Withdrawals

37

Section 5.5.

Series 2013-A Letters of Credit and Series 2013-A Demand Notes

38

Section 5.6.

Past Due Rental Payments

41

Section 5.7.

Series 2013-A Letters of Credit and Series 2013-A L/C Cash Collateral Account

42

Section 5.8.

Payment by Wire Transfer

45

Section 5.9.

Certain Instructions to the Trustee

45

Section 5.10.

HVF II’s Failure to Instruct the Trustee to Make a Deposit or Payment

46

 

 

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES; COVENANTS; CLOSING CONDITIONS

46

 

 

 

Section 6.1.

Representations and Warranties

46

Section 6.2.

Covenants

46

Section 6.3.

Closing Conditions

46

Section 6.4.

Securitisation Risk Retention Representations and Undertaking

46

Section 6.5.

Further Assurances

47

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE VII

AMORTIZATION EVENTS

48

 

 

 

Section 7.1.

Amortization Events

48

Section 7.2.

Effects of Amortization Events

53

 

 

 

ARTICLE VIII

FORM OF SERIES 2013-A NOTES

55

 

 

 

ARTICLE IX

TRANSFERS, REPLACEMENTS AND ASSIGNMENTS

56

 

 

 

Section 9.1.

Transfer of Series 2013-A Notes

56

Section 9.2.

Replacement of Investor Group

57

Section 9.3.

Assignments

59

 

 

 

ARTICLE X

THE ADMINISTRATIVE AGENT

63

 

 

 

Section 10.1.

Authorization and Action of the Administrative Agent

63

Section 10.2.

Delegation of Duties

64

Section 10.3.

Exculpatory Provisions

64

Section 10.4.

Reliance

64

Section 10.5.

Non-Reliance on the Administrative Agent and Other Purchasers

65

Section 10.6.

The Administrative Agent in its Individual Capacity

65

Section 10.7.

Successor Administrative Agent

65

Section 10.8.

Authorization and Action of Funding Agents

65

Section 10.9.

Delegation of Duties

66

Section 10.10.

Exculpatory Provisions

66

Section 10.11.

Reliance

66

Section 10.12.

Non-Reliance on the Funding Agent and Other Purchasers

67

Section 10.13.

The Funding Agent in its Individual Capacity

67

Section 10.14.

Successor Funding Agent

67

 

 

 

ARTICLE XI

GENERAL

67

 

 

 

Section 11.1.

Optional Repurchase of the Series 2013-A Notes

67

Section 11.2.

Information

68

Section 11.3.

Confidentiality

68

Section 11.4.

Payment of Costs and Expenses; Indemnification

69

Section 11.5.

Ratification of Group I Indenture

72

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 11.6.

Notice to the Rating Agencies

72

Section 11.7.

Third Party Beneficiary

72

Section 11.8.

Counterparts

72

Section 11.9.

Governing Law

73

Section 11.10.

Amendments

73

Section 11.11.

Group I Administrator to Act on Behalf of HVF II

74

Section 11.12.

Successors

75

Section 11.13.

Termination of Series Supplement

75

Section 11.14.

Non-Petition

75

Section 11.15.

Electronic Execution

75

Section 11.16.

Additional UCC Representations

75

Section 11.17.

Notices

76

Section 11.18.

Submission to Jurisdiction

76

Section 11.19.

Waiver of Jury Trial

77

Section 11.20.

USA Patriot Act Notice

77

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

EXHIBITS, SCHEDULES AND ANNEXES

 

Schedule I

List of Defined Terms

Schedule II

Conduit Investors and Committed Note Purchasers

Schedule III

Series 2013-A Interest Rate Cap Amortization Schedule

 

 

Exhibit A

Form of Series 2013-A Variable Funding Rental Car Asset Backed Note

Exhibit B-1

Form of Demand Note

Exhibit B-2

Form of Demand Notice

Exhibit C

Form of Series 2013-A Letter of Credit Reduction Notice

Exhibit D

Form of Lease Payment Deficit Notice

Exhibit E

Form of Purchaser’s Letter

Exhibit F

Form of Monthly Noteholders’ Statement

Exhibit G

Form of Assignment and Assumption Agreement

Exhibit H

Form of Investor Group Supplement

Exhibit I

Form of Series 2013-A Letter of Credit

Exhibit J

Form of Advance Request

Exhibit K

Form of Addendum

Exhibit L

Additional UCC Representations

Exhibit M

Form of Investor Group Maximum Principal Increase Addendum

Exhibit N

Form of Required Invoice

 

 

Annex 1

Representations and Warranties

Annex 2

Covenants

Annex 3

Closing Conditions

Annex 4

Securitisation Risk Retention Representations and Undertakings

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SERIES 2013-A SUPPLEMENT dated as of October 31, 2014
(“Series 2013-A Supplement”) between HERTZ VEHICLE FINANCING II LP, a special
purpose limited partnership established under the laws of Delaware (“HVF II”),
THE HERTZ CORPORATION, a Delaware corporation (“Hertz” or, in its capacity as
administrator with respect to the Group I Notes, the “Group I Administrator”),
the several financial institutions that serve as committed note purchasers set
forth on Schedule II hereto (each a “Committed Note Purchaser”), the several
commercial paper conduits listed on Schedule II hereto (each a “Conduit
Investor”), the financial institution set forth opposite the name of each
Conduit Investor, or if there is no Conduit Investor with respect to any
Investor Group, the Committed Note Purchaser with respect to such Investor
Group, on Schedule II hereto (the “Funding Agent” with respect to such Conduit
Investor or Committed Note Purchaser), Deutsche Bank AG, New York Branch, in its
capacity as administrative agent for the Conduit Investors, the Committed Note
Purchasers and the Funding Agents (the “Administrative Agent”), and THE BANK OF
NEW YORK MELLON TRUST COMPANY, N.A., a national banking association, as trustee
(together with its successors in trust thereunder as provided in the Base
Indenture referred to below, the “Trustee”), and as securities intermediary (in
such capacity, the “Securities Intermediary”), to the Amended and Restated Group
I Supplement, dated as of October 31, 2014 (as amended, modified or supplemented
from time to time, exclusive of Series Supplements, the “Group I Supplement”) to
the Amended and Restated Base Indenture, dated as of October 31, 2014 (as
amended, modified or supplemented from time to time, exclusive of Group
Supplements and Series Supplements, the “Base Indenture”), each between HVF II
and the Trustee.

 

PRELIMINARY STATEMENT

 

WHEREAS, Sections 2.2 and 10.1 of the Group I Supplement provide, among other
things, that HVF II and the Trustee may at any time and from time to time enter
into a supplement to the Group I Supplement for the purpose of authorizing the
issuance of one or more Series of Group I Notes;

 

WHEREAS, HVF II, Hertz, the Committed Note Purchasers, the Conduit Investors,
the Funding Agents, the Administrative Agent, the Trustee and the Securities
Intermediary entered into the Series 2013-A Supplement, dated as of November 25,
2013 (the “Initial Series 2013-A Supplement”), pursuant to which HVF II issued
the Series 2013-A Notes in favor of the Conduit Investors, or if there was no
Conduit Investor with respect to any Investor Group, the Committed Note
Purchaser with respect to such Investor Group, and obtained the agreement of the
Conduit Investors or the Committed Note Purchasers, as applicable, to make
Advances from time to time for the purchase of Series 2013-A Principal Amounts,
all of which Advances to be evidenced by the Series 2013-A Notes purchased in
connection therewith and constitute purchases of Series 2013-A Principal Amounts
corresponding to the amount of such Advances;

 

WHEREAS, the Initial Series 2013-A Supplement permits HVF II to make amendments
to the Initial Series 2013-A Supplement subject to certain conditions set forth
therein;

 

--------------------------------------------------------------------------------


 

WHEREAS, HVF II, Hertz, the Committed Note Purchasers, the Conduit Investors,
the Funding Agents, the Administrative Agent, the Trustee and the Securities
Intermediary, in accordance with the Initial Series 2013-A Supplement, desire to
amend and restate the Initial Series 2013-A Supplement as set forth herein;

 

WHEREAS, subject to the terms and conditions of this Series 2013-A Supplement,
each Conduit Investor may make Advances from time to time and each Committed
Note Purchaser is willing to commit to make Advances from time to time, to fund
purchases of Series 2013-A Principal Amounts in an aggregate outstanding amount
up to the Maximum Investor Group Principal Amount for the related Investor Group
during the Series 2013-A Revolving Period;

 

WHEREAS, Hertz, in its capacity as Group I Administrator, has joined in this
Series 2013-A Supplement to confirm certain representations, warranties and
covenants made by it in such capacity for the benefit of each Conduit Investor
and each Committed Note Purchaser;

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

DESIGNATION

 

There was created a Series of Group I Notes issued pursuant to the Initial Group
I Indenture, and such Series of Group I Notes was designated as Series 2013-A
Variable Funding Rental Car Asset Backed Notes.  On the Series 2013-A Closing
Date, one class of Series 2013-A Variable Funding Rental Car Asset Backed Notes
was issued in a principal amount equal to the Series 2013-A Initial Principal
Amount and were referred to therein and will continue to be referred to herein
as the “Series 2013-A Notes”.

 

ARTICLE I

 

DEFINITIONS AND CONSTRUCTION

 

Section 1.1.           Defined Terms and References.  Capitalized terms used
herein shall have the meanings assigned to such terms in Schedule I hereto, and
if not defined therein, shall have the meanings assigned thereto in the Group I
Supplement.  All Article, Section or Subsection references herein (including,
for the avoidance of doubt, in Schedule I hereto) shall refer to Articles,
Sections or Subsections of this Series 2013-A Supplement, except as otherwise
provided herein.  Unless otherwise stated herein, as the context otherwise
requires or if such term is otherwise defined in the Group I Supplement, each
capitalized term used or defined herein shall relate only to the Series 2013-A
Notes and not to any other Series of Notes issued by HVF II.  Unless otherwise
stated herein, all references herein to the “Series 2013-A Supplement” shall
mean the Group I Indenture, as supplemented hereby.

 

2

--------------------------------------------------------------------------------


 

Section 1.2.           Rules of Construction.  In this Series 2013-A Supplement,
including the preamble, recitals, attachments, schedules, annexes, exhibits and
joinders hereto unless the context otherwise requires:

 

(a)           the singular includes the plural and vice versa;

 

(b)           references to an agreement or document shall include the preamble,
recitals, all attachments, schedules, annexes, exhibits and joinders to such
agreement or document, and are to such agreement or document (including all such
attachments, schedules, annexes, exhibits and joinders to such agreement or
document) as amended, supplemented, restated and otherwise modified from time to
time and to any successor or replacement agreement or document, as applicable
(unless otherwise stated);

 

(c)           reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are not
prohibited by this Series 2013-A Supplement, and reference to any Person in a
particular capacity only refers to such Person in such capacity;

 

(d)           reference to any gender includes the other gender;

 

(e)           reference to any Requirement of Law means such Requirement of Law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time;

 

(f)            “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term;

 

(g)           with respect to the determination of any period of time, “from”
means “from and including” and “to” means “to but excluding”;

 

(h)           references to sections of the Code also refer to any successor
sections; and

 

(i)            the language used in this Series 2013-A Supplement will be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction will be applied against any party.

 

ARTICLE II

 

INITIAL ISSUANCE; INCREASES AND DECREASES
OF PRINCIPAL AMOUNT OF SERIES 2013-A NOTES

 

Section 2.1.           Initial Purchase; Additional Series 2013-A Notes.

 

(a)           Initial Purchase.  On the terms and conditions set forth in the
Initial Series 2013-A Supplement, HVF II issued, and caused the Trustee to
authenticate, the initial Series 2013-A Notes on the Series 2013-A Closing
Date.  Such Series 2013-A Notes for each Investor Group:

 

3

--------------------------------------------------------------------------------


 

(i)            bore a face amount as of the Series 2013-A Closing Date of up to
the “Maximum Investor Group Principal Amount” (as defined in the Initial
Series 2013-A Supplement) with respect to such Investor Group,

 

(ii)           had an initial principal amount equal to the “Series 2013-A
Initial Investor Group Principal Amount” (as defined in the Initial
Series 2013-A Supplement) with respect to such Investor Group,

 

(iii)          were dated the Series 2013-A Closing Date,

 

(iv)          were registered in the name of the respective Funding Agent or its
nominee, as agent for the related Conduit Investor, if any, and the related
Committed Note Purchaser, or in such other name as the respective Funding Agent
may request,

 

(v)           were duly authenticated in accordance with the provisions of the
Initial Group I Indenture and the Initial Series 2013-A Supplement, and

 

(vi)          were delivered to or at the direction of the respective Funding
Agent against funding of the Series 2013-A Initial Investor Group Principal
Amount for such Investor Group, by such Investor Group, in accordance with
Sections 2.2(b), (c), (e) and (f) of the Initial Series 2013-A Supplement, as if
such Series 2013-A Initial Investor Group Principal Amount was an Advance.

 

(b)           Additional Investor Groups.  Subject only to compliance with this
Section 2.1(b), Section 2.1(d), Section 2.1(e) and Section 2.1(h), on any
Business Day during the Series 2013-A Revolving Period, HVF II from time to time
may increase the Series 2013-A Maximum Principal Amount by entering into an
Addendum with each member of an Additional Investor Group and its related
Funding Agent, and upon execution of any such Addendum, such related Funding
Agent, the Conduit Investors, if any, and the Committed Note Purchasers in such
Additional Investor Group shall become parties to this Series 2013-A Supplement
from and after the date of such execution.  HVF II shall provide at least one
(1) Business Day’s prior written notice to each Funding Agent party hereto as of
the date of such notice, the Administrative Agent and each Rating Agency, of any
such addition, setting forth (i) the names of the Conduit Investors, if any, and
the Committed Note Purchasers that are members of such Additional Investor Group
and their related Funding Agent, (ii) the Maximum Investor Group Principal
Amount and the Additional Investor Group Initial Principal Amount, in each case
with respect to such Additional Investor Group, (iii) the Series 2013-A Maximum
Principal Amount and each Committed Note Purchaser’s Committed Note Purchaser
Percentage in each case after giving effect to such addition and (iv) the
desired effective date of such addition.  On the effective date of each such
addition, the Administrative Agent shall revise Schedule II hereto in accordance
with the information provided in the notice described above relating to such
addition.

 

(c)           Investor Group Maximum Principal Increase.  Subject only to
compliance with this Section 2.1(c), Section 2.1(d), Section 2.1(e) and
Section 2.1(h), on

 

4

--------------------------------------------------------------------------------


 

any Business Day during the Series 2013-A Revolving Period, HVF II and any
Investor Group and its related Funding Agent, Conduit Investors, if any, and
Committed Note Purchasers may increase such Investor Group’s Maximum Investor
Group Principal Amount and effect a corresponding increase to the Series 2013-A
Maximum Principal Amount (any such increase, an “Investor Group Maximum
Principal Increase”) by entering into an Investor Group Maximum Principal
Increase Addendum.  HVF II shall provide at least one (1) Business Day’s prior
written notice to each Funding Agent party hereto as of the date of such notice
and the Administrative Agent of any such increase, setting forth (i) the names
of the Funding Agent, the Conduit Investors, if any, and the Committed Note
Purchasers that are members of such Investor Group, (ii) the Maximum Investor
Group Principal Amount with respect to such Investor Group, the Series 2013-A
Maximum Principal Amount, and each Committed Note Purchaser’s Committed Note
Purchaser Percentage, in each case after giving effect to such Investor Group
Maximum Principal Increase, (iii) the Investor Group Maximum Principal Increase
Amount in connection with such Investor Group Maximum Principal Increase, if
any, and (iv) the desired effective date of such Investor Group Maximum
Principal Increase.  On the effective date of each Investor Group Maximum
Principal Increase, the Administrative Agent shall revise Schedule II hereto in
accordance with the information provided in the notice described above relating
to such Investor Group Maximum Principal Increase.

 

(d)           Conditions to Issuance of Additional Series 2013-A Notes.  In
connection with the addition of an Additional Investor Group or an Investor
Group Maximum Principal Increase, additional Series 2013-A Notes (“Additional
Series 2013-A Notes”) may be issued subsequent to the Series 2013-A Restatement
Effective Date subject to the satisfaction of each of the following conditions:

 

(i)            the amount of such issuance of Additional Series 2013-A Notes, if
applicable, shall be equal to or greater than $2,500,000 and integral multiples
of $100,000 in excess thereof; provided that, if such issuance is in connection
with the reduction of the Series 2013-B Maximum Principal Amount to zero, then
such issuance may be in an integral multiple of less than $100,000;

 

(ii)           no Amortization Event or Potential Amortization Event, in each
case with respect to the Series 2013-A Notes has occurred and is continuing and
such issuance and the application of any proceeds thereof, will not cause an
Amortization Event or Potential Amortization Event, in each case with respect to
the Series 2013-A Notes;

 

(iii)          all representations and warranties set forth in Article V of the
Base Indenture, Article VII of the Group I Supplement and Article VI of this
Series 2013-A Supplement shall be true and correct with the same effect as if
made on and as of such date (except to the extent such representations expressly
relate to an earlier date); and

 

(iv)          each Rating Agency shall have received prior written notice of
such issuance of Additional Series 2013-A Notes, if applicable.

 

5

--------------------------------------------------------------------------------


 

(e)           Additional Series 2013-A Notes Face and Principal Amount. 
Additional Series 2013-A Notes shall bear a face amount equal to up to the
Maximum Investor Group Principal Amount with respect to the Additional Investor
Group or, in the case of an Investor Group Maximum Principal Increase, the
Maximum Investor Group Principal Amount with respect to the related Investor
Group (after giving effect to such Investor Group Maximum Principal Increase
with respect to such Investor Group), as applicable, and initially shall be
issued in a principal amount equal to the Additional Investor Group Initial
Principal Amount, if any, with respect to such Additional Investor Group and, in
the case of an Investor Group Maximum Principal Increase, the sum of the amount
of the related Investor Group Maximum Principal Increase and the Investor Group
Principal Amount of such Investor Group’s Series 2013-A Notes surrendered for
cancellation in connection with such Investor Group Maximum Principal Increase. 
Upon the issuance of any such Additional Series 2013-A Notes, the Series 2013-A
Maximum Principal Amount shall be increased by the Maximum Investor Group
Principal Amount for any such Additional Investor Group or the amount of any
such Investor Group Maximum Principal Increase, as applicable.  No later than
one Business Day following any such Investor Group Maximum Principal Increase,
the Administrative Agent shall revise Schedule II to reflect such Investor Group
Maximum Principal Increase, which revision, for the avoidance of doubt, shall
not require the consent of the Trustee or any Series 2013-A Noteholder.

 

(f)            No Consents Required.  Notwithstanding anything herein or in any
other Series 2013-A Related Document to the contrary, no consent of any existing
Investor Group or its related Funding Agent, Conduit Investors, if any,
Committed Note Purchasers or the Administrative Agent is required for HVF II to
(i) enter into an Addendum, (ii) cause each member of an Additional Investor
Group and its related Funding Agent to become parties to this Series 2013-A
Supplement, (iii) increase the Maximum Investor Group Principal Amount with
respect to any Investor Group, (iv) increase the Series 2013-A Maximum Principal
Amount or (v) modify Schedule II, in each case as set forth in this Section 2.1.

 

(g)           Proceeds.  Proceeds from the initial issuance of the Series 2013-A
Notes and from any Additional Series 2013-A Notes shall be deposited into the
Series 2013-A Principal Collection Account and allocated in accordance with
Article V hereof.

 

(h)           Pairing Conditions.

 

(i)    So long as the Series 2013-B Notes are Outstanding (as “Outstanding” is
defined in the Series 2013-B Supplement), no increase of the Series 2013-A
Maximum Principal Amount pursuant to Section 2.1(b) shall be effective unless
(A) the Additional Investor Group to become party to this Series 2013-A
Supplement in connection therewith shall contemporaneously upon the execution of
the related Addendum become party to the Series 2013-B Supplement as a Series
2013-B Additional Investor Group pursuant to Section 2.1(b) of the Series 2013-B
Supplement by execution of a Series 2013-B Addendum and (B) immediately after
giving effect to the execution of such Addendum and such Series 2013-B Addendum,
such Additional Investor

 

6

--------------------------------------------------------------------------------


 

Group’s Commitment Percentage shall equal such Series 2013-B Additional Investor
Group’s Series 2013-B Commitment Percentage.

 

(ii)   So long as the Series 2013-B Notes are Outstanding (as “Outstanding” is
defined in the Series 2013-B Supplement), no increase to any Investor Group’s
Maximum Investor Group Principal Amount or corresponding increase to the Series
2013-A Maximum Principal Amount, in any case pursuant to Section 2.1(c), shall
be effective unless immediately after giving effect to such increase, such
Investor Group’s Commitment Percentage shall equal such Investor Group’s (in
such Investor Group’s capacity as a Series 2013-B Investor Group) Series 2013-B
Commitment Percentage.

 

(i)            Increase of Series 2013-A Maximum Principal Amount.  In
connection with any reduction of the Series 2013-B Maximum Principal Amount
effected pursuant to Section 2.5(b) of the Series 2013-B Supplement, HVF II,
upon three (3) Business Days’ notice to the Administrative Agent, each Funding
Agent, each Conduit Investor and each Committed Note Purchaser, may effect an
increase of the Series 2013-A Maximum Principal Amount and a corresponding
increase of each Maximum Investor Group Principal Amount; provided that, with
respect to any increase effected pursuant to this Section 2.1(i), such increase
shall be limited to the amount of such reduction to the Series 2013-B Maximum
Principal Amount.  Any increase made pursuant to this Section 2.1(i) shall be
made ratably among the Investor Groups’ on the basis of their respective Maximum
Investor Group Principal Amounts, and no later than one Business Day following
any such increase of the Series 2013-A Maximum Principal Amount, the
Administrative Agent shall revise Schedule II to reflect each related increase
of each Investor Group Maximum Principal Amount, which revision, for the
avoidance of doubt, shall not require the consent of the Trustee or any Series
2013-A Noteholder.

 

(j)            Previous Investor Group Maximum Principal Increases.  Prior to
the Series 2013-A Restatement Effective Date, HVF II and a number of Investor
Groups, pursuant to Section 2.1(c) of the Initial Series 2013-A Supplement,
increased such Investor Groups’ “Maximum Investor Group Principal Amounts” (as
defined in the Initial Series 2013-A Supplement), and such increase resulted in
the Maximum Investor Group Principal Amounts set forth opposite the name of the
Committed Note Purchaser included in each Investor Group on Schedule II as of
the date hereof.

 

Section 2.2.           Advances.

 

(a)           Advance Requests.  Subject to the terms of this Series 2013-A
Supplement, including satisfaction of the Funding Conditions, the aggregate
principal amount of the Series 2013-A Notes may be increased from time to time.
On any Business Day during the Series 2013-A Revolving Period, HVF II, subject
to this Section 2.2, may increase the Series 2013-A Principal Amount (such
increase, including any increase resulting from an Investor Group Maximum
Principal Increase Amount or an Additional Investor Group Initial Principal
Amount, is referred to as an “Advance”), by issuing, at par, additional
principal amounts of the Series 2013-A Notes allocated in accordance with
Section 2.2(d).

 

7

--------------------------------------------------------------------------------


 

(i)            Whenever HVF II wishes a Conduit Investor, or if there is no
Conduit Investor with respect to any Investor Group, the Committed Note
Purchaser with respect to such Investor Group, to make an Advance, HVF II shall
notify the Administrative Agent, the related Funding Agent and the Trustee by
providing written notice delivered to the Administrative Agent, the Trustee and
such Funding Agent (with a copy of such notice delivered to the Committed Note
Purchasers) no later than 11:30 a.m. (New York City time) on the second Business
Day prior to the proposed Advance (which notice may be combined with the notice
delivered pursuant to Section 2.1(b), in the case of an Advance in connection
with an Additional Investor Group Initial Principal Amount, or pursuant to
Section 2.1(c), in the case of an Advance in connection with an Investor Group
Maximum Principal Increase Amount).  Each such notice shall be irrevocable and
shall in each case refer to this Series 2013-A Supplement and specify the
aggregate amount of the requested Advance to be made on such date; provided,
however, if HVF II receives a Delayed Funding Notice in accordance with Section
2.2(e) by 6:00 p.m. (New York time) on the second Business Day prior to the date
of any proposed Advance, HVF II shall have the right to revoke the Advance
Request by providing the Administrative Agent and each Funding Agent (with a
copy to the Trustee and each Committed Note Purchaser) written notice, by
telecopy or electronic mail, of such revocation no later than 10:00 a.m. (New
York time) on the Business Day prior to the proposed date of such Advance.

 

(ii)           Each Funding Agent shall promptly advise its related Conduit
Investor, or if there is no Conduit Investor with respect to any Investor Group,
its related Committed Note Purchaser, of any notice given pursuant to Section
2.2(a) and, if there is a Conduit Investor with respect to any Investor Group,
shall promptly thereafter (but in no event later than 11:00 a.m. (New York City
time) on the proposed date of the Advance), notify HVF II and the related
Committed Note Purchaser(s), whether such Conduit Investor has determined to
make such Advance.

 

(b)           Party Obligated to Fund Advances.  Upon HVF II’s request in
accordance with Section 2.2(a):

 

(i)            each Conduit Investor, if any, may fund Advances (whether as a
Non-Delayed Amount or a Delayed Amount) from time to time during the Series
2013-A Revolving Period;

 

(ii)           if any Conduit Investor determines that it will not make an
Advance (whether as a Non-Delayed Amount or a Delayed Amount) or any portion of
an Advance (whether as a Non-Delayed Amount or a Delayed Amount), then such
Conduit Investor shall notify the Administrative Agent and the Funding Agent
with respect to such Conduit Investor, and each Committed Note Purchaser with
respect to such Conduit Investor, subject to Section 2.2(e), shall fund its pro
rata portion (by Committed Note Purchaser Percentage) of the Commitment
Percentage with respect to such Investor Group of such Advance (whether as a

 

8

--------------------------------------------------------------------------------


 

Non-Delayed Amount or a Delayed Amount) not funded by such Conduit Investor; and

 

(iii)          if there is no Conduit Investor with respect any Investor Group,
then the Committed Note Purchaser(s) with respect to such Investor Group,
subject to Section 2.2(e), shall fund Advances (whether as a Non-Delayed Amount
or a Delayed Amount) from time to time.

 

(c)           Conduit Investor Funding.  Each Conduit Investor hereby agrees
with respect to itself that it will use commercially reasonable efforts to fund
Advances made by its Investor Group through the issuance of Series 2013-A
Commercial Paper; provided that, (i) no Conduit Investor will have any
obligation to use commercially reasonable efforts to fund Advances made by its
Investor Group through the issuance of Series 2013-A Commercial Paper at any
time that the funding of such Advance through the issuance of Series 2013-A
Commercial Paper would be prohibited by the program documents governing such
Conduit Investor’s commercial paper program, (ii) nothing herein is (or shall be
construed) as a commitment by any Conduit Investor to fund any Advance through
the issuance of Series 2013-A Commercial Paper; provided further that, the
Conduit Investors shall not, and shall not be obligated to, fund or pay any
amount pursuant to this Series 2013-A Supplement unless (i) the respective
Conduit Investor has received funds that may be used to make such funding or
other payment and which funds are not required to repay any of the commercial
paper notes (“CP Notes”) issued by such Conduit Investor when due and (ii) after
giving effect to such funding or payment, either (x) such Conduit Investor could
issue CP Notes to refinance all of its outstanding CP Notes (assuming such
outstanding CP Notes matured at such time) in accordance with the program
documents governing its commercial paper program or (y) all of the CP Notes are
paid in full.  Any amount that a Conduit Investor does not pay pursuant to the
operation of the second proviso of the preceding sentence shall not constitute a
claim (as defined in Section 101 of the Bankruptcy Code) against or obligation
of such Conduit Investor for any such insufficiency.

 

(d)           Advance Allocations.  HVF II shall allocate the proposed Advance
among the Investor Groups ratably by their respective Commitment Percentages;
provided that, in the event that one or more Additional Investor Groups become
party to this Series 2013-A Supplement in accordance with Section 2.1(b) or one
or more Investor Group Maximum Principal Increases are effected in accordance
with Section 2.1(c), any Additional Investor Group Initial Principal Amount in
connection with the addition of each such Additional Investor Group, any
Investor Group Maximum Principal Increase Amount in connection with each such
Investor Group Maximum Principal Increase, and each Advance subsequent to either
of the foregoing shall be allocated solely to such Additional Investor Groups
and/or such Investor Groups, as applicable, until (and only until) the Series
2013-A Principal Amount is allocated ratably among all Investor Groups (based
upon each such Investor Group’s Commitment Percentage after giving effect to
each such Additional Investor Group becoming party hereto and/or each such
Investor Group Maximum Principal Increase, as applicable); provided further that
on or prior to the Payment Date immediately following the date on which any such
Additional Investor Group becomes party hereto or an Investor Group

 

9

--------------------------------------------------------------------------------


 

Maximum Principal Increase occurs, HVF II shall use commercially reasonable
efforts to request Advances and/or effect Voluntary Decreases to the extent
necessary to cause (after giving effect to such Advances and Voluntary
Decreases) the Series 2013-A Principal Amount to be allocated ratably among all
Investor Groups (based upon each such Investor Group’s Commitment Percentage
after giving effect to such Additional Investor Group becoming party hereto or
such Investor Group Maximum Principal Increase, as applicable).

 

(e)           Delayed Funding Procedures.  (i)      A Delayed Funding Purchaser,
upon receipt of any notice of an Advance pursuant to Section 2.2(a), promptly
(but in no event later than 6:00 p.m. (New York time) on the second Business Day
prior to the proposed date of such Advance) may notify HVF II in writing (a
“Delayed Funding Notice”) of its election to designate such Advance as a delayed
Advance (such Advance, a “Designated Delayed Advance”).  If such Delayed Funding
Purchaser’s ratable portion of such Advance exceeds its Required Non-Delayed
Amount (such excess amount, the “Permitted Delayed Amount”), then the Delayed
Funding Purchaser shall also include in the Delayed Funding Notice the portion
of such Advance (such amount as specified in the Delayed Funding Notice, not to
exceed such Delayed Funding Purchaser’s Permitted Delayed Amount, the “Delayed
Amount”) that the Delayed Funding Purchaser has elected to fund on a Business
Day that is on or prior to the thirty-fifth (35th) day following the proposed
date of such Advance (such date as specified in the Delayed Funding Notice, the
“Delayed Funding Date”) rather than on the date for such Advance specified in
the related Advance Request.

 

(ii)             If (A) one or more Delayed Funding Purchasers provide a Delayed
Funding Notice to HVF II specifying a Delayed Amount in respect of any Advance
and (B) HVF II shall not have revoked the notice of the Advance by 10:00 a.m.
(New York time) on the Business Day preceding the proposed date of such Advance,
then HVF II, by no later than 11:30 a.m. (New York time) on the Business Day
preceding the date of such proposed Advance, may (but shall have no obligation
to) direct each Available Delayed Amount Committed Note Purchaser to fund an
additional portion of such Advance on the proposed date of such Advance equal to
such Available Delayed Amount Committed Note Purchaser’s proportionate share
(based upon the relative Committed Note Purchaser Percentage of such Available
Delayed Amount Committed Note Purchasers) of the aggregate Delayed Amount with
respect to the proposed Advance; provided that, (i) no Available Delayed Amount
Committed Note Purchaser shall be required to fund any portion of any portion of
its proportionate share of such aggregate Delayed Amount that would cause its
Investor Group Principal Amount to exceed its Maximum Investor Group Principal
Amount and (ii) any Conduit Investor, if any, in the Available Delayed Amount
Committed Note Purchaser’s Investor Group may, in its sole discretion, agree to
fund such proportionate share of such aggregate Delayed Amount.

 

(iii)            Upon receipt of any notice of a Delayed Amount in respect of an
Advance pursuant to Section 2.2(e)(ii), an Available Delayed Amount Committed
Note Purchaser, promptly (but in no event later than 6:00 p.m. (New York time)
on the Business Day prior to the proposed date of such Advance) may notify

 

10

--------------------------------------------------------------------------------


 

HVF II in writing (a “Second Delayed Funding Notice”) of its election to decline
to fund a portion of its proportionate share of such Delayed Amount (such
portion, the “Second Delayed Funding Notice Amount”); provided that, the Second
Delayed Funding Notice Amount shall not exceed the excess, if any, of (A) such
Available Delayed Amount Committed Note Purchaser’s proportionate share of such
Delayed Amount over (B) such Available Delayed Amount Committed Note Purchaser’s
Required Non-Delayed Amount (after giving effect to the funding of any amount in
respect of such Advance to be made by such Available Delayed Amount Committed
Note Purchaser or the Conduit Investor in such Available Delayed Amount
Committed Note Purchaser’s Investor Group) (such excess amount, the “Second
Permitted Delayed Amount”), and upon any such election, such Available Delayed
Amount Committed Note Purchaser shall include in the Second Delayed Funding
Notice the Second Delayed Funding Notice Amount.

 

(f)            Funding Advances.

 

(i)            Subject to the other conditions set forth in this Section 2.2, on
the date of each Advance, each Conduit Investor and Committed Note Purchaser(s)
funding such Advance shall make available to HVF II its portion of the amount of
such Advance (other than any Delayed Amount) by wire transfer in U.S. dollars in
same day funds to the Series 2013-A Principal Collection Account no later than
2:00 p.m. (New York City time) on the date of such Advance.  Proceeds from any
Advance shall be deposited into the Series 2013-A Principal Collection Account.

 

(ii)           A Delayed Funding Purchaser that delivered a Delayed Funding
Notice in respect of a Delayed Amount shall be obligated to fund such Delayed
Amount on the related Delayed Funding Date in the manner set forth in the next
succeeding sentence, irrespective of whether the Series 2013-A Commitment
Termination Date shall have occurred on or prior to such Delayed Funding Date or
HVF II would be able to satisfy the Funding Conditions on such Delayed Funding
Date.  Such Delayed Funding Purchaser shall (i) pay the sum of the Second
Delayed Funding Notice Amount related to such Delayed Amount, if any, to HVF II
no later than 2:00 p.m. (New York time) on the related Delayed Funding Date by
wire transfer in U.S. dollars in same day funds to the Series 2013-A Principal
Collection Account, and (ii) pay the Delayed Funding Reimbursement Amount
related to such Delayed Amount, if any, on such related Delayed Funding Date to
each applicable Funding Agent in immediately available funds for the ratable
benefit of the related Available Delayed Amount Purchasers that funded the
Delayed Amount on the date of the Advance related to such Delayed Amount in
accordance with Section 2.2(e)(ii), based on the relative amount of such Delayed
Amount funded by such Available Delayed Amount Purchaser on the date of such
Advance pursuant to Section 2.2(e)(ii).

 

(g)           Funding Defaults.  If, by 2:00 p.m. (New York City time) on the
date of any Advance, one or more Committed Note Purchasers in an Investor Group
(each, a “Defaulting Committed Note Purchaser,” and each Committed Note
Purchaser in

 

11

--------------------------------------------------------------------------------


 

the related Investor Group that is not a Defaulting Committed Note Purchaser, a
“Non-Defaulting Committed Note Purchaser”) fails to make its portion of such
Advance, available to HVF II pursuant to Section 2.2(f) (the aggregate amount
unavailable to HVF II as a result of any such failure being herein called an
“Advance Deficit”), then the Funding Agent for such Investor Group, by no later
than 2:30 p.m. (New York City time) on the applicable date of such Advance,
shall instruct each Non-Defaulting Committed Note Purchaser in the same Investor
Group as the Defaulting Committed Note Purchaser to pay, by no later than 3:00
p.m. (New York City time), in immediately available funds, to the Series 2013-A
Principal Collection Account, an amount equal to the lesser of (i) such
Non-Defaulting Committed Note Purchaser’s pro rata portion (based upon the
relative Committed Note Purchaser Percentage of such Non-Defaulting Committed
Note Purchasers) of the Advance Deficit and (ii) the amount by which such
Non-Defaulting Committed Note Purchaser’s pro rata portion (by Committed Note
Purchaser Percentage) of the Maximum Investor Group Principal Amount for such
Investor Group exceeds the portion of the Investor Group Principal Amount for
such Investor Group funded by such Non-Defaulting Committed Note Purchaser
(determined after giving effect to all Advances already made by such Investor
Group on such date).  A Defaulting Committed Note Purchaser shall forthwith,
upon demand, pay to the applicable Funding Agent for the ratable benefit of the
Non-Defaulting Committed Note Purchasers all amounts paid by each such
Non-Defaulting Committed Note Purchaser on behalf of such Defaulting Committed
Note Purchaser, together with interest thereon, for each day from the date a
payment was made by a Non-Defaulting Committed Note Purchaser until the date
such Non-Defaulting Committed Note Purchaser has been paid such amounts in full,
at a rate per annum equal to the sum of the Series 2013-A Base Rate plus 0.50%
per annum.  For the avoidance of doubt, no Delayed Funding Purchaser that has
provided a Delayed Funding Notice in respect of an Advance shall be considered
to be in default of its obligation to fund its Delayed Amount or be treated as a
Defaulting Committed Note Purchaser hereunder unless and until it has failed to
fund the Delayed Funding Reimbursement Amount or the Second Delayed Funding
Notice Amount on the related Delayed Funding Date in accordance with Section
2.2(f)(ii).

 

Section 2.3.           Procedure for Decreasing the Series 2013-A Principal
Amount.

 

(a)           Principal Decreases.  Subject to the terms of this Series 2013-A
Supplement, the aggregate principal amount of the Series 2013-A Notes may be
decreased from time to time.

 

(b)           Mandatory Decrease.

 

(i)            Obligation to Decrease.  If any Series 2013-A Excess Principal
Event shall have occurred and be continuing, then, within five (5) Business Days
following HVF II’s discovery of such Series 2013-A Excess Principal Event, HVF
II shall withdraw from the Series 2013-A Principal Collection Account an amount
equal to the lesser of (x) the amount then on deposit in such account and
available for distribution to effect a reduction in the Series 2013-A Principal
Amount pursuant to Section 5.2(c), and (y) the amount necessary so that, after
giving effect to all Voluntary Decreases prior to such date, no such Series
2013-A

 

12

--------------------------------------------------------------------------------


 

Excess Principal Event shall exist, and distribute the lesser of such (x) and
(y) to the Series 2013-A Noteholders in respect of principal of the Series
2013-A Notes to make a reduction in the Series 2013-A Principal Amount in
accordance with Section 5.2 (each reduction of the Series 2013-A Principal
Amount pursuant to this clause (i), a “Mandatory Decrease” and the amount of
each such reduction, the “Mandatory Decrease Amount”).

 

(ii)           Breakage.  Subject to and in accordance with Section 3.6, with
respect to each Mandatory Decrease, HVF II shall reimburse each Investor Group
on the next succeeding Payment Date for any associated breakage costs payable as
a result of such Mandatory Decrease.

 

(iii)          Notice of Mandatory Decrease.  Upon discovery of any Series
2013-A Excess Principal Event, HVF II, within two (2) Business Days of such
discovery, shall deliver written notice of any related Mandatory Decreases, any
related Mandatory Decrease Amount and the date of any such Mandatory Decrease to
the Trustee and each Series 2013-A Noteholder.

 

(c)           Voluntary Decrease.

 

(i)            Procedures for Voluntary Decrease.  On any Business Day, upon at
least three (3) Business Day’s prior notice to each Series 2013-A Noteholder,
each Conduit Investor, each Committed Note Purchaser and the Trustee, HVF II may
decrease the Series 2013-A Principal Amount in whole or in part (each such
reduction of the Series 2013-A Principal Amount pursuant to this Section 2.3(c),
a “Voluntary Decrease”) by withdrawing from the Series 2013-A Principal
Collection Account an amount up to the sum of all amounts then on deposit in
such account and available for distribution to effect a Voluntary Decrease
pursuant to Section 5.2, and distributing the amount of such withdrawal (such
amount, the “Voluntary Decrease Amount”) to the Series 2013-A Noteholders as
specified in Section 5.2.  Each such notice shall set forth the date of such
Voluntary Decrease, the related Voluntary Decrease Amount, whether HVF II is
electing to pay any Terminated Purchaser in connection with such Voluntary
Decrease, and the amount to be paid to such Terminated Purchaser (if any).

 

(ii)           Breakage.  Subject to and in accordance with Section 3.6, with
respect to each Voluntary Decrease, HVF II shall reimburse each Investor Group
on the next succeeding Payment Date for any associated breakage costs payable as
a result of such Voluntary Decrease.

 

(iii)          Voluntary Decrease Minimum Denominations.  Each such Voluntary
Decrease shall be, in the aggregate for all Series 2013-A Notes, in a minimum
principal amount of $5,000,000 and integral multiples of $100,000 in excess
thereof unless such Voluntary Decrease is allocated to pay any Investor Group
Principal Amount in full.

 

13

--------------------------------------------------------------------------------


 

(d)           Series 2013-A Restatement Effective Date Payments. 
Notwithstanding anything herein or in any other Series 2013-A Related Document
to the contrary, on the Series 2013-A Restatement Effective Date, HVF II shall
pay or cause to be paid to each Series 2013-A Noteholder, as a payment of
principal of each such Series 2013-A Noteholder’s Series 2013-A Note, the Series
2013-A Restatement Effective Date Principal Payment with respect to such Series
2013-A Noteholder; provided that, all fees and interest accrued with respect to
each Series 2013-A Note through the Series 2013-A Restatement Effective Date
shall be paid on the first Payment Date following the Series 2013-A Restatement
Effective Date.  For the avoidance of doubt, no notice requirement shall apply
with respect to the payment of the Series 2013-A Restatement Effective Date
Principal Payments on the Series 2013-A Restatement Effective Date.

 

Section 2.4.           Funding Agent Register.  On each date of an Advance or
Decrease hereunder, a duly authorized officer, employee or agent of the related
Funding Agent shall make appropriate notations in its books and records of the
amount of such Advance or Decrease, as applicable.  HVF II hereby authorizes
each duly authorized officer, employee and agent of such Funding Agent to make
such notations on the books and records as aforesaid and every such notation
made in accordance with the foregoing authority shall be prima facie evidence of
the accuracy of the information so recorded and shall be binding on HVF II
absent manifest error; provided, however, that in the event of a discrepancy
between the books and records of such Funding Agent and the records maintained
by the Trustee pursuant to this Series 2013-A Supplement, such discrepancy shall
be resolved by such Funding Agent and the Administrative Agent and the Trustee
shall be directed by the Administrative Agent to update its records accordingly.

 

Section 2.5.           Reduction of Series 2013-A Maximum Principal Amount.

 

(a)           HVF II, upon three (3) Business Days’ notice to the Administrative
Agent, each Funding Agent, each Conduit Investor and each Committed Note
Purchaser, may effect a permanent reduction (but without prejudice to HVF II’s
right to effect an Investor Group Maximum Principal Increase with respect to any
Investor Group or add any Additional Investor Group in the future, in each case
in accordance with Section 2.1) of the Series 2013-A Maximum Principal Amount
and a corresponding reduction of each Maximum Investor Group Principal Amount;
provided that, with respect to any such reduction effected pursuant to this
clause (a),

 

(i)            any such reduction (A) will be limited to the undrawn portion of
the Series 2013-A Maximum Principal Amount, although any such reduction may be
combined with a Decrease effected pursuant to and in accordance with Section
2.3, and (B) must be in a minimum amount of $10,000,000; provided that, solely
for the purposes of this Section 2.5(a)(i), such undrawn portion of the Series
2013-A Maximum Principal Amount shall not include any then unfunded Delayed
Amounts relating to any Advance the notice with respect to which HVF II shall
not have revoked as of the date of such reduction, and

 

14

--------------------------------------------------------------------------------


 

(ii)           after giving effect to such reduction, the Series 2013-A Maximum
Principal Amount equals or exceeds $100,000,000, unless reduced to zero.

 

(b)           HVF II, upon three (3) Business Days’ notice to the Administrative
Agent, each Funding Agent, each Conduit Investor and each Committed Note
Purchaser, may effect a reduction (without prejudice of HVF II’s right to effect
an Investor Group Maximum Principal Increase with respect to any Investor Group
or add any Additional Investor Group in the future, in each case in accordance
with Section 2.1) of the Series 2013-A Maximum Principal Amount and a
corresponding reduction of each Maximum Investor Group Principal Amount;
provided that, with respect to any such reduction effected pursuant to this
clause (b),

 

(i)            any such reduction (A) will be limited to the undrawn portion of
the Series 2013-A Maximum Principal Amount as of the date of such reduction,
although any such reduction may be combined with a Decrease effected pursuant to
and in accordance with Section 2.3, and (B) must be in a minimum amount of
$10,000,000; provided that, solely for the purposes of this Section 2.5(b)(i),
such undrawn portion of the Series 2013-A Maximum Principal Amount shall not
include any then unfunded Delayed Amounts relating to any Advance the notice
with respect to which HVF II shall not have revoked as of the date of such
reduction,

 

(ii)           after giving effect to such reduction, the Series 2013-A Maximum
Principal Amount equals or exceeds $100,000,000, unless reduced to zero,

 

(iii)          after giving effect to such reduction, the aggregate amount of
all reductions effected pursuant this clause (b) as of the effective date of
such reduction shall not exceed $900,000,000, and

 

(iv)          so long as the Series 2013-B Notes are Outstanding (as
“Outstanding” is defined in the Series 2013-B Supplement), contemporaneously
with such reduction, the Series 2013-B Maximum Principal Amount shall have been
increased in an amount equal to such reduction in accordance with the terms of
the Series 2013-B Supplement.

 

Any reduction made pursuant to this Section 2.5 shall be made ratably among the
Investor Groups’ on the basis of their respective Maximum Investor Group
Principal Amounts.  No later than one Business Day following any reduction of
the Series 2013-A Maximum Principal Amount becoming effective, the
Administrative Agent shall revise Schedule II to reflect such reduction, which
revision, for the avoidance of doubt, shall not require the consent of the
Trustee or any Series 2013-A Noteholder.

 

Section 2.6.           Commitment Terms and Extensions of Commitments.

 

(a)           Term.  The “Term” of the Commitment hereunder shall be for a
period commencing on the date hereof and ending on the Series 2013-A Commitment
Termination Date.

 

15

--------------------------------------------------------------------------------


 

(b)           Requests for Extensions.  HVF II may request, through the
Administrative Agent, that each Funding Agent, for the account of the related
Investor Group, consents to an extension of the Series 2013-A Commitment
Termination Date for such period as HVF II may specify (the “Extension Length”),
which consent will be granted or withheld by each Funding Agent, on behalf of
the related Investor Group, in its sole discretion.

 

(c)           Procedures for Extension Consents.  Upon receipt of any request
described in clause (b) above, the Administrative Agent shall promptly notify
each Funding Agent thereof, each of which Funding Agents shall notify each
Conduit Investor, if any, and each Committed Note Purchaser in its Investor
Group thereof.  Not later than the first Business Day following the 30th day
after such request for an extension (such period, the “Election Period”), each
Committed Note Purchaser shall notify HVF II and the Administrative Agent of its
willingness or refusal to consent to such extension and each Conduit Investor
shall notify the Funding Agent for its Investor Group of its willingness or
refusal to consent to such extension, and such Funding Agent shall notify HVF II
and the Administrative Agent of such willingness or refusal by each such Conduit
Investor (any such Conduit Investor or Committed Note Purchaser that refuses to
consent to such extension, a “Non-Extending Purchaser”).  Any Committed Note
Purchaser that does not expressly notify HVF II and the Administrative Agent
that it is willing to consent to an extension of the Series 2013-A Commitment
Termination Date during the applicable Election Period and each Conduit Investor
that does not expressly notify such Funding Agent that it is willing to consent
to an extension of the Series 2013-A Commitment Termination Date during the
applicable Election Period shall be deemed to be a Non-Extending Purchaser.  If
a Committed Note Purchaser or a Conduit Investor has agreed to extend its
Series 2013-A Commitment Termination Date, and, at the end of the applicable
Election Period no Amortization Event shall be continuing with respect to the
Series 2013-A Notes, then the Series 2013-A Commitment Termination Date for such
Committed Note Purchaser or Conduit Investor then in effect shall be extended to
the date that is the last day of the Extension Length (which shall begin running
on the day after the then-current Series 2013-A Commitment Termination Date);
provided that, no such extension to the Series 2013-A Commitment Termination
Date shall become effective until (i) the termination of each Non-Extending
Purchaser’s commitment, if any, and (ii) on the date of any such termination,
the prepayment in full of each such Non-Extending Purchaser’s portion of the
Investor Group Principal Amount for such Non-Extending Purchaser’s Investor
Group and all accrued and unpaid interest thereon, if any, in each case, in
accordance with Section 9.2.

 

Section 2.7.           Timing and Method of Payment.  All amounts payable to any
Funding Agent hereunder or with respect to the Series 2013-A Notes on any date
shall be made to the applicable Funding Agent or upon the order of the
applicable Funding Agent by wire transfer of immediately available funds in
Dollars not later than 2:00pm (New York City time) on the date due; provided
that,

 

(a)           if (i) any Funding Agent receives funds payable to it hereunder
later than 2:00 p.m. (New York City time) on any date and (ii) prior to the
later of the next succeeding Determination Date and thirty (30) days after the
date on which such

 

16

--------------------------------------------------------------------------------


 

Funding Agent received such funds, such Funding Agent notifies HVF II in writing
of such late receipt, then such funds received later than 2:00 p.m. (New York
City time) on such date by such Funding Agent will be deemed to have been
received by such Funding Agent on the next Business Day and any interest
accruing with respect to the payment of such on such next Business Day shall not
be payable until the Payment Date immediately following the later of such two
dates specified in clause (ii); and

 

(b)           if (i) any Funding Agent receives funds payable to it hereunder
later than 2:00 p.m. (New York City time) on any date and (ii) prior to the
later of the next succeeding Determination Date and thirty (30) days after the
date on which such Funding Agent received such funds, such Funding Agent does
not notify HVF II in writing of such receipt, then such funds, received later
than 2:00 p.m. (New York City time) on such date will be treated for all
purposes hereunder as received on such date.

 

HVF II’s obligations hereunder in respect of any amounts payable to any Conduit
Investor or Committed Note Purchaser shall be discharged to the extent funds are
disbursed by HVF II to the related Funding Agent as provided herein whether or
not such funds are properly applied by such Funding Agent.

 

Section 2.8.           Legal Final Payment Date.  The Series 2013-A Principal
Amount shall be due and payable on the Legal Final Payment Date.

 

Section 2.9.           Delayed Funding Purchaser Groups.

 

(a)           Notwithstanding any provision of this Series 2013-A Supplement to
the contrary, if at any time a Delayed Funding Purchaser delivers a Delayed
Funding Notice, no Undrawn Fees shall accrue (or be payable) to its Delayed
Funding Purchaser Group in respect of any Delayed Amount from the date of the
related Advance to the date the Delayed Funding Purchaser in such Delayed
Funding Purchaser Group funds the related Delayed Funding Reimbursement Amount,
if any, and the Second Delayed Funding Notice Amount, if any.

 

(b)           Notwithstanding any provision of this Series 2013-A Supplement to
the contrary, if at any time a Committed Note Purchaser in an Investor Group
becomes a Defaulting Committed Note Purchaser, then the following provisions
shall apply for so long as such Defaulting Committed Note Purchaser has failed
to pay all amounts required pursuant to Section 2.2:

 

(i)            no Undrawn Fees shall accrue (or be payable) on any unfunded
portion of the Maximum Investor Group Principal Amount of such Defaulting
Committed Note Purchaser; and

 

(ii)           the Commitment Percentage of such Defaulting Committed Note
Purchaser shall not be included in determining whether the Series 2013-A
Required Noteholders or all Conduit Investors and/or Committed Note Purchasers
have taken or may take any action hereunder.

 

17

--------------------------------------------------------------------------------


 

For the avoidance of doubt, no provision of this Section 2.9 shall be deemed to
relieve any Defaulting Committed Note Purchaser of its Commitment hereunder and
HVF II may pursue all rights and remedies available to it under the law in
connection with the event(s) that resulted in such Committed Note Purchaser
becoming a Defaulting Committed Note Purchaser.

 

ARTICLE III

 

INTEREST, FEES AND COSTS

 

Section 3.1.           Interest and Interest Rates.

 

(a)           Interest Rate.  Each related Advance funded or maintained by an
Investor Group during the related Series 2013-A Interest Period:

 

(i)            through the issuance of Series 2013-A Commercial Paper shall bear
interest at the CP Rate for such Series 2013-A Interest Period, and

 

(ii)           through means other than the issuance of Series 2013-A Commercial
Paper shall bear interest at the Eurodollar Rate (Reserve Adjusted) applicable
to such Investor Group for the related Eurodollar Interest Period, except as
otherwise provided in the definition of Eurodollar Interest Period or in
Section 3.3 or 3.4.

 

(b)           Notice of Interest Rates.

 

(i)            Each Funding Agent shall notify HVF II and the Group I
Administrator of the applicable CP Rate for the Advances made by its Investor
Group for the related Series 2013-A Interest Period by 11:00 a.m. (New York City
time) on each Determination Date.  Each such notice shall be substantially in
the form of Exhibit N hereto.

 

(ii)           The Administrative Agent shall notify HVF II and the Group I
Administrator of the applicable Eurodollar Rate (Reserve Adjusted) and/or
Series 2013-A Base Rate, as the case may be, by 11:00 a.m. (New York City time)
on the first day of each Eurodollar Interest Period.  Each such notice shall be
substantially in the form of Exhibit N hereto.

 

(c)           Payment of Interest; Funding Agent Failure to Provide Rate.

 

(i)            On each Payment Date, the Series 2013-A Monthly Interest Amount
and the Series 2013-A Monthly Default Interest Amount, in each case, with
respect to such Payment Date, shall be due and payable on such Payment Date in
accordance with the provisions hereof.

 

(ii)           If the amounts described in Section 5.3 are insufficient to pay
the Series 2013-A Monthly Interest Amount or the Series 2013-A Monthly Default
Interest Amount for any Payment Date, payments of such Series 2013-A Monthly

 

18

--------------------------------------------------------------------------------


 

Interest Amount or Series 2013-A Monthly Default Interest Amount, as applicable
and in each case, to the Series 2013-A Noteholders will be reduced on a pro rata
basis (determined on the basis of the portion of such Series 2013-A Monthly
Interest Amount or Series 2013-A Monthly Default Interest Amount, as applicable
and in each case, payable to each such Series 2013-A Noteholder) by the amount
of such insufficiency (the aggregate amount, if any, of such insufficiency on
any Payment Date, the “Series 2013-A Deficiency Amount”), and interest shall
accrue on any such Series 2013-A Deficiency Amount at the applicable
Series 2013-A Note Rate.

 

(d)           Day Count and Business Day Convention.  All computations of
interest at the CP Rate and the Eurodollar Rate (Reserve Adjusted) shall be made
on the basis of a year of 360 days and the actual number of days elapsed and all
computations of interest at the Series 2013-A Base Rate shall be made on the
basis of a 365 (or 366, as applicable) day year and actual number of days
elapsed.  Whenever any payment of interest or principal in respect of any
Advance shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time shall be
included in the computation of the amount of interest owed.

 

(e)           Funding Agent’s Failure to Notify.  With respect to any Funding
Agent that shall have failed to notify HVF II and the Group I Administrator of
the applicable CP Rate for the Advances made by its Investor Group for the
related Series 2013-A Interest Period by 11:00 a.m. (New York City time) on any
Determination Date in accordance with Section 3.1(b)(i), on the first Payment
Date occurring after the date on which such Funding Agent provides such notice
previously not provided in accordance with Section 3.1(b)(i) (or, if such notice
is provided on any date occurring after a Determination Date and prior to the
Payment Date immediately following such Determination Date, then the second
Payment Date occurring after the date on which such Funding Agent provides such
notice previously not provided), such Funding Agent shall pay to or at the
direction of HVF II an amount equal to the excess, if any, of the amount
actually paid by HVF II to or for the benefit of the Series 2013-A Noteholders
in such Funding Agent’s Investor Group as a result of the reversion to the CP
Fallback Rate in accordance with the definition of CP Rate over the amount that
should have been paid by HVF II to or for the benefit of the Series 2013-A
Noteholders in such Funding Agent’s Investor Group had all of the relevant
information for the relevant Series 2013-A Interest Period been provided by such
Funding Agent to HVF II on a timely basis.

 

(f)            CP True-Up Payment Amount.  With respect to any Funding Agent
that shall have failed to notify HVF II and the Group I Administrator of the
applicable CP Rate for the Advances made by its Investor Group for the related
Series 2013-A Interest Period by 11:00 a.m. (New York City time) on any
Determination Date in accordance with Section 3.1(b)(i), on the first Payment
Date occurring after the date on which such Funding Agent provides such notice
previously not provided in accordance with Section 3.1(b)(i) (or, if such notice
is provided on any date occurring after a Determination Date and prior to the
Payment Date immediately following such Determination Date, then the second
Payment Date occurring after the date on which such Funding Agent provides such
notice previously not provided), HVF II shall pay to

 

19

--------------------------------------------------------------------------------


 

or at the direction of the Funding Agent for the benefit of the Series 2013-A
Noteholders in such Funding Agent’s Investor Group an amount equal to the
excess, if any, of the amount that should have been paid by HVF II to or for the
benefit of the Series 2013-A Noteholders in such Funding Agent’s Investor Group
had all of the relevant information for the relevant Series 2013-A Interest
Period been provided by such Funding Agent to HVF II on a timely basis over the
amount actually paid by HVF II to or for the benefit of such Series 2013-A
Noteholders as a result of the reversion to the CP Fallback Rate in accordance
with the definition of CP Rate (such excess with respect to such Funding Agent,
the “CP True-Up Payment Amount”).

 

Section 3.2.           Administrative Agent and Up-Front Fees.

 

(a)           Administrative Agent Fees.  On each Payment Date, HVF II shall pay
to the Administrative Agent the applicable Administrative Agent Fee for such
Payment Date.

 

(b)           Up-Front Fees.  On the Series 2013-A Restatement Effective Date,
HVF II shall pay the applicable Up-Front Fee to each Funding Agent for the
account of the related Committed Note Purchasers.

 

Section 3.3.           Eurodollar Lending Unlawful.  If a Conduit Investor, a
Committed Note Purchaser or any Program Support Provider (each such person, an
“Affected Person”) shall reasonably determine (which determination, upon notice
thereof to the Administrative Agent and the related Funding Agent and HVF II,
shall be conclusive and binding on HVF II absent manifest error) that the
introduction of or any change in or in the interpretation of any law, rule or
regulation makes it unlawful, or any central bank or other Governmental
Authority asserts that it is unlawful, for any such Affected Person to make,
continue, or maintain any Advance as, or to convert any Advance into, the
Series 2013-A Eurodollar Tranche, the obligation of such Affected Person to
make, continue or maintain any such Advance as, or to convert any such Advance
into, the Series 2013-A Eurodollar Tranche, upon such determination, shall
forthwith be suspended until such Affected Person shall notify the related
Funding Agent and HVF II that the circumstances causing such suspension no
longer exist, and such Investor Group shall immediately convert the portion of
the Series 2013-A Eurodollar Tranche funded by each such Affected Person, into
the Series 2013-A Base Rate Tranche at the end of the then-current Eurodollar
Interest Periods with respect thereto or sooner, if required by such law or
assertion.

 

Section 3.4.           Deposits Unavailable.  If a Conduit Investor, a Committed
Note Purchaser or the related Majority Program Support Providers shall have
reasonably determined that:

 

(a)           Dollar deposits in the relevant amount and for the relevant
Eurodollar Interest Period are not available to all the related Reference
Lenders in the relevant market;

 

20

--------------------------------------------------------------------------------


 

(b)           by reason of circumstances affecting all the related Reference
Lenders’ relevant market, adequate means do not exist for ascertaining the
interest rate applicable hereunder to the Series 2013-A Eurodollar Tranche; or

 

(c)           such Conduit Investor, such Committed Note Purchaser or the
related Majority Program Support Providers have notified the related Funding
Agent and HVF II that, with respect to any interest rate otherwise applicable
hereunder to the Series 2013-A Eurodollar Tranche, the Eurodollar Interest
Period for which has not then commenced, such interest rate will not adequately
reflect the cost to such Conduit Investor, such Committed Note Purchaser or such
Majority Program Support Providers of making, funding, agreeing to make or fund
or maintaining their respective portion of such Series 2013-A Eurodollar Tranche
for such Eurodollar Interest Period,

 

then, upon notice from such Conduit Investor, such Committed Note Purchaser or
the related Majority Program Support Providers to such Funding Agent and HVF II,
the obligations of such Conduit Investor, such Committed Note Purchaser and all
of the related Program Support Providers to make or continue any Advance as, or
to convert any Advances into, the Series 2013-A Eurodollar Tranche shall
forthwith be suspended until such Funding Agent shall notify HVF II that the
circumstances causing such suspension no longer exist, and such Investor Group
shall immediately convert the portion of the Series 2013-A Eurodollar Tranche
funded by each such Conduit Investor or Committed Note Purchaser into the
Series 2013-A Base Rate Tranche at the end of the then current Eurodollar
Interest Periods with respect thereto or sooner, if required for the reasons set
forth in clause (a), (b) or (c) above, as the case may be.

 

Section 3.5.           Increased or Reduced Costs, etc.  HVF II agrees to
reimburse each Affected Person for any increase in the cost of, or any reduction
in the amount of any sum receivable by any such Affected Person in respect of
making, continuing or maintaining (or of its obligation to make, continue or
maintain) any Advances as, or of converting (or of its obligation to convert)
any Advances into, the Series 2013-A Eurodollar Tranche that arise in connection
with any Changes in Law, except for any such Changes in Law with respect to
increased capital costs and taxes, which shall be governed by Sections 3.7 and
3.8, respectively.  Each such demand shall be provided to the related Funding
Agent and HVF II in writing and shall state, in reasonable detail, the reasons
therefor and the additional amount required fully to compensate such Affected
Person for such increased cost or reduced amount or return.  Such additional
amounts shall be payable by HVF II to such Funding Agent and by such Funding
Agent directly to such Affected Person on the Payment Date immediately following
HVF II’s receipt of such notice, and such notice, in the absence of manifest
error, shall be conclusive and binding on HVF II.

 

Section 3.6.           Funding Losses.  In the event any Affected Person shall
incur any loss or expense (including, for the avoidance of doubt, any loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Affected Person to make, continue or maintain any
portion of the principal amount of any Series 2013-A CP Tranche or Series 2013-A
Eurodollar Tranche, or to convert any portion of the principal amount of any
Advance not in the Series 2013-A CP Tranche into

 

21

--------------------------------------------------------------------------------


 

the Series 2013-A CP Tranche or not in the Series 2013-A Eurodollar Tranche into
the Series 2013-A Eurodollar Tranche) as a result of:

 

(a)           any conversion or repayment or prepayment (for any reason,
including as a result of the acceleration of the maturity of any portion of the
Series 2013-A CP Tranche or Series 2013-A Eurodollar Tranche in connection with
any Decrease pursuant to Section 2.3 or any optional repurchase of the
Series 2013-A Notes pursuant to Section 10.1 or otherwise, or the assignment
thereof in accordance with the requirements of the applicable Program Support
Agreement) of the principal amount of any portion of the Series 2013-A CP
Tranche or Series 2013-A Eurodollar Tranche on a date other than a Payment Date;

 

(b)           any Advance not being made as part of the Series 2013-A CP Tranche
or Series 2013-A Eurodollar Tranche after a request for such an Advance has been
made in accordance with the terms contained herein;

 

(c)           any Advance not being continued as part of the Series 2013-A CP
Tranche or Series 2013-A Eurodollar Tranche, or converted into an Advance under
the Series 2013-A Eurodollar Tranche after a request for such an Advance has
been made in accordance with the terms contained herein;

 

(d)           any failure of HVF II to make a Decrease after giving notice
thereof pursuant to Section 2.3(b) or Section 2.3(c),

 

then, upon the written notice (which shall include calculations in reasonable
detail) by any Affected Person to the related Funding Agent and HVF II, which
written notice shall be conclusive and binding on HVF II (in the absence of
manifest error), HVF II shall pay to such Funding Agent and such Funding Agent
shall, on the next succeeding Payment Date, pay directly to such Affected Person
such amount as will (in the reasonable determination of such Affected Person)
reimburse such Affected Person for such loss or expense; provided that, the
maximum amount payable by HVF II to any Affected Person in respect of any losses
or expenses that result from any conversion, repayment or prepayment described
in clause (a) above shall be the amount HVF II would be obligated to pay
pursuant to clause (a) above if such conversion, repayment or prepayment were
scheduled to have been paid on the next succeeding Payment Date; provided
further that, in no event shall any amount be payable by HVF II to any Affected
Person pursuant to this Section 3.6 as a result of any conversion, repayment,
prepayment or non-payment with respect to any Series 2013-A CP Tranche unless
(i) the amount of such conversion, repayment, prepayment or non-payment exceeds
$100,000,000 with respect to such Affected Person and (ii) such Affected Person
shall have received less than five (5) Business Days’ written notice from HVF II
of such conversion, repayment, prepayment or non-payment, as the case may be;
provided further that, in no event shall any amount be payable by HVF II to any
Affected Person pursuant to this Section 3.6 as a result of any conversion,
repayment or prepayment relating to the payment of the Series 2013-A Restatement
Effective Date Principal Payments on the Series 2013-A Restatement Effective
Date.

 

22

--------------------------------------------------------------------------------


 

Section 3.7.           Increased Capital Costs.  If any Change in Law affects or
would affect the amount of capital required or reasonably expected to be
maintained by any Affected Person or any Person controlling such Affected Person
and such Affected Person reasonably determines that the rate of return on its or
such controlling Person’s capital as a consequence of its commitment or the
Advances made by such Affected Person hereunder is reduced to a level below that
which such Affected Person or such controlling Person would have achieved but
for the occurrence of any such Change in Law, then, in any such case after
notice from time to time by such Affected Person to the related Funding Agent
and HVF II, HVF II shall pay to such Funding Agent and such Funding Agent shall
pay to such Affected Person an incremental commitment fee, payable on each
Payment Date, sufficient to compensate such Affected Person or such controlling
Person for such reduction in rate of return to the extent that the increased
costs for which such Affected Person is being compensated are allocable to the
existence of such Affected Person’s Advances or Commitment hereunder.  A
statement of such Affected Person as to any such additional amount or amounts
(including calculations thereof in reasonable detail), in the absence of
manifest error, shall be conclusive and binding on HVF II; provided that, the
initial payment of such increased commitment fee shall include a payment for
accrued amounts due under this Section 3.7 prior to such initial payment.

 

Section 3.8.           Taxes.

 

(a)           All payments by HVF II of principal of, and interest on, the
Advances and all other amounts payable hereunder (including fees) shall be made
free and clear of and without deduction for any present or future income,
excise, documentary, property, stamp or franchise taxes and other taxes, fees,
duties, withholdings or other charges of any nature whatsoever imposed by any
taxing authority, but excluding in the case of any Affected Person (x) net
income, franchise or similar taxes (including branch profits taxes or
alternative minimum tax) imposed or levied on the Affected Person as a result of
a connection between the Affected Person and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising from such
Affected Person having executed, delivered or performed its obligations or
received a payment under, or enforced by, this Series 2013-A Supplement),
(y) with respect to any Affected Person organized under the laws of the
jurisdiction other than the United States (“Foreign Affected Person”), any
withholding tax that is imposed on amounts payable to the Foreign Affected
Person at the time the Foreign Affected Person becomes a party to (or acquires a
Participation in) this Series 2013-A Supplement (or designates a new lending
office), except to the extent that such Foreign Affected Person (or its
assignor, if any) was already entitled, at the time of the designation of the
new lending office (or assignment), to receive additional amounts from HVF II
with respect to withholding tax and (z) United States federal withholding taxes
that would not have been imposed but for a failure by an Affected Person (or any
financial institution through which any payment is made to such Affected Person)
to comply with the procedures, certifications, information reporting, disclosure
or other related requirements of current Sections 1471-1474 of the Code or any
published administrative guidance implementing such law to establish relief

 

23

--------------------------------------------------------------------------------


 

or exemption from the tax imposed by such provisions (such non-excluded items
being called “Taxes”).

 

(b)           Moreover, if any Taxes are directly asserted against any Affected
Person with respect to any payment received by such Affected Person or its agent
from HVF II, such Affected Person or its agent may pay such Taxes and HVF II
will promptly upon receipt of written notice stating the amount of such Taxes
pay such additional amounts (including any penalties, interest or expenses) as
is necessary in order that the net amount received by such person after the
payment of such Taxes (including any Taxes on such additional amount) shall
equal the amount such person would have received had no such Taxes been
asserted.

 

(c)           If HVF II fails to pay any Taxes when due to the appropriate
taxing authority or fails to remit to the Affected Person or its agent the
required receipts or other required documentary evidence, HVF II shall indemnify
the Affected Person and their agent for any incremental Taxes, interest or
penalties that may become payable by any such Affected Person or its agent as a
result of any such failure.  For purposes of this Section 3.8, a distribution
hereunder by the agent for the relevant Affected Person shall be deemed a
payment by HVF II.

 

(d)           Each Foreign Affected Person shall execute and deliver to HVF II,
prior to the initial due date of any payments hereunder and to the extent
permissible under then current law, and on or about the first scheduled payment
date in each calendar year thereafter, one or more (as HVF II may reasonably
request) United States Internal Revenue Service Forms W-8BEN, Forms W-8BEN-E,
Forms W-8ECI or Forms W 9, or successor applicable forms, or such other forms or
documents (or successor forms or documents), appropriately completed, as may be
applicable to establish the extent, if any, to which a payment to such Affected
Person is exempt from withholding or deduction of Taxes.  HVF II shall not,
however, be required to pay any increased amount under this Section 3.8 to any
Affected Person that is organized under the laws of a jurisdiction other than
the United States if such Affected Person fails to comply with the requirements
set forth in this paragraph.

 

(e)           If the Affected Person determines, in its sole discretion, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 3.8, it shall pay over such refund to HVF II (but only to the
extent of amounts paid under this Section 3.8 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Affected Person
and without interest (other than any interest paid by the relevant governmental
authority with respect to such refund), provided that HVF II, upon the request
of the Affected Person, agrees to repay the amount paid over to HVF II (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Affected Person in the event the Affected Person is required
to repay such refund to such governmental authority. This Section 3.8 shall not
be construed to require the Affected Person to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
HVF II or any other Person.

 

24

--------------------------------------------------------------------------------


 

Section 3.9.           Series 2013-A Carrying Charges; Survival.  Any amounts
payable by HVF II under the Specified Cost Sections shall constitute Series
2013-A Carrying Charges.  The agreements in the Specified Cost Sections and
Section 3.10 shall survive the termination of this Series 2013-A Supplement and
the Group I Indenture and the payment of all amounts payable hereunder and
thereunder.

 

Section 3.10.         Minimizing Costs and Expenses and Equivalent Treatment.

 

(a)           Each Affected Person shall be deemed to have agreed that it shall,
as promptly as practicable after it becomes aware of any circumstance referred
to in any Specified Cost Section, use commercially reasonable efforts (to the
extent not inconsistent with its internal policies of general application) to
minimize the costs, expenses, taxes or other liabilities incurred by it and
payable to it by HVF II pursuant to such Specified Cost Section.

 

(b)           In determining any amounts payable to it by HVF II pursuant to any
Specified Cost Section, each Affected Person shall treat HVF II the same as or
better than all similarly situated Persons (as determined by such Affected
Person in its reasonable discretion) and such Affected Person may use any method
of averaging and attribution that it (in its reasonable discretion) shall deem
applicable so long as it applies such method to other similar transactions, such
that HVF II is treated the same as, or better than, all such other similarly
situated Persons with respect to such other similar transactions.

 

Section 3.11.         Timing Threshold for Specified Cost Sections. 
Notwithstanding anything in this Series 2013-A Supplement to the contrary, HVF
II shall not be under any obligation to compensate any Affected Person pursuant
to any Specified Cost Section in respect of any amount otherwise owing pursuant
to any Specified Cost Section that arose during any period prior to the date
that is 180 days prior to such Affected Person’s obtaining knowledge thereof,
except that the foregoing limitation shall not apply to any increased costs
arising out of the retroactive application of any Change in Law within such
180-day period.  If, after the payment of any amounts by HVF II pursuant to any
Specified Cost Section, any applicable law, rule or regulation in respect of
which a payment was made is thereafter determined to be invalid or inapplicable
to such Affected Person, then such Affected Person, within sixty (60) days after
such determination, shall repay any amounts paid to it by HVF II hereunder in
respect of such Change in Law.

 

ARTICLE IV

 

SERIES-SPECIFIC COLLATERAL

 

Section 4.1.           Granting Clause.  In order to secure and provide for the
repayment and payment of the Note Obligations with respect to the Series 2013-A
Notes, HVF II hereby affirms the security interests granted in the Initial
Series 2013-A Supplement and grants a security interest in and assigns, pledges,
grants, transfers and sets over to the Trustee, for the benefit of the Series
2013-A Noteholders, all of HVF II’s

 

25

--------------------------------------------------------------------------------


 

right, title and interest in and to the following (whether now or hereafter
existing or acquired):

 

(a)           each Series 2013-A Account, including any security entitlement
with respect to Financial Assets credited thereto;

 

(b)           all funds, Financial Assets or other assets on deposit in each
Series 2013-A Account from time to time;

 

(c)           all certificates and instruments, if any, representing or
evidencing any or all of each Series 2013-A Account, the funds on deposit
therein or any security entitlement with respect to Financial Assets credited
thereto from time to time;

 

(d)           all investments made at any time and from time to time with monies
in each Series 2013-A Account, whether constituting securities, instruments,
general intangibles, investment property, Financial Assets or other property;

 

(e)           all interest, dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for each Series 2013-A Account, the funds on deposit therein from time
to time or the investments made with such funds;

 

(f)            all Proceeds of any and all of the foregoing clauses (a) through
(e), including cash (with respect to each Series 2013-A Account, the items in
the foregoing clauses (a) through (e) and this clause (f) with respect to such
Series 2013-A Account are referred to, collectively, as the “Series 2013-A
Account Collateral”).

 

(g)           each Series 2013-A Demand Note;

 

(h)           all certificates and instruments, if any, representing or
evidencing each Series 2013-A Demand Note;

 

(i)            each Series 2013-A Interest Rate Cap; and

 

(j)            all Proceeds of any and all of the foregoing.

 

Section 4.2.           Series 2013-A Accounts.  With respect to the Series
2013-A Notes only, the following shall apply:

 

(a)           Establishment of Series 2013-A Accounts.

 

(i)            HVF II has established and maintained, and shall continue to
maintain, in the name of, and under the control of, the Trustee for the benefit
of the Series 2013-A Noteholders three securities accounts: the Series 2013-A
Principal Collection Account (such account, the “Series 2013-A Principal
Collection Account”), the Series 2013-A Interest Collection Account (such
account, the “Series 2013-A Interest Collection Account”) and the Series 2013-A
Reserve Account (such account, the “Series 2013-A Reserve Account”).

 

26

--------------------------------------------------------------------------------


 

(ii)           On or prior to the date of any drawing under a Series 2013-A
Letter of Credit pursuant to Section 5.5 or Section 5.7, HVF II shall establish
and maintain in the name of, and under the control of, the Trustee for the
benefit of the Series 2013-A Noteholders the Series 2013-A L/C Cash Collateral
Account (the “Series 2013-A L/C Cash Collateral Account”).

 

(iii)          The Trustee has established and maintained, and shall continue to
maintain, in the name of, and under the control of, the Trustee for the benefit
of the Series 2013-A Noteholders the Series 2013-A Distribution Account (the
“Series 2013-A Distribution Account”, and together with the Series 2013-A
Principal Collection Account, the Series 2013-A Interest Collection Account, the
Series 2013-A Reserve Account and the Series 2013-A L/C Cash Collateral Account,
the “Series 2013-A Accounts”).

 

(b)           Series 2013-A Account Criteria.

 

(i)            Each Series 2013-A Account shall bear a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Series 2013-A Noteholders.

 

(ii)           Each Series 2013-A Account shall be an Eligible Account.  If any
Series 2013-A Account is at any time no longer an Eligible Account, HVF II
shall, within ten (10) Business Days of an Authorized Officer of HVF II
obtaining actual knowledge that such Series 2013-A Account is no longer an
Eligible Account, establish a new Series 2013-A Account for such non-qualifying
Series 2013-A Account that is an Eligible Account, and if a new Series 2013-A
Account is so established, HVF II shall instruct the Trustee in writing to
transfer all cash and investments from such non-qualifying Series 2013-A Account
into such new Series 2013-A Account.  Initially, each of the Series 2013-A
Accounts will be established with The Bank of New York Mellon.

 

(c)           Administration of the Series 2013-A Accounts.

 

(i)            HVF II may instruct (by standing instructions or otherwise) any
institution maintaining any Series 2013-A Accounts to invest funds on deposit in
such Series 2013-A Account from time to time in Permitted Investments in the
name of the Trustee or the Securities Intermediary and Permitted Investments
shall be credited to the applicable Series 2013-A Account; provided, however,
that:

 

A.            any such investment in the Series 2013-A Reserve Account or the
Series 2013-A Distribution Account shall mature not later than the first Payment
Date following the date on which such investment was made; and

 

B.            any such investment in the Series 2013-A Principal Collection
Account, the Series 2013-A Interest Collection Account or the Series 2013-A L/C
Cash Collateral Account shall mature not later than the

 

27

--------------------------------------------------------------------------------


 

Business Day prior to the first Payment Date following the date on which such
investment was made, unless in any such case any such Permitted Investment is
held with the Trustee, then such investment may mature on such Payment Date so
long as such funds shall be available for withdrawal on such Payment Date.

 

(ii)           HVF II shall not direct the Trustee to dispose of (or permit the
disposal of) any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of the initial purchase price of
such Permitted Investment.

 

(iii)          In the absence of written investment instructions hereunder,
funds on deposit in the Series 2013-A Accounts shall remain uninvested.

 

(d)           Earnings from Series 2013-A Accounts.  With respect to each Series
2013-A Account, all interest and earnings (net of losses and investment
expenses) paid on funds on deposit in or on any security entitlement with
respect to Financial Assets credited to such Series 2013-A Account shall be
deemed to be on deposit therein and available for distribution unless previously
distributed pursuant to the terms hereof.

 

(e)           Termination of Series 2013-A Accounts.

 

(i)            On or after the date on which the Series 2013-A Notes are fully
paid, the Trustee, acting in accordance with the written instructions of HVF II,
shall withdraw from each Series 2013-A Account (other than the Series 2013-A L/C
Cash Collateral Account) all remaining amounts on deposit therein and pay such
amounts to HVF II.

 

(ii)           Upon the termination of this Series 2013-A Supplement in
accordance with its terms, the Trustee, acting in accordance with the written
instructions of HVF II, after the prior payment of all amounts due and owing to
the Series 2013-A Noteholders and payable from the Series 2013-A L/C Cash
Collateral Account as provided herein, shall withdraw from the Series 2013-A L/C
Cash Collateral Account all amounts on deposit therein and shall pay such
amounts:

 

first, pro rata to the Series 2013-A Letter of Credit Providers, to the extent
that there are unreimbursed Series 2013-A Disbursements due and owing to such
Series 2013-A Letter of Credit Providers, for application in accordance with the
provisions of the respective Series 2013-A Letters of Credit, and

 

second, to HVF II any remaining amounts.

 

Section 4.3.           Trustee as Securities Intermediary.

 

(a)           With respect to each Series 2013-A Account, the Trustee or other
Person maintaining such Series 2013-A Account shall be the “securities
intermediary” (as

 

28

--------------------------------------------------------------------------------


 

defined in Section 8-102(a)(14) of the New York UCC and a “bank” (as defined in
Section 9-102(a)(8) of the New York UCC), in such capacities, the “Securities
Intermediary”) with respect to such Series 2013-A Account.  If the Securities
Intermediary in respect of any Series 2013-A Account is not the Trustee, HVF II
shall obtain the express agreement of such Person to the obligations of the
Securities Intermediary set forth in this Section 4.3.

 

(b)           The Securities Intermediary agrees that:

 

(i)            The Series 2013-A Accounts are accounts to which Financial Assets
will be credited;

 

(ii)           All securities or other property underlying any Financial Assets
credited to any Series 2013-A Account shall be registered in the name of the
Securities Intermediary, indorsed to the Securities Intermediary or in blank or
credited to another securities account maintained in the name of the Securities
Intermediary and in no case will any Financial Asset credited to any Series
2013-A Account be registered in the name of HVF II, payable to the order of HVF
II or specially endorsed to HVF II;

 

(iii)          All property delivered to the Securities Intermediary pursuant to
this Series 2013-A Supplement and all Permitted Investments thereof will be
promptly credited to the appropriate Series 2013-A Account;

 

(iv)          Each item of property (whether investment property, security,
instrument or cash) credited to a Series 2013-A Account shall be treated as a
Financial Asset;

 

(v)           If at any time the Securities Intermediary shall receive any order
or instructions from the Trustee directing transfer or redemption of any
Financial Asset relating to the Series 2013-A Accounts or any instruction with
respect to the disposition of funds therein, the Securities Intermediary shall
comply with such entitlement order or instruction without further consent by HVF
II or the Group I Administrator;

 

(vi)          The Series 2013-A Accounts shall be governed by the laws of the
State of New York, regardless of any provision of any other agreement.  For
purposes of the New York UCC, New York shall be deemed to be the Securities
Intermediary’s jurisdiction (within the meaning of Section 9-304 and Section
8-110 of the New York UCC) and the Series 2013-A Accounts (as well as the
Securities Entitlements related thereto) shall be governed by the laws of the
State of New York;

 

(vii)         The Securities Intermediary has not entered into, and until
termination of this Series 2013-A Supplement, will not enter into, any agreement
with any other Person relating to the Series 2013-A Accounts and/or any
Financial Assets credited thereto pursuant to which it has agreed to comply with
Entitlement Orders or instructions (within the meaning of Section 9-104 of the

 

29

--------------------------------------------------------------------------------


 

New York UCC) of such other Person and the Securities Intermediary has not
entered into, and until the termination of this Series 2013-A Supplement will
not enter into, any agreement with HVF II purporting to limit or condition the
obligation of the Securities Intermediary to comply with Entitlement Orders or
instructions (within the meaning of Section 9-104 of the New York UCC) as set
forth in Section 4.3(b)(v); and

 

(viii)        Except for the claims and interest of the Trustee and HVF II in
the Series 2013-A Accounts, the Securities Intermediary knows of no claim to, or
interest in, the Series 2013-A Accounts or in any Financial Asset credited
thereto.  If the Securities Intermediary has actual knowledge of the assertion
by any other person of any lien, encumbrance, or adverse claim (including any
writ, garnishment, judgment, warrant of attachment, execution or similar
process) against any Series 2013-A Account or in any Financial Asset carried
therein, the Securities Intermediary will promptly notify the Trustee, the Group
I Administrator and HVF II thereof.

 

(c)           The Trustee shall possess all right, title and interest in all
funds on deposit from time to time in the Series 2013-A Accounts and in all
Proceeds thereof, and shall be the only person authorized to originate
Entitlement Orders in respect of the Series 2013-A Accounts.

 

(d)           Notwithstanding anything in Section 4.1, Section 4.2 or this
Section 4.3 to the contrary, the parties hereto agree that as permitted by
Section 8-504(c)(1) of the New York UCC, with respect to any Series 2013-A
Account, the Securities Intermediary may satisfy the duty in Section 8-504(a) of
the New York UCC with respect to any cash credited to such Series 2013-A Account
by crediting such Series 2013-A Account a general unsecured claim against the
Securities Intermediary, as a bank, payable on demand, for the amount of such
cash.

 

(e)           Notwithstanding anything in Section 4.1, Section 4.2 or this
Section 4.3 to the contrary, with respect to any Series 2013-A Account and any
credit balances not constituting Financial Assets credited thereto, the
Securities Intermediary shall be acting as a bank (as defined in Section
9-102(a)(8) of the New York UCC) if such Series 2013-A Account is deemed not to
constitute a securities account.

 

Section 4.4.           Series 2013-A Interest Rate Caps.

 

(a)           Requirement to Obtain Series 2013-A Interest Rate Caps.  On or
prior to the date hereof, HVF II shall acquire one or more Series 2013-A
Interest Rate Caps from Eligible Interest Rate Cap Providers with an aggregate
notional amount at least equal to the Series 2013-A Maximum Principal Amount as
of such date.  HVF II shall acquire each Series 2013-A Interest Rate Cap from an
Eligible Interest Rate Cap Provider that satisfies the Initial Counterparty
Required Ratings as of the date HVF II acquires such Series 2013-A Interest Rate
Cap.  The Series 2013-A Interest Rate Caps shall provide, in the aggregate, that
the aggregate notional amount of all Series 2013-A Interest Rate Caps shall
amortize such that the aggregate notional amount of all Series

 

30

--------------------------------------------------------------------------------


 

2013-A Interest Rate Caps, as of any date of determination, shall be equal to or
greater than the product of (a) the Series 2013-A Maximum Principal Amount as of
the earlier of such date and the Expected Final Payment Date and (b) the
percentage set forth on Schedule III corresponding to such date, and HVF II
shall maintain, and, if necessary, amend existing Series 2013-A Interest Rate
Caps (including in connection with an Investor Group Maximum Principal Increase
or the addition of an Additional Investor Group) or acquire one or more
additional Series 2013-A Interest Rate Caps, such that the Series 2013-A
Interest Rate Caps, in the aggregate, shall provide that the notional amount of
all Series 2013-A Interest Rate Caps shall amortize such that the aggregate
notional amount of all Series 2013-A Interest Rate Caps, as of any date of
determination, shall be equal to or greater than the product of (a) the Series
2013-A Maximum Principal Amount as of the earlier of such date and the Expected
Final Payment Date and (b) the percentage set forth on Schedule III
corresponding to such date.  The strike rate of each Series 2013-A Interest Rate
Cap shall not be greater than 2%.

 

(b)           Failure to Remain an Eligible Interest Rate Cap Provider.  Each
Series 2013-A Interest Rate Cap shall provide that, if at any time the Interest
Rate Cap Provider (or if the present and future obligations of such Interest
Rate Cap Provider are guaranteed pursuant to a guarantee (in form and in
substance satisfactory to the Rating Agencies and satisfying the other
requirements set forth in such Series 2013-A Interest Rate Cap), the related
guarantor) with respect thereto is not an Eligible Interest Rate Cap Provider,
then such Interest Rate Cap Provider will be required, at such Interest Rate Cap
Provider’s expense, to obtain a replacement interest rate cap on the same terms
as such Series 2013-A Interest Rate Cap (or with such modifications as are
acceptable to the Rating Agencies) from an Eligible Interest Rate Cap Provider
within the time period specified in the related Series 2013-A Interest Rate Cap
and, simultaneously with such replacement, HVF II shall terminate the Series
2013-A Interest Rate Cap being replaced or such Interest Rate Cap Provider shall
obtain a guarantee (in form and in substance satisfactory to the Rating
Agencies) from a replacement guarantor that satisfies the DBRS Trigger Required
Ratings with respect to the present and future obligations of such Interest Rate
Cap Provider under such Series 2013-A Interest Rate Cap; provided that, no
termination of the Series 2013-A Interest Rate Cap shall occur until HVF II has
entered into a replacement Series 2013-A Interest Rate Cap or obtained a
guarantee pursuant to this Section 4.4(b).

 

(c)           Collateral Posting for Ineligible Interest Rate Cap Providers. 
Each Series 2013-A Interest Rate Cap shall provide that, if the Interest Rate
Cap Provider with respect thereto is required to obtain a replacement as
described in Section 4.4(b) and such replacement is not obtained within the
period specified in the Series 2013-A Interest Rate Cap, then such Interest Rate
Cap Provider must, until such replacement is obtained or such Interest Rate Cap
Provider again becomes an Eligible Interest Rate Cap Provider, post and maintain
collateral in order to meet its obligations under such Series 2013-A Interest
Rate Cap in an amount determined pursuant to the credit support annex entered
into in connection with such Series 2013-A Interest Rate Cap (a “Credit Support
Annex”).

 

(d)           Interest Rate Cap Provider Replacement.  Each Series 2013-A
Interest Rate Cap shall provide that, if HVF II is unable to cause such Interest
Rate Cap

 

31

--------------------------------------------------------------------------------


 

Provider to take any of the required actions described in Sections 4.4(b) and
(c) after making commercially reasonable efforts, then HVF II will obtain a
replacement Series 2013-A Interest Rate Cap at the expense of the replaced
Interest Rate Cap Provider or, if the replaced Interest Rate Cap Provider fails
to make such payment, at the expense of HVF II (in which event, such expense
shall be considered an Series 2013-A Carrying Charges and shall be paid from
Group I Interest Collections available pursuant to Section 5.3 or, at the option
of HVF II, from any other source available to it).

 

(e)           Treatment of Collateral Posted.  Each Series 2013-A Noteholder by
its acceptance of a Series 2013-A Note hereby acknowledges and agrees, and
directs the Trustee to acknowledge and agree, and the Trustee, at such
direction, hereby acknowledges and agrees, that any collateral posted by an
Interest Rate Cap Provider pursuant to clause (b) or (c) above (A) is collateral
solely for the obligations of such Interest Rate Cap Provider under its Series
2013-A Interest Rate Cap, (B) does not constitute collateral for the Series
2013-A Notes (provided that in order to secure and provide for the payment of
the Note Obligations with respect to the Series 2013-A Notes, HVF II has pledged
each Series 2013-A Interest Rate Cap and its security interest in any collateral
posted in connection therewith as collateral for the Series 2013-A Notes), (C)
will in no event be available to satisfy any obligations of HVF II hereunder or
otherwise unless and until such Interest Rate Cap Provider defaults in its
obligations under its Series 2013-A Interest Rate Cap and such collateral is
applied in accordance with the terms of such Series 2013-A Interest Rate Cap to
satisfy such defaulted obligations of such Interest Rate Cap Provider, and (D)
shall be held by the Trustee in a segregated account in accordance with the
terms of the applicable Credit Support Annex.

 

(f)            Proceeds from Series 2013-A Interest Rate Caps.  HVF II shall
require all proceeds of each Series 2013-A Interest Rate Cap (including amounts
received in respect of the obligations of the related Interest Rate Cap Provider
from a guarantor or from the application of collateral posted by such Interest
Rate Cap Provider) to be paid to the Series 2013-A Interest Collection Account,
and the Group I Administrator hereby directs the Trustee to deposit, and the
Trustee shall so deposit, any proceeds it receives under each Series 2013-A
Interest Rate Cap into the Series 2013-A Interest Collection Account.

 

Section 4.5.           Demand Notes.

 

(a)           Trustee Authorized to Make Demands.  The Trustee, for the benefit
of the Series 2013-A Noteholders, shall be the only Person authorized to make a
demand for payment on any Series 2013-A Demand Note.

 

(b)           Modification of Demand Note.  Other than pursuant to a payment
made upon a demand thereon by the Trustee pursuant to Section 5.5(c), HVF II
shall not reduce the amount of any Series 2013-A Demand Note or forgive amounts
payable thereunder so that the aggregate undrawn principal amount of the Series
2013-A Demand Notes after such forgiveness or reduction is less than the greater
of (i) the Series 2013-A Letter of Credit Liquidity Amount as of the date of
such reduction or forgiveness and (ii) an amount equal to 0.50% of the Series
2013-A Principal Amount as of the date of such

 

32

--------------------------------------------------------------------------------


 

reduction or forgiveness.  Other than in connection with a reduction or
forgiveness in accordance with the first sentence of this Section 4.5(b) or an
increase in the stated amount of any Series 2013-A Demand Note, HVF II shall not
agree to any amendment of any Series 2013-A Demand Note without first obtaining
the prior written consent of the Series 2013-A Required Noteholders.

 

Section 4.6.           Subordination.  The Series-Specific 2013-A Collateral has
been pledged to the Trustee to secure the Series 2013-A Notes.  For all purposes
hereunder and for the avoidance of doubt, the Series-Specific 2013-A Collateral
and each Series 2013-A Letter of Credit will be held by the Trustee solely for
the benefit of the Holders of the Series 2013-A Notes, and no Noteholder of any
Series of Notes other than the Series 2013-A Notes will have any right, title or
interest in, to or under the Series-Specific 2013-A Collateral or any Series
2013-A Letter of Credit.  For the avoidance of doubt, if it is determined that
the Series 2013-A Noteholders have any right, title or interest in, to or under
the Group I Series-Specific Collateral with respect to any Series of Group I
Notes other than Series 2013-A Notes, then the Series 2013-A Noteholders agree
that their right, title and interest in, to or under such Group I
Series-Specific Collateral shall be subordinate in all respects to the claims or
rights of the Noteholders with respect to such other Series of Group I Notes,
and in such case, this Series 2013-A Supplement shall constitute a subordination
agreement for purposes of Section 510(a) of the Bankruptcy Code.

 

Section 4.7.           Duty of the Trustee.  Except for actions expressly
authorized by the Group I Indenture or this Series 2013-A Supplement, the
Trustee shall take no action reasonably likely to impair the security interests
created hereunder in any of the Series-Specific 2013-A Collateral now existing
or hereafter created or to impair the value of any of the Series-Specific 2013-A
Collateral now existing or hereafter created.

 

Section 4.8.           Representations of the Trustee.  The Trustee represents
and warrants to HVF II that the Trustee satisfies the requirements for a trustee
set forth in paragraph (a)(4)(i) of Rule 3a-7 under the Investment Company Act.

 

ARTICLE V

 

PRIORITY OF PAYMENTS

 

Section 5.1.           Group I Collections Allocation.  Subject to the Past Due
Rental Payments Priorities, on each Series 2013-A Deposit Date, HVF II shall
direct the Trustee in writing to apply, and the Trustee shall apply, all amounts
deposited into the Group I Collection Account on such date as follows:

 

(a)           first, withdraw the Series 2013-A Daily Principal Allocation, if
any, for such date from the Group I Collection Account and deposit such amount
into the Series 2013-A Principal Collection Account; and

 

33

--------------------------------------------------------------------------------


 

(b)           second, withdraw the Series 2013-A Daily Interest Allocation, if
any, for such date from the Group I Collection Account and deposit such amount
in the Series 2013-A Interest Collection Account.

 

Section 5.2.           Application of Funds in the Series 2013-A Principal
Collection Account.  Subject to the Past Due Rental Payments Priorities, (i) on
any Business Day, HVF II may direct the Trustee in writing to apply, and (ii) on
each Payment Date and each date identified by HVF II for a Decrease pursuant to
Section 2.3, HVF II shall direct the Trustee in writing to apply, and in each
case the Trustee shall apply, all amounts then on deposit in the Series 2013-A
Principal Collection Account on such date (after giving effect to all deposits
thereto pursuant to Sections 5.4 and 5.5) as follows (and in each case only to
the extent of funds available in the Series 2013-A Principal Collection Account
on such date):

 

(a)           first, if such date is a Payment Date, then for deposit into the
Series 2013-A Interest Collection Account an amount equal to the Senior Interest
Waterfall Shortfall Amount, if any, with respect to such Payment Date;

 

(b)           second, on any such date during the Series 2013-A Revolving
Period, for deposit into the Series 2013-A Reserve Account an amount equal to
the Series 2013-A Reserve Account Deficiency Amount, if any, for such date
(calculated after giving effect to any withdrawals from the Series 2013-A
Reserve Account pursuant to Section 5.4 and deposits to the Series 2013-A
Reserve Account on such date pursuant to Section 5.3);

 

(c)           third, for deposit into the Series 2013-A Distribution Account to
make a Mandatory Decrease, if applicable on such day, in accordance with Section
2.3(b), for payment of the related Mandatory Decrease Amount on such date to the
Series 2013-A Noteholders of each Investor Group, on a pro rata basis (based on
the Investor Group Principal Amount as of such date for each such Investor
Group) as payment of principal of the Series 2013-A Notes until the Series
2013-A Noteholders have been paid such amount in full;

 

(d)           fourth, on any such date during the Series 2013-A Rapid
Amortization Period, for deposit into the Series 2013-A Distribution Account,
for payment on such date to the Series 2013-A Noteholders of each Investor
Group, on a pro rata basis (based on the Investor Group Principal Amount as of
such date for each such Investor Group) as payment of principal of the Series
2013-A Notes until the Series 2013-A Noteholders have been paid the Series
2013-A Principal Amount in full;

 

(e)           fifth, if such date is a Payment Date, for deposit into the Series
2013-A Distribution Account to pay the Series 2013-A Noteholders on a pro rata
basis (based on the amount owed to each such Series 2013-A Noteholder), any
remaining amounts owing on such Payment Date to such Series 2013-A Noteholders
as Series 2013-A Carrying Charges (after giving effect to the payments in
Sections 5.3(a) through 5.3(k) below);

 

34

--------------------------------------------------------------------------------


 

(f)            sixth, if such date is a Payment Date, for deposit into the
Series 2013-A Distribution Account to pay the Series 2013-A Noteholders on a pro
rata basis (based on the amount owed to each such Series 2013-A Noteholder), the
Series 2013-A Monthly Default Interest Amounts, if any, owing to each such
Series 2013-A Noteholder on such Payment Date (after giving effect to the
payments in Sections 5.3(a) through 5.3(l) below);

 

(g)           seventh, at the option of HVF II, for deposit into the
Series 2013-A Distribution Account to make a Voluntary Decrease, if applicable
on such day, for payment of the related Voluntary Decrease Amount on such date
(x) first, in the event that HVF II has elected to prepay any Terminated
Purchaser’s Investor Group, to such Terminated Purchaser up to such Terminated
Purchaser’s Investor Group Principal Amount as of such date and (y) second, any
remaining portion of such Voluntary Decrease Amount, to the Series 2013-A
Noteholders of each Investor Group on a pro rata basis (based on the Investor
Group Principal Amount as of such date for each such Investor Group), in each
case as a payment of principal of the Series 2013-A Notes until the applicable
Series 2013-A Noteholders have been paid the applicable amount in full;

 

(h)           eighth, (x) first, used to pay the principal amount of other
Series of Group I Notes that are then required to be paid and (y) second, at the
option of HVF II, to pay the principal amount of other Series of Group I Notes
that may be paid under the Group I Indenture, in each case to the extent that no
Potential Amortization Event with respect to the Series 2013-A Notes exists as
of such date or would occur as a result of such application;

 

(i)            ninth, on any such date during the Series 2013-B Rapid
Amortization Period, for deposit into the Series 2013-B Distribution Account,
for payment on such date to the Series 2013-B Noteholders of each Series 2013-B
Investor Group, on a pro rata basis (based on the Series 2013-B Investor Group
Principal Amount as of such date for each such Series 2013-B Investor Group) as
payment of principal of the Series 2013-B Notes until the Series 2013-B
Noteholders have been paid the Series 2013-B Principal Amount in full; and

 

(j)            tenth, the balance, if any, shall be released to or at the
direction of HVF II, including for re-deposit to the Series 2013-A Principal
Collection Account, or, if ineligible for release to HVF II, shall remain on
deposit in the Series 2013-A Principal Collection Account;

 

provided that, (i) the application of such funds pursuant to Sections 5.2(a),
(e), (f), (h), (i) and (j) may not be made if a Principal Deficit Amount would
exist as a result of such application and (ii) the application of such funds
pursuant to Sections 5.2(a), (b), (e), (f), (i) and (j) above may be made only
to the extent that no Potential Amortization Event pursuant to
Section 7.1(u) with respect to the Series 2013-A Notes exists as of such date or
would occur as a result of such application.

 

Section 5.3.           Application of Funds in the Series 2013-A Interest
Collection Account.  Subject to the Past Due Rental Payments Priorities, on each
Payment Date,

 

35

--------------------------------------------------------------------------------


 

HVF II shall direct the Trustee in writing to apply, and the Trustee shall
apply, all amounts then on deposit in the Series 2013-A Interest Collection
Account (after giving effect to all deposits thereto pursuant to Sections 5.2,
5.4 and 5.5) on such day as follows (and in each case only to the extent of
funds available in the Series 2013-A Interest Collection Account):

 

(a)           first, to the Series 2013-A Distribution Account to pay to the
Group I Administrator the Series 2013-A Capped Group I Administrator Fee Amount
with respect to such Payment Date;

 

(b)           second, to the Series 2013-A Distribution Account to pay the
Trustee the Series 2013-A Capped Group I Trustee Fee Amount with respect to such
Payment Date;

 

(c)           third, to the Series 2013-A Distribution Account to pay the
Persons to whom the Series 2013-A Capped Group I HVF II Operating Expense Amount
with respect to such Payment Date are owing, on a pro rata basis (based on the
amount owed to each such Person), such Series 2013-A Capped Group I HVF II
Operating Expense Amounts owing to such Persons on such Payment Date;

 

(d)           fourth, to the Series 2013-A Distribution Account to pay the
Series 2013-A Noteholders on a pro rata basis (based on the amount owed to each
such Series 2013-A Noteholder), the Series 2013-A Monthly Interest Amount with
respect to such Payment Date;

 

(e)           fifth, to the Series 2013-A Distribution Account to pay the
Administrative Agent the Administrative Agent Fee with respect to such Payment
Date;

 

(f)            sixth, on any such Payment Date during the Series 2013-A
Revolving Period, other than on any such Payment Date on which a withdrawal has
been made pursuant to Section 5.4(a), for deposit to the Series 2013-A Reserve
Account in an amount equal to the Series 2013-A Reserve Account Deficiency
Amount, if any, for such date (calculated after giving effect to any withdrawals
from the Series 2013-A Reserve Account pursuant to Section 5.4);

 

(g)           seventh, to the Series 2013-A Distribution Account to pay to the
Group I Administrator the Series 2013-A Excess Group I Administrator Fee Amount
with respect to such Payment Date;

 

(h)           eighth, to the Series 2013-A Distribution Account to pay to the
Trustee the Series 2013-A Excess Group I Trustee Fee Amount with respect to such
Payment Date;

 

(i)            ninth, to the Series 2013-A Distribution Account to pay the
Persons to whom the Series 2013-A Excess Group I HVF II Operating Expense Amount
with respect to such Payment Date are owing, on a pro rata basis (based on the
amount owed to each such Person), such Series 2013-A Excess Group I HVF II
Operating Expense Amounts owing to such Persons on such Payment Date;

 

36

--------------------------------------------------------------------------------


 

(j)            tenth, on any such Payment Date during the Series 2013-A Rapid
Amortization Period, for deposit into the Series 2013-A Principal Collection
Account any remaining amount;

 

(k)           eleventh, to the Series 2013-A Distribution Account to pay the
Series 2013-A Noteholders on a pro rata basis (based on the amount owed to each
such Series 2013-A Noteholder), any remaining amounts owing on such Payment Date
to such Series 2013-A Noteholders as Series 2013-A Carrying Charges (after
giving effect to the payments in Sections 5.3(a) through 5.3(j) above);

 

(l)            twelfth, to the Series 2013-A Distribution Account to pay the
Series 2013-A Noteholders on a pro rata basis (based on the amount owed to each
such Series 2013-A Noteholder), the Series 2013-A Monthly Default Interest
Amounts, if any, owing to each such Series 2013-A Noteholder on such Payment
Date (after giving effect to the payments in Sections 5.3(a) through
5.3(k) above); and

 

(m)          thirteenth, for deposit into the Series 2013-A Principal Collection
Account any remaining amount.

 

Section 5.4.           Series 2013-A Reserve Account Withdrawals.  On each
Payment Date, HVF II shall direct the Trustee in writing, prior to 12:00 noon
(New York City time) on such Payment Date, to apply, and the Trustee shall apply
on such date, all amounts then on deposit (without giving effect to any deposits
thereto pursuant to Sections 5.2 and 5.3) in the Series 2013-A Reserve Account
as follows (and in each case only to the extent of funds available in the
Series 2013-A Reserve Account):

 

(a)           first, to the Series 2013-A Interest Collection Account an amount
equal to the excess, if any, of the Series 2013-A Payment Date Interest Amount
for such Payment Date over the Series 2013-A Payment Date Available Interest
Amount for such Payment Date (with respect to such Payment Date, the excess, if
any, of such excess over the Series 2013-A Available Reserve Account Amount on
such Payment Date, the “Series 2013-A Reserve Account Interest Withdrawal
Shortfall”);

 

(b)           second, if the Principal Deficit Amount is greater than zero on
such Payment Date, then to the Series 2013-A Principal Collection Account an
amount equal to such Principal Deficit Amount (with respect to such Payment
Date, the excess, if any, of such Principal Deficit Amount over the
Series 2013-A Available Reserve Account Amount, in each case, on such Payment
Date (after giving effect to the withdrawal therefrom pursuant to
Section 5.4(a) above on such Payment Date), the “Series 2013-A Reserve Account
Principal Withdrawal Shortfall”); and

 

(c)           third, if on the Legal Final Payment Date the amount to be
distributed, if any, from the Series 2013-A Distribution Account in accordance
with Section 5.2 (prior to giving effect to any withdrawals from the
Series 2013-A Reserve Account pursuant to this clause) on such Legal Final
Payment Date is insufficient to pay the Series 2013-A Principal Amount in full
on such Legal Final Payment Date, then to the Series 2013-A Principal Collection
Account, an amount equal to such insufficiency

 

37

--------------------------------------------------------------------------------


 

(with respect to the Legal Final Payment Date, the excess, if any, of such
insufficiency over the Series 2013-A Available Reserve Account Amount, in each
case, on such Payment Date (after giving effect to each withdrawal therefrom
pursuant to Sections 5.4(a) and (b) above on such Legal Final Payment Date), the
“Series 2013-A Reserve Account Legal Final Withdrawal Shortfall”);

 

provided that, if no amounts are required to be applied pursuant to this
Section 5.4 on such date, then HVF II shall have no obligation to provide the
Trustee such written direction on such date.

 

Section 5.5.           Series 2013-A Letters of Credit and Series 2013-A Demand
Notes.

 

(a)           Interest Deficit and Lease Interest Payment Deficit Events — Draws
on Series 2013-A Letters of Credit.  If HVF II determines on any Payment Date
that there exists a Series 2013-A Reserve Account Interest Withdrawal Shortfall
with respect to such Payment Date, then HVF II shall instruct the Trustee in
writing to draw on the Series 2013-A Letters of Credit, if any, and, upon
receipt of such notice by the Trustee on or prior to 10:30 a.m. (New York City
time) on such Payment Date, the Trustee, by 12:00 p.m. (New York City time) on
such Payment Date, shall draw an amount, as set forth in such notice, equal to
the least of (i) such Series 2013-A Reserve Account Interest Withdrawal
Shortfall, (ii) the Series 2013-A Letter of Credit Liquidity Amount as of such
Payment Date and (iii) the Series 2013-A Lease Interest Payment Deficit for such
Payment Date, by presenting to each Series 2013-A Letter of Credit Provider a
draft accompanied by a Series 2013-A Certificate of Credit Demand on the
Series 2013-A Letters of Credit; provided that, if the Series 2013-A L/C Cash
Collateral Account has been established and funded, then the Trustee shall
withdraw from the Series 2013-A L/C Cash Collateral Account and deposit into the
Series 2013-A Interest Collection Account an amount equal to the lesser of
(1) the Series 2013-A L/C Cash Collateral Percentage on such Payment Date of the
least of the amounts described in clauses (i), (ii) and (iii) above and (2) the
Series 2013-A Available L/C Cash Collateral Account Amount on such Payment Date
and draw an amount equal to the remainder of such amount on the Series 2013-A
Letters of Credit.  The Trustee shall deposit, or cause the deposit of, the
proceeds of any such draw on the Series 2013-A Letters of Credit and the
proceeds of any such withdrawal from the Series 2013-A L/C Cash Collateral
Account into the Series 2013-A Interest Collection Account on such Payment Date.

 

(b)           Principal Deficit and Lease Principal Payment Deficit Events —
Initial Draws on Series 2013-A Letters of Credit.  If HVF II determines on any
Payment Date that there exists a Series 2013-A Lease Principal Payment Deficit
that exceeds the amount, if any, withdrawn from the Series 2013-A Reserve
Account pursuant to Section 5.4(b), then HVF II shall instruct the Trustee in
writing to draw on the Series 2013-A Letters of Credit, if any, in an amount
equal to the least of:

 

(i)            such excess;

 

38

--------------------------------------------------------------------------------


 

(ii)           the Series 2013-A Letter of Credit Liquidity Amount (after giving
effect to any drawings on the Series 2013-A Letters of Credit on such Payment
Date pursuant to Section 5.5(a)); and

 

(iii)          (x) on any such Payment Date other than the Legal Final Payment
Date occurring during the period commencing on and including the date of the
filing by any Group I Lessee of a petition for relief under Chapter 11 of the
Bankruptcy Code to but excluding the date on which such Group I Lessee shall
have resumed making all payments of Monthly Variable Rent required to be made
under each Group I Lease to which such Group I Lessee is a party, the excess, if
any, of the Principal Deficit Amount over the amount, if any, withdrawn from the
Series 2013-A Reserve Account pursuant to Section 5.4(b) and (y) on the Legal
Final Payment Date, the excess, if any, of the Series 2013-A Principal Amount
over the amount to be deposited into the Series 2013-A Distribution Account
(together with any amounts to be deposited therein pursuant to the terms of this
Series 2013-A Supplement (other than this Section 5.5(b) and Section 5.5(c))) on
the Legal Final Payment Date for payment of principal of the Series 2013-A
Notes.

 

Upon receipt of a notice by the Trustee from HVF II in respect of a
Series 2013-A Lease Principal Payment Deficit on or prior to 10:30 a.m. (New
York City time) on a Payment Date, the Trustee shall, by 12:00 p.m. (New York
City time) on such Payment Date draw an amount as set forth in such notice equal
to the applicable amount set forth above on the Series 2013-A Letters of Credit
by presenting to each Series 2013-A Letter of Credit Provider a draft
accompanied by a Series 2013-A Certificate of Credit Demand; provided however,
that if the Series 2013-A L/C Cash Collateral Account has been established and
funded, the Trustee shall withdraw from the Series 2013-A L/C Cash Collateral an
amount equal to the lesser of (x) the Series 2013-A L/C Cash Collateral
Percentage on such Payment Date of the amount set forth in the notice provided
to the Trustee by HVF II and (y) the Series 2013-A Available L/C Cash Collateral
Account Amount on such Payment Date (after giving effect to any withdrawals
therefrom on such Payment Date pursuant to Section 5.5(a)), and the Trustee
shall draw an amount equal to the remainder of such amount on the Series 2013-A
Letters of Credit.  The Trustee shall deposit, or cause the deposit of, the
proceeds of any such draw on the Series 2013-A Letters of Credit and the
proceeds of any such withdrawal from the Series 2013-A L/C Cash Collateral
Account into the Series 2013-A Principal Collection Account on such Payment
Date.

 

(c)           Principal Deficit Amount — Draws on Series 2013-A Demand Note.  If
(A) on any Determination Date, HVF II determines that the Principal Deficit
Amount on the next succeeding Payment Date (after giving effect to any draws on
the Series 2013-A Letters of Credit on such Payment Date pursuant to
Section 5.5(b)) will be greater than zero or (B) on the Determination Date
related to the Legal Final Payment Date, HVF II determines that the
Series 2013-A Principal Amount exceeds the amount to be deposited into the
Series 2013-A Distribution Account (together with all amounts to be deposited
therein pursuant to the terms of this Series 2013-A Supplement (other than this
Section 5.5(c))) on the Legal Final Payment Date for payment of principal of the

 

39

--------------------------------------------------------------------------------


 

Series 2013-A Notes, then, prior to 10:00 a.m. (New York City time) on the
second Business Day prior to such Payment Date, HVF II shall instruct the
Trustee in writing (and provide the requisite information to the Trustee) to
deliver a demand notice substantially in the form of Exhibit B-2 (each a “Demand
Notice”) on Hertz for payment under the Series 2013-A Demand Note in an amount
equal to the lesser of (i) (x) on any such Determination Date related to a
Payment Date other than the Legal Final Payment Date, the Principal Deficit
Amount less the amount to be deposited into the Series 2013-A Principal
Collection Account in accordance with Sections 5.4(b) and Section 5.5(b) and
(y) on the Determination Date related to the Legal Final Payment Date, the
excess, if any, of the Series 2013-A Principal Amount over the amount to be
deposited into the Series 2013-A Distribution Account (together with any amounts
to be deposited therein pursuant to the terms of this Series 2013-A Supplement
(other than this Section 5.5(c))) on the Legal Final Payment Date for payment of
principal of the Series 2013-A Notes, and (ii) the principal amount of the
Series 2013-A Demand Note.  The Trustee shall, prior to 12:00 noon (New York
City time) on the second Business Day preceding such Payment Date, deliver such
Demand Notice to Hertz; provided however, that if an Event of Bankruptcy (or the
occurrence of an event described in clause (a) of the definition thereto,
without the lapse of a period of sixty (60) consecutive days) with respect to
Hertz shall have occurred and be continuing, the Trustee shall not be required
to deliver such Demand Notice to Hertz.  The Trustee shall cause the proceeds of
any demand on the Series 2013-A Demand Note to be deposited into the
Series 2013-A Principal Collection Account.

 

(d)           Principal Deficit Amount — Draws on Series 2013-A Letters of
Credit. If (i) the Trustee shall have delivered a Demand Notice as provided in
Section 5.5(c) and Hertz shall have failed to pay to the Trustee or deposit into
the Series 2013-A Distribution Account the amount specified in such Demand
Notice in whole or in part by 12:00 noon (New York City time) on the Business
Day following the making of the Demand Notice, (ii) due to the occurrence of an
Event of Bankruptcy (or the occurrence of an event described in clause (a) of
the definition thereof, without the lapse of a period of sixty (60) consecutive
days) with respect to Hertz, the Trustee shall not have delivered such Demand
Notice to Hertz, or (iii) there is a Preference Amount, then the Trustee shall
draw on the Series 2013-A Letters of Credit, if any, by 12:00 p.m. (New York
City time) on such Business Day in an amount equal to the lesser of:

 

(i)            the amount that Hertz failed to pay under the Series 2013-A
Demand Note, or the amount that the Trustee failed to demand for payment
thereunder, or the Preference Amount, as the case may be, and

 

(ii)           the Series 2013-A Letter of Credit Amount on such Business Day,

 

in each case by presenting to each Series 2013-A Letter of Credit Provider a
draft accompanied by a Series 2013-A Certificate of Unpaid Demand Note Demand
or, in the case of a Preference Amount, a Series 2013-A Certificate of
Preference Payment Demand; provided however, that if the Series 2013-A L/C Cash
Collateral Account has been established and funded, the Trustee shall withdraw
from the Series 2013-A L/C Cash Collateral Account an amount equal to the lesser
of (x) the Series 2013-A L/C Cash

 

40

--------------------------------------------------------------------------------


 

Collateral Percentage on such Business Day of the lesser of the amounts set
forth in clauses (i) and (ii) immediately above and (y) the Series 2013-A
Available L/C Cash Collateral Account Amount on such Business Day (after giving
effect to any withdrawals therefrom on such Payment Date pursuant to
Section 5.5(a) and Section 5.5(b)), and the Trustee shall draw an amount equal
to the remainder of such amount on the Series 2013-A Letters of Credit.  The
Trustee shall deposit, or cause the deposit of, the proceeds of any such draw on
the Series 2013-A Letters of Credit and the proceeds of any such withdrawal from
the Series 2013-A L/C Cash Collateral Account into the Series 2013-A Principal
Collection Account on such date.

 

(e)           Draws on the Series 2013-A Letters of Credit.  If there is more
than one Series 2013-A Letter of Credit on the date of any draw on the
Series 2013-A Letters of Credit pursuant to the terms of this Series 2013-A
Supplement (other than pursuant to Section 5.7(b)), then HVF II shall instruct
the Trustee, in writing, to draw on each Series 2013-A Letter of Credit an
amount equal to the Pro Rata Share for such Series 2013-A Letter of Credit of
such draw on such Series 2013-A Letter of Credit.

 

Section 5.6.           Past Due Rental Payments.  On each Series 2013-A Deposit
Date, HVF II will direct the Trustee in writing, prior to 1:00 p.m. (New York
City time) on such date, to, and the Trustee shall, withdraw from the Group I
Collection Account all Group I Collections then on deposit representing
Series 2013-A Past Due Rent Payments and deposit such amount into the
Series 2013-A Interest Collection Account, and immediately thereafter, the
Trustee shall withdraw such amount from the Series 2013-A Interest Collection
Account and apply the Series 2013-A Past Due Rent Payment in the following
order:

 

(i)            if the occurrence of the related Series 2013-A Lease Payment
Deficit resulted in one or more Series 2013-A L/C Credit Disbursements being
made under any Series 2013-A Letters of Credit, then pay to or at the direction
of Hertz for reimbursement to each Series 2013-A Letter of Credit Provider who
made such a Series 2013-A L/C Credit Disbursement an amount equal to the lesser
of (x) the unreimbursed amount of such Series 2013-A Letter of Credit Provider’s
Series 2013-A L/C Credit Disbursement and (y) such Series 2013-A Letter of
Credit Provider’s pro rata portion, calculated on the basis of the unreimbursed
amount of each such Series 2013-A Letter of Credit Provider’s Series 2013-A L/C
Credit Disbursement, of the amount of the Series 2013-A Past Due Rent Payment;

 

(ii)           if the occurrence of such Series 2013-A Lease Payment Deficit
resulted in a withdrawal being made from the Series 2013-A L/C Cash Collateral
Account, then deposit in the Series 2013-A L/C Cash Collateral Account an amount
equal to the lesser of (x) the amount of the Series 2013-A Past Due Rent Payment
remaining after any payments pursuant to clause (i) above and (y) the amount
withdrawn from the Series 2013-A L/C Cash Collateral Account on account of such
Series 2013-A Lease Payment Deficit;

 

41

--------------------------------------------------------------------------------


 

(iii)          if the occurrence of such Series 2013-A Lease Payment Deficit
resulted in a withdrawal being made from the Series 2013-A Reserve Account
pursuant to Section 5.4(a), then deposit in the Series 2013-A Reserve Account an
amount equal to the lesser of (x) the amount of the Series 2013-A Past Due Rent
Payment remaining after any payments pursuant to clauses (i) and (ii) above and
(y) the Series 2013-A Reserve Account Deficiency Amount, if any, as of such day;
and

 

(iv)          any remainder to be deposited into the Series 2013-A Principal
Collection Account.

 

Section 5.7.           Series 2013-A Letters of Credit and Series 2013-A L/C
Cash Collateral Account.

 

(a)           Series 2013-A Letter of Credit Expiration Date — Deficiencies.  If
as of the date that is sixteen (16) Business Days prior to the then scheduled
Series 2013-A Letter of Credit Expiration Date with respect to any Series 2013-A
Letter of Credit, excluding such Series 2013-A Letter of Credit from each
calculation in clauses (i) through (iii) immediately below but taking into
account any substitute Series 2013-A Letter of Credit that has been obtained
from a Series 2013-A Eligible Letter of Credit Provider and is in full force and
effect on such date:

 

(i)            the Series 2013-A Asset Amount would be less than the
Series 2013-A Adjusted Asset Coverage Threshold Amount, in each case as of such
date (after giving effect to all deposits to, and withdrawals from, the
Series 2013-A Reserve Account and the Series 2013-A L/C Cash Collateral Account
on such date);

 

(ii)           the Series 2013-A Adjusted Liquid Enhancement Amount would be
less than the Series 2013-A Required Liquid Enhancement Amount, in each case as
of such date (after giving effect to all deposits to, and withdrawals from, the
Series 2013-A Reserve Account and the Series 2013-A L/C Cash Collateral Account
on such date); or

 

(iii)          the Series 2013-A Letter of Credit Liquidity Amount would be less
than the Series 2013-A Demand Note Payment Amount, in each case as of such date
(after giving effect to all deposits to, and withdrawals from, the Series 2013-A
L/C Cash Collateral Account on such date);

 

then HVF II shall notify the Trustee and the Administrative Agent in writing no
later than fifteen (15) Business Days prior to such Series 2013-A Letter of
Credit Expiration Date of:

 

A.            the greatest of:

 

(i)            the excess, if any, of the Series 2013-A Adjusted Asset Coverage
Threshold Amount over the Series 2013-A Asset Amount, in each case as of such
date (after giving effect to all

 

42

--------------------------------------------------------------------------------


 

deposits to, and withdrawals from, the Series 2013-A Reserve Account and the
Series 2013-A L/C Cash Collateral Account on such date);

 

(ii)           the excess, if any, of the Series 2013-A Required Liquid
Enhancement Amount over the Series 2013-A Adjusted Liquid Enhancement Amount, in
each case as of such date (after giving effect to all deposits to, and
withdrawals from, the Series 2013-A Reserve Account and the Series 2013-A L/C
Cash Collateral Account on such date); and

 

(iii)          the excess, if any, of the Series 2013-A Demand Note Payment
Amount over the Series 2013-A Letter of Credit Liquidity Amount, in each case as
of such date (after giving effect to all deposits to, and withdrawals from, the
Series 2013-A L/C Cash Collateral Account on such date);

 

provided that the calculations in each of clause (A)(i) through (A)(iii) above
shall be made on such date, excluding from such calculation of each amount
contained therein such Series 2013-A Letter of Credit but taking into account
each substitute Series 2013-A Letter of Credit that has been obtained from a
Series 2013-A Eligible Letter of Credit Provider and is in full force and effect
on such date, and

 

B.            the amount available to be drawn on such expiring Series 2013-A
Letter of Credit on such date.

 

Upon receipt of such notice by the Trustee on or prior to 10:30 a.m. (New York
City time) on any Business Day, the Trustee shall, by 12:00 p.m. (New York City
time) on such Business Day (or, in the case of any notice given to the Trustee
after 10:30 a.m. (New York City time), by 12:00 p.m. (New York City time) on the
next following Business Day), draw the lesser of the amounts set forth in
clauses (A) and (B) above on such Series 2013-A Letter of Credit by presenting a
draft accompanied by a Series 2013-A Certificate of Termination Demand and shall
cause the Series 2013-A L/C Termination Disbursements to be deposited into the
Series 2013-A L/C Cash Collateral Account.  If the Trustee does not receive
either notice from HVF II described above on or prior to the date that is
fifteen (15) Business Days prior to each Series 2013-A Letter of Credit
Expiration Date, then the Trustee, by 12:00 p.m. (New York City time) on such
Business Day, shall draw the full amount of such Series 2013-A Letter of Credit
by presenting a draft accompanied by a Series 2013-A Certificate of Termination
Demand and shall cause the Series 2013-A L/C Termination Disbursements to be
deposited into the applicable Series 2013-A L/C Cash Collateral Account.

 

(b)           Series 2013-A Letter of Credit Provider Downgrades.  HVF II shall
notify the Trustee and the Administrative Agent in writing within one
(1) Business Day of an Authorized Officer of HVF II obtaining actual knowledge
that (i) the long-term

 

43

--------------------------------------------------------------------------------


 

debt credit rating of any Series 2013-A Letter of Credit Provider rated by DBRS
has fallen below “BBB” as determined by DBRS or (ii) the long-term debt credit
rating of any Series 2013-A Letter of Credit Provider not rated by DBRS is not
at least “Baa2” by Moody’s or “BBB” by S&P (such (i) or (ii) with respect to any
Series 2013-A Letter of Credit Provider, a “Series 2013-A Downgrade Event”).  On
the thirtieth (30th) day after the occurrence of any Series 2013-A Downgrade
Event with respect to any Series 2013-A Letter of Credit Provider, HVF II shall
notify the Trustee and the Administrative Agent in writing on such date of
(i) the greatest of (A) the excess, if any, of the Series 2013-A Adjusted Asset
Coverage Threshold Amount over the Series 2013-A Asset Amount, (B) the excess,
if any, of the Series 2013-A Required Liquid Enhancement Amount over the
Series 2013-A Adjusted Liquid Enhancement Amount, and (C) the excess, if any, of
the Series 2013-A Demand Note Payment Amount over the Series 2013-A Letter of
Credit Liquidity Amount, in the case of each of clauses (A) through (C) above,
as of such date and excluding from the calculation of each amount referenced in
such clauses such Series 2013-A Letter of Credit but taking into account each
substitute Series 2013-A Letter of Credit that has been obtained from a
Series 2013-A Eligible Letter of Credit Provider and is in full force and effect
on such date, and (ii) the amount available to be drawn on such Series 2013-A
Letter of Credit on such date (the lesser of such (i) and (ii), the “Downgrade
Withdrawal Amount”).  Upon receipt by the Trustee on or prior to 10:30 a.m. (New
York City time) on any Business Day of notice of any Series 2013-A Downgrade
Event with respect to any Series 2013-A Letter of Credit Provider, the Trustee,
by 12:00 p.m. (New York City time) on such Business Day (or, in the case of any
notice given to the Trustee after 10:30 a.m. (New York City time), by 12:00 p.m.
(New York City time) on the next following Business Day), shall draw on the
Series 2013-A Letters of Credit issued by such Series 2013-A Letter of Credit
Provider in an amount (in the aggregate) equal to the Downgrade Withdrawal
Amount specified in such notice by presenting a draft accompanied by a
Series 2013-A Certificate of Termination Demand and shall cause the
Series 2013-A L/C Termination Disbursement to be deposited into a Series 2013-A
L/C Cash Collateral Account.

 

(c)           Reductions in Stated Amounts of the Series 2013-A Letters of
Credit.  If the Trustee receives a written notice from the Group I
Administrator, substantially in the form of Exhibit C hereto, requesting a
reduction in the stated amount of any Series 2013-A Letter of Credit, then the
Trustee shall within two (2) Business Days of the receipt of such notice deliver
to the Series 2013-A Letter of Credit Provider who issued such Series 2013-A
Letter of Credit a Series 2013-A Notice of Reduction requesting a reduction in
the stated amount of such Series 2013-A Letter of Credit in the amount requested
in such notice effective on the date set forth in such notice; provided that, on
such effective date, immediately after giving effect to the requested reduction
in the stated amount of such Series 2013-A Letter of Credit, (i) the
Series 2013-A Adjusted Liquid Enhancement Amount will equal or exceed the
Series 2013-A Required Liquid Enhancement Amount, (ii) the Series 2013-A Letter
of Credit Liquidity Amount will equal or exceed the Series 2013-A Demand Note
Payment Amount and (iii) no Group I Aggregate Asset Amount Deficiency will exist
immediately after giving effect to such reduction.

 

44

--------------------------------------------------------------------------------


 

(d)           Series 2013-A L/C Cash Collateral Account Surpluses and
Series 2013-A Reserve Account Surpluses.

 

(i)            On each Payment Date, HVF II may direct the Trustee to, and the
Trustee, acting in accordance with the written instructions of HVF II (with a
copy to the Administrative Agent), shall, withdraw from the Series 2013-A
Reserve Account an amount equal to the Series 2013-A Reserve Account Surplus, if
any, and pay such Series 2013-A Reserve Account Surplus to HVF II.

 

(ii)           On each Payment Date on which there is a Series 2013-A L/C Cash
Collateral Account Surplus, HVF II may direct the Trustee to, and the Trustee,
acting in accordance with the written instructions of HVF II (with a copy to the
Administrative Agent), shall, subject to the limitations set forth in this
Section 5.7(d), withdraw the amount specified by HVF II from the Series 2013-A
L/C Cash Collateral Account specified by HVF II and apply such amount in
accordance with the terms of this Section 5.7(d).  The amount of any such
withdrawal from the Series 2013-A L/C Cash Collateral Account shall be limited
to the least of (a) the Series 2013-A Available L/C Cash Collateral Account
Amount on such Payment Date, (b) the Series 2013-A L/C Cash Collateral Account
Surplus on such Payment Date and (c) the excess, if any, of the Series 2013-A
Letter of Credit Liquidity Amount on such Payment Date over the Series 2013-A
Demand Note Payment Amount on such Payment Date.  Any amounts withdrawn from the
Series 2013-A L/C Cash Collateral Account pursuant to this Section 5.7(d) shall
be paid:

 

first, to the Series 2013-A Letter of Credit Providers, to the extent that there
are unreimbursed Series 2013-A Disbursements due and owing to such Series 2013-A
Letter of Credit Providers in respect of the Series 2013-A Letters of Credit,
for application in accordance with the provisions of the respective
Series 2013-A Letters of Credit, and

 

second, to HVF II any remaining amounts.

 

Section 5.8.           Payment by Wire Transfer.

 

On each Payment Date, pursuant to Section 6 of the Group I Supplement, the
Trustee shall cause the amounts (to the extent received by the Trustee) set
forth in Sections 5.2, 5.3, 5.4 and 5.5, in each case if any and in accordance
with such Sections, to be paid by wire transfer of immediately available funds
released from the Series 2013-A Distribution Account no later than 4:30 p.m.
(New York City time) for credit to the account designated by the Series 2013-A
Noteholders.

 

Section 5.9.           Certain Instructions to the Trustee.

 

(a)           If on any date the Principal Deficit Amount is greater than zero
or HVF II determines that there exists a Series 2013-A Lease Principal Payment
Deficit, then HVF II shall promptly provide written notice thereof to the
Administrative Agent and the Trustee.

 

45

--------------------------------------------------------------------------------


 

(b)           On or before 10:00 a.m. (New York City time) on each Payment Date
on which any Series 2013-A Lease Payment Deficit Exists, the Group I
Administrator shall notify the Trustee of the amount of such Series 2013-A Lease
Payment Deficit, such notification to be in the form of Exhibit D hereto (each a
“Lease Payment Deficit Notice”).

 

Section 5.10.         HVF II’s Failure to Instruct the Trustee to Make a Deposit
or Payment.  If HVF II fails to give notice or instructions to make any payment
from or deposit into the Group I Collection Account or any Series 2013-A Account
required to be given by HVF II, at the time specified herein or in any other
Series 2013-A Related Document (including applicable grace periods), the Trustee
shall make such payment or deposit into or from the Group I Collection Account
or such Series 2013-A Account without such notice or instruction from HVF II;
provided that HVF II, upon request of the Trustee, the Administrative Agent or
any Funding Agent, promptly provides the Trustee with all information necessary
to allow the Trustee to make such a payment or deposit.  When any payment or
deposit hereunder or under any other Series 2013-A Related Document is required
to be made by the Trustee at or prior to a specified time, HVF II shall deliver
any applicable written instructions with respect thereto reasonably in advance
of such specified time.  If HVF II fails to give instructions to draw on any
Series 2013-A Letters of Credit with respect to a Class of Series 2013-A Notes
required to be given by HVF II, at the time specified in this Series 2013-A
Supplement, the Trustee shall draw on such Series 2013-A Letters of Credit with
respect to such Class of Series 2013-A Notes without such instruction from HVF
II; provided that, HVF II, upon request of the Trustee, the Administrative Agent
or any Funding Agent, promptly provides the Trustee with all information
necessary to allow the Trustee to draw on each such Series 2013-A Letter of
Credit.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES; COVENANTS; CLOSING CONDITIONS

 

Section 6.1.           Representations and Warranties.  Each of HVF II, the
Group I Administrator, each Conduit Investor and each Committed Note Purchaser
hereby makes the representations and warranties applicable to it set forth in
Annex 1 hereto.

 

Section 6.2.           Covenants.  Each of HVF II and the Group I Administrator
hereby agrees to perform and observe the covenants applicable to it set forth in
Annex 2 hereto.

 

Section 6.3.           Closing Conditions.  The effectiveness of this
Series 2013-A Supplement is subject to the satisfaction of the conditions
precedent set forth in Annex 3 hereto.

 

Section 6.4.           Securitisation Risk Retention Representations and
Undertaking.  The Group I Administrator hereby makes the representations and
warranties set forth in

 

46

--------------------------------------------------------------------------------


 

Annex 4 hereto and agrees to perform and observe the covenants set forth in
Annex 4 hereto.

 

Section 6.5.           Further Assurances.

 

(a)           HVF II shall do such further acts and things, and execute and
deliver to the Trustee such additional assignments, agreements, powers and
instruments, as are necessary or desirable to maintain the security interest of
the Trustee in the Series-Specific 2013-A Collateral on behalf of the
Series 2013-A Noteholders as a perfected security interest subject to no prior
Liens (other than Series 2013-A Permitted Liens) and to carry into effect the
purposes of this Series 2013-A Supplement or the other Series 2013-A Related
Documents or to better assure and confirm unto the Trustee or the Series 2013-A
Noteholders their rights, powers and remedies hereunder, including, without
limitation filing all UCC financing statements, continuation statements and
amendments thereto necessary to achieve the foregoing.  If HVF II fails to
perform any of its agreements or obligations under this Section 6.5(a), the
Trustee shall, at the direction of the Series 2013-A Required Noteholders,
itself perform such agreement or obligation, and the expenses of the Trustee
incurred in connection therewith shall be payable by HVF II upon the Trustee’s
demand therefor.  The Trustee is hereby authorized to execute and file any
financing statements, continuation statements or other instruments necessary or
appropriate to perfect or maintain the perfection of the Trustee’s security
interest in the Series-Specific 2013-A Collateral.

 

(b)           Unless otherwise specified in this Series 2013-A Supplement, if
any amount payable under or in connection with any of the Series-Specific 2013-A
Collateral shall be or become evidenced by any promissory note, chattel paper or
other instrument, such note, chattel paper or instrument shall be deemed to be
held in trust and immediately pledged and physically delivered to the Trustee
hereunder, and shall, subject to the rights of any Person in whose favor a prior
Lien has been perfected, be duly indorsed in a manner satisfactory to the
Trustee and delivered to the Trustee promptly.

 

(c)           HVF II shall warrant and defend the Trustee’s right, title and
interest in and to the Series-Specific 2013-A Collateral and the income,
distributions and proceeds thereof, for the benefit of the Trustee on behalf of
the Series 2013-A Noteholders, against the claims and demands of all Persons
whomsoever.

 

(d)           On or before March 31 of each calendar year, commencing with
March 31, 2015, HVF II shall furnish to the Trustee an Opinion of Counsel either
stating that, in the opinion of such counsel, such action has been taken with
respect to the recording, filing, re-recording and refiling of this
Series 2013-A Supplement, any indentures supplemental hereto and any other
requisite documents and with respect to the execution and filing of any
financing statements, continuation statements and amendments thereto as are
necessary to maintain the perfection of the lien and security interest created
by this Series 2013-A Supplement in the Series-Specific 2013-A Collateral and
reciting the details of such action or stating that in the opinion of such
counsel no such action is necessary to maintain the perfection of such lien and
security interest.  Such Opinion of Counsel shall also describe the recording,
filing, re-recording

 

47

--------------------------------------------------------------------------------


 

and refiling of this Series 2013-A Supplement, any indentures supplemental
hereto and any other requisite documents and the execution and filing of any
financing statements, continuation statements and amendments thereto that will,
in the opinion of such counsel, be required to maintain the perfection of the
lien and security interest of this Series 2013-A Supplement in the
Series-Specific 2013-A Collateral until March 31 in the following calendar year.

 

ARTICLE VII

 

AMORTIZATION EVENTS

 

Section 7.1.           Amortization Events.  In addition to the Amortization
Events set forth in Sections 9.1(a) and (b) of the Group I Supplement, the
following shall be Amortization Events with respect to the Series 2013-A Notes
and shall constitute the Amortization Events set forth in Section 9.1(c) of the
Group I Supplement with respect to the Series 2013-A Notes:

 

(a)           HVF II defaults in the payment of any interest on, or other amount
payable in respect of, the Series 2013-A Notes when the same becomes due and
payable and such default continues for a period of three (3) consecutive
Business Days;

 

(b)           a Series 2013-A Liquid Enhancement Deficiency shall exist and
continue to exist for at least three (3) consecutive Business Days;

 

(c)           all principal of and interest on the Series 2013-A Notes is not
paid in full on or before the Expected Final Payment Date;

 

(d)           any Group I Aggregate Asset Amount Deficiency exists and continues
for a period of three (3) consecutive Business Days;

 

(e)           any of (i) a Group I Leasing Company Amortization Event (other
than a Group I Leasing Company Amortization Event resulting from an Event of
Bankruptcy with respect to any Group I Lessee triggered pursuant to clause
(a) of the definition of Event of Bankruptcy) shall have occurred with respect
to any Group I Leasing Company Note and continue for a period of three
(3) consecutive Business Days, (ii) a Group I Leasing Company Amortization Event
resulting from an Event of Bankruptcy with respect to any Group I Lessee
triggered pursuant to clause (a) of the definition of Event of Bankruptcy shall
have occurred with respect to any Group I Leasing Company Note or (iii) a Group
I Leasing Company Amortization Event shall have occurred with respect to each
Group I Leasing Company Note;

 

(f)            there shall have been filed against HVF II (i) a notice of a
federal tax lien from the Internal Revenue Service, (ii) a notice of a Lien from
the Pension Benefit Guaranty Corporation under the Code or Section 302(f) of
ERISA for a failure to make a required installment or other payment to a Plan to
which either of such sections applies or (iii) a notice of any other Lien (other
than a Series 2013-A Permitted Lien) that could reasonably be expected to attach
to the assets of HVF II and, in each case, thirty

 

48

--------------------------------------------------------------------------------


 

(30) consecutive days shall have elapsed without such notice having been
effectively withdrawn or such Lien having been released or discharged;

 

(g)           any of the Series 2013-A Related Documents or any material portion
thereof shall cease, for any reason, to be in full force and effect, enforceable
in accordance with its terms (other than in accordance with the terms thereof or
as otherwise expressly permitted in the Series 2013-A Related Documents) or
Hertz, any Group I Leasing Company, any Group I Lessee or HVF II shall so assert
any of the foregoing in writing and such written assertion shall not have been
rescinded within ten (10) consecutive Business Days following the date of such
written assertion, in each case, other than any such cessation (i) resulting
from the application of the Bankruptcy Code (other than as a result of an Event
of Bankruptcy with respect to HVF II, any Group I Leasing Company, any Group I
Lessee, or Hertz in any capacity) or (ii) as a result of any waiver, supplement,
modification, amendment or other action not prohibited by the Series 2013-A
Related Documents;

 

(h)           any Group I Administrator Default shall have occurred;

 

(i)            the Group I Collection Account, any Collateral Account in which
Group I Collections are on deposit as of such date or any Series 2013-A Account
(other than the Series 2013-A Reserve Account and the Series 2013-A L/C Cash
Collateral Account) shall be subject to an injunction, estoppel or other stay or
a Lien (other than any Lien described in clause (iii) of the definition of
Series 2013-A Permitted Lien) and thirty (30) consecutive days shall have
elapsed without such Lien having been released or discharged;

 

(j)            (A) the Series 2013-A Reserve Account shall be subject to an
injunction, estoppel or other stay or a Lien (other than any Lien described in
clause (iii) of the definition of Series 2013-A Permitted Lien) for a period of
at least three (3) consecutive Business Days or (B) other than any Lien
described in clause (iii) of the definition of Series 2013-A Permitted Lien, the
Trustee shall cease to have a valid and perfected first priority security
interest in the Series 2013-A Reserve Account Collateral (or any of HVF II or
any Affiliate thereof so asserts in writing) and, in each case, the
Series 2013-A Adjusted Liquid Enhancement Amount, excluding therefrom the
Series 2013-A Available Reserve Account Amount, would be less than the
Series 2013-A Required Liquid Enhancement Amount and such cessation shall not
have resulted from a Series 2013-A Permitted Lien;

 

(k)           from and after the funding of the Series 2013-A L/C Cash
Collateral Account, (A) the Series 2013-A L/C Cash Collateral Account shall be
subject to an injunction, estoppel or other stay or a Lien (other than any Lien
described in clause (iii) of the definition of Series 2013-A Permitted Lien) for
a period of at least three (3) consecutive Business Days or (B) other than any
Lien described in clause (iii) of the definition of Series 2013-A Permitted
Lien, the Trustee shall cease to have a valid and perfected first priority
security interest in the Series 2013-A L/C Cash Collateral Account Collateral
(or HVF II or any Affiliate thereof so asserts in writing) and, in each case,
the Series 2013-A Adjusted Liquid Enhancement Amount, excluding therefrom the
Series 

 

49

--------------------------------------------------------------------------------


 

2013-A Available L/C Cash Collateral Account Amount, would be less than the
Series 2013-A Required Liquid Enhancement Amount;

 

(l)            a Change of Control shall have occurred;

 

(m)          HVF II shall fail to acquire and maintain in force one or more
Series 2013-A Interest Rate Caps at the times and in at least the notional
amounts required by the terms of Section 4.4 and such failure continues for at
least three (3) consecutive Business Days;

 

(n)           other than as a result of a Series 2013-A Permitted Lien, the
Trustee shall for any reason cease to have a valid and perfected first priority
security interest in the Series 2013-A Collateral (other than the Series 2013-A
Reserve Account Collateral, the Series 2013-A L/C Cash Collateral Account
Collateral or any Series 2013-A Letter of Credit) or HVF II or any Affiliate
thereof so asserts in writing;

 

(o)           the occurrence of a Hertz Senior Credit Facility Default;

 

(p)           any of HVF II, the HVF II General Partner or the Group I
Administrator fails to comply with any of its other agreements or covenants in
the Series 2013-A Notes or any Series 2013-A Related Document and the failure to
so comply materially and adversely affects the interests of the Series 2013-A
Noteholders and continues to materially and adversely affect the interests of
the Series 2013-A Noteholders for a period of thirty (30) consecutive days after
the earlier of (i) the date on which an Authorized Officer of HVF II obtains
actual knowledge thereof or (ii) the date on which written notice of such
failure, requiring the same to be remedied, shall have been given to HVF II by
the Trustee or to HVF II and the Trustee by the Administrative Agent; provided
that, solely with respect to the covenant of the Group I Administrator specified
in Section 26 of Annex 2 hereof, such thirty (30) day grace period shall not
apply;

 

(q)           (i) any representation made by HVF II in any Series 2013-A Related
Document is false or (ii)(A) any representation made by the Group I
Administrator herein or (B) any schedule, certificate, financial statement,
report, notice, or other writing furnished by or on behalf of the Group I
Administrator to any Funding Agent pursuant Section 25 or 26 of Annex 2 hereto,
in the case of either the preceding clause (A) or (B), is false or misleading on
the date as of which the facts therein set forth are stated or certified, and,
in the case of either the preceding clause (i) or (ii), such falsity materially
and adversely affects the interests of the Series 2013-A Noteholders and such
falsity is not cured for a period of thirty (30) consecutive days after the
earlier of (x) the date on which an Authorized Officer of HVF II or the Group I
Administrator, as the case may be, obtains actual knowledge thereof or (y) the
date that written notice thereof is given to HVF II or the Group I
Administrator, as the case may be, by the Trustee or to HVF II or the Group I
Administrator, as the case may be, and to the Trustee by the Administrative
Agent;

 

50

--------------------------------------------------------------------------------


 

(r)            (I) any Group I Lease Servicer shall fail to comply with its
obligations under any Group I Back-Up Disposition Agreement and the failure to
so comply materially and adversely affects the interests of the Series 2013-A
Noteholders and continues to materially and adversely affect the interests of
the Series 2013-A Noteholders for a period of thirty (30) consecutive days after
the earlier of (i) the date on which an Authorized Officer of the Group I
Administrator or HVF II obtains actual knowledge thereof or (ii) the date on
which written notice of such failure, requiring the same to be remedied, shall
have been given to the Group I Administrator and HVF II by the Trustee or to the
Group I Administrator, HVF II and the Trustee by the Administrative Agent or
(II) any Group I Back-Up Disposition Agent Agreement or any material portion
thereof shall cease, for any reason, to be in full force and effect or
enforceable (other than in accordance with its terms or otherwise as expressly
permitted in the Group I Back-Up Administration Agreement) for a period of
thirty (30) consecutive days after the earlier of (i) the date on which an
Authorized Officer of HVF II or the Group I Administrator, as applicable,
obtains actual knowledge thereof or (ii) the date on which written notice
thereof shall have been given to HVF II and the Group I Administrator by the
Trustee or to HVF II, the Group I Administrator and the Trustee by the
Administrative Agent (unless such failure to be in full force and effect or
failure to be enforceable is a result of a breach of such Group I Back-Up
Disposition Agreement or any portion thereof by the Group I Administrator, in
its capacity as Servicer, in which case such thirty (30) day grace period shall
not apply);

 

(s)            (I) HVF or Hertz, in its capacity as Series 2013-G1
Administrator, shall fail to comply with its respective obligations under the
Series 2013-G1 Back-Up Administration Agreement and the failure to so comply
materially and adversely affects the interests of the Series 2013-A Noteholders
and continues to materially and adversely affect the interests of the
Series 2013-A Noteholders for a period of thirty (30) days after the earlier of
(i) the date on which an Authorized Officer of HVF or the Series 2013-G1
Administrator, as applicable, obtains actual knowledge thereof or (ii) the date
on which written notice of such failure, requiring the same to be remedied,
shall have been given to HVF and the Series 2013-G1 Administrator by the HVF I
Trustee or to HVF, the Series 2013-G1 Administrator and the HVF I Trustee by the
Series 2013-G1 Noteholder (or any permitted assignee thereof) or (II) the
Series 2013-G1 Back-Up Administration Agreement or any material portion thereof
shall cease, for any reason, to be in full force and effect or enforceable
(other than in accordance with its terms or otherwise as expressly permitted in
the Series 2013-G1 Back-Up Administration Agreement) for a period of thirty (30)
days after the earlier of (i) the date on which an Authorized Officer of HVF or
the Series 2013-G1 Administrator, as applicable, obtains actual knowledge
thereof or (ii) the date on which written notice thereof shall have been given
to HVF and the Series 2013-G1 Administrator by the HVF I Trustee or to HVF, the
Series 2013-G1 Administrator and the HVF I Trustee by the Series 2013-G1
Noteholder (or any permitted assignee thereof) (unless such failure to be in
full force and effect or failure to be enforceable is a result of a breach of
the Series 2013-G1 Back-Up Administration Agreement or any portion thereof by
HVF or the Series 2013-G1 Administrator, in which case such thirty (30) day
grace period shall not apply);

 

51

--------------------------------------------------------------------------------


 

(t)            the Series 2013-G1 Administrator fails to comply with any of its
other agreements or covenants in any Series 2013-G1 Related Document or any
representation made by the Series 2013-G1 Administrator in any Series 2013-G1
Related Document is false and the failure to so comply or such false
representation, as the case may be, materially and adversely affects the
interests of the Series 2013-A Noteholders and continues to materially and
adversely affect the interests of the Series 2013-A Noteholders for a period of
thirty (30) days after the earlier of (i) the date on which an Authorized
Officer of the Series 2013-G1 Administrator or Group I Administrator, as
applicable, obtains actual knowledge thereof or (ii) the date on which written
notice of such failure or such false representation, requiring the same to be
remedied, shall have been given to (x) the Series 2013-G1 Administrator by the
HVF I Trustee or to the Series 2013-G1 Administrator and the HVF I Trustee by
the Series 2013-G1 Noteholder (or any permitted assignee thereof) or (y) to the
Group I Administrator by the Trustee or to the Group I Administrator and the
Trustee by the Administrative Agent;

 

(u)           on any Business Day, the Aggregate Group I Series Adjusted
Principal Amount exceeds the Aggregate Group I Leasing Company Note Principal
Amount, and the Aggregate Group I Leasing Company Note Principal Amount does not
equal or exceed the Aggregate Group I Series Adjusted Principal Amount on or
prior to the close of business on the next succeeding Business Day, in each case
after giving effect to all increases and decreases on any such date;

 

(v)           any Series 2013-G1 Administrator Default shall have occurred;

 

(w)          any Series 2013-B Amortization Event shall have occurred and be
continuing;

 

(x)           any of (i) any of the HVF Series 2013-G1 Related Documents (other
than the RCFC Nominee Agreement) or any material portion thereof relating to any
of the HVF Series 2013-G1 Note or the Series 2013-G1 Collateral (as defined in
the HVF Series 2013-G1 Supplement) shall cease, for any reason, to be in full
force and effect (other than in accordance with its terms or as otherwise
expressly permitted in the HVF Series 2013-G1 Related Documents), or Hertz, the
Nominee, HGI or HVF shall so assert in writing and such written assertion shall
not have been rescinded within ten (10) consecutive Business Days following the
date of such written assertion, in each case, other than any such cessation
(1) resulting from the application of the Bankruptcy Code (other than as a
result of an Event of Bankruptcy with respect to any party to any such agreement
(other than HVF or Hertz in any capacity)) or (2) as a result of any waiver,
supplement, modification, amendment or other action not prohibited by the HVF
Series 2013-G1 Related Documents or the Related Documents (as defined in the HVF
Series 2013-G1 Supplement), (ii) on any date occurring during the RCFC Nominee
Non-Qualified Period, the RCFC Nominee Agreement or any material portion thereof
relating to any of the HVF Series 2013-G1 Note or the Series 2013-G1 Collateral
(as defined in the HVF Series 2013-G1 Supplement) shall cease, for any reason,
to be in full force and effect (other than in accordance with its terms or as
otherwise expressly permitted in the HVF Series 2013-G1 Related Documents), or
Hertz, HVF or RCFC shall so assert in writing and such written assertion shall
not have been rescinded within ten (10) 

 

52

--------------------------------------------------------------------------------


 

consecutive Business Days following the date of such written assertion, in each
case, other than any such cessation (1) resulting from the application of the
Bankruptcy Code (other than as a result of an Event of Bankruptcy with respect
to any party to any such agreement (other than HVF or Hertz in any capacity)) or
(2) as a result of any waiver, supplement, modification, amendment or other
action not prohibited by the HVF Series 2013-G1 Related Documents or the Related
Documents (as defined in the HVF Series 2013-G1 Supplement) or (iii) on any date
occurring on or after the RCFC Nominee Qualification Date, both (I) the RCFC
Nominee Agreement or any material portion thereof relating to any of the HVF
Series 2013-G1 Note or the Series 2013-G1 Collateral (as defined in the HVF
Series 2013-G1 Supplement) shall cease, for any reason, to be in full force and
effect (other than in accordance with its terms or as otherwise expressly
permitted in the HVF Series 2013-G1 Related Documents), or Hertz, HVF or RCFC
shall so assert in writing and such written assertion shall not have been
rescinded within ten (10) consecutive Business Days following the date of such
written assertion, in each case, other than any such cessation (1) resulting
from the application of the Bankruptcy Code (other than as a result of an Event
of Bankruptcy with respect to any party to any such agreement (other than HVF or
Hertz in any capacity)) or (2) as a result of any waiver, supplement,
modification, amendment or other action not prohibited by the HVF Series 2013-G1
Related Documents or the Related Documents (as defined in the HVF Series 2013-G1
Supplement) and (II) the Series 2013-G1 Aggregate Asset Amount (as defined in
the HVF Series 2013-G1 Supplement) as of such date (excluding therefrom the
Group I Net Book Value of all Series 2013-G1 Eligible Vehicles (as defined in
the HVF Series 2013-G1 Supplement) the Certificates of Title for which are then
titled in the name of RCFC) shall be less than the Series 2013-G1 Asset Coverage
Threshold Amount (as defined in the HVF Series 2013-G1 Supplement) as of such
date; or

 

(y)           any Series 2014-A Amortization Event shall have occurred and be
continuing.

 

Section 7.2.           Effects of Amortization Events.

 

(a)           In the case of:

 

(i)            any event described in Sections 7.1 (a) through (e),
Section 7.1(u), Section 7.1(w) and Section 7.1(y), an Amortization Event with
respect to the Series 2013-A Notes will immediately occur without any notice or
other action on the part of the Trustee or any Series 2013-A Noteholder, and

 

(ii)           any event described in Sections 7.1(f) through (t),
Section 7.1(v) and Section 7.1(x), so long as such event is continuing, either
the Trustee may, by written notice to HVF II, or the Series 2013-A Required
Noteholders may, by written notice to HVF II and the Trustee, declare that an
Amortization Event with respect to the Series 2013-A Notes has occurred as of
the date of the notice.

 

(b)           (i)            An Amortization Event with respect to the
Series 2013-A Notes described in Sections 7.1(a) through (d) above and
Section 7.1 (e), (solely with respect to any Group I Leasing Company
Amortization Events the waiver of which

 

53

--------------------------------------------------------------------------------


 

requires the consent of the Requisite Group I Investors), Section 7.1(p) (solely
with respect to any agreement, covenant or provision in the Series 2013-A Notes
or any other Series 2013-A Related Document the amendment or modification of
which requires the consent of Series 2013-A Noteholders holding more than 662/3%
of the Series 2013-A Principal Amount or that otherwise prohibits HVF II from
taking any action without the consent of Series 2013-A Noteholders holding more
than 662/3% of the Series 2013-A Principal Amount), Section 7.1(r) (solely with
respect to any agreement, covenant or provision in the Group I Back-Up
Disposition Agreement the amendment or modification of which requires the
consent of Series 2013-A Noteholders holding more than 662/3% of the
Series 2013-A Principal Amount or that otherwise prohibits HVF II from taking
any action without the consent of Series 2013-A Noteholders holding more than
662/3% of the Series 2013-A Principal Amount) or Section 7.1(u) may be waived
solely with the written consent of Series 2013-A Noteholders holding 100% of the
Series 2013-A Principal Amount.

 

(ii)           An Amortization Event with respect to the Series 2013-A Notes
described in Sections 7.1(f) through (o) and (q) and Section 7.1(e) (other than
with respect to any Group I Leasing Company Amortization Events the waiver of
which requires the consent of holders of the Requisite Group I Investors),
Section 7.1(p) (other than with respect to any agreement, covenant or provision
in the Series 2013-A Notes or any other Series 2013-A Related Document the
amendment or modification of which requires the consent of Series 2013-A
Noteholders holding more than 662/3% of the Series 2013-A Principal Amount or
that otherwise prohibits HVF II from taking any action without the consent of
Series 2013-A Noteholders holding more than 662/3 of the Series 2013-A Principal
Amount), Section 7.1(r) (other than with respect to any agreement, covenant or
provision in the Group I Back-Up Disposition Agreement the amendment or
modification of which requires the consent of Series 2013-A Noteholders holding
more than 662/3% of the Series 2013-A Principal Amount or that otherwise
prohibits HVF II from taking any action without the consent of Series 2013-A
Noteholders holding more than 662/3% of the Series 2013-A Principal Amount),
Section 7.1(s), Section 7.1(t), Section 7.1(v) or Section 7.1(x) may be waived
solely with the written consent of Series 2013-A Noteholders holding at least
662/3% of the Series 2013-A Principal Amount.

 

(iii)          An Amortization Event with respect to the Series 2013-A Notes
described in Section 7.1(w) shall be deemed waived if such Series 2013-B
Amortization Event shall have been waived under and in accordance with the
Series 2013-B Supplement.

 

(iv)          An Amortization Event with respect to the Series 2013-A Notes
described in Section 7.1(y) shall be deemed waived if such Series 2014-A
Amortization Event shall have been waived under and in accordance with the
Series 2014-A Supplement.  In addition, an Amortization Event with respect to
the Series 2013-A Notes described in Section 7.1(y) may be waived with the
written consent of Series 2013-A Noteholders holding at least 662/3% of the
Series 2013-A Principal Amount.

 

54

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, and for the avoidance of doubt,
an Amortization Event with respect to the Series 2013-A Notes described in any
of Section 7.1 (i), (j), (k), or (n) above shall be curable at any time.

 

ARTICLE VIII

 

FORM OF SERIES 2013-A NOTES

 

The Series 2013-A Notes will be issued in the form of definitive notes in fully
registered form without interest coupons, substantially in the form set forth in
Exhibit A hereto, and will be sold to the Series 2013-A Noteholders pursuant to
and in accordance with the terms hereof and shall be duly executed by HVF II and
authenticated by the Trustee in the manner set forth in Section 2.4 of the Group
I Supplement.

 

The Trustee shall, or shall cause the Registrar, to record all Advances and
Decreases such that the principal amount of the Series 2013-A Notes that are
outstanding accurately reflects all such Advances and Decreases.

 

(a)           Each Series 2013-A Note shall bear the following legend:

 

THIS SERIES 2013-A NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY STATE SECURITIES OR “BLUE
SKY” LAWS.  THE HOLDER HEREOF, BY ITS ACCEPTANCE HEREOF, AGREES FOR THE BENEFIT
OF HVF II THAT SUCH SERIES 2013-A NOTE IS BEING ACQUIRED FOR ITS OWN ACCOUNT AND
NOT WITH A VIEW TO DISTRIBUTION AND TO OFFER, SELL OR OTHERWISE TRANSFER SUCH
NOTE ONLY (A) TO HVF II, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) TO AN INSTITUTIONAL ACCREDITED
INVESTOR WITHIN THE MEANING OF RULE 501(A)(1), (2), (3) OR (7) UNDER THE
SECURITIES ACT OR (D) PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND, IN EACH SUCH CASE, IN COMPLIANCE WITH
THE GROUP I INDENTURE, THE SERIES 2013-A SUPPLEMENT AND ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER JURISDICTION,
SUBJECT TO THE RIGHT OF HVF II, PRIOR TO ANY TRANSFER PURSUANT TO CLAUSE (C), TO
REQUIRE THE DELIVERY TO IT OF A PURCHASER’S LETTER IN THE FORM OF EXHIBIT E TO
THE SERIES 2013-A SUPPLEMENT CERTIFYING, AMONG OTHER THINGS, THAT SUCH PURCHASER
IS AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501(A)(1),
(2), (3) OR (7) UNDER THE SECURITIES ACT AND SUBJECT TO THE RIGHT OF HVF II,
PRIOR TO ANY TRANSFER PURSUANT TO CLAUSE (D), TO

 

55

--------------------------------------------------------------------------------


 

REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
INFORMATION SATISFACTORY TO IT.

 

The required legends set forth above shall not be removed from the Series 2013-A
Notes except as provided herein.

 

The Series 2013-A Notes may have such letters, numbers or other marks of
identification and such legends or endorsements placed thereon as may be
required to comply with the rules of any securities exchange or as may,
consistently herewith, be determined by the officers executing such
Series 2013-A Notes, as evidenced by their execution of the Series 2013-A
Notes.  The Series 2013-A Notes may be produced in any manner, all as determined
by the officers executing such Series 2013-A Notes, as evidenced by their
execution of such Series 2013-A Notes.

 

ARTICLE IX

 

TRANSFERS, REPLACEMENTS AND ASSIGNMENTS

 

Section 9.1.           Transfer of Series 2013-A Notes.

 

(a)           Other than in accordance with this Article IX, the Series 2013-A
Notes will not be permitted to be transferred, assigned, exchanged or otherwise
pledged or conveyed by the Series 2013-A Noteholders.

 

(b)           Subject to the terms and restrictions set forth in the Group I
Indenture and this Series 2013-A Supplement (including, without limitation,
Section 9.3), the holder of any Series 2013-A Note may transfer the same in
whole or in part, in an amount equivalent to an authorized denomination, by
surrendering such Series 2013-A Note at the office maintained by the Registrar
for such purpose pursuant to Section 2.5 of the Base Indenture, with the form of
transfer endorsed on it duly completed and executed by, or accompanied by a
written instrument of transfer in form satisfactory to HVF II and the Registrar
by, the holder thereof and accompanied by a certificate substantially in the
form of Exhibit E hereto; provided, that if the holder of any Series 2013-A Note
transfers, in whole or in part, its interest in any Series 2013-A Note pursuant
to (i) an Assignment and Assumption Agreement substantially in the form of
Exhibit G hereto or (ii) an Investor Group Supplement substantially in the form
of Exhibit H hereto, then such Series 2013-A Noteholder will not be required to
submit a certificate substantially in the form of Exhibit E hereto upon transfer
of its interest in such Series 2013-A Note; provided further that,
notwithstanding anything to the contrary contained in this Series 2013-A
Supplement, no Series 2013-A Note shall be transferrable to any Disqualified
Party without the prior written consent of an Authorized Officer of HVF II,
which consent may be withheld for any reason in HVF II’s sole and absolute
discretion.  In exchange for any Series 2013-A Note properly presented for
transfer, HVF II shall execute and the Trustee shall promptly authenticate and
deliver or cause to be authenticated and delivered in compliance with applicable
law, to the transferee at such office, or send by mail (at the risk of the
transferee) to such address as the transferee may

 

56

--------------------------------------------------------------------------------


 

request, Series 2013-A Notes for the same aggregate principal amount as was
transferred.  In the case of the transfer of any Series 2013-A Note in part, HVF
II shall execute and the Trustee shall promptly authenticate and deliver or
cause to be authenticated and delivered to the transferor at such office, or
send by mail (at the risk of the transferor) to such address as the transferor
may request, Series 2013-A Notes for the aggregate principal amount that was not
transferred.  No transfer of any Series 2013-A Note shall be made unless the
request for such transfer is made by the Series 2013-A Noteholder at such
office.  Neither HVF II nor the Trustee shall be liable for any delay in
delivery of transfer instructions and each may conclusively rely on, and shall
be protected in relying on, such instructions.  Upon the issuance of transferred
Series 2013-A Notes, the Trustee shall recognize the Holders of such
Series 2013-A Note as Series 2013-A Noteholders.  Notwithstanding anything in
this Section 9.1(b) to the contrary, so long as the Series 2013-B Notes are
Outstanding (as “Outstanding” is defined in the Series 2013-B Supplement), no
transfer, assignment, exchange or other pledge or conveyance pursuant to this
Section 9.1(b) (if otherwise permitted pursuant to this Section 9.1(b)) shall be
effective unless, immediately after giving effect to such transfer, assignment,
exchange or other pledge or conveyance, such transferee’s Commitment Percentage
shall equal such transferee’s Series 2013-B Commitment Percentage.

 

Section 9.2.           Replacement of Investor Group.

 

(a)           Notwithstanding anything to the contrary contained herein or in
any other Series 2013-A Related Document, in the event that

 

(i) any Affected Person shall request reimbursement for amounts owing pursuant
to any Specified Cost Section,

 

(ii) a Committed Note Purchaser shall become a Defaulting Committed Note
Purchaser, and such Defaulting Committed Note Purchaser shall fail to pay any
amounts in accordance with Section 2.2(g) within five (5) Business days after
demand from the applicable Funding Agent,

 

(iii) any Committed Note Purchaser or Conduit Investor shall (x) become a
Non-Extending Purchaser or (y) deliver a Delayed Funding Notice or a Second
Delayed Funding Notice,

 

(iv) as of any date of determination (A) the rolling average CP Rate applicable
to the Series 2013-A CP Tranche attributable to any Conduit Investor for any
three (3) month period is equal to or greater than the greater of (I) the CP
Rate applicable to such Series 2013-A CP Tranche attributable to such Conduit
Investor at the start of such period plus 0.50% and (II) the product of (x) the
CP Rate applicable to such Series 2013-A CP Tranche attributable to such Conduit
Investor at the start of such period and (y) 125%, (B) any portion of the
Investor Group Principal Amount with respect to such Conduit Investor is being
continued or maintained as a Series 2013-A CP Tranche as of such date and
(C) the

 

57

--------------------------------------------------------------------------------


 

circumstance described in clause (A) does not apply to more than two Conduit
Investors as of such date, or

 

(v) any Committed Note Purchaser or Conduit Investor fails to give its consent
to any amendment, modification, termination or waiver of any Series 2013-A
Related Document (an “Action”), by the date specified by HVF II, for which
(A) at least half of the percentage of the Committed Note Purchasers and the
Conduit Investors required for such Action have consented to such Action, and
(B) the percentage of the Committed Note Purchasers and the Conduit Investors
required for such Action have not consented to such Action or provided written
notice that they intend to consent (each, a “Non-Consenting Purchaser”, and each
such Committed Note Purchaser or Conduit Investor described in clauses
(i) through (v) or any Committed Note Purchaser or Conduit Investor that shall
become a Series 2013-B Potential Terminated Purchaser, a “Potential Terminated
Purchaser”),

 

HVF II shall be permitted, upon no less than seven (7) days’ notice to the
Administrative Agent, a Potential Terminated Purchaser and its related Funding
Agent, to (x)(1) elect to terminate the Commitment, if any, of such Potential
Terminated Purchaser on the date specified in such termination notice, and
(2) prepay on the date of such termination such Potential Terminated Purchaser’s
portion of the Investor Group Principal Amount for such Potential Terminated
Purchaser’s Investor Group and all accrued and unpaid interest thereon, if any,
or (y) elect to cause such Potential Terminated Purchaser to (and the Potential
Terminated Purchaser must) assign its Commitment to a replacement purchaser who
may be an existing Conduit Investor, Committed Note Purchaser, Program Support
Provider or other Series 2013-A Noteholder (each, a “Replacement Purchaser” and,
any such Potential Terminated Purchaser with respect to which HVF II has made
any such election, a “Terminated Purchaser”).

 

(b)           HVF II shall not make an election described in
Section 9.2(a) unless (i) no Amortization Event or Potential Amortization Event
with respect to Series 2013-A Notes shall have occurred and be continuing at the
time of such election (unless such Amortization Event or Potential Amortization
Event would no longer be continuing after giving effect to such election),
(ii) in respect of an election described in clause (y) of Section 9.2(a) only,
on or prior to the effectiveness of the applicable assignment, the Terminated
Purchaser shall have been paid its portion of the Investor Group Principal
Amount for such Terminated Purchaser’s Investor Group and all accrued and unpaid
interest thereon, if any, by or on behalf of HVF II or the related Replacement
Purchaser, (iii) in the event that the Terminated Purchaser is a Non-Extending
Purchaser, the Replacement Purchaser, if any, shall have agreed to the
applicable extension of the Series 2013-A Commitment Termination Date and
(iv) in the event that the Terminated Purchaser is a Non-Consenting Purchaser,
the Replacement Purchaser, if any, shall have consented to the applicable
amendment, modification, termination or waiver.  Each Terminated Purchaser
hereby agrees to take all actions reasonably necessary, at the expense of HVF
II, to permit a Replacement Purchaser to succeed to its rights and

 

58

--------------------------------------------------------------------------------


 

obligations hereunder.  Notwithstanding the foregoing, the consent of each
then-current member of an existing Investor Group (other than any Terminated
Purchaser in such Investor Group) shall be required in order for a Replacement
Purchaser to join any such Investor Group.  Upon the effectiveness of any such
assignment to a Replacement Purchaser, (i) such Replacement Purchaser shall
become a “Committed Note Purchaser” or “Conduit Investor”, as applicable,
hereunder for all purposes of this Series 2013-A Supplement and the other
Series 2013-A Related Documents, (ii) such Replacement Purchaser shall have a
Commitment and a Committed Note Purchaser Percentage in an amount not less than
the Terminated Purchaser’s Commitment and Committed Note Purchaser Percentage
assumed by it, (iii) the Commitment of the Terminated Purchaser shall be
terminated in all respects and the Committed Note Purchaser Percentage of such
Terminated Purchaser shall become zero and (iv) the Administrative Agent shall
revise Schedule II hereto to reflect the foregoing clauses (i) through (iii).

 

Section 9.3.           Assignments.

 

(a)           Any Committed Note Purchaser may at any time sell all or any part
of its rights and obligations under this Series 2013-A Supplement and the
Series 2013-A Notes, with the prior written consent of HVF II, which consent
shall not be unreasonably withheld, to one or more financial institutions (an
“Acquiring Committed Note Purchaser”) pursuant to an assignment and assumption
agreement, substantially in the form of Exhibit G (the “Assignment and
Assumption Agreement”), executed by such Acquiring Committed Note Purchaser,
such assigning Committed Note Purchaser, the Funding Agent with respect to such
Committed Note Purchaser and HVF II and delivered to the Administrative Agent;
provided that, the consent of HVF II to any such assignment shall not be
required (i) after the occurrence and during the continuance of an Amortization
Event with respect to the Series 2013-A Notes or (ii) if such Acquiring
Committed Note Purchaser is an Affiliate of such assigning Committed Note
Purchaser; provided further, that HVF II may withhold its consent in its sole
and absolute discretion (and such withholding shall be deemed reasonable) to an
assignment to a potential Acquiring Committed Note Purchaser that is a
Disqualified Party.  An assignment by a Committed Note Purchaser that is part of
an Investor Group that includes a Conduit Investor to an Investor Group that
does not include a Conduit Investor may be made pursuant to this Section 9.3(a);
provided that, immediately prior to such assignment each Conduit Investor that
is part of the assigning Investor Group shall be deemed to have assigned all of
its rights and obligations in the Series 2013-A Notes (and its rights and
obligations hereunder and under each other Series 2013-A Related Document) in
respect of such assigned interest to its related Committed Note Purchaser
pursuant to Section 9.3(g).  Notwithstanding anything to the contrary herein
(but subject to Section 9.3(h)), any assignment by a Committed Note Purchaser to
a different Investor Group that includes a Conduit Investor shall be made
pursuant to Section 9.3(c), and not this Section 9.3(a).

 

(b)           Without limiting Section 9.3(a), each Conduit Investor may assign
all or a portion of the Investor Group Principal Amount with respect to such
Conduit Investor and its rights and obligations under this Series 2013-A
Supplement and each other Series 2013-A Related Document to which it is a party
(or otherwise to which it has

 

59

--------------------------------------------------------------------------------


 

rights) to a Conduit Assignee with respect to such Conduit Investor without the
prior written consent of HVF II.  Upon such assignment by a Conduit Investor to
a Conduit Assignee:

 

(i)            such Conduit Assignee shall be the owner of the Investor Group
Principal Amount or such portion thereof with respect to such Conduit Investor,

 

(ii)           the related administrative or managing agent for such Conduit
Assignee will act as the Funding Agent for such Conduit Assignee hereunder, with
all corresponding rights and powers, express or implied, granted to the Funding
Agent hereunder or under each other Series 2013-A Related Document,

 

(iii)          such Conduit Assignee and its liquidity support provider(s) and
credit support provider(s) and other related parties, in each case relating to
the Series 2013-A Commercial Paper and/or the Series 2013-A Notes, shall have
the benefit of all the rights and protections provided to such Conduit Investor
herein and in each other Series 2013-A Related Document (including any
limitation on recourse against such Conduit Assignee as provided in this
paragraph),

 

(iv)          such Conduit Assignee shall assume all of such Conduit Investor’s
obligations, if any, hereunder and under each other Series 2013-A Related
Document with respect to such portion of the Investor Group Principal Amount and
such Conduit Investor shall be released from such obligations,

 

(v)           all distributions in respect of the Investor Group Principal
Amount or such portion thereof with respect to such Conduit Investor shall be
made to the applicable Funding Agent on behalf of such Conduit Assignee,

 

(vi)          the definition of the term “CP Rate” with respect to the portion
of the Investor Group Principal Amount with respect to such Conduit Investor, as
applicable funded with commercial paper issued by such Conduit Assignee from
time to time shall be determined in the manner set forth in the definition of
“CP Rate” applicable to such Conduit Assignee on the basis of the interest rate
or discount applicable to commercial paper issued by such Conduit Assignee
(rather than any other Conduit Investor),

 

(vii)         the defined terms and other terms and provisions of this
Series 2013-A Supplement and each other Series 2013-A Related Documents shall be
interpreted in accordance with the foregoing, and

 

(viii)        if reasonably requested by the Funding Agent with respect to such
Conduit Assignee, the parties will execute and deliver such further agreements
and documents and take such other actions as the Funding Agent may reasonably
request to evidence and give effect to the foregoing.

 

No assignment by any Conduit Investor to a Conduit Assignee of all or any
portion of the Investor Group Principal Amount with respect to such Conduit
Investor shall in any way diminish the obligation of the Committed Note

 

60

--------------------------------------------------------------------------------


 

Purchasers in the same Investor Group as such Conduit Investor under Section 2.2
to fund any Advance not funded by such Conduit Investor or such Conduit
Assignee.

 

(c)           Any Conduit Investor and the Committed Note Purchaser with respect
to such Conduit Investor (or, with respect to any Investor Group without a
Conduit Investor, the related Committed Note Purchaser) at any time may sell all
or any part of their respective (or, with respect to an Investor Group without a
Conduit Investor, its) rights and obligations under this Series 2013-A
Supplement and the Series 2013-A Notes, with the prior written consent of HVF
II, which consent shall not be unreasonably withheld, to an Investor Group with
respect to which each acquiring Conduit Investor is a multi-seller commercial
paper conduit, whose commercial paper has ratings of at least “A-2” from S&P and
“P2” from Moody’s and that includes one or more financial institutions providing
support to such multi-seller commercial paper conduit (an “Acquiring Investor
Group”) pursuant to a transfer supplement, substantially in the form of
Exhibit H (the “Investor Group Supplement”), executed by such Acquiring Investor
Group, the Funding Agent with respect to such Acquiring Investor Group
(including each Conduit Investor (if any) and the Committed Note Purchasers with
respect to such Investor Group), such assigning Conduit Investor and the
Committed Note Purchasers with respect to such Conduit Investor, the Funding
Agent with respect to such assigning Conduit Investor and Committed Note
Purchasers and HVF II and delivered to the Administrative Agent; provided that,
the consent of HVF II to any such assignment shall not be required after the
occurrence and during the continuance of an Amortization Event with respect to
the Series 2013-A Notes; provided further that HVF II may withhold its consent
in its sole and absolute discretion (and such withholding shall be deemed
reasonable) to an assignment to a potential Acquiring Investor Group that
(a) has ratings of at least “A-2” from S&P and “P2” by Moody’s, but does not
have ratings of at least “A-1” from S&P or “P1” by Moody’s if such assignment
will result in a material increase in HVF II’s costs of financing with respect
to the applicable Series 2013-A Notes or (b) is a Disqualified Party.

 

(d)           Any Committed Note Purchaser may, in the ordinary course of its
business and in accordance with applicable law, at any time sell to one or more
financial institutions or other entities (“Participants”) participations in its
Committed Note Purchaser Percentage of the Maximum Investor Group Principal
Amount with respect to it and the other Committed Note Purchasers included in
the related Investor Group, its Series 2013-A Note and its rights hereunder (or,
in each case, a portion thereof) pursuant to documentation in form and substance
satisfactory to such Committed Note Purchaser and the Participant; provided,
however, that (i) in the event of any such sale by a Committed Note Purchaser to
a Participant, (A) such Committed Note Purchaser’s obligations under this
Series 2013-A Supplement shall remain unchanged, (B) such Committed Note
Purchaser shall remain solely responsible for the performance thereof and
(C) HVF II and the Administrative Agent shall continue to deal solely and
directly with such Committed Note Purchaser in connection with its rights and
obligations under this Series 2013-A Supplement, (ii) no Committed Note
Purchaser shall sell any participating interest under which the Participant
shall have any right to approve, veto, consent, waive or otherwise influence any
approval, consent or waiver of such

 

61

--------------------------------------------------------------------------------


 

Committed Note Purchaser with respect to any amendment, consent or waiver with
respect to this Series 2013-A Supplement or any other Series 2013-A Related
Document, except to the extent that the approval of such amendment, consent or
waiver otherwise would require the unanimous consent of all Committed Note
Purchasers hereunder, and (iii) no Committed Note Purchaser shall sell any
participating interest to any Disqualified Party.  A Participant shall have the
right to receive reimbursement for amounts due pursuant to each Specified Cost
Section but only to the extent that the related selling Committed Note Purchaser
would have had such right absent the sale of the related participation and, with
respect to amounts due pursuant to Section 3.8, only to the extent such
Participant shall have complied with the provisions of Section 3.8 as if such
Participant were a Committed Note Purchaser.  Each such Participant shall be
deemed to have agreed to the provisions set forth in Section 3.10 as if such
Participant were a Committed Note Purchaser.

 

(e)           HVF II authorizes each Committed Note Purchaser to disclose to any
Participant or Acquiring Committed Note Purchaser (each, a “Transferee”) and any
prospective Transferee any and all financial information in such Committed Note
Purchaser’s possession concerning HVF II, the Series 2013-A Collateral, the
Group I Administrator and the Series 2013-A Related Documents that has been
delivered to such Committed Note Purchaser by HVF II in connection with such
Committed Note Purchaser’s credit evaluation of HVF II, the Series 2013-A
Collateral and the Group I Administrator.  For the avoidance of doubt, no
Committed Note Purchaser may disclose any of the foregoing information to any
Transferee who is a Disqualified Party without the prior written consent of an
Authorized Officer of HVF II, which consent may be withheld for any reason in
HVF II’s sole and absolute discretion.

 

(f)            Notwithstanding any other provision set forth in this
Series 2013-A Supplement (but subject to Section 9.3(h)), each Conduit Investor
or, if there is no Conduit Investor with respect to any Investor Group, the
Committed Note Purchaser with respect to such Investor Group may at any time
grant to one or more Program Support Providers (or, in the case of a Conduit
Investor, to its related Committed Note Purchaser) a participating interest in
or lien on, or otherwise transfer and assign to one or more Program Support
Providers (or, in the case of a Conduit Investor, to its related Committed Note
Purchaser), such Conduit Investor’s or, if there is no Conduit Investor with
respect to any Investor Group, the related Committed Note Purchaser’s interests
in the Advances made hereunder and such Program Support Provider (or such
Committed Note Purchaser, as the case may be), with respect to its participating
or assigned interest, shall be entitled to the benefits granted to such Conduit
Investor or Committed Note Purchaser, as applicable, under this Series 2013-A
Supplement.

 

(g)           Notwithstanding any other provision set forth in this
Series 2013-A Supplement (but subject to Section 9.3(h)), each Conduit Investor
may at any time, without the consent of HVF II, transfer and assign all or a
portion of its rights in the Series 2013-A Notes (and its rights hereunder and
under other Series 2013-A Related Documents) to its related Committed Note
Purchaser.  Furthermore, each Conduit Investor may at any time grant a security
interest in and lien on, all or any portion of its interests under this
Series 2013-A Supplement, its Series 2013-A Note and each other

 

62

--------------------------------------------------------------------------------


 

Series 2013-A Related Document to (i) its related Committed Note Purchaser,
(ii) its Funding Agent, (iii) any Program Support Provider who, at any time now
or in the future, provides program liquidity or credit enhancement, including an
insurance policy for such Conduit Investor relating to the Series 2013-A
Commercial Paper or the Series 2013-A Notes, (iv) any other Person who, at any
time now or in the future, provides liquidity or credit enhancement for the
Conduit Investors, including an insurance policy relating to the Series 2013-A
Commercial Paper or the Series 2013-A Notes or (v) any collateral trustee or
collateral agent for any of the foregoing; provided, however, any such security
interest or lien shall be released upon assignment of its Series 2013-A Note to
its related Committed Note Purchaser.  Each Committed Note Purchaser may assign
its Commitment, or all or any portion of its interest under its Series 2013-A
Note, this Series 2013-A Supplement and each other Series 2013-A Related
Document to any Person with the prior written consent of HVF II, such consent
not to be unreasonably withheld; provided that, HVF II may withhold its consent
in its sole and absolute discretion (and such withholding shall be deemed
reasonable) to an assignment to any Person that is a Disqualified Party. 
Notwithstanding any other provisions set forth in this Series 2013-A Supplement,
each Committed Note Purchaser may at any time create a security interest in all
or any portion of its rights under this Series 2013-A Supplement, its
Series 2013-A Note and the Series 2013-A Related Document in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System or any similar foreign entity.

 

(h)           Notwithstanding anything in this Section 9.3 to the contrary, so
long as the Series 2013-B Notes are Outstanding (as “Outstanding” is defined in
the Series 2013-B Supplement), no transfer, assignment, exchange or other pledge
or conveyance pursuant to this Section 9.3 (if otherwise permitted pursuant to
this Section 9.3) shall be effective unless, immediately after giving effect to
such transfer, assignment, exchange or other pledge or conveyance, such
transferee’s Commitment Percentage shall equal such transferee’s Series 2013-B
Commitment Percentage.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

Section 10.1.         Authorization and Action of the Administrative Agent. 
Each of the Conduit Investors, the Committed Note Purchasers and the Funding
Agents has designated and appointed Deutsche Bank AG, New York Branch as the
Administrative Agent under the Initial Series 2013-A Supplement and affirms such
designation and appointment hereunder, and hereby authorizes the Administrative
Agent to take such actions as agent on their behalf and to exercise such powers
as are delegated to the Administrative Agent by the terms of this Series 2013-A
Supplement together with such powers as are reasonably incidental thereto.  The
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Conduit
Investor, any Committed Note Purchaser or any Funding Agent, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of the Administrative Agent shall be read into this Series 2013-A
Supplement or otherwise exist for the Administrative Agent.  In performing its
functions

 

63

--------------------------------------------------------------------------------


 

and duties hereunder, the Administrative Agent shall act solely as agent for the
Conduit Investors, the Committed Note Purchasers and the Funding Agents and does
not assume nor shall it be deemed to have assumed any obligation or relationship
of trust or agency with or for HVF II or any of its successors or assigns.  The
Administrative Agent shall not be required to take any action that exposes the
Administrative Agent to personal liability or that is contrary to this
Series 2013-A Supplement or applicable law.  The appointment and authority of
the Administrative Agent hereunder shall terminate upon the indefeasible payment
in full of the Series 2013-A Notes and all other amounts owed by HVF II
hereunder to the Investor Groups (the “Aggregate Unpaids”).

 

Section 10.2.         Delegation of Duties.  The Administrative Agent may
execute any of its duties under this Series 2013-A Supplement by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

Section 10.3.         Exculpatory Provisions.  Neither the Administrative Agent
nor any of its directors, officers, agents or employees shall be (a) liable for
any action lawfully taken or omitted to be taken by it or them under or in
connection with this Series 2013-A Supplement (except for its, their or such
Person’s own gross negligence or willful misconduct), or (b) responsible in any
manner to any Conduit Investor, any Committed Note Purchaser or any Funding
Agent for any recitals, statements, representations or warranties made by HVF II
contained in this Series 2013-A Supplement or in any certificate, report,
statement or other document referred to or provided for in, or received under or
in connection with, this Series 2013-A Supplement for the due execution,
legality, value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Series 2013-A Supplement or any other document furnished in
connection herewith, or for any failure of HVF II to perform its obligations
hereunder, or for the satisfaction of any condition specified in Article II. 
The Administrative Agent shall not be under any obligation to any Conduit
Investor, any Committed Note Purchaser or any Funding Agent to ascertain or to
inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, this Series 2013-A Supplement, or to
inspect the properties, books or records of HVF II.  The Administrative Agent
shall not be deemed to have knowledge of any Amortization Event, Potential
Amortization Event or Series 2013-A Liquidation Event unless the Administrative
Agent has received notice from HVF II, any Conduit Investor, any Committed Note
Purchaser or any Funding Agent.

 

Section 10.4.         Reliance.  The Administrative Agent shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel, independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent shall in all cases be fully
justified in failing or refusing to take any action under this Series 2013-A
Supplement or any other document furnished in connection herewith unless it
shall first receive such advice or concurrence of any Conduit Investor, any

 

64

--------------------------------------------------------------------------------


 

Committed Note Purchaser or any Funding Agent as it deems appropriate or it
shall first be indemnified to its satisfaction by any Conduit Investor, any
Committed Note Purchaser or any Funding Agent, provided that, unless and until
the Administrative Agent shall have received such advice, the Administrative
Agent may take or refrain from taking any action, as the Administrative Agent
shall deem advisable and in the best interests of the Conduit Investors, the
Committed Note Purchasers and the Funding Agents.  The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
in accordance with a request of the Series 2013-A Required Noteholders and such
request and any action taken or failure to act pursuant thereto shall be binding
upon the Conduit Investors, the Committed Note Purchasers and the Funding
Agents.

 

Section 10.5.                          Non-Reliance on the Administrative Agent
and Other Purchasers.  Each of the Conduit Investors, the Committed Note
Purchasers and the Funding Agents expressly acknowledge that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by the Administrative Agent hereafter taken, including any
review of the affairs of HVF II, shall be deemed to constitute any
representation or warranty by the Administrative Agent.  Each of the Conduit
Investors, the Committed Note Purchasers and the Funding Agents represent and
warrant to the Administrative Agent that they have and will, independently and
without reliance upon the Administrative Agent and based on such documents and
information as they have deemed appropriate, made their own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of HVF II and made its own decision to
enter into this Series 2013-A Supplement.

 

Section 10.6.                          The Administrative Agent in its
Individual Capacity.  The Administrative Agent and any of its Affiliates may
make loans to, accept deposits from, and generally engage in any kind of
business with HVF II or any Affiliate of HVF II as though the Administrative
Agent were not the Administrative Agent hereunder.

 

Section 10.7.                          Successor Administrative Agent.  The
Administrative Agent may, upon thirty (30) days notice to HVF II and each of the
Conduit Investors, the Committed Note Purchasers and the Funding Agents, and the
Administrative Agent will, upon the direction of Investor Groups holding more
than 75% of the Series 2013-A Maximum Principal Amount, resign as Administrative
Agent.  If the Administrative Agent shall resign, then the Investor Groups,
during such 30-day period, shall appoint an Affiliate of a member of the
Investor Groups as a successor agent.  If for any reason no successor
Administrative Agent is appointed by the Investor Groups during such 30-day
period, then effective upon the expiration of such 30-day period, HVF II for all
purposes shall deal directly with the Funding Agents.  After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of Section 11.4 and this Article X shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Administrative
Agent under this Series 2013-A Supplement.

 

Section 10.8.                          Authorization and Action of Funding
Agents.  Each Conduit Investor and each Committed Note Purchaser is hereby
deemed to have designated and appointed the Funding Agent set forth next to such
Conduit Investor’s name, or if there is no Conduit Investor with respect to any
Investor Group, the Committed Note Purchaser’s

 

65

--------------------------------------------------------------------------------


 

name with respect to such Investor Group, on Schedule II hereto as the agent of
such Person hereunder, and hereby authorizes such Funding Agent to take such
actions as agent on its behalf and to exercise such powers as are delegated to
such Funding Agent by the terms of this Series 2013-A Supplement together with
such powers as are reasonably incidental thereto.  Each Funding Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with the related Investor Group, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of such Funding Agent shall be read into this Series 2013-A Supplement
or otherwise exist for such Funding Agent.  In performing its functions and
duties hereunder, each Funding Agent shall act solely as agent for the related
Investor Group and does not assume nor shall it be deemed to have assumed any
obligation or relationship of trust or agency with or for HVF II or any of its
successors or assigns.  Each Funding Agent shall not be required to take any
action that exposes such Funding Agent to personal liability or that is contrary
to this Series 2013-A Supplement or Applicable Law.  The appointment and
authority of the Funding Agent hereunder shall terminate upon the indefeasible
payment in full of the Aggregate Unpaids.

 

Section 10.9.                          Delegation of Duties.  Each Funding Agent
may execute any of its duties under this Series 2013-A Supplement by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  Each Funding Agent shall not
be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

Section 10.10.                   Exculpatory Provisions.  Neither any Funding
Agent nor any of their directors, officers, agents or employees shall be
(a) liable for any action lawfully taken or omitted to be taken by it or them
under or in connection with this Series 2013-A Supplement (except for its, their
or such Person’s own gross negligence or willful misconduct), or (b) responsible
in any manner to the related Investor Group for any recitals, statements,
representations or warranties made by HVF II contained in this Series 2013-A
Supplement or in any certificate, report, statement or other document referred
to or provided for in, or received under or in connection with, this
Series 2013-A Supplement, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Series 2013-A Supplement or
any other document furnished in connection herewith, or for any failure of HVF
II to perform its obligations hereunder, or for the satisfaction of any
condition specified in Article II.  No Funding Agent shall be under any
obligation to its related Investor Group to ascertain or to inquire as to the
observance or performance of any of the agreements or covenants contained in, or
conditions of, this Series 2013-A Supplement, or to inspect the properties,
books or records of HVF II.  No Funding Agent shall be deemed to have knowledge
of any Amortization Event, Potential Amortization Event or Series 2013-A
Liquidation Event, unless such Funding Agent has received notice from HVF II (or
any agent or designee thereof) or its related Investor Group.

 

Section 10.11.                   Reliance.  Each Funding Agent shall in all
cases be entitled to rely, and shall be fully protected in relying, upon any
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of the Administrative Agent and legal

 

66

--------------------------------------------------------------------------------


 

counsel independent accountants and other experts selected by such Funding
Agent.  Each Funding Agent shall in all cases be fully justified in failing or
refusing to take any action under this Series 2013-A Supplement or any other
document furnished in connection herewith unless it shall first receive such
advice or concurrence of the related Investor Group as it deems appropriate or
it shall first be indemnified to its satisfaction by the related Investor Group,
provided that, unless and until such Funding Agent shall have received such
advice, such Funding Agent may take or refrain from taking any action, as such
Funding Agent shall deem advisable and in the best interests of the related
Investor Group.  Each Funding Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of the
related Investor Group and such request and any action taken or failure to act
pursuant thereto shall be binding upon its related Investor Group.

 

Section 10.12.                   Non-Reliance on the Funding Agent and Other
Purchasers.  Each Investor Group expressly acknowledges that neither its related
Funding Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by such Funding Agent hereafter taken, including any review of
the affairs of HVF II, shall be deemed to constitute any representation or
warranty by such Funding Agent.  Each Investor Group represents and warrants to
its related Funding Agent that it has and will, independently and without
reliance upon such Funding Agent and based on such documents and information as
it has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of HVF II and made its own decision to enter into Series 2013-A
Supplement.

 

Section 10.13.                   The Funding Agent in its Individual Capacity. 
Each Funding Agent and any of its Affiliates may make loans to, accept deposits
from, and generally engage in any kind of business with HVF II or any Affiliate
of HVF II as though such Funding Agent were not a Funding Agent hereunder.

 

Section 10.14.                   Successor Funding Agent.  Each Funding Agent
will, upon the direction of its related Investor Group, resign as such Funding
Agent.  If such Funding Agent shall resign, then the related Investor Group
shall appoint an Affiliate of a member of its related Investor Group as a
successor agent.  If for any reason no successor Funding Agent is appointed by
the related Investor Group, then effective upon the resignation of such Funding
Agent, HVF II for all purposes shall deal directly with such Investor Group. 
After any retiring Funding Agent’s resignation hereunder as Funding Agent,
subject to the limitations set forth herein, the provisions of Section 11.4 and
this Article X shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was the Funding Agent under this Series 2013-A
Supplement.

 

ARTICLE XI

 

GENERAL

 

Section 11.1.                          Optional Repurchase of the Series 2013-A
Notes.  The Series 2013-A Notes shall be subject to repurchase (in whole) by HVF
II at its option, upon

 

67

--------------------------------------------------------------------------------


 

three (3) Business Days’ prior written notice to the Trustee at any time.  The
repurchase price for any Series 2013-A Note (in each case, the “Series 2013-A
Note Repurchase Amount”) shall equal the sum of:

 

(a)                                 the Series 2013-A Principal Amount of such
Series 2013-A Notes (determined after giving effect to any payments of principal
and interest on the Payment Date immediately preceding the date of purchase
pursuant to this Section 11.1), plus

 

(b)                                 all accrued and unpaid interest on the
Series 2013-A Notes through such date of repurchase under this Section 11.1)
(and, with respect to the portion of such principal balance that was funded with
Series 2013-A Commercial Paper issued at a discount, all accrued and unpaid
discount on such Series 2013-A Commercial Paper from the issuance
date(s) thereof to the date of repurchase under this Section 11.1 and the
aggregate discount to accrue on such Series 2013-A Commercial Paper from the
date of repurchase under this Section 11.1 to the next succeeding Payment Date);
plus

 

(c)                                  all associated breakage costs payable as a
result of such repurchase (calculated in accordance with Section 3.6); and

 

(d)                                 any other amounts then due and payable to
the holders of such Series 2013-A Notes pursuant hereto.

 

Section 11.2.                          Information.

 

On or before the fourth Business Day prior to each Payment Date (unless
otherwise agreed to by the Trustee), HVF II shall furnish to the Trustee a
Monthly Noteholders’ Statement with respect to the Series 2013-A Notes, in a
Microsoft Excel electronic file (or similar electronic file) substantively in
the form of Exhibit F; provided that HVF II can provide, in its sole discretion,
information in the Monthly Noteholders’ Statement additional to the information
specified in Exhibit F; provided further, that HVF II can, in its sole
discretion, change the form of such Monthly Noteholders’ Statement so long as
the information therein is substantively similar to the information in Exhibit F
(as Exhibit F may be supplemented in accordance with the immediately preceding
proviso).

 

The Trustee shall provide to the Series 2013-A Noteholders, or their designated
agent, copies of each Monthly Noteholders’ Statement.

 

Section 11.3.                          Confidentiality.  Each Committed Note
Purchaser, each Conduit Investor, each Funding Agent and the Administrative
Agent agrees that it shall not disclose any Confidential Information to any
Person without the prior written consent of HVF II, which such consent must be
evident in a writing signed by an Authorized Officer of HVF II, other than
(a) to their Affiliates and their officers, directors, employees, agents and
advisors (including legal counsel and accountants) and to actual or prospective
assignees and participants, and then only on a confidential basis and excluding
any Affiliate, its officers, directors, employees, agents and advisors
(including legal counsel and accountants), any prospective assignee and any
participant, in each case that is a Disqualified Party, (b) as required by a
court or administrative order or decree, or required by any governmental or
regulatory authority or self-regulatory organization or

 

68

--------------------------------------------------------------------------------


 

required by any statute, law, rule or regulation or judicial process (including
any subpoena or similar legal process), (c) to any Rating Agency providing a
rating for the Series 2013-A Notes or any Series 2013-A Commercial Paper or any
other nationally-recognized rating agency that requires access to information to
effect compliance with any disclosure obligations under applicable laws or
regulations, (d) in the course of litigation with HVF II, the Group I
Administrator or Hertz, (e) any Series 2013-A Noteholder, any Committed Note
Purchaser, any Conduit Investor, any Funding Agent or the Administrative Agent,
(f) any Person acting as a placement agent or dealer with respect to any
commercial paper (provided that any Confidential Information provided to any
such placement agent or dealer does not reveal the identity of HVF II or any of
its Affiliates), (g) on a confidential basis, to any provider of credit
enhancement or liquidity to any Conduit Investor, or (h) to any Person to the
extent such Committed Note Purchaser, Conduit Investor, Funding Agent or the
Administrative Agent reasonably determines such disclosure is necessary in
connection with the enforcement or for the defense of the rights and remedies
under the Series 2013-A Notes or the Series 2013-A Related Documents.

 

Section 11.4.                          Payment of Costs and Expenses;
Indemnification.

 

(a)                                 Payment of Costs and Expenses.  Upon written
demand from the Administrative Agent, any Funding Agent, any Conduit Investor or
any Committed Note Purchaser, HVF II agrees to pay on the Payment Date
immediately following HVF II’s receipt of such written demand all reasonable
expenses of the Administrative Agent, such Funding Agent, such Conduit Investor
and/or such Committed Note Purchaser, as applicable (including the reasonable
fees and out-of-pocket expenses of counsel to each Conduit Investor and each
Committed Note Purchaser, if any, as well as the fees and expenses of the rating
agencies providing a rating in respect of any Series 2013-A Commercial Paper) in
connection with

 

(i)                                     the negotiation, preparation, execution,
delivery and administration of this Series 2013-A Supplement and of each other
Series 2013-A Related Document, including schedules and exhibits, and any
liquidity, credit enhancement or insurance documents of a Program Support
Provider with respect to a Conduit Investor relating to the Series 2013-A Notes
and any amendments, waivers, consents, supplements or other modifications to
this Series 2013-A Supplement and each other Series 2013-A Related Document, as
may from time to time hereafter be proposed, whether or not the transactions
contemplated hereby or thereby are consummated, and

 

(ii)                                  the consummation of the transactions
contemplated by this Series 2013-A Supplement and each other Series 2013-A
Related Document.

 

Upon written demand, HVF II further agrees to pay on the Payment Date
immediately following such written demand, and to save the Administrative Agent,
each Funding Agent, each Conduit Investor and each Committed Note Purchaser
harmless from all liability for (i) any breach by HVF II of its obligations
under this Series 2013-A Supplement and (ii) all reasonable costs incurred by
the Administrative Agent, such

 

69

--------------------------------------------------------------------------------


 

Funding Agent, such Conduit Investor or such Committed Note Purchaser
(including, the reasonable fees and out-of-pocket expenses of counsel to the
Administrative Agent, such Funding Agent, such Conduit Investor and such
Committed Note Purchaser, if any) in enforcing this Series 2013-A Supplement. 
HVF II also agrees to reimburse the Administrative Agent, each Funding Agent,
each Conduit Investor and each Committed Note Purchaser upon demand for all
reasonable out-of-pocket expenses incurred by the Administrative Agent, such
Funding Agent, such Conduit Investor or such Committed Note Purchaser
(including, the reasonable fees and out-of-pocket expenses of counsel to the
Administrative Agent, such Funding Agent, such Conduit Investor and such
Committed Note Purchaser, if any and the reasonable fees and out-of-pocket
expenses of any third-party servicers and disposition agents) in connection with
(x) the negotiation of any restructuring or “work-out”, whether or not
consummated, of the Series 2013-A Related Documents and (y) the enforcement of,
or any waiver or amendment requested under or with respect to, this
Series 2013-A Supplement or any other of the Series 2013-A Related Documents.

 

Notwithstanding the foregoing, HVF II shall have no obligation to reimburse any
Committed Note Purchaser or Conduit Investor for any of the fees and/or expenses
incurred by such Committed Note Purchaser and/or Conduit Investor with respect
to its sale or assignment of all or any part of its respective rights and
obligations under this Series 2013-A Supplement and the Series 2013-A Notes
pursuant to Section 9.2 or 9.3.

 

(b)                                 Indemnification.  In consideration of the
execution and delivery of this Series 2013-A Supplement by the Conduit Investors
and the Committed Note Purchasers, HVF II hereby indemnifies and holds each
Conduit Investor and each Committed Note Purchaser and each of their officers,
directors, employees and agents (collectively, the “Indemnified Parties”)
harmless from and against any and all actions, causes of action, suits, losses,
costs, liabilities and damages, and reasonable expenses incurred in connection
therewith (irrespective of whether any such Indemnified Party is a party to the
action for which indemnification hereunder is sought and including, any
liability in connection with the offering and sale of the Series 2013-A Notes),
including reasonable attorneys’ fees and disbursements (collectively, the
“Indemnified Liabilities”), incurred by the Indemnified Parties or any of them
(whether in prosecuting or defending against such actions, suits or claims) to
the extent resulting from, or arising out of, or relating to

 

(i)                                     any transaction financed or to be
financed in whole or in part, directly or indirectly, with the proceeds of any
Advance; or

 

(ii)                                  the entering into and performance of this
Series 2013-A Supplement and any other Series 2013-A Related Document by any of
the Indemnified Parties,

 

except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s gross
negligence or willful misconduct.  If and to the extent that the foregoing
undertaking may be unenforceable for any reason, HVF II hereby agrees to make
the maximum contribution

 

70

--------------------------------------------------------------------------------


 

to the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.  The indemnity set forth in this
Section 11.4(b) shall in no event include indemnification for any taxes (which
indemnification is provided in Section 3.8).  HVF II shall give notice to the
Rating Agencies of any claim for Indemnified Liabilities made under this
Section.

 

(c)                                  Indemnification of the Administrative Agent
and each Funding Agent.

 

(i)                                     In consideration of the execution and
delivery of this Series 2013-A Supplement by the Administrative Agent and each
Funding Agent, HVF II hereby indemnifies and holds the Administrative Agent and
each Funding Agent and each of their respective officers, directors, employees
and agents (collectively, the “Agent Indemnified Parties”) harmless from and
against any and all actions, causes of action, suits, losses, costs, liabilities
and damages, and reasonable expenses incurred in connection therewith
(irrespective of whether any such Agent Indemnified Party is a party to the
action for which indemnification hereunder is sought and including, any
liability in connection with the offering and sale of the Series 2013-A Notes),
including reasonable attorneys’ fees and disbursements (collectively, the “Agent
Indemnified Liabilities”), incurred by the Agent Indemnified Parties or any of
them (whether in prosecuting or defending against such actions, suits or claims)
to the extent resulting from, or arising out of, or relating to the entering
into and performance of this Series 2013-A Supplement and any other
Series 2013-A Related Document by any of the Agent Indemnified Parties, except
for any such Agent Indemnified Liabilities arising for the account of a
particular Agent Indemnified Party by reason of the relevant Agent Indemnified
Party’s gross negligence or willful misconduct.  If and to the extent that the
foregoing undertaking may be unenforceable for any reason, HVF II hereby agrees
to make the maximum contribution to the payment and satisfaction of each of the
Agent Indemnified Liabilities which is permissible under applicable law.  The
indemnity set forth in this Section 11.4(c)(i) shall in no event include
indemnification for any taxes (which indemnification is provided in
Section 3.8).  HVF II shall give notice to the Rating Agencies of any claim for
Agent Indemnified Liabilities made under this section.

 

(ii)                                  In consideration of the execution and
delivery of this Series 2013-A Supplement by the Administrative Agent, each
Committed Note Purchaser, ratably according to its respective Commitment, hereby
indemnifies and holds the Administrative Agent and each of its officers,
directors, employees and agents (collectively, the “Administrative Agent
Indemnified Parties”) harmless from and against any and all actions, causes of
action, suits, losses, costs, liabilities and damages, and reasonable expenses
incurred in connection therewith (solely to the extent not reimbursed by or on
behalf of HVF II) (irrespective of whether any such Administrative Agent
Indemnified Party is a party to the action for which indemnification hereunder
is sought and including, any liability in connection with the offering and sale
of the Series 2013-A Notes), including reasonable attorneys’ fees and
disbursements (collectively, the “Administrative Agent Indemnified
Liabilities”), incurred by the Administrative Agent Indemnified Parties or any
of them (whether in prosecuting or defending against such actions, suits or
claims) to the extent resulting from, or arising out of, or relating to the

 

71

--------------------------------------------------------------------------------


 

entering into and performance of this Series 2013-A Supplement and any other
Series 2013-A Related Document by any of the Administrative Agent Indemnified
Parties, except for any such Administrative Agent Indemnified Liabilities
arising for the account of a particular Administrative Agent Indemnified Party
by reason of the relevant Administrative Agent Indemnified Party’s gross
negligence or willful misconduct.  If and to the extent that the foregoing
undertaking may be unenforceable for any reason, each Committed Note Purchaser
hereby agrees to make the maximum contribution to the payment and satisfaction
of each of the Administrative Agent Indemnified Liabilities which is permissible
under applicable law.  The indemnity set forth in this Section 11.4(c)(ii) shall
in no event include indemnification for any taxes (which indemnification is
provided in Section 3.8).  Each Committed Note Purchaser shall give notice to
the Rating Agencies of any claim for Administrative Agent Indemnified
Liabilities made under this Section 11.4(c)(ii).

 

(d)                                 Priority.  All amounts payable by HVF II
pursuant to this Section 11.4 shall be paid in accordance with and subject to
Section 5.3 or, at the option of HVF II, paid from any other source available to
it.

 

Section 11.5.                          Ratification of Group I Indenture.  As
supplemented by this Series 2013-A Supplement, the Group I Indenture is in all
respects ratified and confirmed and the Group I Indenture as so supplemented by
this Series 2013-A Supplement shall be read, taken, and construed as one and the
same instrument (except as otherwise specified herein).

 

Section 11.6.                          Notice to the Rating Agencies.  The
Trustee shall provide to each Funding Agent and each Rating Agency a copy of
each notice to the Series 2013-A Noteholders, Opinion of Counsel and Officer’s
Certificate delivered to the Trustee pursuant to this Series 2013-A Supplement
or any other Group I Related Document.  Each such Opinion of Counsel to be
delivered to each Funding Agent shall be addressed to each Funding Agent, shall
be from counsel reasonably acceptable to each Funding Agent and shall be in form
and substance reasonably acceptable to each Funding Agent.  The Trustee shall
provide notice to each Rating Agency of any consent by the Series 2013-A
Noteholders to the waiver of the occurrence of any Amortization Event with
respect to the Series 2013-A Notes.  All such notices, opinions, certificates or
other items to be delivered to the Funding Agents shall be forwarded,
simultaneously, to the address of each Funding Agent set forth on its related
signature page hereto.  HVF II will provide each Rating Agency rating the
Series 2013-A Notes with a copy of any operative Group I Manufacturer Program
upon written request by such Rating Agency.

 

Section 11.7.                          Third Party Beneficiary.  Nothing in this
Series 2013-A Supplement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto and their successors and assigns
expressly permitted herein) any legal or equitable right, remedy or claim under
or by reason of this Series 2013-A Supplement.

 

Section 11.8.                          Counterparts.  This Series 2013-A
Supplement may be executed in any number of counterparts and by different
parties hereto on separate counterparts,

 

72

--------------------------------------------------------------------------------


 

each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
one and the same Series 2013-A Supplement.

 

Section 11.9.                          Governing Law.  THIS SERIES 2013-A
SUPPLEMENT, AND ALL MATTERS ARISING OUT OF OR RELATING TO THIS SERIES 2013-A
SUPPLEMENT, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE INTERNAL LAW OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAW.

 

Section 11.10.                   Amendments.

 

(a)                                 This Series 2013-A Supplement or any
provision herein may be (i) amended in writing from time to time by HVF II and
the Trustee, solely with the consent of the Series 2013-A Required Noteholders
or (ii) waived in writing from time to time with the consent of the
Series 2013-A Required Noteholders, unless otherwise expressly set forth herein;
provided that, notwithstanding the foregoing clauses (i) and (ii), without the
consent of each Committed Note Purchaser and each Conduit Investor, no amendment
or waiver shall:

 

(i)                                     reduce the percentage of Series 2013-A
Noteholders whose consent is required to take any particular action hereunder;

 

(ii)                                  extend the due date for, or reduce the
amount of any scheduled repayment or prepayment of principal of or interest on
any Series 2013-A Note (or reduce the principal amount of or rate of interest on
any Series 2013-A Note or otherwise change the manner in which interest is
calculated);

 

(iii)                               extend the due date for, or reduce the
amount of any Undrawn Fee payable hereunder;

 

(iv)                              amend or modify Section 5.2, Section 5.3,
Section 2.1(a), (d) or (e), Section 2.2, Section 2.3, Section 2.5, Section 3.1,
Article IX, this Section 11.10, or Section (2) of Annex 2 or otherwise amend or
modify any provision relating to the amendment or modification of this
Series 2013-A Supplement or that pursuant to the Series 2013-A Related
Documents, would require the consent of 100% of the Series 2013-A Noteholders or
each Series 2013-A Noteholder affected by such amendment or modification; or

 

(v)                                 (A) affect adversely the interests, rights
or obligations of any Conduit Investor or Committed Note Purchaser individually
in comparison to any other Conduit Investor or Committed Note Purchaser;
(B) alter the pro rata treatment of payments to and Advances by the
Series 2013-A Noteholders, the Conduit Investors and the Committed Note
Purchasers (including, for the avoidance of doubt, alterations that provide for
any non-pro-rata payments to or Advances by any Series 2013-A Noteholders,
Conduit Investors or Committed

 

73

--------------------------------------------------------------------------------


 

Note Purchasers that are not expressly provided for as of the Series 2013-A
Restatement Effective Date); (C) approve the assignment or transfer by HVF II of
any of its rights or obligations hereunder; (D) release HVF II from any
obligation hereunder; or (E) reduce, modify or amend any indemnities in favor of
any Conduit Investors, Committed Note Purchasers or Funding Agents.

 

(b)                                 Any amendment hereof can be effected without
the Administrative Agent being party thereto; provided however, that no such
amendment, modification or waiver of this Series 2013-A Supplement that affects
the rights or duties of the Administrative Agent shall be effective unless the
Administrative Agent shall have given its prior written consent thereto.

 

(c)                                  Any amendment to this Series 2013-A
Supplement shall be subject to the satisfaction of the Series 2013-A Rating
Agency Condition (unless otherwise consented to in writing by each Series 2013-A
Noteholder).

 

(d)                                 Each amendment or other modification to this
Series 2013-A Supplement shall be set forth in a Series 2013-A Supplemental
Indenture.  The initial effectiveness of each Series 2013-A Supplemental
Indenture shall be subject to the satisfaction of the Series 2013-A Rating
Agency Condition and the delivery to the Trustee of an Opinion of Counsel (which
may be based on an Officer’s Certificate) that such Series 2013-A Supplemental
Indenture is authorized or permitted by this Series 2013-A Supplement.

 

(e)                                  The Trustee shall sign any Series 2013-A
Supplemental Indenture authorized or permitted pursuant to this Section 11.10 if
the Series 2013-A Supplemental Indenture does not adversely affect the rights,
duties, liabilities or immunities of the Trustee.  If it does, the Trustee may,
but need not, sign it.  In signing such Series 2013-A Supplemental Indenture,
the Trustee shall be entitled to receive, if requested, and, subject to
Section 7.2 of the Base Indenture, shall be fully protected in relying upon, an
Officer’s Certificate of HVF II and an Opinion of Counsel (which may be based on
an Officer’s Certificate) as conclusive evidence that such Series 2013-A
Supplemental Indenture is authorized or permitted by this Series 2013-A
Supplement and that all conditions precedent have been satisfied, and that it
will be valid and binding upon HVF II in accordance with its terms.

 

Section 11.11.                   Group I Administrator to Act on Behalf of HVF
II.  Pursuant to the Group I Administration Agreement, the Group I Administrator
has agreed to provide certain services to HVF II and to take certain actions on
behalf of HVF II, including performing or otherwise satisfying any action,
determination, calculation, direction, instruction, notice, delivery or other
performance obligation, in each case, permitted or required by HVF II pursuant
to this Series 2013-A Supplement.  Each Group I Noteholder by its acceptance of
a Group I Note and each of the parties hereto by its execution hereof, hereby
consents to the provision of such services and the taking of such action by the
Group I Administrator in lieu of HVF II and hereby agrees that HVF II’s
obligations hereunder with respect to any such services performed or action
taken shall be deemed satisfied to the extent performed or taken by the Group I
Administrator and to

 

74

--------------------------------------------------------------------------------


 

the extent so performed or taken by the Group I Administrator shall be deemed
for all purposes hereunder to have been so performed or taken by HVF II;
provided that, for the avoidance of doubt, none of the foregoing shall create
any payment obligation of the Group I Administrator or relieve HVF II of any
payment obligation hereunder.

 

Section 11.12.                   Successors.  All agreements of HVF II in this
Series 2013-A Supplement and the Series 2013-A Notes shall bind its successor;
provided, however, except as provided in Section 11.10, HVF II may not assign
its obligations or rights under this Series 2013-A Supplement or any
Series 2013-A Note.  All agreements of the Trustee in this Series 2013-A
Supplement shall bind its successor.

 

Section 11.13.                   Termination of Series Supplement.

 

(a)                                 This Series 2013-A Supplement shall cease to
be of further effect when (i) all Outstanding Series 2013-A Notes theretofore
authenticated and issued have been delivered (other than destroyed, lost, or
stolen Series 2013-A Notes that have been replaced or paid) to the Trustee for
cancellation, (ii) HVF II has paid all sums payable hereunder and (iii) the
Series 2013-A Demand Note Payment Amount is equal to zero or the Series 2013-A
Letter of Credit Liquidity Amount is equal to zero.

 

(b)                                 The representations and warranties set forth
in Section 6.1 of this Series 2013-A Supplement shall survive for so long as any
Series 2013-A Note is Outstanding.

 

Section 11.14.                   Non-Petition.  Each of the parties hereto
hereby covenants and agrees that, prior to the date that is one year and one day
after the payment in full of all outstanding commercial paper and similar debt
issued by, or for the benefit of, a Conduit Investor, it will not institute
against, or join any Person in instituting against such Conduit Investor any
involuntary bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other similar proceedings under any federal or State bankruptcy
or similar law.  The provisions of this Section 11.14 shall survive the
termination of this Series 2013-A Supplement.

 

Section 11.15.                   Electronic Execution.  This Series 2013-A
Supplement may be transmitted and/or signed by facsimile or other electronic
means (i.e., a “pdf” or “tiff”).  The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
manually signed originals and shall be binding on each party hereto.  The words
“execution,” “signed,” “signature,” and words of like import in this
Series 2013-A Supplement or in any amendment or other modification hereof
(including, without limitation, waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be.

 

Section 11.16.                   Additional UCC Representations.  Without
limiting any other representation or warranty given by HVF II in the Group I
Indenture, HVF II hereby

 

75

--------------------------------------------------------------------------------


 

makes the representations and warranties set forth in Exhibit L hereto for the
benefit of the Trustee and the Series 2013-A Noteholders, in each case, as of
the date hereof.

 

Section 11.17.                   Notices.  Unless otherwise specified herein,
all notices, requests, instructions and demands to or upon any party hereto to
be effective shall be given (i) in the case of HVF II and the Trustee, in the
manner set forth in Section 10.1 of the Base Indenture, (ii) in the case of the
Administrative Agent, the Committed Note Purchasers, the Conduit Investors, and
the Funding Agents, in writing, and, unless otherwise expressly provided herein,
delivered by hand, mail (postage prepaid), facsimile notice or overnight air
courier, in each case to or at the address set forth for such Person on such
Person’s signature page hereto or in the Assignment and Assumption Agreement,
Addendum or Investor Group Supplement, as the case may be, pursuant to which
such Person became a party to this Series 2013-A Supplement, or to such other
address as may be hereafter notified by the respective parties hereto, and
(iii) in the case of the Group I Administrator, unless otherwise specified by
the Group I Administrator by notice to the respective parties hereto, to:

 

The Hertz Corporation
225 Brae Boulevard
Park Ridge, NJ 07656
Attention:  Treasury Department

 

Any notice (i) given in person shall be deemed delivered on the date of delivery
of such notice, (ii) given by first class mail shall be deemed given five
(5) days after the date that such notice is mailed, (iii) delivered by telex or
telecopier shall be deemed given on the date of delivery of such notice, and
(iv) delivered by overnight air courier shall be deemed delivered one
(1) Business Day after the date that such notice is delivered to such overnight
courier.

 

Section 11.18.                   Submission to Jurisdiction.  Each of the
parties hereto hereby irrevocably and unconditionally (i) submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
in New York County or federal court of the United States of America for the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to the Base Indenture, the Group
I Supplement, this Series 2013-A Supplement, the Series 2013-A Notes or the
transactions contemplated hereby, or for recognition or enforcement of any
judgment arising out of or relating to the Base Indenture, the Group I
Supplement, this Series 2013-A Supplement, the Series 2013-A Notes or the
transactions contemplated hereby; (ii) agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, federal court; (iii) agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law; (iv) consents that any such action or proceeding may be brought
in such courts and waives any objection it may now or hereafter have to the
laying of venue of any such action or proceeding in any such court and any
objection it may now or hereafter have that such action or proceeding was
brought in an inconvenient court, and agrees not to plead or claim the same; and
(v) consents to service of process in

 

76

--------------------------------------------------------------------------------


 

the manner provided for notices in Section 11.17 (provided that, nothing in this
Series 2013-A Supplement shall affect the right of any such party to serve
process in any other manner permitted by law).

 

Section 11.19.                   Waiver of Jury Trial.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THE BASE INDENTURE, THE GROUP I SUPPLEMENT, THIS SERIES 2013-A
SUPPLEMENT, THE SERIES 2013-A NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 11.20.                   USA Patriot Act Notice.  Each Funding Agent
subject to the requirements of the USA Patriot Act (Title III of Pub.: 107-56
(signed into law October 26, 2001)) (the “Patriot Act”) hereby notifies HVF II
that, pursuant to Section 326 thereof, it is required to obtain, verify and
record information that identifies HVF II, including the name and address of HVF
II and other information allowing such Funding Agent to identify HVF II in
accordance with such act.

 

77

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, HVF II and the Trustee have caused this Series 2013-A
Supplement to be duly executed by their respective officers hereunto duly
authorized as of the day and year first above written.

 

 

HERTZ VEHICLE FINANCING II LP, as Issuer

 

 

 

 

 

By: HVF II GP Corp., its General Partner

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

R. Scott Massengill

 

 

Treasurer

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

 

  as Trustee,

 

 

 

 

 

 

 

By:

/s/ Mitchell L. Brumwell

 

 

Mitchell L. Brumwell

 

 

Vice President

 

 

 

 

 

 

 

THE HERTZ CORPORATION, as Group I

 

  Administrator,

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

R. Scott Massengill

 

 

Senior Vice President and Treasurer

 

78

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as the Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Colin Bennett

 

 

Colin Bennett

 

 

Director

 

 

 

 

By:

/s/ Joseph McElroy

 

 

Joseph McElroy

 

 

Director

 

 

 

 

 

 

 

Address:

60 Wall Street, 3rd Floor

 

 

New York, NY 10005-2858

 

 

 

 

Attention:

Robert Sheldon

 

Telephone:

(212) 250-4493

 

Facsimile:

(212) 797-5160

 

 

 

 

With electronic copy to abs.conduits@db.com

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Funding Agent

 

 

 

 

 

 

 

By:

/s/ Laura Spichiger

 

 

Laura Spichiger

 

 

Director

 

 

 

 

Address:

745 Seventh Avenue

 

 

5th Floor

 

 

New York, NY 10019

 

 

 

 

Attention:

ASG Reports

 

Telephone:

(201) 499-8482

 

Email:

 

 

 

barcapconduitops@barclays.com;

 

 

asgreports@barclays.com;

 

 

gsuconduitgroup@barclays.com;

 

 

christian.kurasek@barclays.com;

 

 

Benjamin.fernandez@barclays.com

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Committed Note Purchaser

 

 

 

 

 

 

 

By:

/s/ Laura Spichiger

 

 

Laura Spichiger

 

 

Director

 

 

 

 

Address:

745 Seventh Avenue

 

 

5th Floor

 

 

New York, NY 10019

 

 

 

 

Attention:

ASG Reports

 

Telephone:

(201) 499-8482

 

Email:

 

 

 

barcapconduitops@barclays.com;

 

 

asgreports@barclays.com;

 

 

gsuconduitgroup@barclays.com;

 

 

christian.kurasek@barclays.com;

 

 

Benjamin.fernandez@barclays.com

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Funding Agent

 

 

 

 

 

 

 

By:

/s/ Paula A. Czach

 

 

Paula A. Czach

 

 

Managing Director

 

 

 

 

 

 

 

Address:

40 King Street West

 

 

55TH Floor

 

 

Toronot, Ontario, Canada M5H 1H1

 

 

 

 

Attention:

Paula Czach

 

Telephone:

(416) 865-6311

 

Email:

paula.czach@scotiabank.com

 

 

 

 

With a copy to:

 

 

 

 

 

 

250 Vesey Street

 

 

23rd Floor

 

 

New York, NY 10281

 

 

 

 

Attention:

Darren Ward

 

Telephone:

(212) 225-5264

 

Email:

Darren.ward@scotiabank.com

 

--------------------------------------------------------------------------------


 

 

LIBERTY STREET FUNDING LLC, as a Conduit Investor

 

 

 

 

By:

/s/ John L. Fridlington

 

Name:

John L. Fridlington

 

Title:

Vice President

 

Address:

114 West 57th Street Suite 2310

 

 

New York, NY 10036

 

 

 

 

Attention:

Jill Russo

 

Telephone:

(212) 295-2742

 

Facsimile:

(212) 302-8767

 

Email:

jrusso@gssnyc.com

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Committed Note Purchaser

 

 

 

 

 

 

 

By:

/s/ Paula A. Czach

 

 

Paula A. Czach

 

 

Managing Director

 

 

 

 

 

 

 

Address:

40 King Street West

 

 

55TH Floor

 

 

Toronot, Ontario, Canada M5H 1H1

 

 

 

 

Attention:

Paula Czach

 

Telephone:

(416) 865-6311

 

Email:

paula.czach@scotiabank.com

 

 

 

 

With a copy to:

 

 

 

 

 

 

250 Vesey Street

 

 

23rd Floor

 

 

New York, NY 10281

 

 

 

 

Attention:

Darren Ward

 

Telephone:

(212) 225-5264

 

Email:

Darren.ward@scotiabank.com

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Funding Agent

 

 

 

 

By:

/s/ Nina Austin

 

Name:

Nina Austin

 

Title:

Vice President

 

Address:

214 North Tryon Street, 15th Floor

 

 

Charlotte, NC 28255

 

 

 

 

Attention:

Judith Helms

 

Telephone:

(980) 387-1693

 

Facsimile:

(704) 387-2828

 

Email:

judith.e.helms@baml.com

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Committed Note Purchaser

 

 

 

 

By:

/s/ Nina Austin

 

Name:

Nina Austin

 

Title:

Vice President

 

 

 

 

Address:

214 North Tryon Street, 15th Floor

 

 

Charlotte, NC 28255

 

 

 

 

Attention:

Judith Helms

 

Telephone:

(980) 387-1693

 

Facsimile:

(704) 387-2828

 

Email:

judith.e.helms@baml.com

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Funding Agent

 

 

 

 

 

 

By:

/s/ Frederic Truchot

 

Name:

Frederic Truchot

 

Title:

Managing Director

 

 

 

 

 

 

By:

/s/ Kostantina Kourmpetis

 

Name:

Kostantina Kourmpetis

 

Title:

Managing Director

 

 

 

 

Address:

1301 Avenue of Americas

 

 

New York, NY 10019

 

 

 

 

Attention:

Tina Kourmpetis / Deric Bradford

 

Telephone:

(212) 261-7814 / (212) 261-3470

 

Facsimile:

(917) 849-5584

 

 

 

 

Email:

Conduitsec@ca-cib.com;

 

 

Conduit.Funding@ca-cib.com

 

--------------------------------------------------------------------------------


 

 

ATLANTIC ASSET SECURITIZATION LLC, as a Conduit Investor

 

 

 

By: CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Attorney-in-Fact

 

 

 

 

By:

/s/ Frederic Truchot

 

Name:

Frederic Truchot

 

Title:

Managing Director

 

 

 

 

By:

/s/ Kostantina Kourmpetis

 

Name:

Kostantina Kourmpetis

 

Title:

Managing Director

 

 

 

 

Address:

1301 Avenue of the Americas

 

 

New York, NY 10019

 

 

 

 

 

 

 

Attention:

Tina Kourmpetis / Deric Bradford

 

 Telephone:

(212) 261-7814 / (212) 261-3470

 

 Facsimile:

(917) 849-5584

 

Email:

Conduitsec@ca-cib.com;

 

 

Conduit.Funding@ca-cib.com

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Committed Note Purchaser

 

 

 

 

By:

/s/ Frederic Truchot

 

Name:

Frederic Truchot

 

Title:

Managing Director

 

 

 

 

 

 

By:

/s/ Kostantina Kourmpetis

 

Name:

Kostantina Kourmpetis

 

Title:

Managing Director

 

 

 

 

Address:

1301 Avenue of Americas

 

 

New York, NY 10019

 

 

 

 

Attention:

Tina Kourmpetis / Deric Bradford

 

Telephone:

(212) 261-7814 / (212) 261-3470

 

Facsimile:

(917) 849-5584

 

Email:

Conduitsec@ca-cib.com;

 

 

Conduit.Funding@ca-cib.com

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Funding Agent

 

 

 

 

By:

/s/ Kevin P. Wilson

 

 

Name:

Kevin P. Wilson

 

 

Title:

Authorized Signatory

 

 

 

 

Address:

3 World Financial Center, 200 Vesey

 

 

Street 12th Floor

 

 

New York, New York 10281-8098

 

 

 

 

Attention:

Securitization Finance

 

Telephone:

(212) 428-6537

 

Facsimile:

(212) 428-2304

 

 

 

With a copy to:

 

 

 

Attn: Conduit Management Securitization Finance
Little Falls Centre II, 2751 Centerville Road, Suite
212, Wilmington, Delaware 19808

 

Tel No: (302)-892-5903

 

Fax No: (302)-892-5900

 

--------------------------------------------------------------------------------


 

 

OLD LINE FUNDING, LLC,

 

as a Conduit Investor

 

 

 

 

 

 

By:

/s/ Kevin P. Wilson

 

 

Name:

Kevin P. Wilson

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

Address:

Global Securitization Services, LLC

 

 

68 South Service Road

 

 

Melville New York, 11747

 

 

 

 

Attention:

Kevin Burns

 

Telephone:

(631)-587-4700

 

Facsimile:

(212) 302-8767

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Committed Note Purchaser

 

 

 

 

 

 

By:

/s/ Robert S. Jones

 

 

Name:

Robert S. Jones

 

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Kevin P. Wilson

 

 

Name:

Kevin P. Wilson

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Address:

3 World Financial Center, 200 Vesey

 

 

Street 12th Floor

 

 

New York, New York 10281-8098

 

 

 

 

Attention:

Securitization Finance

 

Telephone:

(212) 428-6537

 

Facsimile:

(212) 428-2304

 

 

 

With a copy to:

 

 

 

Attn: Conduit Management Securitization Finance
Little Falls Centre II, 2751 Centerville Road, Suite
212, Wilmington, Delaware 19808

 

Tel No: (302)-892-5903

 

Fax No: (302)-892-5900

 

--------------------------------------------------------------------------------


 

 

NATIXIS NEW YORK BRANCH, as a Funding Agent

 

 

 

 

 

 

By:

/s/ Terrence Gregersen

 

Name:

Terrence Gregersen

 

Title:

Executive Director

 

 

 

 

By:

/s/ David S. Bondy

 

Name:

David S. Bondy

 

Title:

Managing Director

 

 

 

 

Address:

Natixis North America

 

 

1251 Avenue of the Americas

 

 

New York, New York 10020

 

 

 

 

Attention:

Chad Johnson/ Terrence Gregersen/

 

 

David Bondy

 

Telephone:

(212) 891-5881/(212) 891-6294/ (212)

 

 

891-5875

 

Email:

chad.johnson@us.natixis.com,

 

 

terrence.gregersen@us.natixis.com,

 

 

david.bondy@us.natixis.com

 

 

versailles_transactions@us.natixis.com,

 

 

rajesh.rampersaud@db.com,

 

 

Fiona.chan@db.com

 

--------------------------------------------------------------------------------


 

 

VERSAILLES ASSETS LLC, as a Committed Note Purchaser

 

 

 

By: GLOBAL SECURITIZATION SERVICES, LLC, its Manager

 

 

 

 

 

 

By:

/s/ David V. DeAngelis

 

Name:

David V. DeAngelis

 

Title:

Vice President

 

 

 

 

Address:

c/o Global Securitization Services LLC

 

 

68 South Service Road

 

 

Suite 120

 

 

Melville, NY 11747

 

 

 

 

Attention:

Andrew Stidd

 

Telephone:

(212) 302-8767

 

Facsimile:

(631) 587-4700

 

Email:

 

 

versailles_transactions@cm.natixis.com

 

--------------------------------------------------------------------------------


 

 

VERSAILLES ASSETS LLC, as a Conduit Investor

 

 

 

 

 

By: GLOBAL SECURITIZATION SERVICES, LLC,
its Manager

 

 

 

 

 

 

 

By:

/s/ David V. DeAngelis

 

 

Name:

David V. DeAngelis

 

 

Title:

Vice President

 

Address:

c/o Global Securitization Services LLC

 

 

 

 68 South Service Road

 

 

 

 Suite 120

 

 

 

 Melville, NY 11747

 

 

 

 

 

Attention:

Andrew Stidd

 

Telephone:

(212) 302-8767

 

Facsimile:

(631) 587-4700

 

Email:

 

 

versailles_transactions@cm.natixis.com

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC, as a Funding Agent

 

 

 

By: RBS SECURITIES INC., as Agent

 

 

 

 

 

 

By: 

/s/ David S. Donofrio

 

 

Name:

David S. Donofrio

 

 

Title:

Director

 

Address:

550 West Jackson Blvd.

 

 

Chicago, IL 60661

 

 

 

 

Attention:

David Donofrio

 

Telephone:

(312) 664-6584

 

Facsimile: 

(203) 873-5744

 

Email:

david.donofrio@rbs.com

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC, as a Committed Note Purchaser

 

 

 

By: RBS SECURITIES INC., as Agent

 

 

 

 

 

By: 

/s/ David S. Donofrio

 

 

Name:

David S. Donofrio

 

 

Title:

Director

 

Address:

550 West Jackson Blvd.

 

 

Chicago, IL 60661

 

 

 

 

Attention:

David Donofrio

 

Telephone:

(312) 664-6584

 

Facsimile:

(203) 873-5744

 

Email:

david.donofrio@rbs.com

 

--------------------------------------------------------------------------------


 

 

BMO CAPITAL MARKETS CORP., as a Funding Agent

 

 

 

 

 

By: 

/s/ John Pappano

 

 

Name:

John Pappano

 

 

Title:

Managing Director

 

 

 

 

 

Address:

115 S. LaSalle Street, 36W

 

 

Chicago, IL 60603

 

 

 

 

Attention:

John Pappano

 

 Telephone:

(312) 461-4033

 

Facsimile:

(312) 293-4908

 

Email:

john.pappano@bmo.com

 

 

 

 

Attention:

Frank Trocchio

 

Telephone:

(312) 461-3689

 

Facsimile:

(312) 461-3189

 

Email:

frank.trocchio@bmo.com

 

--------------------------------------------------------------------------------


 

 

FAIRWAY FINANCE COMPANY, LLC, as a Conduit Investor

 

 

 

 

 

 

 

 

By:

/s/ Dewen Tarn

 

 

Name:

Dewen Tarn

 

 

Title:

Vice Presient

 

Address:

c/o Lord Securities Corp.

 

 

48 Wall Street

 

 

27th Floor

 

 

New York, NY 10005

 

 

 

 

Attention:

Orlando C. Figueroa

 

Telephone:

(212) 346-9007

 

Facsimile:

(212) 346-9012

 

Email:

Orlando.Figueroa@lordspv.com

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as a Committed Note Purchaser

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Zaban

 

 

Name:

Brian Zaban

 

 

Title:

Managing Director

 

Address:

115 S. LaSalle Street

 

 

Chicago, IL 60603

 

 

 

 

 

 

 

Attention:

Brian Zaban

 

Telephone:

(312) 461-2578

 

Facsimile:

(312) 259-7260

 

Email:

brian.zaban@bmo.com

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Funding Agent

 

 

 

 

 

By:

/s/ David Hufnagel

 

 

Name:

David Hufnagel

 

 

Title:

Vice President

 

 

 

 

 

Address:

3333 Peachtree Street N.E., 10th Floor

 

 

East,

 

 

Atlanta, GA 30326

 

 

 

 

Attention:

Michael Peden

 

Telephone:

(404) 926-5499

 

Facsimile:

(404) 926-5100

 

Email:

michael.peden@suntrust.com

 

 

STRH.AFG@suntrust.com

 

 

Agency.Services@suntrust.com

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Committed Note Purchaser

 

 

 

By: 

/s/ David Hufnagel

 

 

 

Name:

David Hufnagel

 

 

Title:

Vice President

 

Address:

3333 Peachtree Street N.E., 10th Floor

 

 

East,

 

 

Atlanta, GA 30326

 

 

 

 

Attention:

Michael Peden

 

Telephone:

(404) 926-5499

 

Facsimile:

(404) 926-5100

 

Email:

michael.peden@suntrust.com

 

 

STRH.AFG@suntrust.com

 

 

Agency.Services@suntrust.com

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, NEW YORK BRANCH

 

as a Funding Agent

 

 

 

 

 

By:

/s/ Mary Dierdorff

 

 

Name:

Mary Dierdorff

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ Khoi-Anh Berger-Luong

 

 

Name:

Khoi-Anh Berger-Luong

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

Address:

787 Seventh Avenue, 7th Floor

 

 

New York, NY 10019

 

 

 

 

Attention:

Sean Reddington

 

Telephone:

(212) 841-2565

 

Facsimile:

(212) 841-2140

 

Email:

sean.reddington@us.bnpparibas.com

 

--------------------------------------------------------------------------------


 

 

STARBIRD FUNDING CORPORATION,

 

as a Conduit Investor

 

 

 

 

 

 

 

By:

/s/ David V. DeAngelis

 

 

Name:

David V. DeAngelis

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ John L. Fridlington

 

 

Name:

John L. Fridlington

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

Address:

68 South Service Road

 

 

Suite 120

 

 

Melville NY 11747-2350

 

 

 

 

Attention:

David DeAngelis

 

Telephone:

(631) 930-7216

 

Facsimile:

(212) 302-8767

 

Email:

ddeangelis@gssnyc.com

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, NEW YORK BRANCH

 

as a Committed Note Purchaser

 

 

 

 

 

By: 

/s/ Mary Dierdorff

 

 

Name:

Mary Dierdorff

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ Khoi-Anh Berger-Luong

 

 

Name:

Khoi-Anh Berger-Luong

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

Address:

787 Seventh Avenue, 7th Floor

 

 

New York, NY 10019

 

 

 

 

Attention:

Sean Reddington

 

Telephone:

(212) 841-2565

 

Facsimile:

(212) 841-2140

 

Email:

sean.reddington@us.bnpparibas.com

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Funding Agent

 

 

 

 

 

 

 

By:

/s/  Robert Ehudin  

 

 

Name: 

Robert Ehudin

 

 

Title:

Authorized Signatory

 

Address:

6011 Connection Drive

 

 

Irving, TX 75039

 

 

 

 

 

 

 

Attention:

Peter McGranee

 

Telephone:

(972) 368-2256

 

Facsimile:

(646) 769-5285

 

Email:

peter.mcgrane@gs.com

 

 

gs-warehouselending@gs.com

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Committed

Note Purchaser

 

 

 

 

 

 

 

 

By:

/s/  Robert Ehudin

 

 

Name: 

Robert Ehudin

 

 

Title:  

Authorized Signatory

 

Address:

6011 Connection Drive

 

 

Irving, TX 75039

 

 

 

 

 

 

 

Attention:

Peter McGranee

 

Telephone:

(972) 368-2256

 

Facsimile:

(646) 769-5285

 

Email:

peter.mcgrane@gs.com

 

 

gs-warehouselending@gs.com

 

--------------------------------------------------------------------------------


 

 

LLOYDS BANK PLC,

 

as a Funding Agent

 

 

 

 

 

 

 

 

By: 

/s/ Thomas Spary

 

 

Name: 

Thomas Spary

 

 

Title:

Director

 

 

 

 

 

 

 

 

Address:

25 Gresham Street

 

 

London, EC2V 7HN

 

 

 

 

 

 

 

Attention:

Chris Rigby

 

Telephone:

+44 (0)207 158 1930

 

Facsimile:

+44 (0) 207 158 3247

 

Email:

Chris.rigby@lloydsbanking.com

 

 

 

 

 

 

GRESHAM RECEIVABLES (NO.29) LIMITED,

 

as a Committed Note Purchaser

 

 

 

 

 

 

 

By:

/s/ Ariel Pinel

 

 

Name:

Ariel Pinel

 

 

Title:

Director

 

 

 

 

 

Address:

26 New Street

 

 

St Helier, Jersey, JE2 3RA

 

 

 

 

Attention:

Edward Leng

 

Telephone:

+44 (0)207 158 6585

 

Facsimile:

+44 (0) 207 158 3247

 

Email:

Edward.leng@lloydsbanking.com

 

--------------------------------------------------------------------------------


 

 

GRESHAM RECEIVABLES (NO.29) LTD,

 

as a Conduit Investor

 

 

 

 

 

 

 

By:

/s/ Ariel Pinel

 

 

Name: 

Ariel Pinel

 

 

Title:

Director

 

 

 

 

 

Address:

26 New Street

 

 

St Helier, Jersey, JE2 3RA

 

 

 

 

Attention:

Edward Leng

 

Telephone:

+44 (0)207 158 6585

 

Facsimile:

+44 (0) 207 158 3247

 

Email:

Edward.leng@lloydsbanking.com

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as
a Funding Agent

 

 

 

 

 

 

 

By: 

/s/ Colin Bennett

 

 

Colin Bennett

 

 

Director

 

 

 

 

By:

/s/ Joseph McElroy

 

 

Joseph McElroy

 

 

Director

 

 

 

 

 

Address:

60 Wall Street

 

 

3rd Floor

 

 

New York, NY 10005

 

 

 

 

 

 

 

Attention:

Mary Conners

 

Telephone:

(212) 250-4731

 

Facsimile:

(212) 797-5150

 

Email:

abs.conduits@db.com;
mary.conners@db.com

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as a Committed Note Purchaser

 

 

 

 

 

 

 

By: 

/s/ Colin Bennett

 

 

Colin Bennett

 

 

Director

 

 

 

 

 

By:

/s/ Joseph McElroy

 

 

Joseph McElroy

 

 

Director

 

 

 

 

 

Address:

60 Wall Street, 3rd Floor

 

 

New York, NY 10005

 

 

 

 

Attention:

Mary Conners

 

Telephone:

(212) 250-4731

 

Facsimile:

(212) 797-5150

 

Email:

abs.conduits@db.com;
mary.conners@db.com

 

--------------------------------------------------------------------------------


 

SCHEDULE I

TO THE SERIES 2013-A SUPPLEMENT

 

DEFINITIONS LIST

 

“Acquiring Committed Note Purchaser” has the meaning specified in Section
9.3(a).

 

“Acquiring Investor Group” has the meaning specified in Section 9.3(c).

 

“Action” has the meaning specified in Section 9.2(a).

 

“Addendum” means an addendum substantially in the form of Exhibit K.

 

“Additional Group I Leasing Company Liquidation Event” means an Amortization
Event that occurred or is continuing under Section 7.1(e) as a result of any
Group I Leasing Company Amortization Event arising under Section 10.1(c), (d),
(g) or (k) of the HVF Series 2013-G1 Supplement.

 

“Additional Investor Group” means, collectively, a Conduit Investor, if any, and
the Committed Note Purchaser(s) with respect to such Conduit Investor or, if
there is no Conduit Investor with respect to any Investor Group the Committed
Note Purchaser(s) with respect to such Investor Group, in each case, that
becomes party hereto as of any date after the Series 2013-A Restatement
Effective Date pursuant to Section 2.1 in connection with an increase in the
Series 2013-A Maximum Principal Amount; provided that, for the avoidance of
doubt, an Investor Group that is both an Additional Investor Group and an
Acquiring Investor Group shall be deemed to be an Additional Investor Group
solely in connection with, and to the extent of, the commitment of such Investor
Group that increases the Series 2013-A Maximum Principal Amount when such
Additional Investor Group becomes a party hereto and Additional Series 2013-A
Notes are issued pursuant to Section 2.1, and references herein to such an
Investor Group as an “Additional Investor Group” shall not include the
commitment of such Investor Group as an Acquiring Investor Group (the Maximum
Investor Group Principal Amount of any such “Additional Investor Group” shall
not include any portion of the Maximum Investor Group Principal Amount of such
Investor Group acquired pursuant to an assignment to such Investor Group as an
Acquiring Investor Group, whereas references to the Maximum Investor Group
Principal Amount of such “Investor Group” shall include the entire Maximum
Investor Group Principal Amount of such Investor Group as both Additional
Investor Group and an Acquiring Investor Group).

 

“Additional Investor Group Initial Principal Amount” means, with respect to each
Additional Investor Group, on the effective date of the addition of each member
such Additional Investor Group as a party hereto, the amount scheduled to be
advanced by such Additional Investor Group on such effective date, which amount
may not exceed the product of (a) the Drawn Percentage (immediately prior to the
addition of such Additional Investor Group as a party hereto) and (b) the
Maximum Investor Group Principal Amount of such Additional Investor Group on
such effective date (immediately after the addition of such Additional Investor
Group as parties hereto).

 

--------------------------------------------------------------------------------


 

“Additional Permitted Investment” has the meaning specified in Section 18 of
Annex 2.

 

“Additional Series 2013-A Notes” has the meaning specified in Section 2.1(d).

 

“Administrative Agent” has the meaning specified in the Preamble.

 

“Administrative Agent Fee” has the meaning specified in the Administrative Agent
Fee Letter.

 

“Administrative Agent Fee Letter” means that certain fee letter, dated as of the
Series 2013-A Closing Date, between the Administrative Agent and HVF II setting
forth the definition of Administrative Agent Fee.

 

“Administrative Agent Indemnified Liabilities” has the meaning specified in
Section 11.4(c).

 

“Administrative Agent Indemnified Parties” has the meaning specified in Section
11.4(c).

 

“Advance” has the meaning specified in Section 2.2(a).

 

“Advance Deficit” has the meaning specified in Section 2.2(g).

 

“Advance Request” means, with respect to any Advance requested by HVF II, an
advance request in the form of Exhibit J hereto with respect to such Advance.

 

“Affected Person” has the meaning specified in Section 3.4.

 

“Agent Indemnified Liabilities” has the meaning specified in Section 11.4(c).

 

“Agent Indemnified Parties” has the meaning specified in Section 11.4(c).

 

“Aggregate Unpaids” has the meaning specified in Section 10.1.

 

“Assignment and Assumption Agreement” has the meaning specified in Section
9.3(a).

 

“Available Delayed Amount Committed Note Purchaser” means, with respect to any
Advance, any Committed Note Purchaser that either (i) has not delivered a
Delayed Funding Notice with respect to such Advance or (ii) has delivered a
Delayed Funding Notice with respect to such Advance, but (x) has a Delayed
Amount with respect to such Advance equal to zero and (y) after giving effect to
the funding of any amount in respect of such Advance to be made by such
Committed Note Purchaser or the Conduit Investor in such Committed Note
Purchaser’s Investor Group on the proposed date of such Advance, has a Required
Non-Delayed Amount that is greater than zero.

 

SI- 2

--------------------------------------------------------------------------------


 

“Available Delayed Amount Purchaser” means, with respect to any Advance, any
Available Delayed Amount Committed Note Purchaser, or any Conduit Investor in
such Available Delayed Amount Committed Note Purchaser’s Investor Group, that
funds all or any portion of a Second Delayed Funding Notice Amount with respect
to such Advance on the date of such Advance.

 

“BBA Libor Rates Page” shall mean the display designated as Reuters Screen
LIBOR01 Page (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits are offered
by leading banks in the London interbank market).

 

“Blackbook Guide” means the Black Book Official Finance/Lease Guide.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests (including membership and partnership interests)
in a Person (other than a corporation) and any and all warrants or options to
purchase any of the foregoing.

 

“Cash AUP” has the meaning specified in Section 5 of Annex 2.

 

“Change in Law” means (a) any law, rule or regulation or any change therein or
in the interpretation or application thereof (whether or not having the force of
law), in each case, adopted, issued or occurring after the Series 2013-A Closing
Date or (b) any request, guideline or directive (whether or not having the force
of law) from any government or political subdivision or agency, authority,
bureau, central bank, commission, department or instrumentality thereof, or any
court, tribunal, grand jury or arbitrator, or any accounting board or authority
(whether or not part of government) that is responsible for the establishment or
interpretation of national or international accounting principles, in each case,
whether foreign or domestic (each an “Official Body”) charged with the
administration, interpretation or application thereof, or the compliance with
any request or directive of any Official Body (whether or not having the force
of law) made, issued or occurring after the Series 2013-A Closing Date; provided
that, notwithstanding anything in the foregoing to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines, interpretations or directives thereunder or
issued in connection therewith and (y) all requests, rules, regulations,
guidelines, interpretations or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or any other United States or foreign regulatory
authorities, in each case, pursuant to Basel III, shall, in each case, be deemed
to be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.

 

“Change of Control” means the occurrence of any of the following events after
the Series 2013-A Closing Date:

 

SI- 3

--------------------------------------------------------------------------------


 

(a)                                 any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act), other than one or more Permitted
Holders or a Parent, becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act), directly or indirectly, of more than 50% of
the total voting power of the Voting Stock of Hertz, provided that so long as
Hertz is a Subsidiary of any Parent, no “person” shall be deemed to be or become
a “beneficial owner” of more than 50% of the total voting power of the Voting
Stock of Hertz unless such “person” shall be or become a “beneficial owner” of
more than 50% of the total voting power of the Voting Stock of such Parent; or

 

(b)                                 Hertz sells or transfers (in one or a series
of related transactions) all or substantially all of the assets of Hertz and its
Subsidiaries to another Person (other than one or more Permitted Holders) and
any “person” (as defined in clause (a) above), other than one or more Permitted
Holders or any Parent, is or becomes the “beneficial owner” (as so defined),
directly or indirectly, of more than 50% of the total voting power of the Voting
Stock of the transferee Person in such sale or transfer of assets, as the case
may be, provided that so long as such transferee Person is a Subsidiary of a
parent Person, no “person” shall be deemed to be or become a “beneficial owner”
of more than 50% of the total voting power of the Voting Stock of such surviving
or transferee Person unless such “person” shall be or become a “beneficial
owner” of more than 50% of the total voting power of the Voting Stock of such
parent Person; or

 

(c)                                  Hertz shall cease to own directly 100% of
the Capital Stock of HVF; or

 

(d)                                 Hertz shall cease to own directly 100% of
the Capital Stock of the HVF II General Partner; or

 

(e)                                  Hertz shall cease to own directly or
indirectly 100% of the Capital Stock of HVF II; or

 

(f) Hertz shall cease to own directly or indirectly 100% of the Capital Stock of
the Nominee on any date on which the Certificate of Title for any Group I
Eligible Vehicle is in the name of the Nominee.

 

For the purpose of this definition, the Reorganization Assets (whether
individually or in the aggregate) shall not be deemed at any time to constitute
all or substantially all of the assets of Hertz and its Subsidiaries, and any
sale or transfer of all or any part of the Reorganization Assets (whether
directly or indirectly, whether by sale or transfer of any such assets, or of
any Capital Stock or other interest in any Person holding such assets, or of any
combination thereof, and whether in one or more transactions, or otherwise)
shall not be deemed at any time to constitute a sale or transfer of all or
substantially all of the assets of Hertz and its Subsidiaries.

 

“Commitment” means, the obligation of the Committed Note Purchasers included in
each Investor Group to fund Advances pursuant to Section 2.2 in an aggregate
stated amount up to the Maximum Investor Group Principal Amount for such
Investor Group.

 

SI- 4

--------------------------------------------------------------------------------


 

“Commitment Percentage” means, on any date of determination, with respect to any
Investor Group, the fraction, expressed as a percentage, the numerator of which
is such Investor Group’s Maximum Investor Group Principal Amount on such date
and the denominator is the Series 2013-A Maximum Principal Amount on such date.

 

“Committed Note Purchaser” has the meaning specified in the Preamble.

 

“Committed Note Purchaser Percentage” means, with respect to any Committed Note
Purchaser, the percentage set forth opposite the name of such Committed Note
Purchaser on Schedule II hereto.

 

“Conduit Assignee” means, with respect to any Conduit Investor, any commercial
paper conduit, whose commercial paper has ratings of at least “A-2” from
Standard & Poor’s and “P2” from Moody’s, that is administered by the Funding
Agent with respect to such Conduit Investor or any Affiliate of such Funding
Agent, in each case, designated by such Funding Agent to accept an assignment
from such Conduit Investor of the Investor Group Principal Amount or a portion
thereof with respect to such Conduit Investor pursuant to Section 9.3(b).

 

“Conduit Investors” has the meaning specified in the Preamble.

 

“Conduits” has the meaning set forth in the definition of “CP Rate”.

 

“Confidential Information” means information that Hertz or any Affiliate thereof
(or any successor to any such Person in any capacity) furnishes to a Committed
Note Purchaser, a Conduit Investor, a Funding Agent or the Administrative Agent,
but does not include any such information (i) that is or becomes generally
available to the public other than as a result of a disclosure by a Committed
Note Purchaser, a Conduit Investor, a Funding Agent or the Administrative Agent
or other Person to which a Committed Note Purchaser, a Conduit Investor, a
Funding Agent or the Administrative Agent delivered such information, (ii) that
was in the possession of a Committed Note Purchaser, a Conduit Investor, a
Funding Agent or the Administrative Agent prior to its being furnished to such
Committed Note Purchaser, such Conduit Investor, such Funding Agent or the
Administrative Agent by Hertz or any Affiliate thereof; provided that, there
exists no obligation of any such Person to keep such information confidential,
or (iii) that is or becomes available to a Committed Note Purchaser, a Conduit
Investor, a Funding Agent or the Administrative Agent from a source other than
Hertz or an Affiliate thereof; provided that, such source is not (1) known, or
would not reasonably be expected to be known, to a Committed Note Purchaser, a
Conduit Investor, a Funding Agent or the Administrative Agent to be bound by a
confidentiality agreement with Hertz or any Affiliate thereof, as the case may
be, or (2) known, or would not reasonably be expected to be known, to a
Committed Note Purchaser, a Conduit Investor, a Funding Agent or the
Administrative Agent to be otherwise prohibited from transmitting the
information by a contractual, legal or fiduciary obligation.

 

SI- 5

--------------------------------------------------------------------------------


 

“Corresponding DBRS Rating” means, for each Equivalent Rating Agency Rating for
any Person, the DBRS rating designation corresponding to the row in which such
Equivalent Rating Agency Rating appears in the table set forth below.

 

Moody’s

 

S&P

 

Fitch

 

DBRS

 

 

 

 

 

 

 

Aaa

 

AAA

 

AAA

 

AAA

Aa1

 

AA+

 

AA+

 

AA(H)

Aa2

 

AA

 

AA

 

AA

Aa3

 

AA-

 

AA-

 

AA(L)

A1

 

A+

 

A+

 

A(H)

A2

 

A

 

A

 

A

A3

 

A-

 

A-

 

A(L)

Baa1

 

BBB+

 

BBB+

 

BBB(H)

Baa2

 

BBB

 

BBB

 

BBB

Baa3

 

BBB-

 

BBB-

 

BBB(L)

Ba1

 

BB+

 

BB+

 

BB(H)

Ba2

 

BB

 

BB

 

BB

Ba3

 

BB-

 

BB-

 

BB(L)

B1

 

B+

 

B+

 

B-High

B2

 

B

 

B

 

B

B3

 

B-

 

B-

 

B(L)

Caa1

 

CCC+

 

CCC

 

CCC(H)

Caa2

 

CCC

 

CC

 

CCC

Caa3

 

CCC-

 

C

 

CCC(L)

 

“CP Fallback Rate” means, as of any date of determination and with respect to
any Advance funded or maintained by any Funding Agent’s Investor Group through
the issuance of Series 2013-A Commercial Paper during any Series 2013-A Interest
Period, the London Interbank Offered Rate appearing on the BBA Libor Rates
Page at approximately 11:00 a.m. (London time) on the first day of such
Series 2013-A Interest Period as the rate for dollar deposits with a one-month
maturity.

 

“CP Notes” has the meaning set forth in Section 2.2(c).

 

“CP Rate” means, with respect to a Conduit Investor in any Investor Group
(i) for any day during any Series 2013-A Interest Period funded by such a
Conduit Investor set forth in Schedule II hereto or any other such Conduit
Investor that elects in its Assignment and Assumption Agreement to make this
clause (i) applicable (collectively, the “Conduits”), the per annum rate
equivalent to the weighted average of the per annum rates paid or payable by
such Conduits (or the Person(s) issuing short term promissory notes on behalf of
such Conduits) from time to time as interest on or otherwise (by means of
interest rate hedges or otherwise taking into consideration any incremental
carrying costs associated with short term promissory notes issued by such
Conduits (or the Person(s) issuing short term promissory notes on behalf of such
Conduits) maturing on dates other than those certain dates on which such
Conduits (or the Person(s) issuing short term promissory notes on behalf of such
Conduits) are to

 

SI- 6

--------------------------------------------------------------------------------


 

receive funds) in respect of the promissory notes issued by such Conduits (or
the Person(s) issuing short term promissory notes on behalf of such Conduits)
that are allocated in whole or in part by their respective Funding Agent (on
behalf of such Conduits (or the Person(s) issuing short term promissory notes on
behalf of such Conduits)) to fund or maintain the Series 2013-A Principal Amount
or that are issued by such Conduits (or the Person(s) issuing short term
promissory notes on behalf of such Conduits) specifically to fund or maintain
the Series 2013-A Principal Amount, in each case, during such period, as
determined by their respective Funding Agent (on behalf of such Conduits (or the
Person(s) issuing short term promissory notes on behalf of such Conduits)),
including (x) the commissions of placement agents and dealers in respect of such
promissory notes, to the extent such commissions are allocated, in whole or in
part, to such promissory notes by the related Committed Note Purchasers (on
behalf of such Conduits (or the Person(s) issuing short term promissory notes on
behalf of such Conduits)), (y) all reasonable costs and expenses of any issuing
and paying agent or other person responsible for the administration of such
Conduits’ (or the Person(s) issuing short term promissory notes on behalf of
such Conduits’) commercial paper programs in connection with the preparation,
completion, issuance, delivery or payment of Series 2013-A Commercial Paper, and
(z) the costs of other borrowings by such Conduits (or the Person(s) issuing
short term promissory notes on behalf of such Conduits) including borrowings to
fund small or odd dollar amounts that are not easily accommodated in the
commercial paper market; provided, however, that if any component of such rate
in this clause (i) is a discount rate, in calculating the CP Rate, the
respective Funding Agent for such Conduits shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum and (ii) for any Series 2013-A Interest Period for any portion of
the Commitment of the related Investor Group funded by any other Conduit
Investor, the “CP Rate” applicable to such Conduit Investor (or the
Person(s) issuing short term promissory notes on behalf of such Conduit) as set
forth in its Assignment and Assumption Agreement.  Notwithstanding anything to
the contrary in the preceding provisions of this definition, if any Funding
Agent shall fail to notify HVF II and the Group I Administrator of the
applicable CP Rate for the Advances made by its Investor Group for the related
Series 2013-A Interest Period by 11:00 a.m. (New York City time) on any
Determination Date in accordance with Section 3.1(b)(i) of the Series 2013-A
Supplement, then the CP Rate with respect to such Funding Agent’s Investor Group
for each day during such Series 2013-A Interest Period shall equal the CP
Fallback Rate with respect to such Series 2013-A Interest Period.

 

“CP True-Up Payment Amount” has the meaning set forth in Section 3.1(f).

 

“Credit Support Annex” has the meaning specified in Section 4.4(c).

 

“DBRS Equivalent Rating” means, with respect to any date and any Person with
respect to whom DBRS does not maintain a public Relevant DBRS Rating as of such
date,

 

SI- 7

--------------------------------------------------------------------------------


 

(a)                                 if such Person has an Equivalent Rating
Agency Rating from three of the Equivalent Rating Agencies as of such date, then
the median of the Corresponding DBRS Ratings for such Person as of such date;

 

(b)                                 if such Person has Equivalent Rating Agency
Ratings from only two of the Equivalent Rating Agencies as of such date, then
the lower Corresponding DBRS Rating for such Person as of such date; and

 

(c)                                  if such Person has an Equivalent Rating
Agency Rating from only one of the Equivalent Rating Agencies as of such date,
then the Corresponding DBRS Rating for such Person as of such date.

 

“DBRS Trigger Required Ratings” means, with respect to any entity, rating
requirements that are satisfied if such entity has a long-term rating of at
least “BBB” by DBRS (or, if such entity is not rated by DBRS, “Baa2” by Moody’s
or “BBB” by S&P).

 

“Decrease” means a Mandatory Decrease or a Voluntary Decrease, as applicable.

 

“Defaulting Committed Note Purchaser” has the meaning specified in
Section 2.2(g).

 

“Delayed Amount” has the meaning specified in Section 2.2(e)(i).

 

“Delayed Funding Date” has the meaning specified in Section 2.2(e)(i).

 

“Delayed Funding Notice” has the meaning specified in Section 2.2(e)(i).

 

“Delayed Funding Purchaser” means, as of any date of determination, each
Committed Note Purchaser party to this Series 2013-A Supplement.

 

“Delayed Funding Reimbursement Amount” means, with respect to any Delayed
Funding Purchaser, with respect to the portion of the Delayed Amount of such
Delayed Funding Purchaser funded by the Available Delayed Amount Purchaser(s) on
the date of the Advance related to such Delayed Amount, an amount equal to the
excess, if any, of (a) such portion of the Delayed Amount funded by the
Available Delayed Amount Purchaser(s) on the date of the Advance related to such
Delayed Amount over (b) the amount, if any, by which the portion of any payment
of principal (including any Decrease), if any, made by HVF II to each such
Available Delayed Amount Purchaser on any date during the period from and
including the date of the Advance related to such Delayed Amount to but
excluding the Delayed Funding Date for such Delayed Amount, was greater than
what it would have been had such portion of the Delayed Amount been funded by
such Delayed Funding Purchaser on such Advance Date.

 

“Demand Notice” has the meaning specified in Section 5.5(c).

 

SI- 8

--------------------------------------------------------------------------------


 

“Designated Delayed Advance” has the meaning specified in Section 2.2(e)(i).

 

“Determination Date” means the date five (5) Business Days prior to each Payment
Date.

 

“Disposition Proceeds” means, with respect to each Group I/II Non-Program
Vehicle, the net proceeds from the sale or disposition of such Group I/II
Eligible Vehicle to any Person (other than any portion of such proceeds payable
by the Group I/II Lessee thereof pursuant to any Group I/II Lease).

 

“Disqualified Party” means (i) any Person engaged in the business of renting,
leasing, financing or disposing of motor vehicles or equipment operating under
the name “Advantage”, “Alamo”, “Amerco”, “AutoNation”, “Avis”, “Budget”,
“CarMax”, “Courier Car Rentals”, “Edge Auto Rental”, “Enterprise”, “EuropCar”,
“Fox”, “Midway Fleet Leasing”, “National”, “Payless”, “Red Dog Rental Services”,
“Silvercar”,  “Triangle”, “Vanguard”, “ZipCar”, “Angel Aerial”, “Studio
Services”; “Sixt”, “Penske”, “Sunbelt Rentals”, “United Rentals”, “ARI”,
“LeasePlan”, “PHH”, “U-Haul”, “Virgin” or “Wheels” and (ii) any other Person
that HVF II reasonably determines to be a competitor of HVF II or any of its
Affiliates, who has been identified in a written notice delivered to the
Administrative Agent, each Funding Agent, each Committed Note Purchaser and each
Conduit Investor and (iii) any Affiliate of any of the foregoing.

 

“Downgrade Withdrawal Amount” has the meaning specified in Section 5.7(b).

 

“Drawn Percentage” means, as of any date of determination, a fraction expressed
as a percentage, the numerator of which is the Series 2013-A Principal Amount
and the denominator of which is the Series 2013-A Maximum Principal Amount, in
each case as of such date.

 

“Election Period” has the meaning specified in Section 2.6(b).

 

“Eligible Interest Rate Cap Provider” means a counterparty to a Series 2013-A
Interest Rate Cap that is a bank, other financial institution or Person that
satisfies the DBRS Trigger Required Ratings (or whose present and future
obligations under its Series 2013-A Interest Rate Cap are guaranteed pursuant to
a guarantee (in form and substance satisfactory to the Series 2013-A Rating
Agencies and satisfying the other requirements set forth in the related
Series 2013-A Interest Rate Cap) provided by a guarantor that satisfies the DBRS
Trigger Required Ratings).

 

“Equivalent Rating Agency” means each of Fitch, Moody’s and S&P.

 

“Equivalent Rating Agency Rating” means, with respect to any Equivalent Rating
Agency and any Person as of any date of determination, the Relevant Rating by
such Equivalent Rating Agency with respect to such Person as of such date.

 

SI- 9

--------------------------------------------------------------------------------


 

“Eurodollar Advance” means, an Advance that bears interest at all times during
the Eurodollar Interest Period applicable thereto at a fixed rate of interest
determined by reference to the Eurodollar Rate (Reserve Adjusted).

 

“Eurodollar Interest Period” means, with respect to any Eurodollar Advance,
(a) initially, the period commencing on and including the date of such
Eurodollar Advance and ending on but excluding the next Payment Date and (b) for
each period thereafter, the period commencing on and including the Payment Date
on which the immediately preceding Eurodollar Interest Period ended and ending
on but excluding the next Payment Date; provided, however, that no Eurodollar
Interest Period may end subsequent to the Legal Final Payment Date.

 

“Eurodollar Rate” means, the rate per annum determined by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is one
(1) Business Day prior to the beginning of the relevant Eurodollar Interest
Period by reference to the Screen Rate for a period equal to such Eurodollar
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
“Eurodollar Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the rate per annum at which deposits in Dollars are
offered by the Reference Lender in London to prime banks in the London interbank
market at or about 11:00 a.m. (London time) one (1) Business Day before the
first day of such Eurodollar Interest Period in an amount substantially equal to
the amount of the Eurodollar Advances to be outstanding during such Eurodollar
Interest Period and for a period equal to such Eurodollar Interest Period. In
respect of any Eurodollar Interest Period that is not thirty (30) days in
duration, the Eurodollar Rate shall be determined through the use of
straight-line interpolation by reference to two rates calculated in accordance
with the preceding sentence, one of which shall be determined as if the maturity
of the Dollar deposits referred to therein were the period of time for which
rates are available next shorter than the Eurodollar Interest Period and the
other of which shall be determined as if such maturity were the period of time
for which rates are available next longer than the Eurodollar Interest Period;
provided that, if a Eurodollar Interest Period is less than or equal to seven
days, the Eurodollar Rate shall be determined by reference to a rate calculated
in accordance with the preceding sentence as if the maturity of the Dollar
deposits referred to therein were a period of time equal to seven days.
Notwithstanding anything to the contrary in the preceding provisions of this
definition or in the Series 2013-A Supplement, if the Administrative Agent fails
to notify HVF II and the Group I Administrator of the applicable Eurodollar Rate
(Reserve Adjusted) by 11:00 a.m. (New York City time) on the first day of each
Eurodollar Interest Period in accordance with Section 3.1(b)(ii) of the
Series 2013-A Supplement, then the Eurodollar Rate with respect to such
Eurodollar Interest Period shall be the London Interbank Offered Rate appearing
on the BBA Libor Rates Page at approximately 11:00 a.m. (London time) on the
first day of such Eurodollar Interest Period as the rate for dollar deposits
with a one-month maturity.

 

“Eurodollar Rate (Reserve Adjusted)” means, for any Eurodollar Interest Period,
an interest rate per annum (rounded to the nearest 1/10,000th of 1%) determined
pursuant to the following formula:

 

SI- 10

--------------------------------------------------------------------------------


 

Eurodollar Rate =

 

Eurodollar Rate

 

(Reserve Adjusted)

1.00 — Eurodollar Reserve Percentage

 

The Eurodollar Rate (Reserve Adjusted) for any Eurodollar Interest Period for
Eurodollar Advances will be determined by the related Administrative Agent on
the basis of the Eurodollar Reserve Percentage in effect one (1) Business Day
before the first day of such Eurodollar Interest Period.  Notwithstanding
anything to the contrary in the preceding provisions of this definition or in
the Series 2013-A Supplement, if the Administrative Agent fails to notify HVF II
and the Group I Administrator of the applicable Eurodollar Rate (Reserve
Adjusted) by 11:00 a.m. (New York City time) on the first day of each Eurodollar
Interest Period in accordance with Section 3.1(b)(ii) of this Series 2013-A
Supplement, then the Eurodollar Rate (Reserve Adjusted) with respect to such
Eurodollar Interest Period shall be determined by HVF II and on the basis of the
Eurodollar Reserve Percentage in effect one (1) Business Day before the first
day of such Eurodollar Interest Period.

 

“Eurodollar Reserve Percentage” means, for any Eurodollar Interest Period, the
reserve percentage (expressed as a decimal) equal to the maximum aggregate
reserve requirements (including all basic, emergency, supplemental, marginal and
other reserves and taking into account any transitional adjustments or other
scheduled changes in reserve requirements) specified under regulations issued
from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of and including “Eurocurrency Liabilities,” as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Eurodollar Interest Period.

 

“Expected Final Payment Date” means the Series 2013-A Commitment Termination
Date.

 

“Extension Length” has the meaning specified in Section 2.8.

 

“Federal Funds Rate” means for any period, a fluctuating interest rate per annum
equal for each day during such period to the weighted average of the overnight
federal funds rates as in Federal Reserve Board Statistical Release H.15(519) or
any successor or substitute publication selected by the Administrative Agent
(or, if such day is not a Business Day, for the next preceding Business Day),
or, if, for any reason, such rate is not available on any day, the rate
determined, in the sole opinion of the Administrative Agent, to be the rate at
which overnight federal funds are being offered in the national federal funds
market at 9:00 a.m. (New York City time).

 

“Foreign Affected Person” has the meaning set forth in Section 3.8.

 

“Funding Agent” has the meaning specified in the Preamble.

 

“Funding Conditions” means, with respect to any Advance requested by HVF II
pursuant to Section 2.3, the following shall be true and correct both
immediately before and immediately after giving effect to such Advance:

 

SI- 11

--------------------------------------------------------------------------------


 

(a)                                 the representations and warranties of HVF II
set out in Article V of the Base Indenture and Article VIII of the Group I
Supplement and the representations and warranties of HVF II and the Group I
Administrator set out in Article VI of this Series 2013-A Supplement and the
representations and warranties of the Nominee set out in Article XII of the
Nominee Agreement, in each case, shall be true and accurate as of the date of
such Advance with the same effect as though made on that date (unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date);

 

(b)                                 the related Funding Agent shall have
received (i) an executed Advance Request certifying as to the current Group I
Aggregate Asset Amount and (ii) the most recent Monthly Noteholders’ Statement,
in each case, delivered in accordance with the provisions of Section 2.3;

 

(c)                                  no Series 2013-A Excess Principal Event is
continuing; provided that, solely for purposes of calculating whether a
Series 2013-A Excess Principal Event is continuing under this clause (c), the
Series 2013-A Principal Amount shall be deemed to be increased by all Delayed
Amounts, if any, that any Delayed Funding Purchaser(s) in an Investor Group are
required to fund on a Delayed Funding Date that is scheduled to occur after the
date of such requested Advance that have not been funded on or prior to the date
of such requested Advance;

 

(d)                                 no Amortization Event or Potential
Amortization Event, in each case with respect to the Series 2013-A Notes,
exists;

 

(e)                                  if such Advance is in connection with any
issuance of Additional Notes or any Investor Group Maximum Principal Increase,
then the amount of such issuance or increase shall be equal to or greater than
$2,500,000 and integral multiples of $100,000 in excess thereof; provided that,
if such Advance is in connection with the reduction of the Series 2013-B Maximum
Principal Amount to zero, then such Advance may be in an integral multiple of
less than $100,000;

 

(f)                                   the Series 2013-A Revolving Period is
continuing;

 

(g)                                  if the Group I Net Book Value of any
vehicle owned by HVF is included in the calculation of the Series 2013-A Asset
Amount as of such date (on a pro forma basis after giving effect to the
application of such Advance on such date), then the representations and
warranties of HVF set out in Article VIII of the HVF Series 2013-G1 Supplement
shall be true and accurate as of the date of such Advance with the same effect
as though made on that date (unless stated to relate solely to an earlier date,
in which case such representations and warranties shall be true and correct as
of such earlier date);

 

(h)                                 if the Group I Net Book Value of any vehicle
owned by any Group I Leasing Company (other than HVF) is included in the
calculation of the Series 2013-A Asset Amount as of such date (on a pro forma
basis after giving effect to the application of such Advance on such date), then
the representations and warranties of such Group I

 

SI- 12

--------------------------------------------------------------------------------


 

Leasing Company set out in the Group I Leasing Company Related Documents with
respect to such Group I Leasing Company shall be true and accurate as of the
date of such Advance with the same effect as though made on that date (unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct as of such earlier date);

 

(i)                                     if such Advance is being made during the
RCFC Nominee Non-Qualified Period, then the representations and warranties of
RCFC set out in Article XII of the RCFC Nominee Agreement shall be true and
accurate as of the date of such Advance with the same effect as though made on
that date (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date); and

 

(j)                                    if (i) such Advance is being made on or
after the RCFC Nominee Qualification Date and (ii) the Group I Aggregate Asset
Coverage Threshold Amount as of such date is greater than the Group I Aggregate
Asset Amount as of such date (excluding from the Group I Aggregate Asset Amount
the Group I Net Book Value of all Group I Eligible Vehicles the Certificates of
Title for which are then titled in the name of RCFC), then the representations
and warranties of RCFC set out in Article XII of the RCFC Nominee Agreement
shall be true and accurate as of the date of such Advance with the same effect
as though made on that date (unless stated to relate solely to an earlier date,
in which case such representations and warranties shall be true and correct as
of such earlier date).

 

“Group I Back-Up Disposition Agent Agreement” means that certain Back-Up
Disposition Agent Agreement dated as of November 25, 2013, by and among Fiserv
Automotive Solutions, Inc., Hertz, as “Servicer”, and the Trustee (as the same
may be amended, restated, modified or supplemented from time to time in
accordance with its terms), and any successor agreement entered into with a
successor back-up disposition agent in accordance with the foregoing agreement
and this Series 2013-A Supplement.

 

“Group I/II Eligible Vehicle” means any Group I Eligible Vehicle or any Group II
Eligible Vehicle.

 

“Group I/II Final Base Rent” means (a) with respect to any Group I Eligible
Vehicle, the Final Base Rent with respect to such Group I Eligible Vehicle and
(b) with respect to any Group II Eligible Vehicle, the Group II Final Base Rent
with respect to such Group II Eligible Vehicle.

 

“Group I/II Lease” means a Group I Lease or a Group II Lease, as applicable.

 

“Group I/II Lessee” means a Group I Lessee or a Group II Lessee, as applicable.

 

“Group I/II Net Book Value” means (a) with respect to any Group I Eligible
Vehicle, the Group I Net Book Value with respect to such Group I Eligible

 

SI- 13

--------------------------------------------------------------------------------


 

Vehicle and (b) with respect to any Group II Eligible Vehicle, the Group II Net
Book Value with respect to such Group II Eligible Vehicle.

 

“Group I/II Non-Program Vehicle” means any Group I Non-Program Vehicle or Group
II Non-Program Vehicle.

 

“Group I/II Vehicle Operating Lease Commencement Date” means (a) with respect to
any Group I Eligible Vehicle, the Group I Vehicle Operating Lease Commencement
Date with respect to such Group I Eligible Vehicle and (b) with respect to any
Group II Eligible Vehicle, the Group II Vehicle Operating Lease Commencement
Date with respect to such Group II Eligible Vehicle.

 

“Group II Eligible Vehicle” has the meaning specified in the Group II
Supplement.

 

“Group II Final Base Rent” means “Final Base Rent” under and as defined in the
Group II Supplement.

 

“Group II Indenture” means the Group II Supplement, together with the Base
Indenture.

 

“Group II Lease” has the meaning specified in the Group II Supplement.

 

“Group II Lessee” has the meaning specified in the Group II Supplement.

 

“Group II Non-Program Vehicle” has the meaning specified in the Group II
Supplement.

 

“Group II Supplement” means that certain Group II Supplement to the Base
Indenture, dated as of November 25, 2013, by and between HVF II and the Trustee.

 

“Group II Vehicle Operating Lease Commencement Date” has the meaning specified
in the Group II Supplement.

 

“Hertz Investors” means Hertz Investors, Inc., and any successor in interest
thereto.

 

“Hertz Senior Credit Facility Default” means the occurrence of an event that
(i) results in all amounts under each of Hertz’s Senior Credit Facilities
becoming immediately due and payable and (ii) has not been waived by the lenders
under each of Hertz’s Senior Credit Facilities.

 

“Holdings” means Hertz Global Holdings, Inc., and any successor in interest
thereto

 

“HVF Series 2013-G1 Related Documents” means the “Series 2013-G1 Related
Documents” as defined in the HVF Series 2013-G1 Supplement.

 

SI- 14

--------------------------------------------------------------------------------


 

“Indemnified Liabilities” has the meaning specified in Section 11.4(b).

 

“Indemnified Parties” has the meaning specified in Section 11.4(b).

 

“Initial Base Indenture” means the Base Indenture, dated as of November 25,
2013, between HVF II and the Trustee

 

“Initial Counterparty Required Ratings” means, with respect to any entity,
rating requirements that are satisfied if such entity has a long-term rating of
at least “A” by DBRS (or, if such entity is not rated by DBRS, “A2” by Moody’s
or “A” by S&P).

 

“Initial Group I Indenture” means the Initial Group I Supplement, together with
the Initial Base Indenture.

 

“Initial Group I Supplement” means the Group I Supplement, dated as of
November 25, 2013, between HVF II and the Trustee.

 

“Interest Rate Cap Provider” means HVF II’s counterparty under any Series 2013-A
Interest Rate Cap.

 

“Investor Group” means, (i) collectively, a Conduit Investor, if any, and the
Committed Note Purchaser(s) with respect to such Conduit Investor or, if there
is no Conduit Investor with respect to any Investor Group, the Committed Note
Purchaser(s) with respect to such Investor Group, in each case, party hereto as
of the Series 2013-A Restatement Effective Date and (ii) any Additional Investor
Group.

 

“Investor Group Maximum Principal Increase” has the meaning specified in
Section 2.1(c).

 

“Investor Group Maximum Principal Increase Addendum” means an addendum
substantially in the form of Exhibit M.

 

“Investor Group Maximum Principal Increase Amount” means, with respect to each
Investor Group Maximum Principal Increase, on the effective date of any Investor
Group Maximum Principal Increase with respect to any Investor Group, the amount
scheduled to be advanced by such Investor Group on such effective date, which
amount may not exceed the product of (a) the Drawn Percentage (immediately prior
to the effectiveness of such Investor Group Maximum Principal Increase) and
(b) the amount of such Investor Group Maximum Principal Increase.

 

“Investor Group Principal Amount” means, as of any date of determination with
respect to any Investor Group, the result of:

 

(i)                                     if such Investor Group is an Additional
Investor Group, such Investor Group’s Additional Investor Group Initial
Principal Amount, and otherwise, such Investor Group’s Series 2013-A Initial
Investor Group Principal Amount, plus

 

SI- 15

--------------------------------------------------------------------------------


 

(ii)                                  the Investor Group Maximum Principal
Increase Amount with respect to each Investor Group Maximum Principal Increase
applicable to such Investor Group, if any, on or prior to such date, plus

 

(iii)                               the principal amount of the portion of all
Advances funded by such Investor Group on or prior to such date, minus

 

(iv)                              the amount of principal payments (whether
pursuant to a Decrease, a redemption or otherwise) made to such Investor Group
pursuant to this Series 2013-A Supplement on or prior to such date, plus

 

(v)                                 the amount of principal payments recovered
from such Investor Group by a trustee as a preference payment in a bankruptcy
proceeding of HVF II or otherwise on or prior to such date.

 

“Investor Group Supplement” has the meaning specified in Section 9.3(c).

 

“Lease Payment Deficit Notice” has the meaning specified in Section 5.9(b).

 

“Legal Final Payment Date” means the one-year anniversary of the Expected Final
Payment Date.

 

“Majority Program Support Providers” means, with respect to the related Investor
Group, Program Support Providers holding more than 50% of the aggregate
commitments of all Program Support Providers.

 

“Management Investors” means the collective reference to the officers,
directors, employees and other members of the management of any Parent, Hertz or
any of their respective Subsidiaries, or family members or relatives thereof, or
trusts, partnerships or limited liability companies for the benefit of any of
the foregoing, or any of their heirs, executors, successors and legal
representatives, who at any particular date shall beneficially own or have the
right to acquire, directly or indirectly, Capital Stock of Hertz or any Parent.

 

“Mandatory Decrease” has the meaning specified in Section 2.3(b).

 

“Mandatory Decrease Amount” has the meaning specified in Section 2.3(b).

 

“Maximum Investor Group Principal Amount” means, with respect to each Investor
Group as of any date of determination, the amount specified as such for such
Investor Group on Schedule II hereto for such date of determination, as such
amount may be increased or decreased from time to time in accordance with the
terms hereof; provided that, on any day after the occurrence and during the
continuance of an Amortization Event with respect to the Series 2013-A Notes,
the Maximum Investor Group Principal Amount with respect to each Investor Group
shall not exceed the Investor Group Principal Amount for such Investor Group.

 

SI- 16

--------------------------------------------------------------------------------


 

“Monthly Blackbook Mark” means, with respect to any Group I Non-Program Vehicle,
as of any date Blackbook obtains market values that it intends to return to HVF
II (or the Group I Administrator on HVF II’s behalf), the market value of such
Group I Non-Program Vehicle for the model class and model year of such Group I
Non-Program Vehicle based on the average equipment and the average mileage of
each Group I Non-Program Vehicle of such model class and model year, as quoted
in the Blackbook Guide most recently available as of such date.

 

“Monthly NADA Mark” means, with respect to any Group I Non-Program Vehicle, as
of any date NADA obtains market values that it intends to return to HVF II (or
the Group I Administrator on HVF II’s behalf), the market value of such Group I
Non-Program Vehicle for the model class and model year of such Group I
Non-Program Vehicle based on the average equipment and the average mileage of
each Group I Non-Program Vehicle of such model class and model year, as quoted
in the NADA Guide most recently available as of such date.

 

“NADA Guide” means the National Automobile Dealers Association, Official Used
Car Guide, Eastern Edition.

 

“Non-Consenting Purchaser” has the meaning specified in Section 9.2(a).

 

“Non-Defaulting Committed Note Purchaser” has the meaning specified in
Section 2.2(g).

 

“Non-Delayed Amount” means, with respect to any Delayed Funding Purchaser and an
Advance for which the Delayed Funding Purchaser delivered a Delayed Funding
Notice, an amount equal to the excess of such Delayed Funding Purchaser’s
ratable portion of such Advance over its Delayed Amount in respect of such
Advance.

 

“Non-Extending Purchaser” has the meaning specified in Section 2.6(c).

 

“Noteholder Statement AUP” has the meaning specified in Section 6 of Annex 2.

 

“Official Body” has the meaning specified in the definition of “Change in Law”.

 

“Outstanding” means with respect to the Series 2013-A Notes, all Series 2013-A
Notes theretofore authenticated and delivered under the Group I Indenture,
except (a) Series 2013-A Notes theretofore cancelled or delivered to the
Registrar for cancellation, (b) Series 2013-A Notes that have not been presented
for payment but funds for the payment of which are on deposit in the
Series 2013-A Distribution Account and are available for payment in full of such
Series 2013-A Notes, and Series 2013-A Notes that are considered paid pursuant
to Section 8.1 of the Group I Supplement, and (c) Series 2013-A Notes in
exchange for or in lieu of other Series 2013-A Notes that have been
authenticated and delivered pursuant to the Group I Indenture unless proof
satisfactory to the Trustee is presented that any such Series 2013-A Notes are
held by a purchaser for value.

 

SI- 17

--------------------------------------------------------------------------------


 

“Parent” means any of Holdings, Hertz Investors, and any Other Parent, and any
other Person that is a Subsidiary of Holdings, Hertz Investors or any Other
Parent and of which Hertz is a Subsidiary.  As used herein, “Other Parent” means
a Person of which Hertz becomes a Subsidiary after the Series 2013-A Restatement
Effective Date and that is designated by Hertz as an “Other Parent”; provided
that, either (x) immediately after Hertz first becomes a Subsidiary of such
Person, more than 50% of the Voting Stock of such Person shall be held by one or
more Persons that held more than 50% of the Voting Stock of Hertz or a Parent of
Hertz immediately prior to Hertz first becoming such Subsidiary or (y) such
Person shall be deemed not to be an Other Parent for the purpose of determining
whether a Change of Control shall have occurred by reason of Hertz first
becoming a Subsidiary of such Person.

 

“Participants” has the meaning specified in Section 9.3(d).

 

“Past Due Rent Payment” means, with respect to any Series 2013-A Lease Payment
Deficit and any Group I Lessee, any payment of Rent or other amounts payable by
such Group I Lessee under any Group I Lease with respect to which such Series
2013-A Lease Payment Deficit applied, which payment occurred on or prior to the
fifth Business Day after the occurrence of such Series 2013-A Lease Payment
Deficit and which payment is in satisfaction (in whole or in part) of such
Series 2013-A Lease Payment Deficit.

 

“Past Due Rental Payments Priorities” means the priorities of payments set forth
in Section 5.6.

 

“Patriot Act” has the meaning specified in Section 11.20.

 

“Permitted Delayed Amount” is defined in Section 2.2(e)(i).

 

“Permitted Holders” means any of the following: (i) any “person” (as such term
is used in Sections 13(d) and 14(d) of the Exchange Act) whose status as a
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act)
constitutes or results in a Change of Control that has been consented to by
Series 2013-A Noteholders holding more than 662/3% of the Series 2013-A
Principal Amount, and any Affiliate thereof, (ii) the Management Investors,
(iii) any “group” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) of which any of the Persons specified in clause (i) or (ii) above
is a member (provided that (without giving effect to the existence of such
“group” or any other “group”) one or more of such Persons collectively have
beneficial ownership, directly or indirectly, of more than 50% of the total
voting power of the Voting Stock of Hertz or any Parent held by such “group”),
and any other Person that is a member of such “group” and (iv) any Person acting
in the capacity of an underwriter in connection with a public or private
offering of Capital Stock of any Parent or Hertz.

 

“Permitted Investments” means negotiable instruments or securities, payable in
Dollars, represented by instruments in bearer or registered or in book-entry
form which evidence:

 

SI- 18

--------------------------------------------------------------------------------


 

(i)                                     obligations the full and timely payment
of which are to be made by or is fully guaranteed by the United States of
America other than financial contracts whose value depends on the values or
indices of asset values;

 

(ii)                                  demand deposits of, time deposits in, or
certificates of deposit issued by, any depositary institution or trust company
incorporated under the laws of the United States of America or any state thereof
whose short-term debt is rated “P-1” by Moody’s and “A-1+” by S&P and subject to
supervision and examination by Federal or state banking or depositary
institution authorities; provided, however, that at the earlier of (x) the time
of the investment and (y) the time of the contractual commitment to invest
therein, the certificates of deposit or short-term deposits, if any, or
long-term unsecured debt obligations (other than such obligation whose rating is
based on collateral or on the credit of a Person other than such institution or
trust company) of such depositary institution or trust company shall have a
credit rating from S&P of “A-1+” and a credit rating from Moody’s of “P-1” in
the case of certificates of deposit or short-term deposits, or a rating from S&P
not lower than “AA” and a rating from Moody’s not lower than “Aa2” in the case
of long-term unsecured obligations;

 

(iii)                               commercial paper having, at the earlier of
(x) the time of the investment and (y) the time of the contractual commitment to
invest therein, a rating from S&P of “A-1+” and a rating from Moody’s of “P-1”;

 

(iv)                              bankers’ acceptances issued by any depositary
institution or trust company described in clause (ii) above;

 

(v)                                 investments in money market funds rated
“AAAm” by S&P and “Aaa-mf” by Moody’s, or otherwise approved in writing by S&P
or Moody’s, as applicable;

 

(vi)                              Eurodollar time deposits having a credit
rating from S&P of “A-1+” and a credit rating from Moody’s of “P-1”;

 

(vii)                           repurchase agreements involving any of the
Permitted Investments described in clauses (i) and (vi) above and the
certificates of deposit described in clause (ii) above which are entered into
with a depository institution or trust company, having a commercial paper or
short-term certificate of deposit rating of “A-1+” by S&P and “P-1” by Moody’s;
and

 

(viii)                        any other instruments or securities, if the Rating
Agencies confirm in writing that the investment in such instruments or
securities will not adversely affect the then-current ratings with respect to
the Series 2013-A Notes.

 

“Permitted Required Non-Delayed Percentage” means, 10% or 25%.

 

“Potential Terminated Purchaser” has the meaning specified in Section 9.2(a).

 

SI- 19

--------------------------------------------------------------------------------


 

“Preference Amount” means any amount previously paid by Hertz pursuant to the
Series 2013-A Demand Note and distributed to the Series 2013-A Noteholders in
respect of amounts owing under the Series 2013-A Notes that is recoverable or
that has been recovered (and not subsequently repaid) as a voidable preference
by the trustee in a bankruptcy proceeding of Hertz pursuant to the Bankruptcy
Code in accordance with a final nonappealable order of a court having competent
jurisdiction.

 

“Prime Rate” means with respect to each Investor Group, the rate announced by
the related Reference Lender from time to time as its prime rate in the United
States, such rate to change as and when such announced rate changes.  The Prime
Rate is not intended to be the lowest rate of interest charged by the Reference
Lender in connection with extensions of credit to debtors.

 

“Principal Deficit Amount” means, on any date of determination, the excess, if
any, of (a) the Series 2013-A Adjusted Principal Amount on such date over
(b) the Series 2013-A Asset Amount on such date; provided, however, the
Principal Deficit Amount on any date that is prior to the Legal Final Payment
Date occurring during the period commencing on and including the date of the
filing by Hertz of a petition for relief under Chapter 11 of the Bankruptcy Code
to but excluding the date on which Hertz shall have resumed making all payments
of Monthly Variable Rent required to be made by it under the Group I Leases,
shall mean the excess, if any, of (x) the Series 2013-A Adjusted Principal
Amount on such date over (y) the sum of (1) the Series 2013-A Asset Amount on
such date and (2) the lesser of (a) the Series 2013-A Liquid Enhancement Amount
on such date and (b) the Series 2013-A Required Liquid Enhancement Amount on
such date.

 

“Pro Rata Share” means, with respect to each Series 2013-A Letter of Credit
issued by any Series 2013-A Letter of Credit Provider, as of any date, the
fraction (expressed as a percentage) obtained by dividing (A) the available
amount under such Series 2013-A Letter of Credit as of such date by (B) an
amount equal to the aggregate available amount under all Series 2013-A Letters
of Credit as of such date; provided, that solely for purposes of calculating the
Pro Rata Share with respect to any Series 2013-A Letter of Credit Provider as of
any date, if the related Series 2013-A Letter of Credit Provider has not
complied with its obligation to pay the Trustee the amount of any draw under
such Series 2013-A Letter of Credit made prior to such date, the available
amount under such Series 2013-A Letter of Credit as of such date shall be
treated as reduced (for calculation purposes only) by the amount of such unpaid
demand and shall not be reinstated for purposes of such calculation unless and
until the date as of which such Series 2013-A Letter of Credit Provider has paid
such amount to the Trustee and been reimbursed by Hertz for such amount
(provided that the foregoing calculation shall not in any manner reduce a
Series 2013-A Letter of Credit Provider’s actual liability in respect of any
failure to pay any demand under any of its Series 2013-A Letters of Credit).

 

“Program Fee” means, with respect to each Payment Date and each Investor Group,
an amount equal to the sum with respect to each day in the related Series 2013-A
Interest Period of the product of:

 

SI- 20

--------------------------------------------------------------------------------


 

(a)         the Program Fee Rate for such Investor Group (or, if applicable,
Program Fee Rate for the related Conduit Investor and Committed Note Purchaser
in such Investor Group, respectively, if each of such Conduit Investor and
Committed Note Purchaser is funding a portion of such Investor Group’s Investor
Group Principal Amount) for such day, and

 

(b)         the Investor Group Principal Amount for such Investor Group (or, if
applicable, the portion of the Investor Group Principal Amount for the related
Conduit Investor and Committed Note Purchaser in such Investor Group,
respectively, if each of such Conduit Investor and Committed Note Purchaser is
funding a portion of such Investor Group’s Investor Group Principal Amount) for
such day (after giving effect to all Advances and Decreases on such day), and

 

(c)          1/360.

 

“Program Fee Letter” means that certain fee letter, dated as of the
Series 2013-A Restatement Effective Date, by and among each initial Conduit
Investor, each initial Committed Note Purchaser, the Administrative Agent and
HVF II setting forth the definition of Program Fee Rate and the definition of
Undrawn Fee.

 

“Program Fee Rate” has the meaning specified in the Program Fee Letter.

 

“Program Support Agreement” means any agreement entered into by any Program
Support Provider in respect of any Series 2013-A Commercial Paper and/or
Series 2013-A Note providing for the issuance of one or more letters of credit
for the account of a Committed Note Purchaser or a Conduit Investor, the
issuance of one or more insurance policies for which a Committed Note Purchaser
or a Conduit Investor is obligated to reimburse the applicable Program Support
Provider for any drawings thereunder, the sale by a Committed Note Purchaser or
a Conduit Investor to any Program Support Provider of the Series 2013-A Notes
(or portions thereof or interests therein) and/or the making of loans and/or
other extensions of credit to a Committed Note Purchaser or a Conduit Investor
in connection with such Conduit Investor’s securitization program, together with
any letter of credit, insurance policy or other instrument issued thereunder or
guaranty thereof (but excluding any discretionary advance facility provided by a
Committed Note Purchaser).

 

“Program Support Provider” means any financial institutions and any other or
additional Person now or hereafter extending credit or having a commitment to
extend credit to or for the account of, and/or agreeing to make purchases from,
a Committed Note Purchaser or a Conduit Investor in respect of such Committed
Note Purchaser’s or Conduit Investor’s Series 2013-A Commercial Paper and/or
Series 2013-A Note, and/or agreeing to issue a letter of credit or insurance
policy or other instrument to support any obligations arising under or in
connection with such Conduit Investor’s securitization program as it relates to
any Series 2013-A Commercial Paper issued by such Conduit Investor, in each case
pursuant to a Program Support Agreement and any guarantor of any such person;
provided that, no Disqualified Party shall be a “Program

 

SI- 21

--------------------------------------------------------------------------------


 

Support Provider” without the prior written consent of an Authorized Officer of
HVF II, which consent may be withheld for any reason in HVF II’s sole and
absolute discretion.

 

“Rating Agencies” means, with respect to the Series 2013-A Notes, DBRS and any
other nationally recognized rating agency rating the Series 2013-A Notes at the
request of HVF II.

 

“Reference Lender” means, with respect to each Investor Group, the related
Funding Agent or if such Funding Agent does not have a prime rate, an Affiliate
thereof designated by such Funding Agent.

 

“Related Month” means, with respect to any date of determination, the most
recently ended calendar month as of such date.

 

“Relevant DBRS Rating” means, with respect to any Person as of any date of
determination: (a) if such Person has both a long term issuer rating by DBRS and
a senior unsecured rating by DBRS as of such date, then the higher of such two
ratings as of such date and (b) if such Person has only one of a long term
issuer rating by DBRS and a senior unsecured rating by DBRS as of such date,
then such rating of such Person as of such date; provided that, if such Person
does not have any of such ratings as of such date, then there shall be no
Relevant DBRS Rating with respect to such Person as of such date.

 

“Relevant Fitch Rating” means, with respect to any Person, (a) if such Person
has both a senior unsecured rating by Fitch and a long term issuer default
rating by Fitch as of such date, then the higher of such two ratings as of such
date, (b) if such Person has only one of a senior unsecured rating by Fitch and
a long term issuer default rating by Fitch as of such date, then such rating of
such Person as of such date; provided that, if such Person does not have any of
such ratings as of such date, then there shall be no Relevant Fitch Rating with
respect to such Person as of such date.

 

“Relevant Moody’s Rating” means, with respect to any Person as of any date of
determination, the highest of: (a) if such Person has a long term rating by
Moody’s as of such date, then such rating as of such date, (b) if such Person
has a senior unsecured rating by Moody’s as of such date, then such rating as of
such date and (c) if such Person has a long term corporate family rating by
Moody’s as of such date, then such rating as of such date; provided that, if
such Person does not have any of such ratings as of such date, then there shall
be no Relevant Moody’s Rating with respect to such Person as of such date.

 

“Relevant Rating” means, with respect to any Equivalent Rating Agency and any
Person as of any date of determination, (a) with respect to Moody’s, the
Relevant Moody’s Rating with respect to such Person as of such date, (b) with
respect to Fitch, the Relevant Fitch Rating with respect to such Person as of
such date and (c) with respect to S&P, the Relevant S&P Rating with respect to
such Person as of such date.

 

SI- 22

--------------------------------------------------------------------------------


 

“Relevant S&P Rating” means, with respect to any Person as of any date of
determination, the long term local issuer rating by S&P of such Person as of
such date; provided that, if such Person does not have a long term local issuer
rating by S&P as of such date, then there shall be no Relevant S&P Rating with
respect to such Person as of such date.

 

“Reorganization Assets” has the meaning specified in the Senior Term Facility.

 

“Required Non-Delayed Amount” means, with respect to a Delayed Funding Purchaser
and a proposed Advance, the excess, if any, of (a) the Required Non-Delayed
Percentage of such Delayed Funding Purchaser’s Maximum Investor Group Principal
Amount as of the date of such proposed Advance over (b) with respect to each
previously Designated Delayed Advance of such Delayed Funding Purchaser with
respect to which the related Advance occurred during the 35 days preceding the
date of such proposed Advance, if any, the sum of, with respect to each such
previously Designated Delayed Advance for which the related Delayed Funding Date
will not have occurred on or prior to the date of such proposed Advance, the
Non-Delayed Amount with respect to each such previously Designated Delayed
Advance.

 

“Required Non-Delayed Percentage” means, as of the Series 2013-A Restatement
Effective Date, 10%, and as of any date thereafter, the Permitted Required
Non-Delayed Percentage most recently specified in a written notice delivered by
HVF II to the Administrative Agent, each Funding Agent, each Committed Note
Purchaser and each Conduit Investor at least 35 days prior to the effective date
specified therein.

 

“Replacement Purchaser” has the meaning specified in Section 9.2(a).

 

“Retention Requirement Law” means (i) Part 5 of the European Union Capital
Requirements Regulation (Regulation (EU) No 575/2013), Commission Delegated
Regulation (EU) No 625/2014 of 13 March 2014 and Commission Implementing
Regulation (EU) No 602/2014 of 4 June 2014; (ii) Section 5 of European
Commission Delegated Regulation (EU) No. 231/2013 of 19 December 2012; (iii) any
guidelines or related documents published from time to time in relation thereto
by the European Banking Authority or the European Securities and Markets
Authority (or successor agency or authority) and adopted by the European
Commission; and (iv) to the extent informing the interpretation of clauses
(i) and (ii) above, the guidelines and related documents previously published in
relation to the preceding risk retention legislation by the European Banking
Authority (and/or its predecessor, the Committee of European Banking
Supervisors) which continues to apply to the provisions of Part 5 of the Capital
Requirements Regulation.

 

“Screen Rate” means, in relation to LIBOR, the London interbank offered rate
administered by the British Bankers Association or NYSE (or any other person
which takes over the administration of that rate) for the relevant currency and
period displayed on pages LIBOR01 or LIBOR02 of the Reuters screen (or any
replacement Reuters page which displays that rate).

 

SI- 23

--------------------------------------------------------------------------------


 

“Second Delayed Funding Notice” is defined in Section 2.2(e)(iii).

 

“Second Delayed Funding Notice Amount” has the meaning specified in
Section 2.2(e)(iii).

 

“Second Permitted Delayed Amount” is defined in Section 2.2(e)(iii).

 

“Securities Intermediary” has the meaning specified in the Preamble.

 

“Senior Credit Facilities” means Hertz’s (a) senior secured asset based
revolving loan facility, provided under a credit agreement, dated as of
March 11, 2011, among Hertz Equipment Rental Corporation, Hertz together with
certain of Hertz’s subsidiaries, as borrower, the several banks and financial
institutions from time to time party thereto, as lenders, Deutsche Bank AG New
York Branch, as administrative agent and collateral agent, Deutsche Bank AG
Canada Branch, as Canadian administrative agent and Canadian collateral agent,
Wells Fargo Bank, National Association, as syndication agent and co-collateral
agent, and Bank of America, N.A., Barclays Bank PLC, Citibank, N.A., Credit
Agricole Corporate and Investment Bank and JPMorgan Chase Bank, N.A., as
co-documentation agents, and the other financial institutions party thereto from
time to time (as has been and may be amended, amended and restated, supplemented
or otherwise modified from time to time), (b) the Senior Term Facility; and
(c) any successor or replacement revolving credit facility or facilities to the
senior secured asset based revolving loan facility described in clause (a).

 

“Senior Interest Waterfall Shortfall Amount” means, with respect to any Payment
Date, the excess, if any, of (a) the sum of the amounts payable (without taking
into account availability of funds) pursuant to Sections 5.3(a) through (d) on
such Payment Date over (b) the sum of (i) the Series 2013-A Payment Date
Available Interest Amount with respect to the Series 2013-A Interest Period
ending on such Payment Date and (ii) the aggregate amount of all deposits into
the Series 2013-A Interest Collection Account with proceeds of the Series 2013-A
Reserve Account, each Series 2013-A Demand Note, each Series 2013-A Letter of
Credit and each Series 2013-A L/C Cash Collateral Account, in each case made
since the immediately preceding Payment Date; provided that, the amount
calculated pursuant to the preceding clause (b)(ii) shall be calculated on a pro
forma basis and prior to giving effect to any withdrawals from the Series 2013-A
Principal Collection Account for deposit into the Series 2013-A Interest
Collection Account on such Payment Date.

 

“Senior Term Facility” means Hertz’s senior secured term loan facility, provided
under a credit agreement, dated as of March 11, 2011, among Hertz together with
certain of Hertz’s subsidiaries, as borrower, the several banks and financial
institutions from time to time party thereto, as lenders, Deutsche Bank AG New
York Branch, as administrative agent and collateral agent, Wells Fargo Bank,
National Association, as syndication agent, and Bank of America, N.A., Barclays
Bank PLC, Citibank, N.A., Credit Agricole Corporate and Investment Bank and
JPMorgan Chase Bank, N.A., as co-documentation agents, and the other financial
institutions party thereto from time to time, as it may be amended, amended and
restated, supplemented or

 

SI- 24

--------------------------------------------------------------------------------


 

otherwise modified from time to time, and shall include any successor or
replacement credit facility to such senior secured term loan facility.

 

“Series 2013-A AAA Component” means each of:

 

i.                  the Series 2013-A Eligible Investment Grade Program Vehicle
Amount;

 

ii.               the Series 2013-A Eligible Investment Grade Program Receivable
Amount;

 

iii.            the Series 2013-A Eligible Non-Investment Grade Program Vehicle
Amount;

 

iv.           the Series 2013-A Eligible Non-Investment Grade (High) Program
Receivable Amount;

 

v.              the Series 2013-A Eligible Non-Investment Grade (Low) Program
Receivable Amount;

 

vi.           the Series 2013-A Eligible Investment Grade Non-Program Vehicle
Amount;

 

vii.        the Series 2013-A Eligible Non-Investment Grade Non-Program Vehicle
Amount;

 

viii.     the Group I Cash Amount;

 

ix.           the Group I Due and Unpaid Lease Payment Amount; and

 

x.              the Series 2013-A Remainder AAA Amount.

 

“Series 2013-A AAA Select Component” means each Series 2013-A AAA Component
other than the Group I Due and Unpaid Lease Payment Amount.

 

“Series 2013-A Account Collateral” has the meaning specified in Section 4.1.

 

“Series 2013-A Accounts” has the meaning specified in Section 4.2(a).

 

“Series 2013-A Accrued Amounts” means, on any date of determination, the sum of
the amounts payable (without taking into account availability of funds) pursuant
to Sections 5.3(a) through (i), (k) and (l) that have accrued and remain unpaid
as of such date.  The Series 2013-A Accrued Amounts shall be the “Group I
Accrued Amounts” with respect to the Series 2013-A Notes.

 

“Series 2013-A Adjusted Advance Rate” means, as of any date of determination,
with respect to any Series 2013-A AAA Select Component, a percentage equal to
the greater of:

 

(a)

 

(i) the Series 2013-A Baseline Advance Rate with respect to such Series 2013-A
AAA Select Component as of such date, minus

 

SI- 25

--------------------------------------------------------------------------------


 

(ii) the Series 2013-A Concentration Excess Advance Rate Adjustment as of such
date, if any, with respect to such Series 2013-A AAA Select Component, minus

 

(iii) the Series 2013-A MTM/DT Advance Rate Adjustment as of such date, if any,
with respect to such Series 2013-A AAA Select Component; and

 

(b) zero.

 

“Series 2013-A Adjusted Asset Coverage Threshold Amount” means, as of any date
of determination, the greater of (a) the excess, if any, of (i) the
Series 2013-A Asset Coverage Threshold Amount over (ii) the sum of (A) the
Series 2013-A Letter of Credit Amount and (B) the Series 2013-A Available
Reserve Account Amount and (b) the Series 2013-A Adjusted Principal Amount, in
each case, as of such date.  The Series 2013-A Adjusted Asset Coverage Threshold
Amount shall be the “Group I Asset Coverage Threshold Amount” with respect to
the Series 2013-A Notes.

 

“Series 2013-A Adjusted Liquid Enhancement Amount” means, as of any date of
determination, the Series 2013-A Liquid Enhancement Amount, as of such date,
excluding from the calculation thereof the amount available to be drawn under
any Series 2013-A Defaulted Letter of Credit, as of such date.

 

“Series 2013-A Adjusted Principal Amount” means, as of any date of
determination, the excess, if any, of (A) the Series 2013-A Principal Amount as
of such date over (B) the Series 2013-A Principal Collection Account Amount as
of such date.  The Series 2013-A Adjusted Principal Amount shall be the “Group I
Series Adjusted Principal Amount” with respect to the Series 2013-A Notes.

 

“Series 2013-A Amortization Event” means an Amortization Event with respect to
the Series 2013-A Notes.

 

“Series 2013-A Asset Amount” means, as of any date of determination, the product
of (i) the Series 2013-A Floating Allocation Percentage as of such date and
(ii) the Group I Aggregate Asset Amount as of such date.

 

“Series 2013-A Asset Coverage Threshold Amount” means, as of any date of
determination, an amount equal to the Series 2013-A Adjusted Principal Amount
divided by the Series 2013-A Blended Advance Rate, in each case as of such date.

 

“Series 2013-A Available L/C Cash Collateral Account Amount” means, as of any
date of determination, the amount of cash on deposit in and Permitted
Investments credited to the Series 2013-A L/C Cash Collateral Account as of such
date.

 

“Series 2013-A Available Reserve Account Amount” means, as of any date of
determination, the amount of cash on deposit in and Permitted Investments
credited to the Series 2013-A Reserve Account as of such date.

 

SI- 26

--------------------------------------------------------------------------------


 

“Series 2013-A Base Rate” means, on any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Rate in effect on such day.  Any change in the Series 2013-A Base Rate due to a
change in the Prime Rate or the Federal Funds Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate or the
Federal Funds Rate, respectively.  Changes in the rate of interest on that
portion of any Advances maintained as Series 2013-A Base Rate Tranches will take
effect simultaneously with each change in the Series 2013-A Base Rate.

 

“Series 2013-A Base Rate Tranche” means that portion of the Series 2013-A
Principal Amount purchased or maintained with Advances that bear interest by
reference to the Series 2013-A Base Rate.

 

“Series 2013-A Baseline Advance Rate” means, with respect to each Series 2013-A
AAA Select Component, the percentage set forth opposite such Series 2013-A AAA
Select Component in the following table:

 

Series 2013-A AAA Component

 

Series 2013-A Baseline
Advance Rate

 

Series 2013-A Eligible Investment Grade Program Vehicle Amount

 

87.00

%

Series 2013-A Eligible Investment Grade Program Receivable Amount

 

87.00

%

Series 2013-A Eligible Non-Investment Grade Program Vehicle Amount

 

71.50

%

Series 2013-A Eligible Non-Investment Grade (High) Program Receivable Amount

 

71.50

%

Series 2013-A Eligible Non-Investment Grade (Low) Program Receivable Amount

 

0

%

Series 2013-A Eligible Investment Grade Non-Program Vehicle Amount

 

79.00

%

Series 2013-A Eligible Non-Investment Grade Non-Program Vehicle Amount

 

71.75

%

Group I Cash Amount

 

100

%

Series 2013-A Remainder AAA Amount

 

0

%

 

“Series 2013-A Blended Advance Rate” means, as of any date of determination, the
percentage equivalent of a fraction, the numerator of which is the

 

SI- 27

--------------------------------------------------------------------------------


 

Series 2013-A Blended Advance Rate Weighting Numerator and the denominator of
which is the Series 2013-A Blended Advance Rate Weighting Denominator, in each
case as of such date.

 

“Series 2013-A Blended Advance Rate Weighting Denominator” means, as of any date
of determination, an amount equal to the sum of each Series 2013-A AAA Select
Component, in each case as of such date.

 

“Series 2013-A Blended Advance Rate Weighting Numerator” means, as of any date
of determination, an amount equal to the sum of an amount with respect to each
Series 2013-A AAA Select Component equal to the product of such Series 2013-A
AAA Select Component and the Series 2013-A Adjusted Advance Rate with respect to
such Series 2013-A AAA Select Component, in each case as of such date.

 

“Series 2013-A Capped Group I Administrator Fee Amount” means, with respect to
any Payment Date, an amount equal to the lesser of (i) the Series 2013-A Group I
Administrator Fee Amount with respect to such Payment Date and (ii) $500,000.

 

“Series 2013-A Capped Group I HVF II Operating Expense Amount” means, with
respect to any Payment Date the lesser of (i) the Series 2013-A Group I HVF II
Operating Expense Amount, with respect to such Payment Date and (ii) the excess,
if any, of (x) $500,000 over (y) the sum of the Series 2013-A Group I
Administrator Fee Amount and the Series 2013-A Group I Trustee Fee Amount, in
each case with respect to such Payment Date.

 

“Series 2013-A Capped Group I Trustee Fee Amount” means, with respect to any
Payment Date, an amount equal to the lesser of (i) the Series 2013-A Group I
Trustee Fee Amount, with respect to such Payment Date and (ii) the excess, if
any, of $500,000 over the Series 2013-A Group I Administrator Fee Amount with
respect to such Payment Date.

 

“Series 2013-A Carrying Charges” means, as of any day, the sum of:

 

(i) all fees or other costs, expenses and indemnity amounts, if any, payable by
HVF II to:

 

(a) the Trustee (other than Series 2013-A Group I Trustee Fee Amounts),

 

(b) the Group I Administrator (other than Series 2013-A Group I Administrator
Fee Amounts),

 

(c) the Administrative Agent (other than Administrative Agent Fees),

 

(d) the Series 2013-A Noteholders (other than Series 2013-A Monthly Interest
Amounts and Series 2013-A Monthly Default Interest Amounts), or

 

SI- 28

--------------------------------------------------------------------------------


 

(e) any other party to a Series 2013-A Related Documents,

 

in each case under and in accordance with such Series 2013-A Related Documents,
plus

 

(ii) any other operating expenses of HVF II that have been invoiced as of such
date and are then payable by HVF II relating the Series 2013-A Notes (in each
case, exclusive of any Group I Carrying Charges).

 

“Series 2013-A Certificate of Credit Demand” means a certificate substantially
in the form of Annex A to a Series 2013-A Letter of Credit.

 

“Series 2013-A Certificate of Preference Payment Demand” means a certificate
substantially in the form of Annex C to a Series 2013-A Letter of Credit.

 

“Series 2013-A Certificate of Termination Demand” means a certificate
substantially in the form of Annex D to a Series 2013-A Letter of Credit.

 

“Series 2013-A Certificate of Unpaid Demand Note Demand” means a certificate
substantially in the form of Annex B to Series 2013-A Letter of Credit.

 

“Series 2013-A Closing Date” means November 25, 2013.

 

“Series 2013-A Collateral” means the Group I Indenture Collateral, the
Series 2013-A Interest Rate Caps, each Series 2013-A Letter of Credit, the
Series 2013-A Account Collateral with respect to each Series 2013-A Account and
each Series 2013-A Demand Note.

 

“Series 2013-A Commercial Paper” means the promissory notes of each
Series 2013-A Noteholder issued by such Series 2013-A Noteholder in the
commercial paper market and allocated to the funding of Advances in respect of
the Series 2013-A Notes.

 

“Series 2013-A Commitment Termination Date” means the last Business Day
occurring in October 2016 or such later date designated in accordance with
Section 2.6.

 

“Series 2013-A Concentration Adjusted Advance Rate” means as of any date of
determination,

 

(i) with respect to the Series 2013-A Eligible Investment Grade Non-Program
Vehicle Amount, the excess, if any, of the Series 2013-A Baseline Advance Rate
with respect to such Series 2013-A Eligible Investment Grade Non-Program Vehicle
Amount over the Series 2013-A Concentration Excess Advance Rate Adjustment with
respect to such Series 2013-A Eligible Investment Grade Non-Program Vehicle
Amount, in each case as of such date, and

 

(ii) with respect to the Series 2013-A Eligible Non-Investment Grade Non-Program
Vehicle Amount, the excess, if any, of the Series 2013-A Baseline Advance

 

SI- 29

--------------------------------------------------------------------------------


 

Rate with respect to such Series 2013-A Eligible Non-Investment Grade
Non-Program Vehicle Amount over the Series 2013-A Concentration Excess Advance
Rate Adjustment with respect to such Series 2013-A Eligible Non-Investment Grade
Non-Program Vehicle Amount, in each case as of such date.

 

“Series 2013-A Concentration Excess Amount” means, as of any date of
determination, the sum of (i) the Series 2013-A Manufacturer Concentration
Excess Amount with respect to each Group I Manufacturer as of such date, if any,
(ii) the Series 2013-A Non-Liened Vehicle Concentration Excess Amount as of such
date, if any, and (iii) the Series 2013-A Non-Investment Grade (High) Program
Receivable Concentration Excess Amount as of such date, if any; provided that,
for purposes of calculating this definition as of any such date (i) the Group I
Net Book Value of any Group I Eligible Vehicle and the amount of Series 2013-A
Eligible Manufacturer Receivables, in each case, included in the Series 2013-A
Manufacturer Amount for the Group I Manufacturer of such Group I Eligible
Vehicle for purposes of calculating the Series 2013-A Manufacturer Concentration
Excess Amount and designated by HVF II to constitute Series 2013-A Manufacturer
Concentration Excess Amounts, as of such date, shall not be included in the
Series 2013-A Non-Liened Vehicle Amount for purposes of calculating the
Series 2013-A Non-Liened Vehicle Concentration Excess Amount as of such date or
the Series 2013-A Eligible Non-Investment Grade (High) Program Receivable Amount
for purposes of calculating the Series 2013-A Non-Investment Grade (High)
Program Receivable Concentration Excess Amount as of such date, (ii) the Group I
Net Book Value of any Group I Eligible Vehicle included in the Series 2013-A
Non-Liened Vehicle Amount for purposes of calculating the Series 2013-A
Non-Liened Vehicle Concentration Excess Amount and designated by HVF II to
constitute Series 2013-A Non-Liened Vehicle Concentration Excess Amounts as of
such date, shall not be included in the Series 2013-A Manufacturer Amount for
the Group I Manufacturer of such Group I Eligible Vehicle for purposes of
calculating the Series 2013-A Manufacturer Concentration Excess Amount, as of
such date, (iii) the amount of any Series 2013-A Eligible Manufacturer
Receivables included in the Series 2013-A Eligible Non-Investment Grade (High)
Program Receivable Amount for purposes of calculating the Series 2013-A
Non-Investment Grade (High) Program Receivable Concentration Excess Amount and
designated by HVF II to constitute Series 2013-A Non-Investment Grade (High)
Program Receivable Concentration Excess Amounts as of such date, shall not be
included in the Series 2013-A Manufacturer Amount for the Group I Manufacturer
with respect to such Series 2013-A Eligible Manufacturer Receivable for purposes
of calculating the Series 2013-A Manufacturer Concentration Excess Amount, as of
such date, and (iv) the determination of which Group I Eligible Vehicles (or the
Group I Net Book Value thereof) or Series 2013-A Eligible Manufacturer
Receivables are designated as constituting (A) Series 2013-A Non-Liened Vehicle
Concentration Excess Amounts, (B) Series 2013-A Manufacturer Concentration
Excess Amounts and (C) Series 2013-A Non-Investment Grade (High) Program
Receivable Concentration Excess Amounts, in each case, as of such date shall be
made iteratively by HVF II in its reasonable discretion.

 

“Series 2013-A Concentration Excess Advance Rate Adjustment” means, with respect
to any Series 2013-A AAA Select Component as of any date of determination, the
lesser of (a) the percentage equivalent of a fraction, the numerator of

 

SI- 30

--------------------------------------------------------------------------------


 

which is (I) the product of (A) the portion of the Series 2013-A Concentration
Excess Amount, if any, allocated to such Series 2013-A AAA Select Component by
HVF II and (B) the Series 2013-A Baseline Advance Rate with respect to such
Series 2013-A AAA Select Component, and the denominator of which is (II) such
Series 2013-A AAA Select Component, in each case as of such date, and (b) the
Series 2013-A Baseline Advance Rate with respect to such Series 2013-A AAA
Select Component; provided that, the portion of the Series 2013-A Concentration
Excess Amount allocated pursuant to the preceding clause (a)(I)(A) shall not
exceed the portion of such Series 2013-A AAA Select Component that was included
in determining whether such Series 2013-A Concentration Excess Amount exists.

 

“Series 2013-A CP Tranche” means that portion of the Series 2013-A Principal
Amount purchased or maintained with Advances that bear interest by reference to
the CP Rate.

 

“Series 2013-A Daily Interest Allocation” means, on each Series 2013-A Deposit
Date, an amount equal to the sum of (i) the Series 2013-A Invested Percentage
(as of such date) of the aggregate amount of Group I Interest Collections
deposited into the Group I Collection Account on such date and (ii) all amounts
received by the Trustee in respect of the Series 2013-A Interest Rate Caps on
such date.

 

“Series 2013-A Daily Interest Amount” means, for any day in a Series 2013-A
Interest Period, an amount equal to the result of (a) the product of (i) the
Series 2013-A Note Rate for such Series 2013-A Interest Period and (ii) the
Series 2013-A Principal Amount as of the close of business on such date divided
by (b) 360.

 

“Series 2013-A Daily Principal Allocation” means, on each Series 2013-A Deposit
Date, an amount equal to the Series 2013-A Invested Percentage (as of such date)
of the aggregate amount of Group I Principal Collections deposited into the
Group I Collection Account on such date.

 

“Series 2013-A Defaulted Letter of Credit” means, as of any date of
determination, each Series 2013-A Letter of Credit that, as of such date, an
Authorized Officer of the Group I Administrator has actual knowledge that:

 

(A) such Series 2013-A Letter of Credit is not be in full force and effect
(other than in accordance with its terms or otherwise as expressly permitted in
such Series 2013-A Letter of Credit),

 

(B) an Event of Bankruptcy has occurred with respect to the Series 2013-A Letter
of Credit Provider of such Series 2013-A Letter of Credit and is continuing,

 

(C) such Series 2013-A Letter of Credit Provider has repudiated such
Series 2013-A Letter of Credit or such Series 2013-A Letter of Credit Provider
has failed to honor a draw thereon made in accordance with the terms thereof, or

 

SI- 31

--------------------------------------------------------------------------------


 

(D) a Series 2013-A Downgrade Event has occurred and is continuing for at least
thirty (30) consecutive days with respect to the Series 2013-A Letter of Credit
Provider of such Series 2013-A Letter of Credit.

 

“Series 2013-A Deficiency Amount” has the meaning specified in Section 3.1(c) of
this Series 2013-A Supplement.

 

“Series 2013-A Demand Note” means each demand note made by Hertz, substantially
in the form of Exhibit B-1.

 

“Series 2013-A Demand Note Payment Amount” means, as of any date of
determination, the excess, if any, of (a) the aggregate amount of all proceeds
of demands made on the Series 2013-A Demand Note that were deposited into the
Series 2013-A Distribution Account and paid to the Series 2013-A Noteholders
during the one year period ending on such date of determination over (b) the
amount of any Preference Amount relating to such proceeds that has been repaid
to HVF II (or any payee of HVF II) with the proceeds of any Series 2013-A L/C
Preference Payment Disbursement (or any withdrawal from any Series 2013-A L/C
Cash Collateral Account); provided, however, that if an Event of Bankruptcy (or
the occurrence of an event described in clause (a) of the definition thereof,
without the lapse of a period of sixty (60) consecutive days) with respect to
Hertz shall have occurred on or before such date of determination, the
Series 2013-A Demand Note Payment Amount shall equal (i) on any date of
determination until the conclusion or dismissal of the proceedings giving rise
to such Event of Bankruptcy without continuing jurisdiction by the court in such
proceedings (or on any earlier date upon which the statute of limitations in
respect of avoidance actions in such proceedings has run or when such actions
otherwise become unavailable to the bankruptcy estate), the Series 2013-A Demand
Note Payment Amount as if it were calculated as of the date of the occurrence of
such Event of Bankruptcy and (ii) on any date of determination thereafter, $0.

 

“Series 2013-A Deposit Date” means each Business Day on which any Group I
Collections are deposited into the Group I Collection Account.

 

“Series 2013-A Disbursement” shall mean any Series 2013-A L/C Credit
Disbursement, any Series 2013-A L/C Preference Payment Disbursement, any
Series 2013-A L/C Termination Disbursement or any Series 2013-A L/C Unpaid
Demand Note Disbursement under the Series 2013-A Letters of Credit or any
combination thereof, as the context may require.

 

“Series 2013-A Disposed Vehicle Threshold Number” means (a) for any
Determination Date on which the sum of the Group I/II Net Book Values for all
Group I/II Eligible Vehicles as of the last day of the calendar month
immediately preceding such Determination Date is greater than or equal to
$6,000,000,000, 13,500 vehicles, (b) for any Determination Date on which the sum
of the Group I/II Net Book Values for all Group I/II Eligible Vehicles as of the
last day of the calendar month immediately preceding such Determination Date is
less than $6,000,000,000 and greater than or equal to $4,500,000,000, 10,000
vehicles and (c) for any Determination Date on which the sum

 

SI- 32

--------------------------------------------------------------------------------


 

of the Group I/II Net Book Values for all Group I/II Eligible Vehicles as of the
last day of the calendar month immediately preceding such Determination Date is
less than $4,500,000,000, 6,500 vehicles.

 

“Series 2013-A Distribution Account” has the meaning specified in
Section 4.2(a)(iii).

 

“Series 2013-A Downgrade Event” has the meaning specified in Section 5.7(b).

 

“Series 2013-A Eligible Investment Grade Non-Program Vehicle Amount” means, as
of any date of determination, the sum of the Group I Net Book Value as of such
date of each Series 2013-A Investment Grade Non-Program Vehicle for which the
Disposition Date has not occurred as of such date.

 

“Series 2013-A Eligible Investment Grade Program Receivable Amount” means, as of
any date of determination, the sum of all Series 2013-A Eligible Manufacturer
Receivables payable to any Group I Leasing Company or the Intermediary, in each
case, as of such date by all Series 2013-A Investment Grade Manufacturers.

 

“Series 2013-A Eligible Investment Grade Program Vehicle Amount” means, as of
any date of determination, the sum of the Group I Net Book Value as of such date
of each Series 2013-A Investment Grade Program Vehicle for which the Disposition
Date has not occurred as of such date.

 

“Series 2013-A Eligible Letter of Credit Provider” means a Person having, at the
time of the issuance of the related Series 2013-A Letter of Credit, a long-term
senior unsecured debt rating (or the equivalent thereof) of at least “BBB” from
DBRS (or if such Person is not rated by DBRS, “Baa2” by Moody’s or “BBB” by
S&P); provided that, with respect to any Person issuing any Series 2013-A Letter
of Credit, for so long as BMO Capital Markets Corp. is a Funding Agent, Bank of
Montreal is a Committed Note Purchaser or Fairway Finance Company, LLC is a
Conduit Investor, such issuing Person shall only be a “Series 2013-A Eligible
Letter of Credit Provider” if such Person satisfies the Initial Counterparty
Required Ratings at the time of issuance of such Series 2013-A Letter of Credit.

 

“Series 2013-A Eligible Manufacturer Receivable” means, as of any date of
determination:

 

i.                  each Group I Manufacturer Receivable payable to any Group I
Leasing Company or the Intermediary by any Group I Manufacturer that has a
Relevant DBRS Rating as of such date of at least “A(L)” from DBRS (or, if such
Manufacturer does not have a Relevant DBRS Rating as of such date, then a DBRS
Equivalent Rating of at least “A(L)”) as of such date pursuant to a Group I
Manufacturer Program that, as of such date, has not remained unpaid for more
than 150 calendar days past the Disposition Date with respect to the Group I
Eligible Vehicle giving rise to such Group I Manufacturer Receivable;

 

SI- 33

--------------------------------------------------------------------------------


 

ii.     each Group I Manufacturer Receivable payable to any Group I Leasing
Company or the Intermediary by any Group I Manufacturer that (a) has a Relevant
DBRS Rating as of such date of (i) less than “A(L)” from DBRS as of such date
and (ii) at least “BBB(L)” from DBRS as of such date or (b) if such Group I
Manufacturer does not have a Relevant DBRS Rating as of such date, then has a
DBRS Equivalent Rating of (i) less than “A(L)” as of such date and (ii) at least
“BBB(L)” as of such date, in either such case of the foregoing clause (a) or
(b), pursuant to a Group I Manufacturer Program that, as of such date, has not
remained unpaid for more than 120 calendar days past the Disposition Date with
respect to the Group I Eligible Vehicle giving rise to such Group I Manufacturer
Receivable; and

 

iii.    each Group I Manufacturer Receivable payable to any Group I Leasing
Company or the Intermediary by a Series 2013-A Non-Investment Grade (High)
Manufacturer or a Series 2013-A Non-Investment Grade (Low) Manufacturer, in any
case, pursuant to a Group I Manufacturer Program, that, as of such date, has not
remained unpaid for more than 90 calendar days past the Disposition Date with
respect to the Group I Eligible Vehicle giving rise to such Group I Manufacturer
Receivable.

 

“Series 2013-A Eligible Non-Investment Grade (High) Program Receivable Amount”
means, as of any date of determination, the sum of all Series 2013-A Eligible
Manufacturer Receivables payable to any Group I Leasing Company or the
Intermediary, in each case, as of such date by all Series 2013-A Non-Investment
Grade (High) Manufacturers.

 

“Series 2013-A Eligible Non-Investment Grade (Low) Program Receivable Amount”
means, as of any date of determination, the sum of all Series 2013-A Eligible
Manufacturer Receivables payable to any Group I Leasing Company or the
Intermediary, in each case, as of such date by all Series 2013-A Non-Investment
Grade (Low) Manufacturers.

 

“Series 2013-A Eligible Non-Investment Grade Non-Program Vehicle Amount” means,
as of any date of determination, the sum of the Group I Net Book Value of each
Series 2013-A Non-Investment Grade Non-Program Vehicle for which the Disposition
Date has not occurred as of such date.

 

“Series 2013-A Eligible Non-Investment Grade Program Vehicle Amount” means, as
of any date of determination, the sum of the Group I Net Book Value as of such
date of each Series 2013-A Non-Investment Grade (High) Program Vehicle and each
Series 2013-A Non-Investment Grade (Low) Program Vehicle, in each case, for
which the Disposition Date has not occurred as of such date.

 

“Series 2013-A Eurodollar Tranche” means that portion of the Series 2013-A
Principal Amount purchased or maintained with Advances that bear interest by
reference to the Eurodollar Rate (Reserve Adjusted).

 

SI- 34

--------------------------------------------------------------------------------


 

“Series 2013-A Excess Group I Administrator Fee Allocation Amount” means, with
respect to any Payment Date, an amount equal to the excess, if any, of (i) the
Series 2013-A Group I Administrator Fee Amount with respect to such Payment Date
over (ii) the Series 2013-A Capped Group I Administrator Fee Amount with respect
to such Payment Date.

 

“Series 2013-A Excess Group I HVF II Operating Expense Amount” means, with
respect to any Payment Date the excess, if any, of (i) the Series 2013-A Group I
HVF II Operating Expense Amount with respect to such Payment Date over (ii) the
Series 2013-A Capped Group I HVF II Operating Expense Amount with respect to
such Payment Date.

 

“Series 2013-A Excess Group I Trustee Fee Allocation Amount” means, with respect
to any Payment Date, an amount equal to the excess, if any, of (i) the
Series 2013-A Group I Trustee Fee Amount with respect to such Payment Date over
(ii) the Series 2013-A Capped Group I Trustee Fee Amount with respect to such
Payment Date.

 

“Series 2013-A Excess Principal Event” shall be deemed to have occurred if, on
any date, the Series 2013-A Principal Amount as of such date exceeds the
Series 2013-A Maximum Principal Amount as of such date.

 

“Series 2013-A Failure Percentage” means, as of any date of determination, a
percentage equal to 100% minus the lower of (x) the lowest Series 2013-A
Non-Program Vehicle Disposition Proceeds Percentage Average for any
Determination Date (including such date of determination) within the preceding
twelve (12) calendar months (or such fewer number of months as have elapsed
since the Series 2013-A Closing Date) and (y) the lowest Series 2013-A Market
Value Average as of any Determination Date within the preceding twelve (12)
calendar months (or such fewer number of months as have elapsed since the
Series 2013-A Closing Date).

 

“Series 2013-A Floating Allocation Percentage” means, as of any date of
determination, a fraction, expressed as a percentage, the numerator of which is
the Series 2013-A Adjusted Asset Coverage Threshold Amount as of such date and
the denominator of which is the Group I Aggregate Asset Coverage Threshold
Amount as of such date.

 

“Series 2013-A Group I Administrator Fee Amount” means, with respect to any
Payment Date, an amount equal to the Series 2013-A Percentage of fees payable to
the Group I Administrator pursuant to the Group I Administration Agreement on
such Payment Date.

 

“Series 2013-A Group I HVF II Operating Expense Amount” means, with respect to
any Payment Date, the sum (without duplication) of (a) the aggregate amount of
Series 2013-A Carrying Charges on such Payment Date (excluding any Series 2013-A
Carrying Charges payable to the Series 2013-A Noteholders, the Administrative
Agent or the Funding Agents) and (b) the Series 2013-A Percentage of the Group I
Carrying Charges, if any, payable by HVF II on such Payment Date (excluding any
Group I Carrying Charges payable to the Series 2013-A Noteholders).

 

SI- 35

--------------------------------------------------------------------------------


 

“Series 2013-A Group I Trustee Fee Amount” means, with respect to any Payment
Date, an amount equal to the Series 2013-A Percentage of fees payable to the
Trustee with respect to the Group I Notes on such Payment Date.

 

“Series 2013-A Initial Investor Group Principal Amount” means, with respect to
each Investor Group, the amount set forth and specified as such opposite the
name of the Committed Note Purchaser included in such Investor Group on Schedule
II hereto.

 

“Series 2013-A Initial Principal Amount” means $2,200,000,000.00.

 

“Series 2013-A Interest Collection Account” has the meaning specified in
Section 4.2(a)(i).

 

“Series 2013-A Interest Period” means a period commencing on and including the
second Business Day preceding a Determination Date and ending on and including
the day preceding the second Business Day preceding the next succeeding
Determination Date; provided, however, that the initial Series 2013-A Interest
Period shall commence on and include the Series 2013-A Closing Date and end on
and include December 15, 2013.

 

“Series 2013-A Interest Rate Cap” means any interest rate cap entered into in
accordance with the provisions of Section 4.4, including, the Series 2013-A
Interest Rate Cap Documents with respect thereto.

 

“Series 2013-A Interest Rate Cap Documents” means, with respect to any
Series 2013-A Interest Rate Cap, the documentation that governs such
Series 2013-A Interest Rate Cap.

 

“Series 2013-A Invested Percentage” means, on any date of determination:

 

(a)           when used with respect to Group I Principal Collections, the
percentage equivalent (which percentage shall never exceed 100%) of a fraction,

 

(i)            the numerator of which shall be equal to:

 

(x) during the Series 2013-A Revolving Period, the Series 2013-A Adjusted Asset
Coverage Threshold Amount as of the close of business on the last day of the
immediately preceding Related Month (or, until the end of the initial Related
Month after the Series 2013-A Closing Date, on the Series 2013-A Closing Date),

 

(y) during the Series 2013-A Rapid Amortization Period, but prior to the first
date on which an Amortization Event has been declared or has automatically
occurred with respect to all Series of Group I Notes, the Series 2013-A Adjusted
Asset Coverage Threshold Amount as of the close of business on the last day of
the Series 2013-A Revolving Period, and

 

SI- 36

--------------------------------------------------------------------------------


 

(z) on and after the first date on which an Amortization Event has been declared
or automatically occurred with respect to all Series of Group I Notes, the
Series 2013-A Adjusted Asset Coverage Threshold Amount as of the close of
business on the day immediately prior to such first date on which an
Amortization Event has been declared or automatically occurred with respect to
all Series of Group I Notes, and

 

(ii)           the denominator of which shall be the Group I Aggregate Asset
Coverage Threshold Amount as of the same date used to determine the numerator in
clause (i);

 

(b)           when used with respect to Group I Interest Collections, the
percentage equivalent of a fraction, the numerator of which shall be the
Series 2013-A Accrued Amounts on such date of determination, and the denominator
of which shall be the aggregate Group I Accrued Amounts with respect to all
Series of Group I Notes on such date of determination.

 

“Series 2013-A Investment Grade Manufacturer” means, as of any date of
determination, any Group I Manufacturer that has a Relevant DBRS Rating as of
such date of at least “BBB(L)” from DBRS (or, if such Manufacturer does not have
a Relevant DBRS Rating as of such date, then a DBRS Equivalent Rating of
“BBB(L)”) as of such date; provided that, upon any withdrawal or downgrade of
any rating of any Group I Manufacturer by DBRS (or, if such Manufacturer is not
rated by DBRS, any Equivalent Rating Agency), such Group I Manufacturer may, in
HVF II’s sole discretion, be deemed to have the rating applicable thereto
immediately preceding such withdrawal or downgrade (as applicable) by DBRS (or,
if such Manufacturer is not rated by DBRS, such DBRS Equivalent Rating) for a
period of thirty (30) days following the earlier of (x) the date on which an
Authorized Officer of any of the Group I Administrator, any Group I Leasing
Company or any Group I Lease Servicer obtains actual knowledge of such
withdrawal or downgrade (as applicable) and (y) the date on which the Trustee
notifies the Group I Administrator in writing of such withdrawal or downgrade
(as applicable).

 

“Series 2013-A Investment Grade Non-Program Vehicle” means, as of any date of
determination, any Group I Eligible Vehicle manufactured by a Series 2013-A
Investment Grade Manufacturer that is not a Series 2013-A Investment Grade
Program Vehicle as of such date.

 

“Series 2013-A Investment Grade Program Vehicle” means, as of any date of
determination, any Group I Program Vehicle manufactured by a Series 2013-A
Investment Grade Manufacturer that is subject to a Group I Manufacturer Program
on the Group I Vehicle Operating Lease Commencement Date for such Group I
Program Vehicle unless it has been redesignated (and as of such date remains so
designated) as a Group I Non-Program Vehicle pursuant to Section 2.5 of the
Group I HVF Lease (or such other similar section of another Group I Lease, as
applicable) as of such date.

 

“Series 2013-A L/C Cash Collateral Account” has the meaning specified in
Section 4.2(a).

 

SI- 37

--------------------------------------------------------------------------------


 

“Series 2013-A L/C Cash Collateral Account Collateral” means the Series 2013-A
Account Collateral with respect to the Series 2013-A L/C Cash Collateral
Account.

 

“Series 2013-A L/C Cash Collateral Account Surplus” means, with respect to any
Payment Date, the lesser of (a) the Series 2013-A Available Cash Collateral
Account Amount and (b) the excess, if any, of the Series 2013-A Adjusted Liquid
Enhancement Amount over the Series 2013-A Required Liquid Enhancement Amount on
such Payment Date.

 

“Series 2013-A L/C Cash Collateral Percentage” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the Series 2013-A Available Cash Collateral Account Amount as of such date
and the denominator of which is the Series 2013-A Letter of Credit Liquidity
Amount as of such date.

 

“Series 2013-A L/C Credit Disbursement” means an amount drawn under a
Series 2013-A Letter of Credit pursuant to a Series 2013-A Certificate of Credit
Demand.

 

“Series 2013-A L/C Preference Payment Disbursement” means an amount drawn under
a Series 2013-A Letter of Credit pursuant to a Series 2013-A Certificate of
Preference Payment Demand.

 

“Series 2013-A L/C Termination Disbursement” means an amount drawn under a
Series 2013-A Letter of Credit pursuant to a Series 2013-A Certificate of
Termination Demand.

 

“Series 2013-A L/C Unpaid Demand Note Disbursement” means an amount drawn under
a Series 2013-A Letter of Credit pursuant to a Series 2013-A Certificate of
Unpaid Demand Note Demand.

 

“Series 2013-A Lease Interest Payment Deficit” means on any Payment Date an
amount equal to the excess, if any, of (a) the aggregate amount of Group I
Interest Collections that pursuant to Section 5.1 would have been deposited into
the Series 2013-A Interest Collection Account if all payments of Monthly
Variable Rent required to have been made under the Group I Leases from but
excluding the preceding Payment Date to and including such Payment Date were
made in full over (b) the aggregate amount of Group I Interest Collections that
pursuant to Section 5.1(b) have been received for deposit into the Series 2013-A
Interest Collection Account from but excluding the preceding Payment Date to and
including such Payment Date.

 

“Series 2013-A Lease Payment Deficit” means either a Series 2013-A Lease
Interest Payment Deficit or a Series 2013-A Lease Principal Payment Deficit.

 

“Series 2013-A Lease Principal Payment Carryover Deficit” means (a) for the
initial Payment Date, zero and (b) for any other Payment Date, the excess, if
any, of (x) the Series 2013-A Lease Principal Payment Deficit, if any, on the
preceding Payment

 

SI- 38

--------------------------------------------------------------------------------


 

Date over (y) all amounts deposited into the Series 2013-A Principal Collection
Account on or prior to such Payment Date on account of such Series 2013-A Lease
Principal Payment Deficit.

 

“Series 2013-A Lease Principal Payment Deficit” means on any Payment Date the
sum of (a) the Series 2013-A Monthly Lease Principal Payment Deficit for such
Payment Date and (b) the Series 2013-A Lease Principal Payment Carryover Deficit
for such Payment Date.

 

“Series 2013-A Letter of Credit” means an irrevocable letter of credit,
substantially in the form of Exhibit I to this Series 2013-A Supplement issued
by a Series 2013-A Eligible Letter of Credit Provider in favor of the Trustee
for the benefit of the Series 2013-A Noteholders; provided that, any
Series 2013-A Letter of Credit issued after the Series 2013-A Closing Date not
substantially in the form of Exhibit I to this Series 2013-A Supplement shall be
subject to the satisfaction of the Series 2013-A Rating Agency Condition and the
written consent of the Series 2013-A Required Noteholders.

 

“Series 2013-A Letter of Credit Amount” means, as of any date of determination,
the lesser of (a) the sum of (i) the aggregate amount available to be drawn as
of such date under the Series 2013-A Letters of Credit, as specified therein,
and (ii) if the Series 2013-A L/C Cash Collateral Account has been established
and funded pursuant to Section 4.2(a)(ii), the Series 2013-A Available L/C Cash
Collateral Account Amount as of such date and (b) the aggregate undrawn
principal amount of the Series 2013-A Demand Note as of such date.

 

“Series 2013-A Letter of Credit Expiration Date” means, with respect to any
Series 2013-A Letter of Credit, the expiration date set forth in such
Series 2013-A Letter of Credit, as such date may be extended in accordance with
the terms of such Series 2013-A Letter of Credit.

 

“Series 2013-A Letter of Credit Liquidity Amount” means, as of any date of
determination, the sum of (a) the aggregate amount available to be drawn as of
such date under each Series 2013-A Letter of Credit, as specified therein, and
(b) if a Series 2013-A L/C Cash Collateral Account has been established pursuant
to Section 4.2(a)(ii), the Series 2013-A Available L/C Cash Collateral Account
Amount as of such date.

 

“Series 2013-A Letter of Credit Provider” means each issuer of a Series 2013-A
Letter of Credit.

 

“Series 2013-A Letter of Credit Reimbursement Agreement” means any and each
reimbursement agreement providing for the reimbursement of a Series 2013-A
Letter of Credit Provider for draws under its Series 2013-A Letter of Credit.

 

“Series 2013-A Liquid Enhancement Amount” means, as of any date of
determination, the sum of (a) the Series 2013-A Letter of Credit Liquidity
Amount and (b) the Series 2013-A Available Reserve Account Amount as of such
date.

 

SI- 39

--------------------------------------------------------------------------------


 

“Series 2013-A Liquid Enhancement Deficiency” means, as of any date of
determination, the Series 2013-A Adjusted Liquid Enhancement Amount is less than
the Series 2013-A Required Liquid Enhancement Amount as of such date.

 

“Series 2013-A Liquidation Event” means, so long as such event or condition
continues, (a) any Amortization Event with respect to the Series 2013-A Notes
described in clauses (a), (b), (d), (h) through (k), (n), (o), (p) (with respect
to a failure to comply by the Group I Administrator), (r), (s), (t) or (v) of
Section 7.1 of this Series 2013-A Supplement that continues for thirty (30)
consecutive days (without double counting the cure period, if any, provided
therein) after declaration thereof (whether by notice or automatic), (b) any
Amortization Event with respect to the Series 2013-A Notes described in
Section 7.1(c) of this Series 2013-A Supplement, any Additional Group I Leasing
Company Liquidation Event or any Amortization Event specified in clauses (a) or
(b) of Article IX of the Group I Supplement or (c) any Series 2013-B Liquidation
Event.  Each Series 2013-A Liquidation Event shall be a “Group I Liquidation
Event” with respect to the Series 2013-A Notes.

 

“Series 2013-A Manufacturer Amount” means, as of any date of determination and
with respect to any Group I Manufacturer, the sum of:

 

i.        the aggregate Group I Net Book Value of all Group I Eligible Vehicles
manufactured by such Group I Manufacturer as of such date; and

 

ii.   the aggregate amount of all Series 2013-A Eligible Manufacturer
Receivables with respect to such Group I Manufacturer.

 

“Series 2013-A Manufacturer Concentration Excess Amount” means, with respect to
any Group I Manufacturer as of any date of determination, the excess, if any, of
the Series 2013-A Manufacturer Amount with respect to such Group I Manufacturer
as of such date over the Series 2013-A Maximum Manufacturer Amount with respect
to such Group I Manufacturer as of such date; provided that, for purposes of
calculating such excess as of any such date (i) the Group I Net Book Value of
any Group I Eligible Vehicle included in the Series 2013-A Manufacturer Amount
for the Group I Manufacturer of such Group I Eligible Vehicle for purposes of
calculating the Series 2013-A Manufacturer Concentration Excess Amount and
designated by HVF II to constitute Series 2013-A Manufacturer Concentration
Excess Amounts, as of such date, shall not be included in the Series 2013-A
Non-Liened Vehicle Amount for purposes of calculating the Series 2013-A
Non-Liened Vehicle Concentration Excess Amount as of such date, (ii) the Group I
Net Book Value of any Group I Eligible Vehicle included in the Series 2013-A
Non-Liened Vehicle Amount for purposes of calculating the Series 2013-A
Non-Liened Vehicle Concentration Excess Amount and designated by HVF II to
constitute Series 2013-A Non-Liened Vehicle Concentration Excess Amounts as of
such date, shall not be included in the Series 2013-A Manufacturer Amount for
the Group I Manufacturer of such Group I Eligible Vehicle for purposes of
calculating the Series 2013-A Manufacturer Concentration Excess Amount, as of
such date, (iii) the amount of any Series 2013-A Eligible Manufacturer
Receivables included in the Series 2013-A Eligible Non-Investment Grade (High)
Program Receivable Amount for

 

SI- 40

--------------------------------------------------------------------------------


 

purposes of calculating the Series 2013-A Non-Investment Grade (High) Program
Receivable Concentration Excess Amount and designated by HVF II to constitute
Series 2013-A Non-Investment Grade (High) Program Receivable Concentration
Excess Amounts as of such date, shall not be included in the Series 2013-A
Manufacturer Amount for the Group I Manufacturer with respect to such
Series 2013-A Eligible Manufacturer Receivable for purposes of calculating the
Series 2013-A Manufacturer Concentration Excess Amount, as of such date, and
(iv) the determination of which Group I Eligible Vehicles (or the Group I Net
Book Value thereof) or Series 2013-A Eligible Manufacturer Receivables are to be
designated as constituting (A) Series 2013-A Non-Liened Vehicle Concentration
Excess Amounts, (B) Series 2013-A Manufacturer Concentration Excess Amounts and
(C) Series 2013-A Non-Investment Grade (High) Program Receivable Concentration
Excess Amounts, in each case as of such date shall be made iteratively by HVF II
in its reasonable discretion.

 

“Series 2013-A Manufacturer Percentage” means, for any Group I Manufacturer
listed in the table below, the percentage set forth opposite such Manufacturer
in such table.

 

Group I Manufacturer

 

Series 2013-A Manufacturer Percentage

 

Audi

 

12.5

 

BMW

 

12.5

 

Chrysler

 

55.0

 

Fiat

 

35.0

 

Ford

 

55.0

 

GM

 

55.0

 

Honda

 

55.0

 

Hyundai

 

55.0

 

Jaguar

 

12.5

 

Kia

 

35.0

 

Land Rover

 

12.5

 

Lexus

 

12.5

 

Mazda

 

35.0

 

Mercedes

 

12.5

 

 

SI- 41

--------------------------------------------------------------------------------


 

Group I Manufacturer

 

Series 2013-A Manufacturer Percentage

 

Mini

 

12.5

 

Mitsubishi

 

12.5

 

Nissan

 

55.0

 

Smart

 

12.5

 

Subaru

 

12.5

 

Toyota

 

55.0

 

Volkswagen

 

55.0

 

Volvo

 

35.0

 

Any other individual Manufacturer

 

3.0

 

 

“Series 2013-A Market Value Average” means, as of any date of determination, the
percentage equivalent (not to exceed 100%) of a fraction, the numerator of which
is the average of the Series 2013-A Non-Program Fleet Market Value as of the
three preceding Determination Dates and the denominator of which is the average
of the aggregate Group I/II Net Book Value of all Group I/II Non-Program
Vehicles as of such three preceding Determination Dates.

 

“Series 2013-A Maximum Manufacturer Amount” means, as of any date of
determination and with respect to any Group I Manufacturer, an amount equal to
the product of (a) the Series 2013-A Manufacturer Percentage for such Group I
Manufacturer and (b) the Group I Aggregate Asset Amount as of such date.

 

“Series 2013-A Maximum Non-Investment Grade (High) Program Receivable Amount”
means, as of any date of determination and with respect to any Series 2013-A
Non-Investment Grade (High) Manufacturer, an amount equal to 7.5% of the Group I
Aggregate Asset Amount as of such date.

 

“Series 2013-A Maximum Non-Liened Vehicle Amount” means, as of any date of
determination, an amount equal to the product of (a) 0.50% and (b) the Group I
Aggregate Asset Amount.

 

“Series 2013-A Maximum Principal Amount” means $2,446,653,540.00; provided that
such amount may be (i) reduced at any time and from time to time by HVF II upon
notice to each Series 2013-A Noteholder, the Administrative Agent, each Conduit
Investor and each Committed Note Purchaser in accordance with the terms of this
Series 2013-A Supplement, or (ii) increased at any time and from time to time
upon (a) an Additional Investor Group becoming party to this Series 2013-A
Supplement in

 

SI- 42

--------------------------------------------------------------------------------


 

accordance with the terms hereof or (b) the effective date for any Investor
Group Maximum Principal Increase.

 

“Series 2013-A Measurement Month” on any Determination Date, means each complete
calendar month, or the smallest number of consecutive complete calendar months
preceding such Determination Date, in which at least the Series 2013-A Disposed
Vehicle Threshold Number Vehicles were sold to unaffiliated third parties
(provided that, HVF II, in its sole discretion, may exclude salvage sales);
provided, however, that no calendar month included in a single Series 2013-A
Measurement Month shall be included in any other Series 2013-A Measurement
Month.

 

“Series 2013-A Monthly Default Interest Amount” means, with respect to any
Payment Date, an amount equal to the sum of (i) an amount equal to the product
of (x) 2.0%, (y) the result of (a) the sum of the Series 2013-A Principal Amount
as of each day during the related Series 2013-A Interest Period (after giving
effect to any increases or decreases to the Series 2013-A Principal Amount on
such day) during which an Amortization Event with respect to the Series 2013-A
Notes has occurred and is continuing divided by (b) the actual number of days in
the related Series 2013-A Interest Period during which an Amortization Event
with respect to the Series 2013-A Notes has occurred and is continuing, and
(z) the result of (a) the actual number of days in the related Series 2013-A
Interest Period during which an Amortization Event with respect to the
Series 2013-A Notes has occurred and is continuing divided by (b) 360 plus
(ii) all previously due and unpaid amounts described in clause (i) with respect
to prior Series 2013-A Interest Periods (together with interest on such unpaid
amounts required to be paid in this clause (ii) at the rate specified in clause
(i)).

 

“Series 2013-A Monthly Interest Amount” means, with respect to any Payment Date,
an amount equal to the sum of:

 

(i)            the Series 2013-A Daily Interest Amount for each day in the
Series 2013-A Interest Period ending on the Determination Date related to such
Payment Date; plus

 

(ii)           all previously due and unpaid amounts described in clause
(i) with respect to prior Series 2013-A Interest Periods (together with interest
on such unpaid amounts required to be paid in this clause (ii) at the
Series 2013-A Note Rate); plus

 

(iii)          the Undrawn Fee with respect to each Investor Group for such
Payment Date; plus

 

(iv)          the Program Fee with respect to each Investor Group for such
Payment Date; plus

 

(v)           the CP True-Up Payment Amounts, if any, owing to each
Series 2013-A Noteholder on such Payment Date.

 

SI- 43

--------------------------------------------------------------------------------


 

“Series 2013-A Monthly Lease Principal Payment Deficit” means on any Payment
Date an amount equal to the excess, if any, of (a) the aggregate amount of Group
I Principal Collections that pursuant to Section 5.1 would have been deposited
into the Series 2013-A Principal Collection Account if all payments required to
have been made under the Group I Leases from but excluding the preceding Payment
Date to and including such Payment Date were made in full over (b) the aggregate
amount of Group I Principal Collections that pursuant to Section 5.1 have been
received for deposit into the Series 2013-A Principal Collection Account from
but excluding the preceding Payment Date to and including such Payment Date.

 

“Series 2013-A MTM/DT Advance Rate Adjustment” means, as of any date of
determination,

 

i.                  with respect to the Series 2013-A Eligible Investment Grade
Non-Program Vehicle Amount, a percentage equal to the product of (i) the
Series 2013-A Failure Percentage as of such date and (ii) the Series 2013-A
Concentration Adjusted Advance Rate with respect to the Series 2013-A Eligible
Investment Grade Non-Program Vehicle Amount, in each case as of such date;

 

ii.               with respect to the Series 2013-A Eligible Non-Investment
Grade Non-Program Vehicle Amount, a percentage equal to the product of (i) the
Series 2013-A Failure Percentage as of such date and (ii) the Series 2013-A
Concentration Adjusted Advance Rate with respect to the Series 2013-A Eligible
Non-Investment Grade Non-Program Vehicle Amount, in each case as of such date;
and

 

iii.            with respect to any other Series 2013-A AAA Component, zero

 

“Series 2013-A Non-Investment Grade (High) Manufacturer” means, as of any date
of determination, any Group I Manufacturer that (a) has a Relevant DBRS Rating
as of such date of (i) less than “BBB(L)” from DBRS and (ii) at least “BB(L)”
from DBRS, or (b)  if such Manufacturer does not have a Relevant DBRS Rating as
of such date, then has a DBRS Equivalent Rating of (i) less than “BBB(L)” as of
such date and (ii) at least “BB(L)” as of such date; provided that, upon any
withdrawal or downgrade of any rating of any Group I Manufacturer by DBRS (or,
if such Manufacturer is not rated by DBRS, any Equivalent Rating Agency), such
Group I Manufacturer may, in HVF II’s sole discretion, be deemed to have the
rating applicable thereto immediately preceding such withdrawal or downgrade (as
applicable) by DBRS (or, if such Manufacturer is not rated by DBRS, such
Equivalent Rating Agency) for a period of thirty (30) days following the earlier
of (x) the date on which an Authorized Officer of any of the Group I
Administrator, any Group I Leasing Company or any Group I Lease Servicer obtains
actual knowledge of such withdrawal or downgrade (as applicable) and (y) the
date on which the Trustee notifies the Group I Administrator in writing of such
withdrawal or downgrade (as applicable).

 

“Series 2013-A Non-Investment Grade (High) Program Receivable Concentration
Excess Amount” means, with respect to any Series 2013-A Non-

 

SI- 44

--------------------------------------------------------------------------------


 

Investment Grade (High) Manufacturer, as of any date of determination, the
excess, if any, of the Series 2013-A Eligible Non-Investment Grade (High)
Program Receivable Amount with respect to such Series 2013-A Non-Investment
Grade (High) Manufacturer as of such date over the Series 2013-A Maximum
Non-Investment Grade (High) Program Receivable Amount with respect to such
Series 2013-A Non-Investment Grade (High) Manufacturer as of such date; provided
that, for purposes of calculating such excess as of any such date (i) the amount
of any Series 2013-A Eligible Manufacturer Receivables with respect to any
Series 2013-A Non-Investment Grade (High) Manufacturer included in the
Series 2013-A Manufacturer Amount for purposes of calculating the Series 2013-A
Manufacturer Concentration Excess Amount and designated by HVF II to constitute
Series 2013-A Manufacturer Concentration Excess Amounts as of such date, shall
not be included in the Series 2013-A Eligible Non-Investment Grade (High)
Program Receivable Amount for purposes of calculating the Series 2013-A
Non-Investment Grade (High) Program Receivable Concentration Excess Amount, as
of such date and (ii) the determination of which receivables are to be
designated as constituting (A) Series 2013-A Non-Investment Grade (High) Program
Receivable Concentration Excess Amounts and (B) Series 2013-A Manufacturer
Concentration Excess Amounts, in each case as of such date, shall be made
iteratively by HVF II in its reasonable discretion.

 

“Series 2013-A Non-Investment Grade (High) Program Vehicle” means, as of any
date of determination, any Group I Program Vehicle manufactured by a
Series 2013-A Non-Investment Grade (High) Manufacturer that is or was subject to
a Group I Manufacturer Program on the Group I Vehicle Operating Lease
Commencement Date for such Group I Program Vehicle unless it has been
redesignated (and as of such date remains so designated) as a Group I
Non-Program Vehicle pursuant to Section 2.5 of the Group I HVF Lease (or such
other similar section of another Group I Lease, as applicable) as of such date.

 

“Series 2013-A Non-Investment Grade (Low) Manufacturer” means, as of any date of
determination, any Group I Manufacturer that has a Relevant DBRS Rating as of
such date of less than “BB(L)” from DBRS (or, if such Manufacturer does not have
a Relevant DBRS Rating as of such date, a DBRS Equivalent Rating of “BB(L)”) as
of such date; provided that, upon any withdrawal or downgrade of any rating of
any Group I Manufacturer by DBRS (or, if such Manufacturer is not rated by DBRS,
any DBRS Equivalent Rating), such Group I Manufacturer may, in HVF II’s sole
discretion, be deemed to have the rating applicable thereto immediately
preceding such withdrawal or downgrade (as applicable) DBRS (or, if such
Manufacturer is not rated by DBRS, such Equivalent Rating Agency) for a period
of thirty (30) days following the earlier of (x) the date on which any of the
Group I Administrator, any Group I Leasing Company or any Group I Lease Servicer
obtains actual knowledge of such withdrawal or downgrade (as applicable) and
(y) the date on which the Trustee notifies the Group I Administrator in writing
of such withdrawal or downgrade (as applicable).

 

“Series 2013-A Non-Investment Grade (Low) Program Vehicle” means, as of any date
of determination, any Group I Program Vehicle manufactured by a Series 2013-A
Non-Investment Grade (Low) Manufacturer that is or was subject to a Group I
Manufacturer Program on the Group I Vehicle Operating Lease Commencement Date
for

 

SI- 45

--------------------------------------------------------------------------------


 

such Group I Program Vehicle unless it has been redesignated (and as of such
date remains so designated) as a Group I Non-Program Vehicle pursuant to
Section 2.5 of the Group I HVF Lease (or such other similar section of another
Group I Lease, as applicable) as of such date.

 

“Series 2013-A Non-Investment Grade Non-Program Vehicle” means, as of any date
of determination, any Group I Eligible Vehicle that (i) was manufactured by a
Series 2013-A Non-Investment Grade (High) Manufacturer or a Series 2013-A
Non-Investment Grade (Low) Manufacturer and (ii) is not a Series 2013-A
Non-Investment Grade (High) Program Vehicle or a Series 2013-A Non-Investment
Grade (Low) Program Vehicle, in each case as of such date.

 

“Series 2013-A Non-Liened Vehicle Amount” means, as of any date of
determination, the sum of the Group I Net Book Value as of such date of each
Group I Eligible Vehicle for which the Disposition Date has not occurred as of
such date and with respect to which the Certificate of Title does not note the
Collateral Agent as the first lienholder (and, the Certificate of Title with
respect to which has not been submitted to the appropriate state authorities for
such notation or the fees due in respect of such notation have not yet been
paid).

 

“Series 2013-A Non-Liened Vehicle Concentration Excess Amount” means, as of any
date of determination, the excess, if any, of the Series 2013-A Non-Liened
Vehicle Amount as of such date over the Series 2013-A Maximum Non-Liened Vehicle
Amount as of such date; provided that, for purposes of calculating such excess
as of any such date (i) the Group I Net Book Value of any Group I Eligible
Vehicle included in the Series 2013-A Non-Liened Vehicle Amount for purposes of
calculating the Series 2013-A Non-Liened Vehicle Concentration Excess Amount and
designated by HVF II to constitute Series 2013-A Non-Liened Vehicle
Concentration Excess Amounts, as of such date, shall not be included in the
Series 2013-A Manufacturer Amount for the Group I Manufacturer of such Group I
Eligible Vehicle for purposes of calculating the Series 2013-A Manufacturer
Concentration Excess Amount, as of such date, (ii) the Group I Net Book Value of
any Group I Eligible Vehicle included in the Series 2013-A Manufacturer Amount
for the Group I Manufacturer of such Group I Eligible Vehicle for purposes of
calculating the Series 2013-A Manufacturer Concentration Excess Amount and
designated by HVF II to constitute Series 2013-A Manufacturer Concentration
Excess Amounts, as of such date, shall not be included in the Series 2013-A
Non-Liened Vehicle Amount for purposes of calculating the Series 2013-A
Non-Liened Vehicle Concentration Excess Amount as of such date, and (iii) the
determination of which Group I Eligible Vehicles (or the Group I Net Book Value
thereof) are to be designated as constituting (A) Series 2013-A Non-Liened
Vehicle Concentration Excess Amounts and (B) Series 2013-A Manufacturer
Concentration Excess Amounts, in each case as of such date shall be made
iteratively by HVF II in its reasonable discretion.

 

“Series 2013-A Non-Program Fleet Market Value” means, with respect to all Group
I/II Non-Program Vehicles as of any date of determination, the sum of the
respective Series 2013-A Third-Party Market Values of each such Group I/II
Non-Program Vehicle as of such date.

 

SI- 46

--------------------------------------------------------------------------------


 

“Series 2013-A Non-Program Vehicle Disposition Proceeds Percentage Average”
means, with respect to any Series 2013-A Measurement Month, commencing with the
third Series 2013-A Measurement Month following the Series 2013-A Closing Date,
the percentage equivalent (not to exceed 100%) of a fraction, the numerator of
which is the aggregate amount of Disposition Proceeds paid or payable in respect
of all Group I/II Non-Program Vehicles that are sold to unaffiliated third
parties (excluding salvage sales) during such Series 2013-A Measurement Month
and the two Series 2013-A Measurement Months preceding such Series 2013-A
Measurement Month and the denominator of which is the excess, if any, of the
aggregate Group I/II Net Book Values of such Group I/II Non-Program Vehicles on
the dates of their respective sales over the aggregate Group I/II Final Base
Rent with respect such Group I/II Non-Program Vehicles.

 

“Series 2013-A Note Rate” means, for any Series 2013-A Interest Period, the
weighted average of the sum of (a) the weighted average (by outstanding
principal balance) of the CP Rates applicable to the Series 2013-A CP Tranche,
(b) the Eurodollar Rate (Reserve Adjusted) applicable to the Series 2013-A
Eurodollar Tranche and (c) the Series 2013-A Base Rate applicable to the
Series 2013-A Base Rate Tranche, in each case, for such Series 2013-A Interest
Period; provided, however, that the Series 2013-A Note Rate will in no event be
higher than the maximum rate permitted by applicable law.

 

“Series 2013-A Noteholder” means each Person in whose name a Series 2013-A Note
is registered in the Note Register.

 

“Series 2013-A Note Repurchase Amount” has the meaning specified in
Section 11.1.

 

“Series 2013-A Notes” means any one of the Series 2013-A Variable Funding Rental
Car Asset Backed Notes, executed by HVF II and authenticated by or on behalf of
the Trustee, substantially in the form of Exhibit A hereto.

 

“Series 2013-A Notice of Reduction” means a notice in the form of Annex G to a
Series 2013-A Letter of Credit.

 

“Series 2013-A Past Due Rent Payment” means, (a) with respect to any Past Due
Rent Payment in respect of a Series 2013-A Lease Principal Payment Deficit, an
amount equal to the Series 2013-A Invested Percentage with respect to Group I
Principal Collections (as of the Payment Date on which such Series 2013-A Lease
Payment Deficit occurred) of such Past Due Rent Payment and (b) with respect to
any Past Due Rent Payment in respect of a Series 2013-A Lease Interest Payment
Deficit, an amount equal to the Series 2013-A Invested Percentage with respect
to Group I Interest Collections (as of the Payment Date on which such
Series 2013-A Lease Payment Deficit occurred) of such Past Due Rent Payment.

 

“Series 2013-A Payment Date Available Interest Amount” means, with respect to
each Series 2013-A Interest Period, the sum of the Series 2013-A Daily Interest
Allocations for each Series 2013-A Deposit Date in such Series 2013-A Interest
Period.

 

SI- 47

--------------------------------------------------------------------------------


 

“Series 2013-A Payment Date Interest Amount” means, with respect to each Payment
Date, the sum (without duplication) of the amounts payable pursuant to Sections
5.3(a) through (e) and (g) through (i).

 

“Series 2013-A Percentage” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the Series 2013-A Principal
Amount as of such date and the denominator of which is the Aggregate Group I
Principal Amount as of such date.

 

“Series 2013-A Permitted Liens” means (i) Liens for current taxes not delinquent
or for taxes being contested in good faith and by appropriate proceedings, and
with respect to which adequate reserves have been established, and are being
maintained, in accordance with GAAP, (ii) mechanics’, materialmen’s, landlords’,
warehousemen’s and carriers’ Liens, and other Liens imposed by law, securing
obligations that are not more than thirty (30) days past due or are being
contested in good faith and by appropriate proceedings and with respect to which
adequate reserves have been established, and are being maintained, in accordance
with GAAP and (iii) Liens in favor of the Trustee pursuant to any Series 2013-A
Related Document and Liens in favor of the Collateral Agent pursuant to the
Collateral Agency Agreement.  Series 2013-A Permitted Liens shall be
“Series Permitted Liens” with respect to the Series 2013-A Notes.

 

“Series 2013-A Principal Amount” means, when used with respect to any date, an
amount equal to the sum of the Investor Group Principal Amount as of such date
with respect to each Investor Group as of such date; provided that, during the
Series 2013-A Revolving Period, for purposes of determining whether or not the
Requisite Indenture Investors, Requisite Group I Investors or Series 2013-A
Required Noteholders have given any consent, waiver, direction or instruction,
the Series 2013-A Principal Amount held by each Series 2013-A Noteholder shall
be deemed to include, without double counting, such Series 2013-A Noteholder’s
undrawn portion of the “Maximum Investor Group Principal Amount” (i.e., the
unutilized purchase commitments under this Series 2013-A Supplement) for such
Series 2013-A Noteholder’s Investor Group.  The Series 2013-A Principal Amount
shall be the “Principal Amount” with respect to the Series 2013-A Notes.

 

“Series 2013-A Principal Collection Account” has the meaning specified in
Section 4.2(a) of this Series 2013-A Supplement.

 

“Series 2013-A Principal Collection Account Amount” means, as of any date of
determination, the amount of cash on deposit in and Permitted Investments
credited to the Series 2013-A Principal Collection Account as of such date.

 

“Series 2013-A Rapid Amortization Period” means the period beginning on the
earlier to occur of (i) the close of business on the Business Day immediately
preceding the Expected Final Payment Date and (ii) the close of business on the
Business Day immediately preceding the day on which an Amortization Event is
deemed to have occurred with respect to the Series 2013-A Notes, and ending upon
the earlier to occur of

 

SI- 48

--------------------------------------------------------------------------------


 

(i) the date on which (A) the Series 2013-A Notes are paid in full and (B) the
termination of this Series 2013-A Supplement.

 

“Series 2013-A Rating Agency Condition” means (a) the notification in writing by
each Rating Agency then rating any Series 2013-A Notes that a proposed action
will not result in a reduction or withdrawal by such Rating Agency of the rating
or credit risk assessment of such Class, or (b) each Rating Agency then rating
any Series 2013-A Notes shall have been given notice of such event at least ten
(10) days prior to the occurrence of such event (or, if ten day’s advance notice
is impracticable, as much advance notice as is practicable) and such Rating
Agency shall not have issued any written notice prior to the occurrence of such
event that the occurrence of such event will itself cause such Rating Agency to
downgrade, qualify, or withdraw its rating assigned to such Class.  The
Series 2013-A Rating Agency Condition shall be the “Rating Agency Condition”
with respect to the Series 2013-A Notes.

 

“Series 2013-A Related Documents” means the Base Related Documents, the Group I
Related Documents, this Series 2013-A Supplement, each Series 2013-A Demand
Note, the Series 2013-A Interest Rate Cap Documents, the Group I Back-Up
Administration Agreement and the Group I Back-Up Disposition Agreement.

 

“Series 2013-A Remainder AAA Amount” means, as of any date of determination, the
excess, if any, of:

 

(a) the Group I Aggregate Asset Amount as of such date over

 

(b) the sum of:

 

(i) the Series 2013-A Eligible Investment Grade Program Vehicle Amount as of
such date,

 

(ii) the Series 2013-A Eligible Investment Grade Program Receivable Amount as of
such date,

 

(iii), the Series 2013-A Eligible Non-Investment Grade Program Vehicle Amount as
of such date,

 

(iv) the Series 2013-A Eligible Non-Investment Grade (High) Program Receivable
Amount as of such date,

 

(v) the Series 2013-A Eligible Non-Investment Grade (Low) Program Receivable
Amount as of such date,

 

(vi) the Series 2013-A Eligible Investment Grade Non-Program Vehicle Amount as
of such date,

 

(vii) the Series 2013-A Eligible Non-Investment Grade Non-Program Vehicle Amount
as of such date,

 

SI- 49

--------------------------------------------------------------------------------


 

(viii) the Group I Cash Amount as of such date, and

 

(ix) the Group I Due and Unpaid Lease Payment Amount as of such date.

 

“Series 2013-A Required Liquid Enhancement Amount” means, as of any date of
determination, an amount equal to the product of (a) 2.0000% and (b) the
Series 2013-A Adjusted Principal Amount as of such date.

 

“Series 2013-A Required Noteholders” means Series 2013-A Noteholders holding
more than 50% of the Series 2013-A Principal Amount (excluding any Series 2013-A
Notes held by HVF II or any Affiliate of HVF II (other than Series 2013-A Notes
held by an Affiliate Issuer)).  The Series 2013-A Required Noteholders shall be
the “Required Series Noteholders” with respect to the Series 2013-A Notes.

 

“Series 2013-A Required Reserve Account Amount” means, with respect to any date
of determination, an amount equal to the greater of:

 

(a) the excess, if any, of

 

(i) the Series 2013-A Required Liquid Enhancement Amount over

 

(ii) the Series 2013-A Letter of Credit Liquidity Amount, in each case, as of
such date,

 

excluding from the calculation of such excess the amount available to be drawn
under any Series 2013-A Defaulted Letter of Credit as of such date, and:

 

(b) the excess, if any, of:

 

(i) the Series 2013-A Adjusted Asset Coverage Threshold Amount (excluding
therefrom the Series 2013-A Available Reserve Account Amount) over

 

(ii) the Series 2013-A Asset Amount, in each case as of such date.

 

“Series 2013-A Reserve Account” has the meaning specified in Section 4.2(a) of
this Series 2013-A Supplement.

 

“Series 2013-A Reserve Account Collateral” means the Series 2013-A Account
Collateral with respect to the Series 2013-A Reserve Account.

 

“Series 2013-A Reserve Account Deficiency Amount” means, as of any date of
determination, the excess, if any, of the Series 2013-A Required Reserve Account
Amount for such date over the Series 2013-A Available Reserve Account Amount for
such date.

 

SI- 50

--------------------------------------------------------------------------------


 

“Series 2013-A Reserve Account Interest Withdrawal Shortfall” has the meaning
specified in Section 5.4(a).

 

“Series 2013-A Reserve Account Legal Final Withdrawal Shortfall” has the meaning
specified in Section 5.4(c).

 

“Series 2013-A Reserve Account Principal Withdrawal Shortfall” has the meaning
specified in Section 5.4(b).

 

“Series 2013-A Reserve Account Surplus” means, as of any date of determination,
the excess, if any, of the Series 2013-A Available Reserve Account Amount (after
giving effect to any deposits thereto and withdrawals and releases therefrom on
such date) over the Series 2013-A Required Reserve Account Amount, in each case,
as of such date.

 

“Series 2013-A Restatement Effective Date” means October 31, 2014.

 

“Series 2013-A Restatement Effective Date Principal Payment” means, with respect
to any Series 2013-A Noteholder, the amount specified as such on Schedule II
hereto with respect to such Series 2013-A Noteholder.

 

“Series 2013-A Revolving Period” means the period from and including the
Series 2013-A Closing Date to the earlier of (i) the Series 2013-A Commitment
Termination Date and (ii) the commencement of the Series 2013-A Rapid
Amortization Period.

 

“Series 2013-A Supplement” has the meaning specified in the Preamble.

 

“Series 2013-A Supplemental Indenture” means a supplement to the Series 2013-A
Supplement complying (to the extent applicable) with the terms of Section 11.10
of this Series 2013-A Supplement.

 

“Series 2013-A Third-Party Market Value” means, with respect to each Group I/II
Non-Program Vehicle, as of any date of determination during a calendar month:

 

(a)         if the Series 2013-A Third-Party Market Value Procedures have been
completed for such month, then

 

(i)             the Monthly NADA Mark, if any, for such Group I/II Non-Program
Vehicle obtained in such calendar month in accordance with such Series 2013-A
Third-Party Market Value Procedures;

 

(ii)          if, pursuant to the Series 2013-A Third-Party Market Value
Procedures, no Monthly NADA Mark for such Group I/II Non-Program Vehicle was
obtained in such calendar month, then the Monthly Blackbook Mark, if any, for
such Group I/II Non-Program Vehicle obtained in such calendar

 

SI- 51

--------------------------------------------------------------------------------


 

month in accordance with such Series 2013-A Third-Party Market Value Procedures;
and

 

(iii)       if, pursuant to the Series 2013-A Third-Party Market Value
Procedures, neither a Monthly NADA Mark nor a Monthly Blackbook Mark for such
Group I/II Non-Program Vehicle was obtained for such calendar month (regardless
of whether such value was not obtained because (A) neither a Monthly NADA Mark
nor a Monthly Blackbook Mark was obtained in undertaking the Series 2013-A
Third-Party Market Value Procedures or (B) such Group I/II Non-Program Vehicle
experienced its Group I/II Vehicle Operating Lease Commencement Date on or after
the first day of such calendar month), then the Group I Administrator’s
reasonable estimation of the fair market value of such Group I/II Non-Program
Vehicle as of such date of determination; and

 

(b)         until the Series 2013-A Third-Party Market Value Procedures have
been completed for such calendar month:

 

(i)             if such Group I/II Non-Program Vehicle experienced its Group
I/II Vehicle Operating Lease Commencement Date prior to the first day of such
calendar month, the Series 2013-A Third-Party Market Value obtained in the
immediately preceding calendar month, in accordance with the Series 2013-A
Third-Party Market Value Procedures for such immediately preceding calendar
month, and

 

(ii)          if such Group I/II Non-Program Vehicle experienced its Group I/II
Vehicle Operating Lease Commencement Date on or after the first day of such
calendar month, then the Group I Administrator’s reasonable estimation of the
fair market value of such Group I/II Non-Program Vehicle as of such date of
determination.

 

“Series 2013-A Third-Party Market Value Procedures” means, with respect to each
calendar month and each Group I/II Non-Program Vehicle, on or prior to the
Determination Date for such calendar month:

 

(a)         HVF II shall make one attempt (or cause the Group I Administrator to
make one attempt) to obtain a Monthly NADA Mark for each Group I/II Non-Program
Vehicle that was a Group I/II Non-Program Vehicle as of the first day of such
calendar month, and

 

(b)         if no Monthly NADA Mark was obtained for any such Group I/II
Non-Program Vehicle described in clause (a) above upon such attempt, then HVF II
shall make one attempt (or cause the Group I Administrator to make one attempt)
to obtain a Monthly Blackbook Mark for any such Group I/II Non-Program Vehicle.

 

“Series 2013-B Addendum” means an “Addendum” under and as defined in the
Series 2013-B Supplement.

 

SI- 52

--------------------------------------------------------------------------------


 

“Series 2013-B Additional Investor Group” means an “Additional Investor Group”
under and as defined in the Series 2013-B Supplement.

 

“Series 2013-B Amortization Event” means an “Amortization Event” under and as
defined in the Series 2013-B Supplement and only with respect to the
Series 2013-B Notes; provided that, a Series 2013-B Amortization Event shall
only be deemed to have occurred to the extent such “Amortization Event” shall
have been deemed to occur or been declared, in either case in accordance with
Section 7.2 of the Series 2013-B Supplement.

 

“Series 2013-B Commitment Percentage” means “Commitment Percentage” under and as
defined in the Series 2013-B Supplement.

 

“Series 2013-B Distribution Account” has the meaning specified in the
Series 2013-B Supplement.

 

“Series 2013-B Investor Group” means an “Investor Group” under and as defined in
the Series 2013-B Supplement.

 

“Series 2013-B Investor Group Principal Amount” means “Investor Group Principal
Amount” under and as defined in the Series 2013-B Supplement.

 

“Series 2013-B Liquidation Event” has the meaning specified in the Series 2013-B
Supplement.

 

“Series 2013-B Maximum Principal Amount” has the meaning specified in the
Series 2013-B Supplement.

 

“Series 2013-B Notes” has the meaning specified in the Series 2013-B Supplement.

 

“Series 2013-B Potential Terminated Purchaser” means a “Potential Terminated
Purchaser” under and as defined in the Series 2013-B Supplement.

 

“Series 2013-B Principal Amount” has the meaning specified in the Series 2013-B
Supplement.

 

“Series 2013-B Rapid Amortization Period” has the meaning specified in the
Series 2013-B Supplement.

 

“Series 2013-B Supplement” means that certain Series 2013-B Supplement to the
Group II Indenture, dated as of November 25, 2013, by and among HVF II, the
Group II Administrator, the Trustee, and the various “Conduit Investors”,
“Committed Note Purchasers” and “Funding Agents” from time to time party
thereto.

 

“Series 2013-G1 Administration Agreement” has the meaning set forth in the HVF
Series 2013-G1 Supplement.

 

SI- 53

--------------------------------------------------------------------------------


 

“Series 2013-G1 Administrator” has the meaning set forth in the HVF
Series 2013-G1 Supplement.

 

“Series 2013-G1 Administrator Default” has the meaning set forth in the HVF
Series 2013-G1 Supplement.

 

“Series 2013-G1 Back-Up Administration Agreement” has the meaning set forth in
the HVF Series 2013-G1 Supplement.

 

“Series 2013-G1 Noteholder” has the meaning set forth in the HVF Series 2013-G1
Supplement.

 

“Series 2014-A Amortization Event” means an “Amortization Event” under and as
defined in the Series 2014-A Supplement and only with respect to the
Series 2014-A Notes; provided that, a Series 2014-A Amortization Event shall
only be deemed to have occurred to the extent such “Amortization Event” shall
have been deemed to occur or been declared, in either case in accordance with
Section 7.2 of the Series 2014-A Supplement.

 

“Series 2014-A Supplement” means that certain Series 2014-A Supplement to the
Group I Indenture, dated as of October 31, 2014, by and among HVF II, the Group
I Administrator, the Trustee, and the various “Conduit Investors”, “Committed
Note Purchasers” and “Funding Agents” from time to time party thereto.

 

“Series-Specific 2013-A Collateral” means each Series 2013-A Interest Rate Caps,
each Series 2013-A Letter of Credit, the Series 2013-A Account Collateral with
respect to each Series 2013-A Account and each Series 2013-A Demand Note.  The
Series-Specific 2013-A Collateral shall be the “Group I Series-Specific
Collateral” with respect to the Series 2013-A Notes.

 

“Specified Bankruptcy Opinion Provisions” means the provisions contained in the
legal opinions delivered in connection with the issuance of the Series 2013-A
Notes or, if applicable, amendments to any Series 2013-A Related Documents, in
each case relating to the non-substantive consolidation of Hertz and HGI on the
one hand, and each Group I Leasing Company, HVF II and Hertz Vehicles LLC, on
the other hand.

 

“Specified Cost Section” means Sections 3.5, 3.6, 3.7 and/or 3.8.

 

“Subsidiary” of any Person means any corporation, association, partnership or
other business entity of which more than 50% of the total voting power of shares
of Capital Stock or other equity interests (including partnership interests)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by (i) such Person or (ii) one or more
Subsidiaries of such Person.

 

“Taxes” has the meaning specified in Section 3.8(a).

 

“Term” has the meaning specified in Section 2.6(a).

 

SI- 54

--------------------------------------------------------------------------------


 

“Terminated Purchaser” has the meaning specified in Section 9.2(a).

 

“Transferee” has the meaning specified in Section 9.3(e).

 

“Undrawn Fee” means:

 

(a)         with respect to each Payment Date on or prior to the Series 2013-A
Commitment Termination Date and each Investor Group, an amount equal to the sum
with respect to each day in the Series 2013-A Interest Period of the product of:

 

i.                  the Undrawn Fee Rate for such Investor Group for such day,
and

 

ii.               the excess, if any, of (i) the Maximum Investor Group
Principal Amount for the related Investor Group over (ii) the Investor Group
Principal Amount for the related Investor Group (after giving effect to all
Advances and Decreases on such day), in each case for such day, and

 

iii.            1/360, and

 

(b)         with respect to each Payment Date following the Series 2013-A
Commitment Termination Date, zero.

 

“Undrawn Fee Rate” has the meaning specified in the Program Fee Letter.

 

“Up-Front Fee” for each Committed Note Purchaser has the meaning specified in
the Up-Front Fee Letter, if any, for such Committed Note Purchaser.

 

“Up-Front Fee Letter” means, with respect to a Committed Note Purchaser, if
applicable, that certain fee letter dated as of the Series 2013-A Restatement
Effective Date, by and among such Committed Note Purchaser, the Administrative
Agent and HVF II setting forth the definition of Up-Front Fee for such Committed
Note Purchaser.

 

“Voluntary Decrease” has the meaning specified in Section 2.3(c).

 

“Voluntary Decrease Amount” has the meaning specified in Section 2.3(c).

 

“Voting Stock” means, with respect to any Person, shares of Capital Stock
entitled to vote generally in the election of directors to the board of
directors or equivalent governing body of such Person.

 

SI- 55

--------------------------------------------------------------------------------


 

SCHEDULE II

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Committed Note Purchaser

Series 2013-A Initial Investor Group Principal Amount: $283,858,267.72

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount: $294,334,260.45

Series 2013-A Restatement Effective Date Principal Payment: $83,070,660.86

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Funding Agent and a Committed Note
Purchaser

 

BANK OF AMERICA, N.A., as a Committed Note Purchaser

Series 2013-A Initial Investor Group Principal Amount: $182,480,314.96

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount $239,146,586.62

Series 2013-A Restatement Effective Date Principal Payment: $67,494,910.79

BANK OF AMERICA, N.A., as a Funding Agent and a Committed Note Purchaser

 

LIBERTY STREET FUNDING LLC, as a Conduit Investor

THE BANK OF NOVA SCOTIA, acting through its New York Agency, as a Committed Note
Purchaser

Series 2013-A Initial Investor Group Principal Amount: $202,755,905.51

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount: $183,958,912.78
Series 2013-A Restatement Effective Date Principal Payment: $51,919,163.66

THE BANK OF NOVA SCOTIA, as a Funding Agent and a Committed Note Purchaser, for
LIBERTY STREET FUNDING LLC, as a Conduit Investor

 

BARCLAYS BANK PLC, as a Committed Note Purchaser

Series 2013-A Initial Investor Group Principal Amount: $202,755,905.51

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount: $183,958,912.78

Series 2013-A Restatement Effective Date Principal Payment: $51,919,163.66

BARCLAYS BANK PLC, as a Funding Agent and a Committed Note Purchaser

 

--------------------------------------------------------------------------------


 

FAIRWAY FINANCE COMPANY, LLC, as a Conduit Investor

BANK OF MONTREAL, as a Committed Note Purchaser

Series 2013-A Initial Investor Group Principal Amount: $202,755,905.51

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount: $183,958,912.78

Series 2013-A Restatement Effective Date Principal Payment: $51,919,163.66

BMO CAPITAL MARKETS CORP., as a Funding Agent, for FAIRWAY FINANCE COMPANY LLC,
as a Conduit Investor, and BANK OF MONTREAL, as a Committed Note Purchaser

 

ATLANTIC ASSET SECURITIZATION LLC, as a Conduit Investor

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Committed Note Purchaser

Series 2013-A Initial Investor Group Principal Amount: $202,755,905.51

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount: $183,958,912.78

Series 2013-A Restatement Effective Date Principal Payment: $51,919,163.66

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Funding Agent and a
Committed Note Purchaser, for ATLANTIC ASSET SECURITIZATION LLC, as a Conduit
Investor

 

VERSAILLES ASSETS LLC, as a Conduit Investor

VERSAILLES ASSETS LLC, as a Committed Note Purchaser

Series 2013-A Initial Investor Group Principal Amount: $162,204,724.41

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount: $147,167,130.23

Series 2013-A Restatement Effective Date Principal Payment: $41,535,330.93

NATIXIS NEW YORK BRANCH, as a Funding Agent, for VERSAILLES ASSETS LLC, as a
Conduit Investor and a Committed Note Purchaser

 

THE ROYAL BANK OF SCOTLAND PLC, as a Committed Note Purchaser

Series 2013-A Initial Investor Group Principal Amount: $202,755,905.51

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount: $183,958,912.78

Series 2013-A Restatement Effective Date Principal Payment: $51,919,163.66

THE ROYAL BANK OF SCOTLAND PLC, as a Funding Agent and a Committed Note
Purchaser

 

SUNTRUST BANK, as a Committed Note Purchaser

Series 2013-A Initial Investor Group Principal Amount: $202,755,905.51

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount: $183,958,912.78

Series 2013-A Restatement Effective Date Principal Payment: $51,919,163.66

SUNTRUST BANK, as a Funding Agent and a Committed Note Purchaser

 

OLD LINE FUNDING, LLC, as a Conduit Investor

ROYAL BANK OF CANADA, as a Committed Note Purchaser

 

--------------------------------------------------------------------------------


 

Series 2013-A Initial Investor Group Principal Amount: $202,755,905.51

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount: $183,958,912.78

Series 2013-A Restatement Effective Date Principal Payment: $51,919,163.66

ROYAL BANK OF CANADA, as a Funding Agent and a Committed Note Purchaser, for OLD
LINE FUNDING, LLC, as a Conduit Investor

 

STARBIRD FUNDING CORPORATION, as a Conduit Investor

BNP PARIBAS, NEW YORK BRANCH, as a Committed Note Purchaser

Series 2013-A Initial Investor Group Principal Amount: $121,653,543.31

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount: $110,375,347.67

Series 2013-A Restatement Effective Date Principal Payment: $31,151,498.18

BNP PARIBAS, NEW YORK BRANCH, as a Funding Agent and a Committed Note Purchaser,
for STARBIRD FUNDING CORPORATION, as a Conduit Investor

 

GOLDMAN SACHS BANK USA, as a Committed Note Purchaser

Series 2013-A Initial Investor Group Principal Amount: $202,755,905.51

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount: $183,958,912.78

Series 2013-A Restatement Effective Date Principal Payment: $51,919,163.66

GOLDMAN SACHS BANK USA, as a Funding Agent and a Committed Note Purchaser

 

GRESHAM RECEIVABLES (NO. 29) LTD, as a Conduit Investor

GRESHAM RECEIVABLES (NO. 29) LTD, as a Committed Note Purchaser

Series 2013-A Initial Investor Group Principal Amount: $202,755,905.51

Committed Note Purchaser Percentage: 100%

Maximum Investor Group Principal Amount: $183,958,912.78

Series 2013-A Restatement Effective Date Principal Payment: $51,919,163.66

LLOYDS BANK PLC, as a Funding Agent, for GRESHAM RECEIVABLES (NO. 29) LTD, as a
Conduit Investor and a Committed Note Purchaser

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Series 2013-A Interest Rate Cap Amortization Schedule

 

Date of Determination Occurring During
Period Set Forth Below

 

Notional Amount of Series 2013-A
Interest Rate Caps as Percentage of
Series 2013-A Maximum Principal
Amount

 

On or prior to Expected Final Payment Date plus one Payment Date

 

100.00

%

After (x) Expected Final Payment Date plus one Payment Date but on or prior to
(y) Expected Final Payment Date plus two Payment Dates

 

91.67

%

After (x) Expected Final Payment Date plus two Payment Dates but on or prior to
(y) Expected Final Payment Date plus three Payment Dates

 

83.33

%

After (x) Expected Final Payment Date plus three Payment Dates but on or prior
to (y) Expected Final Payment Date plus four Payment Dates

 

75.00

%

After (x) Expected Final Payment Date plus four Payment Dates but on or prior to
(y) Expected Final Payment Date plus five Payment Dates

 

66.67

%

After (x) Expected Final Payment Date plus five Payment Dates but on or prior to
(y) Expected Final Payment Date plus six Payment Dates

 

58.33

%

After (x) Expected Final Payment Date plus six Payment Dates but on or prior to
(y) Expected Final Payment Date plus seven Payment Dates

 

50.00

%

 

--------------------------------------------------------------------------------


 

After (x) Expected Final Payment Date plus seven Payment Dates but on or prior
to (y) Expected Final Payment Date plus eight Payment Dates

 

41.67

%

After (x) Expected Final Payment Date plus eight Payment Dates but on or prior
to (y) Expected Final Payment Date plus nine Payment Dates

 

33.33

%

After (x) Expected Final Payment Date plus nine Payment Dates but on or prior to
(y) Expected Final Payment Date plus ten Payment Dates

 

25.00

%

After (x) Expected Final Payment Date plus ten Payment Dates but on or prior to
(y) Expected Final Payment Date plus eleven Payment Dates

 

16.67

%

After (x) Expected Final Payment Date plus eleven Payment Dates but on or prior
to (y) Legal Final Payment Date

 

8.33

%

After Legal Final Payment Date

 

0

%

 

A1 - 2

--------------------------------------------------------------------------------


 

ANNEX 1

 

REPRESENTATIONS AND WARRANTIES

 

1.                                      HVF II.  HVF II represents and warrants
to each Conduit Investor and each Committed Note Purchaser that each of its
representations and warranties in the Series 2013-A Related Documents is true
and correct as of the date hereof (unless stated to relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct as of such earlier date) and further represents and warrants to such
parties that:

 

a.              no Amortization Event or Potential Amortization Event, in each
case with respect to the Series 2013-A Notes, is continuing;

 

b.              assuming each Conduit Investor or other purchaser of the
Series 2013-A Notes hereunder is not purchasing with a view toward further
distribution and there has been no general solicitation or general advertising
within the meaning of the Securities Act, and further assuming that the
representations and warranties of each Conduit Investor set forth in Article VI
are true and correct, the offer and sale of the Series 2013-A Notes in the
manner contemplated by this Series 2013-A Supplement is a transaction exempt
from the registration requirements of the Securities Act, and the Group I
Indenture is not required to be qualified under the Trust Indenture Act;

 

c.               on the Series 2013-A Restatement Effective Date, HVF II has
furnished to the Administrative Agent true, accurate and complete copies of all
Series 2013-A Related Documents to which it is a party as of the Series 2013-A
Restatement Effective Date, all of which are in full force and effect as of the
Series 2013-A Restatement Effective Date;

 

d.              as of the Series 2013-A Restatement Effective Date, none of the
written information furnished by HVF II, Hertz or any of its Affiliates, agents
or representatives to the Conduit Investors, the Committed Note Purchasers, the
Administrative Agent or the Funding Agents for purposes of or in connection with
this Series 2013-A Supplement, including any information relating to the
Series 2013-A Collateral, taken as a whole, is inaccurate in any material
respect, or contains any material misstatement of fact, or omits to state a
material fact or any fact necessary to make the statements contained therein not
misleading, in each case as of the date such information was stated or certified
unless such information has been superseded by subsequently delivered
information; and

 

e.               HVF II is not, and is not controlled by, an “investment
company” within the meaning of, and is not required to register as an
“investment company” under, the Investment Company Act.  In reaching this
conclusion, although other statutory or regulatory exemptions under the
Investment

 

--------------------------------------------------------------------------------


 

                        Company Act may be available, HVF II has relied on the
exemption from registration set forth in Rule 3a-7 under the Investment Company
Act.

 

2.              Group I Administrator.  The Group I Administrator represents and
warrants to each Conduit Investor and each Committed Note Purchaser that each
representation and warranty made by it in each Series 2013-A Related Document,
is true and correct in all material respects as of the date hereof (unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct as of such earlier date).

 

3.              Conduit Investors and Committed Note Purchasers.  Each of the
Conduit Investors and each of the Committed Note Purchasers represents and
warrants to HVF II and the Group I Administrator, as of the Series 2013-A
Restatement Effective Date (or, with respect to each Conduit Investor and each
Committed Note Purchaser that becomes a party hereto after the Series 2013-A
Restatement Effective Date, as of the date such Person becomes a party hereto),
that:

 

a.              it has had an opportunity to discuss HVF II’s and the Group I
Administrator’s business, management and financial affairs, and the terms and
conditions of the proposed purchase, with HVF II and the Group I Administrator
and their respective representatives;

 

b.              it is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act and has
sufficient knowledge and experience in financial and business matters to be
capable of evaluating the merits and risks of investing in, and is able and
prepared to bear the economic risk of investing in, the Series 2013-A Notes;

 

c.               it purchased the Series 2013-A Notes for its own account, or
for the account of one or more “accredited investors” within the meaning of
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act that
meet the criteria described in subsection (b) and for which it is acting with
complete investment discretion, for investment purposes only and not with a view
to distribution, subject, nevertheless, to the understanding that the
disposition of its property shall at all times be and remain within its control;

 

d.              it understands that the Series 2013-A Notes have not been and
will not be registered or qualified under the Securities Act or any applicable
state securities laws or the securities laws of any other jurisdiction and is
being offered only in a transaction not involving any public offering within the
meaning of the Securities Act and may not be resold or otherwise transferred
unless so registered or qualified or unless an exemption from registration or
qualification is available, that HVF II is not required to register the
Series 2013-A Notes, and that any transfer must comply with the provisions of
the Group I Supplement and Article IX of the Series 2013-A Supplement;

 

A1 - 2

--------------------------------------------------------------------------------


 

e.               it understands that the Series 2013-A Notes will bear the
legend set out in the form of Series 2013-A Notes attached as Exhibit A hereto
and be subject to the restrictions on transfer described in such legend and in
Section 9.1;

 

f.                it will comply with all applicable federal and state
securities laws in connection with any subsequent resale of the Series 2013-A
Notes;

 

g.               it understands that the Series 2013-A Notes may be offered,
resold, pledged or otherwise transferred only in accordance with Section 9.3 and
only:

 

i.                  to HVF II,

 

ii.               in a transaction meeting the requirements of Rule 144A under
the Securities Act,

 

iii.            outside the United States to a foreign person in a transaction
meeting the requirements of Regulation S under the Securities Act, or

 

iv.           in a transaction complying with or exempt from the registration
requirements of the Securities Act and in accordance with any applicable
securities laws of any state of the United States or any other jurisdiction;
notwithstanding the foregoing provisions of this Section 3(g), it is hereby
understood and agreed by HVF II that the Series 2013-A Notes will be pledged by
each Conduit Investor pursuant to its related commercial paper program
documents, and the Series 2013-A Notes, or interests therein, may be sold,
transferred or pledged to its related Committed Note Purchaser or any Program
Support Provider or any affiliate of its related Committed Note Purchaser or any
Program Support Provider or, any commercial paper conduit administered by its
related Committed Note Purchaser or any Program Support Provider or any
affiliate of its related Committed Note Purchaser or any Program Support
Provider;

 

provided that, for the avoidance of doubt, HVF II may, in its sole and absolute
discretion, withhold its consent with respect to any offer, sale, pledge or
other transfer of any Series 2013-A Note to any Person and any such withholding
shall be deemed reasonable;

 

h.              if it desires to offer, sell or otherwise transfer, pledge or
hypothecate the Series 2013-A Notes as described in clause (ii) or (iv) of
Section 3(g) of this Annex 1, and such sale, transfer or pledge does not fall
within the “notwithstanding the foregoing” provision of Section 3(g)(iv) of this
Annex 1, the transferee of the Series 2013-A Notes will be required to deliver a
certificate that an exemption from the registration requirements

 

A1 - 3

--------------------------------------------------------------------------------


 

                        of the Securities Act applies to such offer, sale,
transfer or hypothecation, and it understands that the registrar and transfer
agent for the Series 2013-A Notes will not be required to accept for
registration of transfer the Series 2013-A Notes acquired by it, except upon
presentation of an executed letter in the form described herein; and

 

i.                  it will obtain from any purchaser of the Series 2013-A Notes
substantially the same representations and warranties contained in the foregoing
paragraphs.

 

A1 - 4

--------------------------------------------------------------------------------


 

ANNEX 2

 

COVENANTS

 

HVF II and the Group I Administrator each severally covenants and agrees that,
until the Series 2013-A Notes have been paid in full and the Term has expired,
it will:

 

1.              Performance of Obligations.  Duly and timely perform all of its
covenants (both affirmative and negative) and obligations under each
Series 2013-A Related Document to which it is a party.

 

2.              Amendments.  Not amend, supplement or otherwise modify, or
consent to any amendment, supplement, modification or waiver of:

 

i.                  (A) other than with respect to the waiver of a Group I
Leasing Company Amortization Event with respect to the HVF Series 2013-G1 Note,
any provision of the Series 2013-A Related Documents or HVF Series 2013-G1
Related Documents if such amendment, supplement, modification, waiver or consent
adversely affects the Series 2013-A Noteholders without the consent of the
Series 2013-A Required Noteholders, or (B) solely with respect to the waiver of
a Group I Leasing Company Amortization Event with respect to the HVF
Series 2013-G1 Note, any provision of the Series 2013-A Related Documents or HVF
Series 2013-G1 Related Documents if such amendment, supplement, modification,
waiver or consent adversely affects the Series 2013-A Noteholders without the
consent of Series 2013-A Noteholders holding more than 662/3% of the
Series 2013-A Principal Amount; provided that, prior to entering into, granting
or effecting any such amendment, supplement, modification or consent without the
consent of the Series 2013-A Required Noteholders (in the case of the foregoing
clause (A)) or the consent of Series 2013-A Noteholders holding more than 662/3%
of the Series 2013-A Principal Amount (in the case of the foregoing clause (B)),
HVF II shall deliver to the Trustee and each Funding Agent an Officer’s
Certificate and Opinion of Counsel (which may be based on an Officer’s
Certificate) confirming, in each case, that such amendment, modification,
waiver, supplement or consent does not adversely affect the Series 2013-A
Noteholders;

 

ii.               any Series 2013-A Letter of Credit that is not substantially
in the form of Exhibit I to this Series 2013-A Supplement without written
consent of the Series 2013-A Required Noteholders;

 

iii.            (a) the defined terms “HVF II Group I Aggregate Asset Amount
Deficiency” and “HVF II Group I Liquidation Event” appearing in the HVF
Series 2013-G1 Supplement, (b) the defined terms “Group I Aggregate Asset
Amount”, “Group I Aggregate Asset Amount Deficiency”, “Group I Manufacturer
Program”, “Group I Liquidation

 

--------------------------------------------------------------------------------


 

                        Event”, “Group I Required Contractual Criteria” and
“Group I Aggregate Asset Coverage Threshold Amount”, in each case, appearing in
the Group I Supplement, (c) the defined terms “Commitment”, “Commitment
Percentage”, “Conduit Assignee”, “CP Rate”, “Eurodollar Advance”, “Eurodollar
Interest Period”, “Eurodollar Rate”, “Eurodollar Rate (Reserve Adjusted)”,
“Funding Conditions”, “Investor Group Principal Amount”, “Maximum Investor Group
Principal Amount”, “Prime Rate”, “Program Fee”, “Series 2013-A AAA Component”,
“Series 2013-A Adjusted Advance Rate”, “Series 2013-A Adjusted Asset Coverage
Threshold Amount”, “Series 2013-A Asset Amount”, “Series 2013-A Asset Coverage
Threshold Amount”, “Series 2013-A Base Rate”, “Series 2013-A Baseline Advance
Rate”, “Series 2013-A Blended Advance Rate”, “Series 2013-A Commitment
Termination Date”, “Series 2013-A Concentration Excess Advance Rate Adjustment”,
“Series 2013-A Eligible Manufacturer Receivable”, “Series 2013-A Liquidation
Event”, “Series 2013-A Manufacturer Concentration Excess Amount”, “Series 2013-A
Manufacturer Percentage”, “Series 2013-A Maximum Manufacturer Amount”,
“Series 2013-A Maximum Non-Investment Grade (High) Program Receivable Amount”,
“Series 2013-A MTM/DT Advance Rate Adjustment”, “Series 2013-A Non-Investment
Grade (High) Program Receivable Concentration Excess Amount”, “Series 2013-A
Non-Liened Vehicle Concentration Excess Amount”, “Series 2013-A Select
Component”, “Series 2013-A Third-Party Market Value”, “Undrawn Fee” or “Up-Front
Fee”, in each case, appearing in the Series 2013-A Supplement, or (d) the
required amount of Enhancement or Group I Series Enhancement with respect to the
Series 2013-A Noteholders, in each case, without the written consent of each
Committed Note Purchaser and each Conduit Investor; or

 

iv.           any defined terms included in any of the defined terms listed in
the preceding clause (iii) if such amendment, supplement or modification
materially adversely affects the Series 2013-A Noteholders, without the consent
of each Committed Note Purchaser and each Conduit Investor; provided that, prior
to entering into, granting or effecting any such amendment, supplement or
modification without the consent of each Committed Note Purchaser and each
Conduit Investor, HVF II shall deliver to each Funding Agent an Officer’s
Certificate confirming, in each case, that such amendment, supplement or
modification does not materially adversely affect the Series 2013-A Noteholders;
provided further that, for the avoidance of doubt, in any such case, the
requirements of the preceding clause (i) shall remain applicable to such
amendment, supplement or modification of such defined term;

 

provided that, (a) the preceding clause (i) shall not apply to (I) any
amendment, supplement, modification or consent with respect to any Series 2013-A
Interest Rate Cap (A) the sole effect of which amendment, supplement,
modification or consent is to (w) increase the

 

A2 - 2

--------------------------------------------------------------------------------


 

notional amount thereunder, (x) modify the notional amortization schedule
thereunder applicable during the period between the Expected Final Payment Date
and the Legal Final Payment Date (y) decrease the strike rate of or (z) extend
the term thereunder (B) if HVF II would be permitted to enter into such
Series 2013-A Interest Rate Cap, as so amended, supplemented or modified without
the consent of the Series 2013-A Noteholders, (II) any amendment, supplement,
modification or consent with respect to any Series 2013-A Demand Note permitted
pursuant to Section 4.5 of the Series 2013-A Supplement or (III) any amendment,
supplement, modification or consent with respect to the definitions of
“Series 2013-G1 Commitment Termination Date”, “Series 2013-G1 Maximum Principal
Amount” or “Special Term”, in each case, as such terms are defined in the HVF
Series 2013-G1 Supplement; and (b) HVF II and the Group I Administrator agree
that any amendment or modification described in Section 11.2(b)(i) (which for
the avoidance of doubt, includes amendments or modifications to any
Series 2013-A Maximum Principal Amount), 10.2(b)(ii), 10.2(b)(iii) and
10.2(b)(iv) of the Group I Supplement that affects the Series 2013-A Noteholders
shall require the consent of Series 2013-A Noteholders holding 100% of the
Series 2013-A Principal Amount.

 

3.              Delivery of Information.  (i) At the same time any report,
notice, certificate, statement, Opinion of Counsel or other document is provided
or caused to be provided to the Trustee or any Rating Agency by HVF II or the
Group I Administrator under the Series 2013-A Supplement or, to the extent such
report, notice, certificate, statement, Opinion of Counsel or other document
relates to the Series 2013-A Notes, Series 2013-A Collateral or the Group I
Indenture, provide the Administrative Agent (who shall provide a copy thereof to
the Committed Note Purchasers and the Conduit Investors) with a copy of such
report, notice, certificate, Opinion of Counsel or other document, provided
that, no Opinion of Counsel delivered in connection with the issuance of any
Series of Notes (other than the Series 2013-A Notes) shall be required to be
provided pursuant to this clause (i), (ii) at the same time any report is
provided or caused to be provided by HVF to the HVF II Trustee pursuant to
Sections 5.1(e) or (f) of the HVF Series 2013-G1 Supplement, provide or cause to
be provided to the Administrative Agent a copy of such report and (iii) provide
the Administrative Agent and each Funding Agent such other information with
respect to HVF II or the Group I Administrator as the Administrative Agent or
any Funding Agent may from time to time reasonably request; provided however,
that neither HVF II nor the Group I Administrator shall have any obligation
under this Section 3 to deliver to the Administrative Agent copies of any
information, reports, notices, certificates, statements, Opinions of Counsel or
other documents relating solely to any Series of Notes other than the
Series 2013-A Notes, or any legal opinions or routine communications, including
determinations relating to payments, payment requests, payment directions or
other similar calculations.  For the avoidance of doubt, nothing in this
Section 3 shall require any Opinion of Counsel provided to any Person pursuant
to this Section 3 to be addressed to such Person or to permit such Person any
basis on which to rely on such Opinion of Counsel.

 

A1 - 3

--------------------------------------------------------------------------------


 

4.              Access to Collateral Information.  At any time and from time to
time, following reasonable prior notice from the Administrative Agent or any
Funding Agent, and during regular business hours, permit, and, if applicable,
cause HVF to permit, the Administrative Agent or any Funding Agent, or their
respective agents or representatives (including any independent public
accounting firm, independent consulting firm or other third party auditors) or
permitted assigns, access to the offices of, the Group I Administrator, Hertz,
and HVF II, as applicable,

 

(i)                                     to examine and make copies of and
abstracts from all documentation relating to the Series 2013-A Collateral on the
same terms as are provided to the Trustee under Section 6.4 of the Base
Indenture (but excluding making copies of or abstracts from any information that
the Group I Administrator or HVF II reasonably determines to be proprietary or
confidential; provided that, for the avoidance of doubt, all data and
information used to calculate any Series 2013-A MTM/DT Advance Rate Adjustment
or lack thereof shall be deemed to be proprietary and confidential), and

 

(ii)                                  upon reasonable notice, to visit the
offices and properties of, the Group I Administrator, Hertz, and HVF II for the
purpose of examining such materials described in clause (i) above, and to
discuss matters relating to the Series 2013-A Collateral, or the administration
and performance of the Base Indenture, the Group I Supplement, the Series 2013-A
Supplement and the other Series 2013-A Related Documents with any of the
Authorized Officers or other nominees as such officers specify, of the Group I
Administrator, Hertz and/or HVF II, as applicable, having knowledge of such
matters, in each case as may reasonably be requested; provided that, (i) prior
to the occurrence of an Amortization Event or Potential Amortization Event, in
each case, with respect to the Series 2013-A Notes, one such visit per annum, if
requested, coordinated by the Administrative Agent and in which each Funding
Agent may participate shall be at HVF II’s sole cost and expense and (ii) during
the continuance of an Amortization Event or Potential Amortization Event, in
each case, with respect to the Series 2013-A Notes, each such visit shall be at
HVF II’s sole cost and expense.

 

Each party making a request pursuant to this Section 4 shall simultaneously send
a copy of such request to each of the Administrative Agent and each Funding
Agent, as applicable, so as to allow such other parties to participate in the
requested visit.

 

5.              Cash AUP.  At any time and from time to time, following
reasonable prior notice from the Administrative Agent, cooperate with the
Administrative Agent or its agents or representatives (including any independent
public accounting firm, independent consulting firm or other third party
auditors) or permitted assigns in conducting a review of any ten (10) Business
Days selected by the Administrative Agent (or its representatives or agents),
confirming (i) the information contained

 

A2 - 4

--------------------------------------------------------------------------------


 

                        in the Daily Group I Collection Report for each such
day, (ii) that the Group I Collections described in each such Daily Group I
Collection Report for each such day were applied correctly in accordance with
Article V of the Series 2013-A Supplement, (iii) the information contained in
the Series 2013-G1 Daily Collection Report (as defined in the HVF Series 2013-G1
Supplement) for each such day and (iv) that the Series 2013-G1 Collections (as
defined in the HVF Series 2013-G1 Supplement) described in each such
Series 2013-G1 Daily Collection Report for each such day were applied correctly
in accordance with Article VII of the HVF Series 2013-G1 Supplement (a “Cash
AUP”); provided that, such Cash AUPs shall be at HVF II’s sole cost and expense
(i) for no more than one such Cash AUP per annum prior to the occurrence of an
Amortization Event or Potential Amortization Event, in each case with respect to
the Series 2013-A Notes, and (ii) for each such Cash AUP after the occurrence
and during the continuance of an Amortization Event or Potential Amortization
Event, in each case with respect to the Series 2013-A Notes.

 

6.              Noteholder Statement AUP.  On or prior to the Payment Date
occurring in July of each year, the Group I Administrator shall cause a firm of
independent certified public accountants or independent consultants (reasonably
acceptable to both the Administrative Agent and the Group I Administrator, which
may be the Group I Administrator’s accountants) to deliver to the Administrative
Agent and each Funding Agent, a report in a form reasonably acceptable to HVF II
and the Administrative Agent (a “Noteholder Statement AUP”); provided that, such
Noteholder Statement AUPs shall be at HVF II’s sole cost and expense (i) for no
more than one such Noteholder Statement AUP per annum prior to the occurrence of
an Amortization Event or Potential Amortization Event, in each case with respect
to the Series 2013-A Notes and (ii) for each such Noteholder Statement AUP after
the occurrence and during the continuance of an Amortization Event or Potential
Amortization Event, in each case with respect to the Series 2013-A Notes.

 

7.              Margin Stock.  Not permit any (i) part of the proceeds of any
Advance to be (x) used to purchase or carry any Margin Stock or (y) loaned to
others for the purpose of purchasing or carrying any Margin Stock or
(ii) amounts owed with respect to the Series 2013-A Notes to be secured,
directly or indirectly, by any Margin Stock.

 

8.              Reallocation of Excess Collections.  On or after the Expected
Final Payment Date, use all amounts allocated to and available for distribution
from each principal collection account in respect of each Series of Group I
Notes to decrease, pro rata (based on Principal Amount), the Series 2013-A
Principal Amount and the principal amount of any other Series of Group I Notes
that is then required to be paid.

 

9.              Financial Statements.  Commencing June 30, 2015, deliver to each
Funding Agent within 120 days after the end of each fiscal year of HVF II, the
financial statements prepared pursuant to Section 6.16 of the Base Indenture.

 

A2 - 5

--------------------------------------------------------------------------------


 

10.       Collateral Agent Report.  In the case of the Group I Administrator,
for so long as a Group I Liquidation Event for any Series of Group I Notes is
continuing, furnish or cause the Group I Lease Servicer to furnish to the
Administrative Agent and each Series 2013-A Noteholder, the Collateral Agent
Report prepared in accordance with Section 2.4 of the Collateral Agency
Agreement; provided that the Group I Servicer may furnish or cause to be
furnished to the Administrative Agent any such Collateral Agent Report, by
posting, or causing to be posted, such Collateral Agent Report to a
password-protected website made available to the Administrative Agent or by any
other reasonable means of electronic transmission (including, without
limitation, e-mail, file transfer protocol or otherwise).

 

11.       Further Assurances.  At any time and from time to time, upon the
written request of the Administrative Agent, and at its sole expense, promptly
and duly execute and deliver any and all such further instruments and documents
and take such further action as the Administrative Agent may reasonably deem
desirable in obtaining the full benefits of this Series 2013-A Supplement and of
the rights and powers herein granted, including the filing of any financing or
continuation statements under the UCC in effect in any jurisdiction with respect
to the liens and security interests granted hereby.

 

12.       Group I Administrator Replacement.  Not appoint or agree to the
appointment of any successor Group I Administrator (other than the Group I
Back-Up Administrator) without the prior written consent of the Series 2013-A
Required Noteholders.

 

13.       Series 2013-G1 Administrator Replacement.  Not appoint or agree to the
appointment of any successor Series 2013-G1 Administrator (other than the
Series 2013-G1 Back-Up Administrator) without the prior written consent of the
Series 2013-A Required Noteholders.

 

14.       Series 2013-G1 Back-Up Disposition Agent Agreement Amendments.  Not
amend the Series 2013-G1 Back-Up Disposition Agent Agreement in a manner that
materially adversely affects the Series 2013-A Noteholders, as determined by the
Administrative Agent in its sole discretion, without the prior written consent
of the Series 2013-A Required Noteholders.

 

15.       Independent Directors.  (x) Not remove any Independent Director of the
HVF II General Partner or HVF, without (i) delivering an Officer’s Certificate
to the Administrative Agent certifying that the replacement Independent Director
of the applicable entity satisfies the definition of Independent Director and
(ii) obtaining the prior written consent of the Administrative Agent (not to be
unreasonably withheld or delayed), in each case, no later than ten (10) Business
Days prior to the effectiveness of such removal (or such shorter period as my be
agreed to by the Administrative Agent) and (y) not replace any Independent
Director of the HVF II General Partner or HVF unless (i) it has obtained the
prior written consent of the Administrative Agent (not to be unreasonably
withheld or delayed) or (ii) such replacement Independent Director is an
officer, director or employee of an

 

A2 - 6

--------------------------------------------------------------------------------


 

                        entity that provides, in the ordinary course of its
business, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities and
otherwise meets the applicable definition of Independent Director; provided,
that, for the avoidance of doubt, in the event that an Independent Director of
the HVF II General Partner or HVF is removed in connection with any such
replacement, the HVF II General Partner or HVF, as applicable, and the Group I
Administrator shall be required to effect such removal in accordance with clause
(x) above.

 

16.       Notice of Certain Amendments.  Within five (5) Business Days of the
execution of any amendment or modification of any Series 2013-A Related Document
or any HVF Series 2013-G1 Related Document, the Group I Administrator shall
provide written notification of such amendment or modification to Standard &
Poor’s for so long as Standard & Poor’s is rating any Series 2013-A Commercial
Paper.

 

17.       Standard & Poor’s Limitation on Permitted Investments.  For so long as
any Series 2013-A Commercial Paper is being rated by Standard & Poor’s and the
Funding Agent with respect the Investor Group that issues such Series 2013-A
Commercial Paper has notified HVF II in writing that such Series 2013-A
Commercial Paper has not been issued on a “fully-wrapped” basis (and, if so
notified, until such notice has been revoked by such Funding Agent), neither the
Group I Administrator nor HVF II shall invest, or direct the investment of, any
funds on deposit in any Series 2013-A Accounts, in a Permitted Investment that
is a Permitted Investment pursuant to clause (viii) of the definition thereof
(an “Additional Permitted Investment”), unless the Group I Administrator shall
have received confirmation in writing from Standard & Poor’s that the investment
of such funds in an Additional Permitted Investment will not cause the rating on
such Series 2013-A Commercial Paper being rated by Standard & Poor’s to be
reduced or withdrawn.

 

18.       Maintenance of Separate Existence.  Take or refrain from taking, as
the case may be, all other actions that are necessary to be taken or not to be
taken in order to (x) ensure that the assumptions and factual recitations set
forth in the Specified Bankruptcy Opinion Provisions remain true and correct in
all material respects with respect to HVF II and (y) comply in all material
respects with those procedures described in such provisions that are applicable
to HVF II.

 

19.       Merger.

 

i.                  Solely with respect to HVF II, not be a party to any merger
or consolidation without the prior written consent of the Series 2013-A Required
Noteholders.

 

ii.               Solely with respect to the Group I Administrator, not permit
or suffer HVF to be a party to any merger or consolidation without the prior
written consent of the Series 2013-A Required Noteholders.

 

A2 - 7

--------------------------------------------------------------------------------


 

20.       Series 2013-A Third-Party Market Value Procedures.  Comply with the
Series 2013-A Third-Party Market Value Procedures in all material respects.

 

21.       Enhancement Provider Ratings.  Solely with respect to the Group I
Administrator, at least once every calendar month, determine (a) whether each
Series 2013-A Letter of Credit Provider is a Series 2013-A Eligible Letter of
Credit Provider and (b) whether each Interest Rate Cap Provider is an Eligible
Interest Rate Cap Provider.

 

22.       RCFC Nominee.  On any date during the RCFC Nominee Applicability
Period, not permit or suffer to exist any amendment to the RCFC Nominee
Agreement or to RCFC’s organizational documents unless the Series 2013-A Rating
Agency Condition shall have been satisfied with respect to such amendment.

 

23.       Additional Group I Leasing Companies.  Solely with respect to HVF II,
not designate any Additional Group I Leasing Company or acquire any Additional
Group I Leasing Company Notes, in each case, without the prior written consent
of the Series 2013-A Required Noteholders.

 

24.       Future Issuances of Group I Notes.  Not issue any other Series of
Group I Notes on any date on which any Group I Leasing Company Amortization
Event or Group I Potential Leasing Company Amortization Event is continuing
without the prior written consent of the Series 2013-A Required Noteholders.

 

25.       Financial Statements and Other Reporting.  Solely with respect to the
Group I Administrator, furnish or cause to be furnished to each Funding Agent:

 

i.                  commencing June 30, 2015, within 120 days after the end of
each of Hertz’s fiscal years, copies of the Annual Report on Form 10-K filed by
Hertz with the SEC or, if Hertz is not a reporting company, information
equivalent to that which would be required to be included in the financial
statements contained in such an Annual Report if Hertz were a reporting company,
including consolidated financial statements consisting of a balance sheet of
Hertz and its consolidated subsidiaries as at the end of such fiscal year and
statements of income, stockholders’ equity and cash flows of Hertz and its
consolidated subsidiaries for such fiscal year, setting forth in comparative
form the corresponding figures for the preceding fiscal year (if applicable),
certified by and containing an opinion, unqualified as to scope, of a firm of
independent certified public accountants of nationally recognized standing
selected by Hertz;

 

ii.               commencing June 30, 2015, within sixty (60) days after the end
of each of the first three quarters of each of Hertz’s fiscal years, copies of
the Quarterly Report on Form 10-Q filed by Hertz with the SEC or, if Hertz is
not a reporting company, information equivalent to that which would be required
to be included in the financial statements contained in such a

 

A2 - 8

--------------------------------------------------------------------------------


 

                        Quarterly Report if Hertz were a reporting company,
including (x) financial statements consisting of consolidated balance sheets of
Hertz and its consolidated subsidiaries as at the end of such quarter and
statements of income, stockholders’ equity and cash flows of Hertz and its
consolidated subsidiaries for each such quarter, setting forth in comparative
form the corresponding figures for the corresponding periods of the preceding
fiscal year (if applicable), all in reasonable detail and certified (subject to
normal year-end audit adjustments) by a senior financial officer of Hertz as
having been prepared in accordance with GAAP;

 

iii.            simultaneously with the delivery of the Annual Report on
Form 10-K (or equivalent information) referred to in (i) above and the Quarterly
Report on Form 10-Q (or equivalent information) referred to in (ii) above, an
Officer’s Certificate of Hertz stating whether, to the knowledge of such
officer, there exists on the date of the certificate any condition or event that
then constitutes, or that after notice or lapse of time or both would
constitute, a Series 2013-G1 Potential Operating Lease Event of Default (as
defined in the HVF Series 2013-G1 Supplement) or Series 2013-G1 Operating Lease
Event of Default (as defined in the HVF Series 2013-G1 Supplement), and, if any
such condition or event exists, specifying the nature and period of existence
thereof and the action Hertz is taking and proposes to take with respect
thereto;

 

iv.           promptly after obtaining actual knowledge thereof, notice of any
Series 2013-G1 Manufacturer Event of Default (as defined in the HVF
Series 2013-G1 Supplement) or termination of a Series 2013-G1 Manufacturer
Program (as defined in the HVF Series 2013-G1 Supplement); and

 

v.              promptly after any Authorized Officer of Hertz becomes aware of
the occurrence of any Reportable Event (as defined in the HVF Series 2013-G1
Supplement) (other than a reduction in active Plan participants) with respect to
any Plan (as defined in the HVF Series 2013-G1 Supplement) of Hertz, a
certificate signed by an Authorized Officer of Hertz setting forth the details
as to such Reportable Event and the action that such Lessee is taking and
proposes to take with respect thereto, together with a copy of the notice of
such Reportable Event given to the Pension Benefit Guaranty Corporation.

 

The financial data that shall be delivered to the Funding Agents pursuant to the
foregoing paragraphs (i) and (ii) shall be prepared in conformity with GAAP.

 

Notwithstanding the foregoing provisions of this Section 25, if any audited or
reviewed financial statements or information required to be included in any such
filing are not reasonably available on a timely basis as a result of such

 

A2 - 9

--------------------------------------------------------------------------------


 

Hertz’s accountants not being “independent” (as defined pursuant to the Exchange
Act and the rules and regulations of the SEC thereunder), the Group I
Administrator may, in lieu of furnishing or causing to be furnished the
information, documents and reports so required to be furnished, elect to make a
filing on an alternative form or transmit or make available unaudited or
unreviewed financial statements or information substantially similar to such
required audited or reviewed financial statements or information, provided that
the Group I Administrator shall in any event be required to furnish or cause to
be furnished such filing and so transmit or make available such audited or
reviewed financial statements or information no later than the first anniversary
of the date on which the same was otherwise required pursuant to the preceding
provisions of this Section 25.

 

Documents, reports, notices or other information required to be furnished or
delivered pursuant to this Section 25 may be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which Hertz
posts such documents, or provides a link thereto on Hertz’s or any Parent
Entity’s website (or such other website address as the Group I Administrator may
specify by written notice to the Funding Agents from time to time) or (ii) on
which such documents are posted on Hertz’s or any Parent Entity’s behalf on an
internet or intranet website to which the Funding Agents have access (whether a
commercial, government or third-party website or whether sponsored by or on
behalf of the Funding Agents).

 

26.       Delivery of Specified Financial Statements.  Solely with respect to
the Group I Administrator, no later than June 30, 2015, file or cause to be
filed with the SEC all annual and quarterly financial statements required to
have been filed by Hertz with the SEC as of such date, so that Hertz is deemed
to be current in its reporting obligations under the Securities Exchange Act of
1934 as of such date.  Upon such filing, such financial statements shall be
deemed to have been delivered to the Trustee and each Funding Agent by the Group
I Administrator.

 

27.       Delivery of Certain Written Rating Agency Confirmations.  Upon written
request of the Administrative Agent at any time following the issuance of any
other Series of Group I Notes on any date after the date hereof, promptly
furnish to the Administrative Agent a copy of each written confirmation received
by HVF II from any Rating Agency confirming that the Rating Agency Condition
with respect to any Series of Group I Notes Outstanding as of the date of such
issuance has been satisfied with respect to such issuance.

 

28.       Paired Drawn Percentages.  Solely with respect to HVF II, if,
immediately after giving effect to any Advance or any “Advance” (under and as
defined in the Series 2014-A Supplement), the difference between the Drawn
Percentage and the “Drawn Percentage” (under and as defined in the Series 2014-A
Supplement) would exceed 5.00%, then promptly use commercially reasonable
efforts to request Advances and/or “Advances” (under and as defined in the
Series 2014-A

 

A2 - 10

--------------------------------------------------------------------------------


 

                        Supplement) and/or effect Voluntary Decreases and/or
“Voluntary Decreases” (under and as defined in the Series 2014-A Supplement) to
the extent necessary to cause the Drawn Percentage to equal the “Drawn
Percentage” (under and as defined in the Series 2014-A Supplement) promptly
following such Advance or “Advance”, as the case may be; provided that, HVF II’s
obligation pursuant to this Section 28 shall be qualified in its entirety by HVF
II’s right to request Advances and/or “Advances” (under and as defined in the
Series 2014-A Supplement) and/or effect Voluntary Decreases and/or “Voluntary
Decreases” (under and as defined in the Series 2014-A Supplement) pursuant to
the Series 2013-A Supplement and the Series 2014-A Supplement.

 

A2 - 11

--------------------------------------------------------------------------------


 

ANNEX 3

 

CONDITIONS PRECEDENT

 

The effectiveness of this Series 2013-A Supplement is subject to the following,
in each case as of the Series 2013-A Restatement Effective Date:

 

1.                                      the Base Indenture, the Group I
Supplement and the Series 2013-A Supplement shall be in full force and effect;

 

2.                                      each Funding Agent shall have received
copies of (i) the Certificate of Incorporation and By-Laws of Hertz, the
certificate of incorporation and by-laws of the HVF II General Partner and the
certificate of formation and limited partnership agreement of HVF II, certified
by the Secretary of State of the state of incorporation or organization, as the
case may be, (ii) resolutions of the board of directors (or an authorized
committee thereof) of the HVF II General Partner and Hertz with respect to the
transactions contemplated by this Series 2013-A Supplement, and (iii) an
incumbency certificate of the HVF II General Partner and Hertz, each certified
by the secretary or assistant secretary of the related entity in form and
substance reasonably satisfactory to the Administrative Agent;

 

3.                                      each Conduit Investor, or if there is no
Conduit Investor with respect to any Investor Group, the Committed Note
Purchaser with respect to such Investor Group, shall have received a copy of a
notification in writing by DBRS that the execution of this Series 2013-A
Supplement will not result in a reduction or withdrawal by DBRS of the rating or
credit risk assessment of the Series 2013-A Notes;

 

4.                                      each Conduit Investor and each Committed
Note Purchaser shall have received opinions of counsel (i) from Weil, Gotshal &
Manges LLP, or other counsel acceptable to the Conduit Investors and the
Committed Note Purchasers, with respect to such matters as any such Conduit
Investor or Committed Note Purchaser shall reasonably request (including
regarding non-consolidation, true lease, true-sale and UCC security interest
matters, tax and no-conflicts) and (ii) from counsel to the Trustee acceptable
to the Conduit Investors and the Committed Note Purchasers with respect to such
matters as any such Conduit Investor or Committed Note Purchaser shall
reasonably request;

 

5.                                      the Administrative Agent shall have
received evidence satisfactory to it of the completion of all UCC filings as may
be necessary to perfect or evidence the assignment by HVF II to the Trustee of
its interests in the Series 2013-A Collateral, the proceeds thereof and the
security interests granted pursuant to the Series 2013-A Supplement and the
Group I Supplement;

 

6.                                      the Administrative Agent shall have
received a written search report listing all effective financing statements that
name HVF II as debtor or assignor and that are filed in the State of Delaware
and in any other jurisdiction that the Administrative Agent determines is
necessary or appropriate, together with copies of such financing statements, and
tax and judgment lien searches showing no such liens that are not permitted by
the Series 2013-A Related Documents;

 

--------------------------------------------------------------------------------


 

7.                                      each Committed Note Purchaser shall have
received payment of the Up-Front Fee owing to it; and

 

8.                                      no later than two (2) days prior to the
Series 2013-A Restatement Effective Date, the Administrative Agent shall have
received all documentation and other information about HVF II and Hertz that the
Administrative Agent has reasonably determined is required by regulatory
authorities under “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the PATRIOT Act, and that the
Administrative Agent has reasonably requested in writing at least five (5) days
prior to the Series 2013-A Restatement Effective Date.

 

2

--------------------------------------------------------------------------------


 

ANNEX 4

 

SECURITISATION RISK RETENTION REPRESENTATIONS AND UNDERTAKING

 

1.              The Group I Administrator represents and warrants to each
Conduit Investor and each Committed Note Purchaser as of the Series 2013-A
Restatement Effective Date that:

 

i.                  it owns 100% of the issued and outstanding limited liability
company interests in HVF (the “HVF Equity”);

 

ii.               the Series 2013-A Blended Advance Rate does not exceed 95%;
and

 

iii.            the Series 2013-G1 Advance Rate (as defined in the HVF
Series 2013-G1 Supplement) does not exceed 95%,

 

2.              The Group I Administrator agrees for the benefit of each Conduit
Investor and Committed Note Purchaser that it shall, for so long as any
Series 2013-A Notes are Outstanding:

 

(a)                                             not sell or transfer (in whole
or in part) the HVF Equity or subject the HVF Equity to any credit risk
mitigation, any short positions or any other hedge; provided that, the HVF
Equity may be pledged insofar as it is not otherwise prohibited from pledging
the HVF Equity under the HVF Series 2013-G1 Supplement;

 

(b)                                             promptly provide notice to each
Conduit Investor and Committed Note Purchaser in the event that it fails to
comply with clause (a) above; and

 

(c)                                              provide any and all information
reasonably requested by any Committed Note Purchaser that is required by any
such Committed Note Purchaser or any Conduit Investor in such Committed Note
Purchaser’s Investor Group for purposes of complying with the Retention
Requirement Law; provided that, compliance by the Group I Administrator with
this clause (c) shall be at the expense of the requesting Committed Note
Purchaser, and provided further that, this clause (c) shall not apply to
information that the Group I Administrator is not able to provide (whether
because the Group I Administrator has not been able to obtain the requested
information after having made all reasonable efforts to do so, or by reason of
any contractual, statutory or regulatory obligations binding on it).

 

3.              The Group I Administrator hereby represents and warrants to each
Conduit Investor and each Committed Purchaser, as of the Series 2013-A
Restatement Effective Date, as of the date of each Advance and as of the date of
delivery of

 

--------------------------------------------------------------------------------


 

                        each Monthly Noteholders’ Statement that it continues to
comply with Section 1 of this Annex 4 as of such date.

 

4.              Anything to the contrary in this Annex 4 notwithstanding, the
Group I Administrator shall not be in breach of any undertaking, representation
or warranty in this Annex 4 if it fails to comply due to events, actions or
circumstances beyond its control.

 

2

--------------------------------------------------------------------------------


EXHIBIT A
TO
SERIES 2013-A SUPPLEMENT

 

FORM OF SERIES 2013-A VARIABLE FUNDING

RENTAL CAR ASSET BACKED NOTE

 

--------------------------------------------------------------------------------


 

SERIES 2013-A VARIABLE FUNDING RENTAL CAR ASSET BACKED NOTE

 

REGISTERED

           $[          ]

 

No. R-[  ]

SEE REVERSE FOR CERTAIN CONDITIONS

 

THIS SERIES 2013-A NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY STATE SECURITIES OR “BLUE
SKY” LAWS.  THE HOLDER HEREOF, BY ITS ACCEPTANCE HEREOF, AGREES FOR THE BENEFIT
OF HERTZ VEHICLE FINANCING II LP, A SPECIAL PURPOSE LIMITED PARTNERSHIP
ESTABLISHED UNDER THE LAWS OF DELAWARE (THE “COMPANY”), THAT SUCH SERIES 2013-A
NOTE IS BEING ACQUIRED FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO DISTRIBUTION
AND TO OFFER, SELL OR OTHERWISE TRANSFER SUCH NOTE ONLY (A) TO THE COMPANY, (B)
PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE
SECURITIES ACT, (C) TO AN INSTITUTIONAL ACCREDITED INVESTOR WITHIN THE MEANING
OF RULE 501(A)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT OR (D) PURSUANT TO
AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND, IN EACH SUCH CASE, IN COMPLIANCE WITH THE INDENTURE AND ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER JURISDICTION,
SUBJECT TO THE RIGHT OF THE COMPANY, PRIOR TO ANY TRANSFER PURSUANT TO CLAUSE
(C), TO REQUIRE THE DELIVERY TO IT OF A PURCHASER’S LETTER IN THE FORM OF
EXHIBIT E TO THE SERIES 2013-A SUPPLEMENT CERTIFYING, AMONG OTHER THINGS, THAT
SUCH PURCHASER IS AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF
RULE 501(A)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT AND SUBJECT TO THE
RIGHT OF THE COMPANY, PRIOR TO ANY TRANSFER PURSUANT TO CLAUSE (D), TO REQUIRE
THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
SATISFACTORY TO IT.

 

--------------------------------------------------------------------------------


 

HERTZ VEHICLE FINANCING II LP

 

SERIES 2013-A VARIABLE FUNDING RENTAL CAR ASSET BACKED NOTE

 

Hertz Vehicle Financing II LP, a special purpose limited partnership established
under the laws of Delaware, (herein referenced as the “Company”), for value
received, hereby promises to pay to [         ], as funding agent for [         
], as a Committed Note Purchaser, and [         ], as a Conduit Investor (the
“Series 2013-A Note Purchaser”), or its registered assigns, the aggregate
principal sum of [                       ] ($[         ]) or, if less, the
aggregate unpaid principal amount shown on the schedule attached hereto (and any
continuation thereof), which amount shall be payable in the amounts and at the
times set forth in the Group I Indenture and the Series 2013-A Supplement;
provided, that, the entire unpaid principal amount of this Series 2013-A Note
shall be due on the Legal Final Payment Date.  The Company will pay interest on
this Series 2013-A Note at the Series 2013-A Note Rate.  Such interest shall be
payable on each Payment Date until the principal of this Series 2013-A Note is
paid or made available for payment, to the extent funds are available from Group
I Interest Collections allocable to the Series 2013-A Note in accordance with
the terms of the Series 2013-A Supplement.  In addition, the Company will pay
interest on this Series 2013-A Note, to the extent funds are available from
Group I Interest Collections allocable to the Series 2013-A Note, on the dates
set forth in Section 5.3 of the Series 2013-A Supplement.  Pursuant to Sections
2.2 and 2.3 of the Series 2013-A Supplement, the principal amount of this Series
2013-A Note shall be subject to Advances and Decreases on any Business Day
during the Series 2013-A Revolving Period, and accordingly, such principal
amount is subject to prepayment in whole or in part at any time.  During the
Series 2013-A Revolving Period, this Series 2013-A Note is subject to mandatory
prepayment, to the extent funds have been allocated to the Series 2013-A
Principal Collection Account and are available therefor, in accordance with
Section 2.3(b) of the Series 2013-A Supplement.  Beginning on the first Payment
Date following the occurrence of a Series 2013-A Amortization Event, subject to
cure in accordance with the Series 2013-A Supplement, the principal of this
Series 2013-A Note shall be paid in installments on each subsequent Payment Date
to the extent of funds available for payment therefor pursuant to the
Indenture.  Such principal of and interest on this Series 2013-A Note shall be
paid in the manner specified on the reverse hereof.

 

The principal of and interest on this Series 2013-A Note are payable in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts.  Except as otherwise
provided in the Indenture, payments made by the Company with respect to this
Series 2013-A Note shall be applied first to interest due and payable on this
Series 2013-A Note as provided above and then to the unpaid principal of this
Series 2013-A Note.  This Series 2013-A Note does not represent an interest in,
or an obligation of, The Hertz Corporation or any affiliate of The Hertz
Corporation other than the Company.

 

Reference is made to the further provisions of this Series 2013-A Note set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Series 2013-A Note.  Although a summary of certain
provisions of the

 

--------------------------------------------------------------------------------


 

Indenture is set forth below and on the reverse hereof and made a part hereof,
this Series 2013-A Note does not purport to summarize the Indenture and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds and duties evidenced hereby
and the rights, duties and obligations of the Company and the Trustee.  A copy
of the Indenture may be requested from the Trustee by writing to the Trustee
at:  The Bank of New York Mellon Trust Company, N.A., 2 North LaSalle Street,
Suite 1020, Chicago, Illinois 60602, Attention:  Corporate Trust
Administration—Structured Finance.

 

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Series 2013-A Note shall not
be entitled to any benefit under the Indenture referred to on the reverse
hereof, or be valid or obligatory for any purpose.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.

 

Dated: November 25, 2013

 

 

HERTZ VEHICLE FINANCING II LP

 

 

 

By HVF II GP Corp., its General Partner

 

 

 

 

 

By:

 

 

 

Name:  Scott Massengill

 

 

Title:    Treasurer

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is a Series 2013-A Note, a series issued under the within-mentioned
Indenture.

Dated: November 25, 2013

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

 

as Trustee

 

 

 

 

 

 

 

 

By:

 

 

 

 

Authorized Signatory

 

--------------------------------------------------------------------------------


 

REVERSE OF SERIES 2013-A NOTE

 

This Series 2013-A Note is one of a duly authorized issue of Group I Notes of
the Company, designated as its Series 2013-A Variable Funding Rental Car Asset
Backed Notes (herein called the “Series 2013-A Note”), issued under (i) a Base
Indenture, dated as of November 25, 2013 (as amended, supplemented or modified,
is herein referred to as the “Base Indenture”), between the Company and The Bank
of New York Mellon Trust Company, N.A. (formerly known as The Bank of New York
Trust Company, N.A.), as trustee (the “Trustee”, which term includes any
successor Trustee under the Base Indenture), (ii) a Group I Supplement, dated as
of November 25, 2013 (as amended, supplemented or modified from time to time, is
herein referred to as the “Group I Supplement”), between the Company and the
Trustee and (iii) the Series 2013-A Supplement, dated as of November 25, 2013
(as further amended, supplemented or modified from time to time, is herein
referred to as the “Series 2013-A Supplement”), among the Company, the
Administrative Agent, certain Committed Note Purchasers, certain Conduit
Investors, certain Funding Agents and the Trustee.  The Base Indenture, together
with the Group I Supplement and the Series 2013-A Supplement are referred to
herein collectively, as the “Indenture”.  Except as set forth in the Series
2013-A Supplement, the Series 2013-A Note is subject to all terms of the Base
Indenture and Group I Supplement.  Except as set forth in the Series 2013-A
Supplement and the Group I Supplement, the Series 2013-A Note is subject to all
of the terms of the Base Indenture.  All terms used in this Series 2013-A Note
that are defined in the Series 2013-A Supplement shall have the meanings
assigned to them in or pursuant to the Series 2013-A Supplement.

 

The Series 2013-A Note is and will be equally and ratably secured by the
Collateral pledged as security therefor as provided in the Indenture.

 

“Payment Date” means the 25th day of each calendar month, or, if any such date
is not a Business Day, the next succeeding Business Day, commencing December 26,
2013.

 

As described above, the entire unpaid principal amount of this Series 2013-A
Note shall be due and payable on the Legal Final Payment Date, in accordance
with Section 2.8 of the Series 2013-A Supplement.  Notwithstanding the
foregoing, if an Amortization Event with respect to the Series 2013-A Notes
shall have occurred and be continuing then, in certain circumstances, principal
of the Series 2013-A Note may be paid earlier, as described in the Indenture. 
All principal payments of the Series 2013-A Note shall be made to the Series
2013-A Noteholders.

 

Payments of interest on this Series 2013-A Note are due and payable on each
Payment Date or such other date as may be specified in the Series 2013-A
Supplement, together with the installment of principal then due, if any, and any
payments of principal made on any Business Day in respect of any Decreases, to
the extent not in full payment of this Series 2013-A Note, shall be made by wire
transfer to the Holder of record of this Series 2013-A Note (or one or more
predecessor Series 2013-A Notes) on the Note Register as of the close of
business on each Record Date.  Any reduction in the principal amount of this
Series 2013-A Note (or one or more predecessor Series 2013-A Notes) effected by
any payments made on any Payment Date shall be binding upon all future Holders
of this Series 2013-A Note and of any Series 2013-A

 

6

--------------------------------------------------------------------------------


 

Note issued upon the registration of transfer hereof or in exchange hereof or in
lieu hereof, whether or not noted thereon.

 

The Company shall pay interest on overdue installments of interest at the Series
2013-A Note Rate to the extent lawful.

 

Subject to the terms of the Indenture, the holder of any Series 2013-A Note may
transfer the same in whole or in part, in an amount equivalent to an authorized
denomination, by surrendering such Series 2013-A Note at the office maintained
by the Registrar for such purpose pursuant to Section 2.5 of the Base Indenture,
with the form of transfer endorsed on it duly completed and executed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Company and the Registrar by, the holder thereof and accompanied by a
certificate substantially in the form of Exhibit E to the Series 2013-A
Supplement.  In exchange for any Series 2013-A Note properly presented for
transfer, the Company shall execute and the Trustee shall promptly authenticate
and deliver or cause to be authenticated and delivered in compliance with
applicable law, to the transferee at such office, or send by mail (at the risk
of the transferee) to such address as the transferee may request, Series 2013-A
Notes for the same aggregate principal amount as was transferred.  In the case
of the transfer of any Series 2013-A Note in part, the Company shall execute and
the Trustee shall promptly authenticate and deliver or cause to be authenticated
and delivered to the transferor at such office, or send by mail (at the risk of
the transferor) to such address as the transferor may request, Series 2013-A
Notes for the aggregate principal amount that was not transferred.  No transfer
of any Series 2013-A Note shall be made unless the request for such transfer is
made by each Series 2013-A Noteholder at such office.  Upon the issuance of
transferred Series 2013-A Notes, the Trustee shall recognize the Holders of such
Series 2013-A Note as Series 2013-A Noteholders.

 

Each Series 2013-A Noteholder, by acceptance of a Series 2013-A Note, covenants
and agrees that no recourse may be taken, directly or indirectly, with respect
to the obligations of the Trustee or the Company on the Series 2013-A Note or
under the Indenture or any certificate or other writing delivered in connection
therewith, against the Trustee in its individual capacity, or against any
stockholder, member, employee, officer, director or incorporator of the Company;
provided, however, that nothing contained herein shall be taken to prevent
recourse to, and enforcement against, the assets of the Company constituting
Series 2013-A Collateral for any and all liabilities, obligations and
undertakings contained in the Indenture or in this Series 2013-A Note, to the
extent provided for in the Indenture.

 

Each Series 2013-A Noteholder, by acceptance of a Series 2013-A Note, covenants
and agrees that by accepting the benefits of the Indenture that such Series
2013-A Noteholder will not, for a period of one year and one day following
payment in full of the Series 2013-A Notes and each other Series of Notes issued
under the Base Indenture, institute against the Company, or join with any other
Person in instituting against the Company, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings, under
any United States Federal or state bankruptcy or similar law in connection with
any obligations relating to the Notes, the Indenture or the Master Related
Documents.

 

Prior to the due presentment for registration of transfer of this Series 2013-A
Note, the Company, the Trustee and any agent of the Company or the Trustee may
treat the

 

7

--------------------------------------------------------------------------------


 

Person in whose name this Series 2013-A Note (as of the day of determination or
as of such other date as may be specified in the Indenture) is registered as the
owner hereof for all purposes, whether or not this Series 2013-A Note shall be
overdue, and neither the Company, the Trustee nor any such agent shall be
affected by notice to the contrary.

 

It is the intent of the Company and each Series 2013-A Noteholder that, for
Federal, state and local income and franchise tax purposes and any other tax
imposed on or measured by income, the Series 2013-A Note will evidence
indebtedness secured by the Series 2013-A Collateral.  Each Series 2013-A
Noteholder, by the acceptance of this Series 2013-A Note, agrees to treat this
Series 2013-A Note for purposes of Federal, state and local income or franchise
taxes and any other tax imposed on or measured by income, as indebtedness.

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holder of the Series 2013-A Notes under the
Indenture at any time by the Company with the consent of the applicable
Person(s) specified therein.  The Indenture also contains provisions permitting
the applicable Person(s) specified therein to waive compliance by the Company
with certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences with respect to the Series 2013-A Notes.  Any
such consent or waiver by such Person(s) shall be conclusive and binding upon
the Series 2013-A Noteholders and upon all future Holders of this Series 2013-A
Note and of any Series 2013-A Note issued upon the registration of transfer
hereof or in exchange hereof or in lieu hereof whether or not notation of such
consent or waiver is made upon this Series 2013-A Note.  The Indenture also
permits the Company and the Trustee to amend or waive certain terms and
conditions set forth in the Indenture without the consent of any other Person.

 

The term “Company” as used in this Series 2013-A Note includes any successor to
the Company under the Indenture.

 

The Series 2013-A Note is issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.

 

This Series 2013-A Note and the Indenture, and all matters arising out of or
relating to this Series 2013-A Note or Indenture, shall be governed by, and
construed and interpreted in accordance with, the internal law of the State of
New York, and the obligations, rights and remedies of the parties hereto shall
be determined in accordance with such law.

 

No reference herein to the Indenture and no provision of this Series 2013-A Note
or of the Indenture shall alter or impair the obligation of the Company, which
is absolute and unconditional, to pay the principal of and interest on this
Series 2013-A Note at the times, place and rate, and in the coin or currency
herein prescribed, subject to any duty of the Company to deduct or withhold any
amounts as required by law, including any applicable U.S. withholding taxes;
provided that, notwithstanding anything to the contrary herein or in the
Indenture, the Series 2013-A Noteholders shall only have recourse to the Series
2013-A Collateral.

 

8

--------------------------------------------------------------------------------


 

INCREASES AND DECREASES

 

Date

 

Unpaid
Principal
Amount

 

Increase

 

Decrease

 

Total

 

Series
2013-A
Note Rate

 

Interest Period
(if applicable)

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

Social Security or taxpayer I.D. or other identifying number of assignee

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

 

(name and address of assignee)

the within Series 2013-A Note and all rights thereunder, and hereby irrevocably
constitutes and appoints                            , attorney, to transfer said
Series 2013-A Note on the books kept for registration thereof, with full power
of substitution in the premises.

 

Dated:

 

 

 

 

 

 

 

 

 

 

(1)

 

 

 

 

 

Signature Guaranteed:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)  NOTE:  The signature to this assignment must correspond with the name of
the registered owner as it appears on the face of the within Series 2013-A Note
in every particular, without alteration, enlargement or any change whatsoever.

 

10

--------------------------------------------------------------------------------


 

EXHIBIT B-1

TO

SERIES 2013-A SUPPLEMENT

 

FORM OF SERIES 2013-A DEMAND NOTE

 

$[             ]

New York, New York

 

[    ], 2014

 

FOR VALUE RECEIVED, the undersigned, THE HERTZ CORPORATION, a Delaware
corporation (“Hertz”), promises to pay to the order of HERTZ VEHICLE FINANCING
II LP, a special purpose limited partnership established under the laws of
Delaware (“HVF II”), on any date of demand (the “Demand Date”) the principal sum
of $[       ].

 

1.  Definitions.  Capitalized terms used but not defined in this Demand Note
shall have the respective meanings assigned to them in the Series 2013-A
Supplement (as defined below).  Reference is made to that certain Amended and
Restated Base Indenture, dated as of October 31, 2014 (as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof, the “Base Indenture”), between HVF II and The Bank of New
York Mellon Trust Company, N.A. (formerly known as The Bank of New York Trust
Company, N.A.), a national banking association (in such capacity, the
“Trustee”), the Amended and Restated Group I Supplement thereto, dated as of
October 31, 2014 (as the same may be amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof, the “Group I
Supplement”), between HVF II and the Trustee and the Amended and Restated
Series 2013-A Supplement thereto, dated as of October 31, 2014 (as the same may
be amended, supplemented or otherwise modified from time to time in accordance
with the terms thereof, the “Series 2013-A Supplement”), among HVF II, Deutsche
Bank AG, New York Branch, as the Administrative Agent, certain Committed Note
Purchasers, certain Conduit Investors, certain Funding Agents and the Trustee.

 

2.  Principal.  The outstanding principal balance (or any portion thereof) of
this Demand Note shall be due and payable on each Demand Date to the extent
demand is made therefor by the Trustee.

 

3.  Interest.  Interest shall be paid on each Payment Date on the weighted
average principal balance outstanding during the Interest Period immediately
preceding such Payment Date at the Demand Note Rate.  Interest hereon shall be
calculated based on the actual number of days elapsed in each Interest Period
calculated on a 30-360 basis.  The “Demand Note Rate” means the London Interbank
Offered Rate appearing on the BBA Libor Rates Page at approximately 11:00 a.m.
(London time) on the first day of such Interest Period as the rate for dollar
deposits with a one-month maturity.  “BBA Libor Rates Page” shall mean the
display designated as Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by Hertz from
time to time for purposes of providing quotations of interest rates applicable
to Dollar deposits offered by leading banks in the London interbank

 

--------------------------------------------------------------------------------


 

market.  “Interest Period” means a period commencing on and including the second
Business Day preceding a Determination Date and ending on and including the day
preceding the second Business Day preceding the next succeeding Determination
Date; provided, however, that the initial Interest Period shall commence on
November 25, 2013 and end on and include December 15, 2013.  The maker and
endorser waives presentment for payment, protest and notice of dishonor and
nonpayment of this Demand Note.  The receipt of interest in advance or the
extension of time shall not relinquish or discharge any endorser of this Demand
Note.

 

4.  No Waiver, Amendment.  No failure or delay on the part of HVF II in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single. or partial exercise of any such power or right preclude any
other or further exercise thereof or the exercise of any other power or right. 
No amendment, modification or waiver of, or consent with respect to, any
provision of this Demand Note shall in any event be effective unless (a) the
same shall be in writing and signed and delivered by each of Hertz, HVF II and
the Trustee and (b) all consents, if any, required for such actions under any
material contracts or agreements of either Hertz or HVF II and the Series 2013-A
Supplement shall have been received by the appropriate Persons.

 

5.  Payments.  All payments shall be made in lawful money of the United States
of America by wire transfer in immediately available funds and shall be applied
first to fees and costs, including collection costs, if any, next to interest
and then to principal.  Payments shall be made to the account designated in the
written demand for payment.

 

6.  Collection Costs.  Hertz agrees to pay all costs of collection of this
Demand Note, including, without limitation, reasonable attorney’s fees,
paralegal’s fees and other legal costs (including court costs) incurred in
connection with consultation, arbitration and litigation (including trial,
appellate, administrative and bankruptcy proceedings), regardless of whether or
not suit is brought, and all other costs and expenses incurred by HVF II or the
Trustee in exercising its rights and remedies hereunder.  Such costs of
collection shall bear interest at the Demand Note Rate until paid.

 

7.  No Negotiation.  This Demand Note is not negotiable other than to the
Trustee for the benefit of the Series 2013-A Noteholders pursuant to the
Series 2013-A Supplement.  The parties intend that this Demand Note will be
pledged to the Trustee for the benefit of the secured parties under the
Series 2013-A Supplement and the other Series 2013-A Related Documents and
payments hereunder shall be made only to said Trustee.

 

8.  Reduction of Principal.  The principal amount of this Demand Note may be
modified from time to time, only in accordance with the provisions of the
Series 2013-A Supplement.

 

9.  Governing Law.  THIS DEMAND NOTE, AND ALL MATTERS ARISING OUT OF OR RELATING
TO THIS DEMAND NOTE, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE INTERNAL LAW OF THE STATE OF NEW YORK, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAW.

 

2

--------------------------------------------------------------------------------


 

10.  Captions.  Paragraph captions used in this Demand Note are provided solely
for convenience of reference only and shall not affect the meaning or
interpretation of any provision this Demand Note.

 

 

 

THE HERTZ CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

R. Scott Massengill

 

 

Title:

Senior Vice President and Treasurer

 

3

--------------------------------------------------------------------------------


 

PAYMENT GRID

 

Date

 

Principal
Amount

 

Amount of
Principal
Payment

 

Outstanding
Principal
Balance

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B-2

TO

SERIES 2013-A SUPPLEMENT

 

FORM OF DEMAND NOTICE

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
AS TRUSTEE

                        , 20    

 

The Hertz Corporation
225 Brae Boulevard
Park Ridge, NJ 07656
Attn: Treasury Department

 

This Demand Notice is being delivered to you pursuant to Section 5.5(c) of that
certain Amended and Restated Series 2013-A Supplement, dated as of October 31,
2014 (as such agreement may be amended, supplemented, restated or otherwise
modified from time to time in accordance with its terms, the “Series 2013-A
Supplement”), by and among Hertz Vehicle Financing II LP, a special purpose
limited partnership established under the laws of Delaware (“HVF II”), as
Issuer, The Hertz Corporation, as the Group I Administrator, certain committed
note purchasers, certain conduit investors, certain funding agents and The Bank
of New York Mellon Trust Company, N.A., as Trustee (the “Trustee”), to the
Amended and Restated Group I Supplement, dated as of October 31, 2014 (as such
agreement may be amended, supplemented, amended and restated or otherwise
modified from time to time, the “Group I Supplement”), by and between HVF II and
the Trustee, to the Amended and Restated Base Indenture, dated as of October 31,
2014 (as such agreement may be amended, supplemented, amended and restated or
otherwise modified from time to time, the “Base Indenture”), by and between HVF
II, as Issuer, and the Trustee.  Capitalized terms used but not defined in this
Demand Notice shall have the respective meanings assigned to them in the
Series 2013-A Supplement.

 

Demand is hereby made for payment on the Series 2013-A Demand Note in the amount
of $[                  ] in immediately available funds by wire transfer to the
account set forth below:

 

Account bank:  [               ]

 

Account name:  [               ]

 

ABA routing number: [               ]

 

Reference:  [               ]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

TO

SERIES 2013-A SUPPLEMENT

 

FORM OF REDUCTION NOTICE REQUEST
SERIES 2013-A LETTER OF CREDIT

 

The Bank of New York Mellon Trust Company, N.A.,
                                                as Trustee under the
                                                Series 2013-A Supplement
                                                referred to below
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602

 

Attention: Corporate Trust Administration—Structured Finance

 

Request for reduction of the stated amount of the Series 2013-A Letter of Credit
under the Amended and Restated Series 2013-A Letter of Credit Agreement, dated
as of [  ], 2014, (as amended, supplemented or otherwise modified from time to
time in accordance with the terms thereof as of the date hereof, the “Letter of
Credit Agreement”), between The Hertz Corporation (“Hertz”) and
[                   ], as the Issuing Bank.

 

The undersigned, a duly authorized officer of Hertz, hereby certifies to The
Bank of New York Mellon Trust Company, N.A., in its capacity as the Trustee (the
“Trustee”) under the Series 2013-A Supplement referred to in the Letter of
Credit Agreement (as may be amended, supplemented, amended and restated or
otherwise modified from time to time, the “Series 2013-A Supplement”) as
follows:

 

1.                                      The Series 2013-A Letter of Credit
Amount and the Series 2013-A Letter of Credit Liquidity Amount as of the date of
this request prior to giving effect to the reduction of the stated amount of the
Series 2013-A Letter of Credit requested in paragraph 2 of this request are
$                     and $                   , respectively.

 

2.                                      The Trustee is hereby requested pursuant
to Section 5.7(c) of the Series 2013-A Series Supplement to execute and deliver
to the Series 2013-A Letter of Credit Provider a Series 2013-A Notice of
Reduction substantially in the form of Annex G to the Series 2013-A Letter of
Credit (the “Notice of Reduction”) for a reduction (the “Reduction”) in the
stated amount of the Series 2013-A Letter of Credit by an amount equal to
$                   . The Trustee is requested to execute and deliver the Notice
of Reduction promptly following its receipt of this request, and in no event
more than two (2) Business Days following the date of its receipt of this
request (as required pursuant to Section 5.7(c) of the Series 2013-A
Series Supplement), and to provide for the reduction pursuant to the Notice of
Reduction to be as of                ,       . The undersigned understands that
the Trustee will be relying on the contents hereof.  The undersigned further
understands that the Trustee shall not be liable to the undersigned for any
failure to transmit (or any delay in transmitting) the Notice of Reduction
(including any fees and expenses attributable to the stated amount of the
Series 2013-A Letter of Credit not being

 

--------------------------------------------------------------------------------


 

reduced in accordance with this paragraph) to the extent such failure (or delay)
does not result from the gross negligence or willful misconduct of the Trustee.

 

3.                                      To the best of the knowledge of the
undersigned, the Series 2013-A Letter of Credit Amount and the Series 2013-A
Letter of Credit Liquidity Amount will be $                    and
$                   , respectively, as of the date of the reduction (immediately
after giving effect to such reduction) requested in paragraph 2 of this request.

 

4.                                      The undersigned acknowledges and agrees
that each of (a) the execution and delivery of this request by the undersigned,
(b) the execution and delivery by the Trustee of a Notice of Reduction of the
stated amount of the Series 2013-A Letter of Credit, substantially in the form
of Annex G to the Series 2013-A Letter of Credit, and (c) the Series 2013-A
Letter of Credit Provider’s acknowledgment of such notice constitutes a
representation and warranty to the Series 2013-A Letter of Credit Provider and
the Trustee (i) by the undersigned, in its capacity as [    ], that each of the
statements set forth in the Series 2013-A Letter of Credit Agreement is true and
correct and (ii) by the undersigned, in its capacity as Group I Administrator
under the Series 2013-A Supplement, that (A) the Series 2013-A Adjusted Liquid
Enhancement Amount will equal or exceed the Series 2013-A Required Liquid
Enhancement Amount, (B) the Series 2013-A Letter of Credit Liquidity Amount will
equal or exceed the Series 2013-A Demand Note Payment Amount and (C) no Group I
Aggregate Asset Amount Deficiency will exist immediately after giving effect to
such reduction.

 

5.                                      The undersigned agrees that if on or
prior to the date as of which the stated amount of the Series 2013-A Letter of
Credit is reduced by the amount set forth in paragraph 2 of this request the
undersigned obtains knowledge that any of the statements set forth in this
request is not true and correct or will not be true and correct after giving
effect to such reduction, the undersigned shall immediately so notify the
Series 2013-A Letter of Credit Provider and the Trustee by telephone and in
writing by telefacsimile in the manner provided in the Letter of Credit
Agreement and the request set forth herein to reduce the stated amount of the
Series 2013-A Letter of Credit shall be deemed canceled upon receipt by the
Series 2013-A Letter of Credit Provider of such notice in writing.

 

6.                                      Capitalized terms used herein and not
defined herein have the meanings set forth in the Series 2013-A Supplement.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, The Hertz Corporation, as the Group I Administrator, has
executed and delivered this request on this        day of                ,
      .

 

 

THE HERTZ CORPORATION, as the Group I Administrator

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TO SERIES 2013-A SUPPLEMENT

 

FORM OF LEASE PAYMENT
DEFICIT NOTICE

 

The Bank of New York Mellon Trust Company, N.A., as Trustee

2 North LaSalle Street, Suite 1020

Chicago, Illinois 60602

Attn:  Corporate Trust Administration—Structured Finance

 

[     ]

 

Ladies and Gentlemen:

 

This Lease Payment Deficit Notice is delivered to you pursuant to
Section 5.9(b) of the Amended and Restated Series 2013-A Supplement, dated as of
October 31, 2014 (as may be amended, supplemented, amended and restated or
otherwise modified from time to time the “Series 2013-A Supplement”), by and
among Hertz Vehicle Financing II LP (“HVF II”), as Issuer, The Bank of New York
Mellon Trust Company, N.A., as Trustee (the “Trustee”) and Securities
Intermediary, The Hertz Corporation, as Group I Administrator (the “Group I
Administrator”), Deutsche Bank AG, New York Branch, as Administrative Agent,
certain committed note purchasers, certain conduit investors and certain funding
agents, to the Amended and Restated Base Indenture, dated as of October 31, 2014
(as amended, supplemented, amended and restated or otherwise modified from time
to time, “Base Indenture”), by and between HVF II and the Trustee, as
supplemented by the Amended and Restated Group I Supplement, dated as of
October 31, 2014 as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Group I Supplement”), by and between HVF II and
the Trustee.  Terms used herein have the meanings provided in the Series 2013-A
Supplement.

 

Pursuant to Section 5.9(a) and (b) of the Series 2013-A Supplement, The Hertz
Corporation, in its capacity as Group I Administrator under the Group I Related
Documents and the Series 2013-A Related Documents, hereby provides notice of a
Series 2013-A Lease Payment Deficit in the amount of $                   
(consisting of a Series 2013-A Lease Interest Payment Deficit in the amount of
$                    and a Series 2013-A Lease Principal Payment Deficit in the
amount of $                   ).

 

--------------------------------------------------------------------------------


 

 

THE HERTZ CORPORATION, as Group I Administrator

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E

TO

SERIES 2013-A SUPPLEMENT

 

FORM OF PURCHASER’S LETTER

 

The Bank of New York Mellon Trust Company, N.A.,
as Registrar
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
Attention: Corporate Trust Administration—Structured Finance

 

Re:

Hertz Vehicle Financing II LP

 

Series 2013-A Rental Car Asset Backed Notes

 

Reference is made to the Amended and Restated Series 2013-A Supplement, dated as
of October 31, 2014 (as from time to time amended, supplemented or otherwise
modified in accordance with the terms thereof, the “Series 2013-A Supplement”),
by and among Hertz Vehicle Financing II LP, as Issuer (“HVF II”), The Bank of
New York Mellon Trust Company, N.A., as Trustee (the “Trustee”) and Securities
Intermediary, The Hertz Corporation (“Hertz”), as Group I Administrator,
Deutsche Bank AG New York Branch, as Administrative Agent, certain committed
note purchasers, certain conduit investors and certain funding agents, to the
Amended and Restated Base Indenture, dated as of October 31, 2014 (as from time
to time amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Base Indenture”), by and between HVF II and the Trustee, as
supplemented by the Amended and Restated Group I Supplement, dated as of
October 31, 2014 (as from time to time amended, supplemented or otherwise
modified in accordance with the terms thereof, the “Group I Supplement”), by and
between HVF II and the Trustee.  Capitalized terms used herein and not defined
herein shall have the meanings given to them in the Series 2013-A Supplement.

 

In connection with a proposed purchase of certain Series 2013-A Notes from
[                        ] by the undersigned, the undersigned hereby represents
and warrants that:

 

(a)                                 it has had an opportunity to discuss HVF
II’s and the Group I Administrator’s business, management and financial affairs,
and the terms and conditions of the proposed purchase, with HVF II and the Group
I Administrator and their respective representatives;

 

(b)                                 it is an “accredited investor” within the
meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities
Act and has sufficient knowledge and experience in financial and business
matters to be capable of evaluating the merits and risks of investing in, and is
able and prepared to bear the economic risk of investing in, the Series 2013-A
Notes;

 

(c)                                  it is purchasing the Series 2013-A Notes
for its own account, or for the account of one or more “accredited investors”
within the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the
Securities Act that meet the criteria described in

 

--------------------------------------------------------------------------------


 

subsection (b) and for which it is acting with complete investment discretion,
for investment purposes only and not with a view to distribution, subject,
nevertheless, to the understanding that the disposition of its property shall at
all times be and remain within its control;

 

(d)                                 it understands that the Series 2013-A Notes
have not been and will not be registered or qualified under the Securities Act
or any applicable state securities laws or the securities laws of any other
jurisdiction and is being offered only in a transaction not involving any public
offering within the meaning of the Securities Act and may not be resold or
otherwise transferred unless so registered or qualified or unless an exemption
from registration or qualification is available, that HVF II is not required to
register the Series 2013-A Notes, and that any transfer must comply with
provisions of Section 2.8 of the Base Indenture;

 

(e)                                  it understands that the Series 2013-A Notes
will bear the legend set out in the form of Series 2013-A Notes attached as
Exhibit A to the Series 2013-A Supplement and be subject to the restrictions on
transfer described in such legend;

 

(f)                                   it will comply with all applicable federal
and state securities laws in connection with any subsequent resale of the
Series 2013-A Notes;

 

(g)                                  it understands that the Series 2013-A Notes
may be offered, resold, pledged or otherwise transferred only with HVF II’s
prior written consent, which consent shall not be unreasonably withheld, and
only (A) to HVF II, (B) in a transaction meeting the requirements of Rule 144A
under the Securities Act, (C) outside the United States to a foreign person in a
transaction meeting the requirements of Regulation S under the Securities Act,
or (D) in a transaction complying with or exempt from the registration
requirements of the Securities Act and in accordance with any applicable
securities laws of any state of the United States or any other jurisdiction;
notwithstanding the foregoing, it is hereby understood and agreed by HVF II that
(i) in the case of each Investor Group with respect to which there is a Conduit
Investor, the Series 2013-A Notes will be pledged by each Conduit Investor
pursuant to its related commercial paper program documents, and the
Series 2013-A Notes, or interests therein, may be sold, transferred or pledged
to the related Committed Note Purchaser or any Program Support Provider or any
Affiliate of its related Committed Note Purchaser or any Program Support
Provider or, any commercial paper conduit administered by its related Committed
Note Purchaser or any Program Support Provider or any affiliate of its related
Committed Note Purchaser or any Program Support Provider and (ii) in the case of
each Investor Group, the Series 2013-A Notes, or interests therein, may be sold,
transferred or pledged to the related Committed Note Purchaser or any Program
Support Provider or any affiliate of its related Committed Note Purchaser or any
Program Support Provider or, any commercial paper conduit administered by its
related Committed Note Purchaser or any Program Support Provider or any
affiliate of its related Committed Note Purchaser or any Program Support
Provider;

 

(h)                                 if it desires to offer, sell or otherwise
transfer, pledge or hypothecate the Series 2013-A Notes as described in
Section 3(g)(ii) or Section 3(g)(iv) of Annex 1 to the

 

2

--------------------------------------------------------------------------------


 

Series 2013-A Supplement, and such sale, transfer or pledge does not fall within
the “notwithstanding the foregoing” provision of Section 3(g)(iv) of Annex 1 to
the Series 2013-A Supplement, the transferee of the Series 2013-A Notes will be
required to deliver a certificate, as described in Section 3(h) of Annex 1 to
the Series 2013-A Supplement, that an exemption from the registration
requirements of the Securities Act applies to such offer, sale, transfer or
hypothecation.  Upon original issuance thereof, and until such time as the same
may no longer be required under the applicable requirements of the Securities
Act, the certificate evidencing the Series 2013-A Notes (and all securities
issued in exchange therefor or substitution thereof) shall bear a legend
substantially in the form set forth in the Series 2013-A Notes included as an
exhibit to the Series 2013-A Supplement.  The undersigned understands that the
registrar and transfer agent for the Series 2013-A Notes will not be required to
accept for registration of transfer the Series 2013-A Notes acquired by it,
except upon presentation of an executed letter in the form required by the
Series 2013-A Supplement; and

 

(i)                                     it will obtain from any purchaser of the
Series 2013-A Notes substantially the same representations and warranties
contained in the foregoing paragraphs.

 

This certificate and the statements contained herein are made for your benefit
and for the benefit of HVF II.

 

 

[                        ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

cc: Hertz Vehicle Financing II LP

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

HVF II — Integrated Model

 

2013-A

 

Calculation Date:

MASTER CHECK

 

HVF II Series 2013-A Series Specific Required Credit Enhancement Calculations

 

Series 2013-A AAA Component

 

Series
2013-AAAA
Component
Amount





Series 2013-A
Baseline
Advance Rates

 

Series 2013-A
Allocable
Concentration
Excess
Amount

 

Series2013-A
Concentration Excess
Advance Rate
Adjustment

 

MTM/
Disposition
Testing
Advance Rate
Adjustment

 

Series 2013-A
Adjusted
Advance Rate

 

Series 2013-A
Applicable
Advance Rate

Series 2013-A Eligible IG Program Metal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Series 2013-A Eligible IG Program Receivables

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Series 2013-A Eligible NIG Program Metal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Series 2013-A Eligible HNIG Program Receivables

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Series 2013-A Eligible LNIG Program Receivables

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Series 2013-A Eligible IG Risk Metal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Series 2013-A Eligible NIG Risk Metal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Series 2013-A HVF II G1 Exchange Account Cash

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Series 2013-A Remainder AAA Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Series 2013-A Group I Due & Unpaid Lease Amounts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

Series 2013-A Blended Advance Rate:

 

 

 

 

 

Program Metal Check

 

 

Program Receivables Check

 

 

Risk Metal Check

 

 

Concentration Excess Check

 

 

 

--------------------------------------------------------------------------------


 

HVF II Series 2013-A Series Specific Asset Coverage Calculations

 

Adjusted ACTA Calculation

 

 

 

Series Class A Outstanding Principal Amount (BOD)

 

 

Series Class B Outstanding Principal Amount (BOD)

 

 

Series Class C Outstanding Principal Amount (BOD)

 

 

Total Series Principal Amount

 

 

Series Principal Collection Account Amount

 

 

Series Adjusted Principal Amount

 

 

Series Blended Advance Rate

 

 

Series Asset Coverage Threshold Amount

 

 

Series Letter of Credit Amount

 

 

Series Available Reserve Account Amount

 

 

Total

 

 

Series Adjusted ACTA

 

 

 

 

 

Series Asset Amount Calculation

 

 

 

Series Floating Allocation Percentage

 

 

Series Asset Amount

 

 

 

 

 

Principal Deficit Amount Calculation

 

 

 

Series Adjusted Principal Amount

 

 

Series Asset Amount

 

 

Principal Deficit Amount

 

 

 

 

 

Series 2013-A Excess Principal Event / Mandatory Decrease Calculation

 

 

 

Series 2013-A Maximum Principal Amount

 

 

Series 2013-A Outstanding Principal Amount (BOD)

 

 

Series 2013-A Excess Principal Event Occurring

 

 

Mandatory Decrease Amount

 

 

 

2

--------------------------------------------------------------------------------


 

HVF II Series 2013-A Series Specific Liquid Enhancement Calculations

 

Liquid Enhancement Calculations

 

 

 

Series 2013 Letter of Credit Amount (gross)

 

 

Series 2013-A Letter of Credit Liquidity Amount (gross)

 

 

Series 2013-A Letter of Credit Amount (net)

 

 

Series 2013-A Letter of Credit Liquidity Amount (net)

 

 

Series 2013-A Available Reserve Account Amount

 

 

Series 2013-A Liquid Enhancement Amount (gross)

 

 

Series 2013-A Adjusted Liquid Enhancement Amount

 

 

Series 2013-A Required Liquid Enhancement Amount

 

 

Series 2013-A Liquid Enhancement (Deficiency) / Surplus Amount

 

 

Liquid Enhancement Check

 

 

 

 

 

Available Reserve Account Amount Calculations

 

 

 

Series 2013-A Available Reserve Account Amount

 

 

Series 2013-A Required Reserve Account Amount

 

 

Series 2013-A Reserve Account (Deficiency) / Surplus Amount

 

 

Check

 

 

 

Letter of Credit Provider Information

 

LC 1

LC 1 In Use

 

 

LC 1 Issuing Bank

 

 

LC 1 Expiration Date

 

 

LC 1 Expired?

 

 

LC1 Expiring w/in 60 Days?

 

 

LC 1 In Full Force and Effect?

 

 

Event of Bankruptcy w/r/t LC 1 LC Issuing Bank?

 

 

LC 1 Repudiated?

 

 

LC 1 Issuing Bank Series Eligible LC Provider Ratings?

 

 

 

3

--------------------------------------------------------------------------------


 

LC 2

LC 2 In Use

 

 

LC 2 Issuing Bank

 

 

LC 2 Expiration Date

 

 

LC 2 Expired?

 

 

LC1 Expiring w/in 60 Days?

 

 

LC 2 In Full Force and Effect?

 

 

Event of Bankruptcy w/r/t LC 2 LC Issuing Bank?

 

 

LC 2 Repudiated?

 

 

LC 2 Issuing Bank Series Eligible LC Provider Ratings?

 

 

 

 

 

LC 3

LC 3 In Use

 

 

LC 3 Issuing Bank

 

 

LC 3 Expiration Date

 

 

LC 3 Expired?

 

 

LC1 Expiring w/in 60 Days?

 

 

LC 3 In Full Force and Effect?

 

 

Event of Bankruptcy w/r/t LC 3 LC Issuing Bank?

 

 

LC 3 Repudiated?

 

 

LC 3 Issuing Bank Series Eligible LC Provider Ratings?

 

 

 

Series 2013-A Interest Rate Cap Calculations

 

2013-A Credit Ag Cap

2013-A Eligible Interest Rate Cap Provider

 

 

Current Notional

 

 

Strike Rate

 

 

Min Strike Rate Test

 

 

 

 

 

2013-A Wells Fargo & Co Cap

 

 

 

2013-A Eligible Interest Rate Cap Provider

 

 

Current Notional

 

 

Strike Rate

 

 

Min Strike Rate Test

 

 

 

4

--------------------------------------------------------------------------------


 

2013-A Barclays PLC Cap

 

 

 

2013-A Eligible Interest Rate Cap Provider

 

 

Current Notional

 

 

Strike Rate

 

 

Min Strike Rate Test

 

 

 

 

 

2013-A Bank of Nova Scotia Cap

 

 

 

2013-A Eligible Interest Rate Cap Provider

 

 

Current Notional

 

 

Strike Rate

 

 

Min Strike Rate Test

 

 

 

 

 

Current Notional Test

 

 

 

Current Aggregate Cap Notional

 

 

Current Series 2013-A Maximum Principal Amount

 

 

Current Notional Sufficient

 

 

 

Required 2013-A Notional Schedule Test

 

Scheduled Notional Equals Required Notional

 

 

 

 

 

 

 

 

Date

 

Factor

 

Required

 

Aggregate

 

Check

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT G
TO
SERIES 2013-A SUPPLEMENT

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of [     ], among [     ] (the
“Transferor”), each purchaser listed as an Acquiring Committed Note Purchaser on
the signature pages hereof (each, an “Acquiring Committed Note Purchaser”), the
Funding Agent with respect to the assigning Committed Note Purchaser listed in
the signature pages hereof (the “Funding Agent”), and Hertz Vehicle Financing II
LP, a special purpose limited partnership established under the laws of Delaware
(the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, this Assignment and Assumption Agreement is being executed and
delivered in accordance with subsection 9.3(a) of the Amended and Restated
Series 2013-A Supplement, dated as of October 31, 2014 (as from time to time
further amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Series 2013-A Supplement”; terms defined therein being used herein
as therein defined unless indicated otherwise), by and among the Company, the
Conduit Investors named therein, the Committed Note Purchasers named therein,
the Funding Agents named therein, The Hertz Corporation, as Group I
Administrator, Deutsche Bank AG, New York Branch, as Administrative Agent (in
such capacity, the “Administrative Agent”) and The Bank of New York Mellon Trust
Company, N.A., as trustee (“Trustee”) to the Amended and Restated Base
Indenture, dated as of October 31, 2014 (as from time to time further amended,
supplemented or otherwise modified in accordance with the terms thereof, the
“Base Indenture”), by and between the Company and the Trustee, as supplemented
by the Amended and Restated Group I Supplement, dated as of October 31, 2014 (as
from time to time further amended, supplemented or otherwise modified in
accordance with the terms thereof, the “Group I Supplement” and together with
the Base Indenture and the Series 2013-A Supplement, the “Indenture”), by and
between the Company and the Trustee;

 

WHEREAS, each Acquiring Committed Note Purchaser (if it is not already an
existing Committed Note Purchaser) wishes to become a Committed Note Purchaser
party to the Series 2013-A Supplement; and

 

WHEREAS, the Transferor is selling and assigning to each Acquiring Committed
Note Purchaser, the portion of its rights, obligations and commitments under the
Series 2013-A Supplement and the Series 2013-A Notes as set forth herein;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

Upon the execution and delivery of this Assignment and Assumption Agreement by
each Acquiring Committed Note Purchaser, the Funding Agent, the Transferor and
the Company (the date of such execution and delivery, the “Transfer Issuance
Date”), each Acquiring

 

--------------------------------------------------------------------------------


 

Committed Note Purchaser shall become a Committed Note Purchaser party to the
Series 2013-A Supplement for all purposes thereof.

 

The Transferor acknowledges receipt from each Acquiring Committed Note Purchaser
of an amount equal to the purchase price, as agreed between the Transferor and
such Acquiring Committed Note Purchaser (the “Purchase Price”), of the portion
being purchased by such Acquiring Committed Note Purchaser (such Acquiring
Committed Note Purchaser’s “Purchased Percentage”) of the Transferor’s
Commitment under the Series 2013-A Supplement and the Transferor’s Investor
Group Invested Amount.  The Transferor hereby irrevocably sells, assigns and
transfers to each Acquiring Committed Note Purchaser, without recourse,
representation or warranty, and each Acquiring Committed Note Purchaser hereby
irrevocably purchases, takes and assumes from the Transferor, such Acquiring
Committed Note Purchaser’s Purchased Percentage of the Transferor’s Commitment
under the Series 2013-A Supplement and the Transferor’s Investor Group Invested
Amount.

 

The Transferor has made arrangements with each Acquiring Committed Note
Purchaser with respect to [(i)] the portion, if any, to be paid, and the date or
dates for payment, by the Transferor to such Acquiring Committed Note Purchaser
of any program fees, undrawn facility fee, structuring and commitment fees or
other fees (collectively, the “Fees”) [heretofore received] by the Transferor
pursuant to Article III of the Series 2013-A Supplement prior to the Transfer
Issuance Date [and (ii) the portion, if any, to be paid, and the date or dates
for payment, by such Acquiring Committed Note Purchaser to the Transferor of
Fees received by such Acquiring Committed Note Purchaser pursuant to the Series
2013-A Supplement from and after the Transfer Issuance Date].

 

From and after the Transfer Issuance Date, amounts that would otherwise by
payable to or for the account of the Transferor pursuant to the Series 2013-A
Supplement shall, instead, be payable to or for the account of the Transferor
and the Acquiring Committed Note Purchasers, as the case may be, in accordance
with their respective interests as reflected in this Assignment and Assumption
Agreement, whether such amounts have accrued prior to the Transfer Issuance Date
or accrue subsequent to the Transfer Issuance Date.

 

Each of the parties to this Assignment and Assumption Agreement agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Assignment and Assumption Agreement.

 

By executing and delivering this Assignment and Assumption Agreement, the
Transferor and each Acquiring Committed Note Purchaser confirm to and agree with
each other and the Committed Note Purchasers as follows: (i) other than the
representation and warranty that it is the legal and beneficial owner of the
interest being assigned hereby free and clear of any adverse claim, the
Transferor makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Series 2013-A Supplement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Indenture,
the Series 2013-A Notes, the Series 2013-A Related Documents or any instrument
or document furnished pursuant thereto; (ii) the Transferor makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of

 

2

--------------------------------------------------------------------------------


 

the Company or the performance or observance by the Company of any of the
Company’s obligations under the Indenture, the Series 2013-A Related Documents
or any other instrument or document furnished pursuant hereto; (iii) each
Acquiring Committed Note Purchaser confirms that it has received a copy of the
Indenture, the Series 2013-A Supplement and such other Series 2013-A Related
Documents and other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption Agreement; (iv) each Acquiring Committed Note Purchaser will,
independently and without reliance upon the Administrative Agent, the Transferor
or any other Investor Group and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Series 2013-A Supplement; (v) each
Acquiring Committed Note Purchaser appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Series 2013-A Supplement as are delegated to the Administrative Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto, all in accordance with Article X of the Series 2013-A Supplement; (vi)
each Acquiring Committed Note Purchaser appoints and authorizes a Funding Agent
to take such action as agent on its behalf and to exercise such powers under the
Series 2013-A Supplement as are delegated to such Funding Agent by the terms
thereof, together with such powers as are reasonably incidental thereto, all in
accordance with Article X of the Series 2013-A Supplement, (vii) each Acquiring
Committed Note Purchaser agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Series 2013-A Supplement
are required to be performed by it as an Acquiring Committed Note Purchaser and
(viii) the Acquiring Committed Note Purchaser hereby represents and warrants to
the Company and the Group I Administrator that the representations and
warranties contained in Section 3 of Annex 1 to the Series 2013-A Supplement are
true and correct with respect to the Acquiring Committed Note Purchaser on and
as of the date hereof and the Acquiring Committed Note Purchaser shall be deemed
to have made such representations and warranties contained in Section 3 of Annex
1 to the Series 2013-A Supplement on and as of the date hereof.

 

Schedule I hereto sets forth the revised Commitment Percentages of the
Transferor and each Acquiring Committed Note Purchaser as well as administrative
information with respect to each Acquiring Committed Note Purchaser and its
Funding Agent.

 

This Assignment and Assumption Agreement and all matters arising under or in any
manner relating to this Assignment and Assumption Agreement shall be governed
by, and construed in accordance with, the law of the State of New York, and the
obligations, rights and remedies of the parties hereto shall be determined in
accordance with such law.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective duly authorized officers
as of the date first set forth above.

 

 

[          ], as Transferor

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

[          ], as Acquiring Committed Note Purchaser

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

[          ], as Funding Agent

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

CONSENTED AND ACKNOWLEDGED:

 

 

 

HERTZ VEHICLE FINANCING II LP, a limited partnership

 

 

 

 

 

By: HVF II GP Corp., its general partner

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

SCHEDULE I

 

LIST OF ADDRESSES FOR NOTICES

AND OF COMMITMENT PERCENTAGES

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as

Administrative Agent

 

Address:

 

 

Attention:

Telephone:

Facsimile:

 

 

[TRANSFEROR]

 

Address:

[          ]

 

Attention: [          ]

 

Telephone: [          ]

 

Facsimile: [          ]

 

 

 

 

Prior Commitment Percentage:

[          ]

 

 

Revised Commitment Percentage:

[          ]

 

 

Prior Investor Group Principal Amount:

[          ]

 

 

Revised Investor Group Principal Amount:

[          ]

 

 

[TRANSFEROR FUNDING AGENT]

 

 

Address:

[          ]

 

Attention: [          ]

 

Telephone: [          ]

 

Facsimile: [          ]

 

 

 

 

[ACQUIRING COMMITTED NOTE PURCHASER]

 

 

Address:

[          ]

 

Attention: [          ]

 

Telephone: [          ]

 

Facsimile: [          ]

 

--------------------------------------------------------------------------------


 

Prior Commitment Percentage:

[          ]

 

 

Revised Commitment Percentage:

[          ]

 

 

Prior Investor Group Principal Amount:

[          ]

 

 

Revised Investor Group Principal Amount:

[          ]

 

 

[ACQUIRING COMMITTED NOTE PURCHASER FUNDING AGENT]

 

 

Address:

[          ]

 

Attention: [          ]

 

Telephone: [          ]

 

Facsimile: [          ]

 

7

--------------------------------------------------------------------------------


 

EXHIBIT H
TO
SERIES 2013-A SUPPLEMENT

 

FORM OF INVESTOR GROUP SUPPLEMENT

 

INVESTOR GROUP SUPPLEMENT, dated as of [    ], [    ], among (i) [          ]
(the “Transferor Investor Group”), (ii) the Funding Agent with respect to the
Transferor Investor Group in the signature pages hereof (the “Transferor Funding
Agent”) (iii) [          ] (the “Acquiring Investor Group”), (iv) the Funding
Agent with respect to the Acquiring Investor Group listed in the signature pages
hereof (the “Acquiring Funding Agent”), and (v) Hertz Vehicle Financing II LP, a
special purpose limited partnership established under the laws of Delaware (the
“Company”).

 

W I T N E S S E T H:

 

WHEREAS, this Investor Group Supplement is being executed and delivered in
accordance with subsection 9.3(c) of the Amended and Restated Series 2013-A
Supplement, dated as of October 31, 2014 (as from time to time further amended,
supplemented or otherwise modified in accordance with the terms thereof, the
“Series 2013-A Supplement”; terms defined therein being used herein as therein
defined unless indicated otherwise), by and among the Company, the Conduit
Investors named therein, the Committed Note Purchasers named therein, the
Funding Agents named therein, The Hertz Corporation, as Group I Administrator,
Deutsche Bank AG, New York Branch, as Administrative Agent (in such capacity,
the “Administrative Agent”) and The Bank of New York Mellon Trust Company, N.A.,
as trustee (the “Trustee”) to the Amended and Restated Base Indenture, dated as
of October 31, 2014 (as from time to time further amended, supplemented or
otherwise modified in accordance with the terms thereof, the “Base Indenture”),
by and between the Company and the Trustee, as supplemented by the Amended and
Restated Group I Supplement, dated as of October 31, 2014 (as from time to time
further amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Group I Supplement” and together with the Base Indenture and the
Series 2013-A Supplement, the “Indenture”), by and between the Company and the
Trustee;

 

WHEREAS, the Acquiring Investor Group wishes to become a Conduit Investor and a
Committed Note Purchaser with respect to such Conduit Investor under the Series
2013-A Supplement; and

 

WHEREAS, the Transferor Investor Group is selling and assigning to the Acquiring
Investor Group its respective rights, obligations and commitments under the
Series 2013-A Supplement and the Series 2013-A Notes with respect to the
percentage of its total commitment specified on Schedule I attached hereto;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

Upon the execution and delivery of this Investor Group Supplement by the
Acquiring Investor Group, the Acquiring Funding Agent with respect thereto, the
Transferor

 

--------------------------------------------------------------------------------


 

Investor Group, the Transferor Funding Agent and the Company (the date of such
execution and delivery, the “Transfer Issuance Date”), the Conduit Investor(s)
and the Committed Note Purchasers with respect to the Acquiring Investor Group
shall become parties to the Series 2013-A Supplement for all purposes thereof.

 

The Transferor Investor Group acknowledges receipt from the Acquiring Investor
Group of an amount equal to the purchase price, as agreed between the Transferor
Investor Group and the Acquiring Investor Group (the “Purchase Price”), of the
portion being purchased by the Acquiring Investor Group (the Acquiring Investor
Group’s “Purchased Percentage”) of the Commitment Amount with respect to the
Committed Note Purchasers included in the Transferor Investor Group under the
Series 2013-A Supplement and the Transferor Investor Group’s Investor Group
Principal Amount.  The Transferor Investor Group hereby irrevocably sells,
assigns and transfers to the Acquiring Investor Group, without recourse,
representation or warranty, and the Acquiring Investor Group hereby irrevocably
purchases, takes and assumes from the Transferor Investor Group, the Acquiring
Investor Group’s Purchased Percentage of the Commitment with respect to the
Committed Note Purchasers included in the Transferor Investor Group under the
Series 2013-A Supplement and the Transferor Investor Group’s Investor Group
Principal Amount.

 

From and after the Transfer Issuance Date, amounts that would otherwise be
payable to or for the account of the Transferor Investor Group pursuant to the
Series 2013-A Supplement shall, instead, be payable to or for the account of the
Transferor Investor Group and the Acquiring Investor Group, as the case may be,
in accordance with their respective interests as reflected in this Investor
Group Supplement, whether such amounts have accrued prior to the Transfer
Issuance Date or accrue subsequent to the Transfer Issuance Date.

 

Each of the parties to this Investor Group Supplement agrees that at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Investor Group Supplement.

 

By executing and delivering this Investor Group Supplement, the Transferor
Investor Group and the Acquiring Investor Group confirm to and agree with each
other as follows:  (i) other than the representation and warranty that it is the
legal and beneficial owner of the interest being assigned hereby free and clear
of any adverse claim, the Transferor Investor Group makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Series 2013-A
Supplement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Indenture, the Series 2013-A Notes, the Series
2013-A Related Documents or any instrument or document furnished pursuant
thereto; (ii) the Transferor Investor Group makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Company or the performance or observance by the Company of any of the Company’s
obligations under the Indenture and the Series 2013-A Related Documents or any
other instrument or document furnished pursuant hereto; (iii) the Acquiring
Investor Group confirms that it has received a copy of the Indenture and the
Series 2013-A Related Documents and other documents and information as it has
deemed appropriate to make its own credit analysis and

 

2

--------------------------------------------------------------------------------


 

decision to enter into this Investor Group Supplement; (iv) the Acquiring
Investor Group will, independently and without reliance upon the Administrative
Agent, the Transferor Investor Group or any other Person and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Series
2013-A Supplement; (v) the Acquiring Investor Group appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Series 2013-A Supplement as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, all in accordance with Article X of the Series
2013-A Supplement; (vi) each member of the Acquiring Investor Group appoints and
authorizes its respective Acquiring Funding Agent, listed on Schedule I hereto,
to take such action as agent on its behalf and to exercise such powers under the
Series 2013-A Supplement as are delegated to such Acquiring Funding Agent by the
terms thereof, together with such powers as are reasonably incidental thereto,
all in accordance with Article X of the Series 2013-A Supplement, (vii) each
member of the Acquiring Investor Group agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Series 2013-A
Supplement are required to be performed by it as a member of the Acquiring
Investor Group and (viii) each member of the Acquiring Investor Group hereby
represents and warrants to the Company and the Group I Administrator that the
representations and warranties contained in Section 3 of Annex 1 to the Series
2013-A Supplement are true and correct with respect to the Acquiring Investor
Group on and as of the date hereof and the Acquiring Investor Group shall be
deemed to have made such representations and warranties contained in Section 3
of Annex 1 to the Series 2013-A Supplement on and as of the date hereof.

 

Schedule I hereto sets forth the revised Commitment Percentages of the
Transferor Investor Group and the Acquiring Investor Group, as well as
administrative information with respect to the Acquiring Investor Group and its
Acquiring Funding Agent.

 

This Investor Group Supplement and all matters arising under or in any manner
relating to this Investor Group Supplement shall be governed by, and construed
in accordance with, the law of the State of New York, and the obligations,
rights and remedies of the parties hereto shall be determined in accordance with
such law.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Investor Group
Supplement to be executed by their respective duly authorized officers as of the
date first set forth above.

 

 

 

[          ], as Transferor Investor Group

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

[          ], as Transferor Investor Group

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

[          ], as Transferor Funding Agent

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

[          ], as Acquiring Investor Group

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

[          ], as Acquiring Investor Group

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

[          ], as Funding Agent

 

 

 

 

By:

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

CONSENTED AND ACKNOWLEDGED:

 

 

 

HERTZ VEHICLE FINANCING II LP, a limited partnership

 

 

 

 

 

By: HVF II GP Corp., its general partner

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

LIST OF ADDRESSES FOR NOTICES

AND OF COMMITMENT PERCENTAGES

 

--------------------------------------------------------------------------------


 

EXHIBIT I
TO
SERIES 2013-A SUPPLEMENT

 

FORM OF SERIES 2013-A LETTER OF CREDIT

 

--------------------------------------------------------------------------------


 

SERIES 2013-A LETTER OF CREDIT

 

NO. [    ]

 

OUR IRREVOCABLE LETTER OF CREDIT NO. DBS-[ ]

 

[ ] [   ]

 

Beneficiary:

 

The Bank of New York Mellon Trust Company, N.A.

as Trustee
under the Series 2013-A Supplement
referred to below
2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602

 

Attention:                                         Corporate Trust
Administration—Structured Finance

 

Dear Sir or Madam:

 

The undersigned (“[                      ]” or the “Issuing Bank”) hereby
establishes, at the request and for the account of The Hertz Corporation, a
Delaware corporation (“Hertz”), pursuant to that certain senior secured asset
based revolving loan facility, provided under a credit agreement, dated as of
March 11, 2011 (as amended, supplemented, amended and restated or otherwise
modified from time to time in accordance with the terms thereof, the
“Series 2013-A Letter of Credit Agreement”), among Hertz, the Issuing Bank,
certain affiliates of Hertz and the several banks and financial institutions
party thereto from time to time, in the Beneficiary’s favor on Beneficiary’s
behalf as Trustee under the Amended and Restated Series 2013-A Supplement, dated
as of October 31, 2014 (as such agreement may be amended, supplemented, amended
and restated or otherwise modified from time to time, the “Series 2013-A
Supplement”), by and among Hertz Vehicle Financing II LP, a special purpose
limited partnership established under the laws of Delaware (“HVF II”), as
Issuer, The Hertz Corporation, as the Group I Administrator, certain committed
note purchasers, certain conduit investors, certain funding agents and The Bank
of New York Mellon Trust Company, N.A., as Trustee (the “Trustee”), to the
Amended and Restated Group I Supplement, dated as of October 31, 2014 (as such
agreement may be amended, supplemented, amended and restated or otherwise
modified from time to time, the “Group I Supplement”), by and between HVF II and
the Trustee, to the Amended and Restated Base Indenture, dated as of October 31,
2014 (as such agreement may be amended, supplemented, amended and restated or
otherwise modified from time to time, the “Base Indenture”), by and between HVF
II, as Issuer, and the Trustee, in respect of Credit Demands (as defined below),
Unpaid Demand Note Demands (as defined below), Preference Payment Demands (as
defined below) and Termination Demands (as defined below) this Irrevocable
Letter of Credit No. P- [   ] in the amount of [         ] ($[            ])
(such amount, as the same may be reduced, increased (to an amount not exceeding
$[

 

2

--------------------------------------------------------------------------------


 

                      ]) or reinstated as provided herein, being the
“Series 2013-A Letter of Credit Amount”), effective immediately and expiring at
4:00 p.m. (New York time) at our office located at
[                            ] (such office or any other office which may be
designated by the Issuing Bank by written notice delivered to Beneficiary, being
the “Issuing Bank’s Office”) on [  ] (or, if such date is not a Business Day (as
defined below), the immediately succeeding Business Day) (the “Series 2013-A
Letter of Credit Expiration Date”).  The Issuing Bank hereby agrees that the
Series 2013-A Letter of Credit Expiration Date shall be automatically extended,
without amendment, [to the earlier of (i) the date that is one year from the
then current Series 2013-A Letter of Credit Expiration Date and (ii) [  ], in
each case][for successive one year periods from each Series 2013-A Letter of
Credit Expiration Date] unless, no fewer than sixty (60) days before the then
current Series 2013-A Letter of Credit Expiration Date, we notify you in writing
by registered mail (return receipt) or overnight courier that this letter of
credit will not be extended beyond the then current Series 2013-A Letter of
Credit Expiration Date.  The term “Beneficiary” refers herein (and in each Annex
hereto) to the Trustee, as such term is defined in the Base Indenture.  Terms
used herein and not defined herein shall have the meaning set forth in the
Series 2013-A Supplement.

 

The Issuing Bank irrevocably authorizes Beneficiary to draw on it, in accordance
with the terms and conditions and subject to the reductions in amount as
hereinafter set forth, (1) in one or more draws by one or more of the Trustee’s
drafts, each drawn on the Issuing Bank at the Issuing Bank’s Office, payable at
sight on a Business Day (as defined below), and accompanied by the Trustee’s
written and completed certificate signed by the Trustee in substantially the
form of Annex A attached hereto (any such draft accompanied by such certificate
being a “Credit Demand”), an amount equal to the face amount of each such draft
but in the aggregate amount not exceeding the Series 2013-A Letter of Credit
Amount as in effect on such Business Day (as defined below), (2) in one or more
draws by one or more of the Trustee’s drafts, each drawn on the Issuing Bank at
the Issuing Bank’s Office, payable at sight on a Business Day (as defined
below), and accompanied by the Trustee’s written and completed certificate
signed by it in substantially the form of Annex B attached hereto (any such
draft accompanied by such certificate being an “Unpaid Demand Note Demand”), an
amount equal to the face amount of each such draft but not exceeding the
Series 2013-A Letter of Credit Amount as in effect on such Business Day (as
defined below), (3) in one or more draws by one or more of the Trustee’s drafts,
each drawn on the Issuing Bank at the Issuing Bank’s Office, payable at sight on
a Business Day (as defined below), and accompanied by the Trustee’s written and
completed certificate signed by the Trustee in substantially the form of Annex C
attached hereto (any such draft accompanied by such certificate being a
“Preference Payment Demand”), an amount equal to the face amount of each such
draft but not exceeding the Series 2013-A Letter of Credit Amount as in effect
on such Business Day (as defined below) and (4) in one or more draws by one or
more of the Trustee’s drafts, drawn on the Issuing Bank at the Issuing Bank’s
Office, payable at sight on a Business Day (as defined below), and accompanied
by the Trustee’s written and completed certificate signed by the Trustee in
substantially the form of Annex D attached hereto (any such draft accompanied by
such certificate being a

 

3

--------------------------------------------------------------------------------


 

“Termination Demand”), an amount equal to the face amount of each such draft but
not exceeding the Series 2013-A Letter of Credit Amount as in effect on such
Business Day (as defined below).  Any Credit Demand, Unpaid Demand Note Demand,
Preference Payment Demand or Termination Demand may be delivered by facsimile
transmission.  [Drawings may also be presented to us by facsimile transmission
to facsimile number [  ] (each such drawing, a “fax drawing”); provided that, a
fax drawing will not be effectively presented until you confirm by telephone our
receipt of such fax drawing by calling us at telephone number [  ].  If you
present a fax drawing under this Letter of Credit you do not need to present the
original of any drawing documents, and if we receive any such original drawing
documents they will not be examined by us.  In the event of a full or final
drawing, the original Letter of Credit must be returned to us by overnight
courier.]  The Trustee shall deliver the original executed counterpart of such
Credit Demand, Unpaid Demand Note Demand, Preference Payment Demand or
Termination Demand, as the case may be, to the Issuing Bank by means of
overnight courier.  “Business Day” means any day other than a Saturday, Sunday
or other day on which banks are authorized or required by law to close in New
York City, New York.  Upon the Issuing Bank honoring any Credit Demand, Unpaid
Demand Note Demand, Preference Payment Demand or Termination Demand presented
hereunder, the Series 2013-A Letter of Credit Amount shall automatically be
decreased by an amount equal to the amount of such Credit Demand, Unpaid Demand
Note Demand, Preference Payment Demand or Termination Demand.  In addition to
the foregoing reduction, (i) upon the Issuing Bank honoring any Termination
Demand in respect of the entire Series 2013-A Letter of Credit Amount presented
to it hereunder, the amount available to be drawn under this Series 2013-A
Letter of Credit Amount shall automatically be reduced to zero and this
Series 2013-A Letter of Credit shall be terminated and (ii) no amount decreased
on the honoring of any Preference Payment Demand or Termination Demand shall be
reinstated.

 

The Series 2013-A Letter of Credit Amount shall be automatically reinstated when
and to the extent, but only when and to the extent, that (i) the Issuing Bank is
reimbursed by Hertz (or by HVF II under Section 5.6 or 5.7 of the Series 2013-A
Supplement) for any amount drawn hereunder as a Credit Demand or an Unpaid
Demand Note Demand and (ii) the Issuing Bank receives written notice from Hertz
in substantially the form of Annex E hereto that no Event of Bankruptcy (as
defined in the Base Indenture) with respect to Hertz has occurred and is
continuing; provided, however, that the Series 2013-A Letter of Credit Amount
shall, in no event, be reinstated to an amount in excess of the then current
Series 2013-A Letter of Credit Amount (without giving effect to any reduction to
the Series 2013-A Letter of Credit Amount that resulted from any such Credit
Demand or Unpaid Demand Note Demand).

 

The Series 2013-A Letter of Credit Amount shall be automatically reduced in
accordance with the terms of a written request from the Trustee to the Issuing
Bank in substantially the form of Annex G attached hereto that is acknowledged
and agreed to in writing by the Issuing Bank.  The Series 2013-A Letter of
Credit Amount shall be automatically increased upon receipt by (and written
acknowledgment of such receipt by) the Trustee of written notice from the
Issuing Bank in substantially the form of Annex H

 

4

--------------------------------------------------------------------------------


 

attached hereto certifying that the Series 2013-A Letter of Credit Amount has
been increased and setting forth the amount of such increase, which increase
shall not result in the Series 2013-A Letter of Credit Amount exceeding an
amount equal to [ ]($[          ]).

 

Each Credit Demand, Unpaid Demand Note Demand, Preference Payment Demand and
Termination Demand shall be dated the date of its presentation, and shall be
presented to the Issuing Bank at the Issuing Bank’s Office, Attention: [Global
Loan Operations, Standby Letter of Credit Unit].  If the Issuing Bank receives
any Credit Demand, Unpaid Demand Note Demand, Preference Payment Demand or
Termination Demand at such office, all in strict conformity with the terms and
conditions of this Series 2013-A Letter of Credit, not later than 12:00 p.m.
(New York City time) on a Business Day prior to the termination hereof, the
Issuing Bank will make such funds available by 4:00 p.m. (New York City time) on
the same day in accordance with Beneficiary’s payment instructions.  If the
Issuing Bank receives any Credit Demand, Unpaid Demand Note Demand, Preference
Payment Demand or Termination Demand at such office, all in strict conformity
with the terms and conditions of this Series 2013-A Letter of Credit, after
12:00 p.m. (New York City time) on a Business Day prior to the termination
hereof, the Issuing Bank will make the funds available by 4:00 p.m. (New York
City time) on the next succeeding Business Day in accordance with Beneficiary’s
payment instructions.  If Beneficiary so requests to the Issuing Bank, payment
under this Series 2013-A Letter of Credit may be made by wire transfer of
Federal Reserve Bank of New York funds to Beneficiary’s account in a bank on the
Federal Reserve wire system or by deposit of same day funds into a designated
account.  All payments made by the Issuing Bank under this Series 2013-A Letter
of Credit shall be made with the Issuing Bank’s own funds.

 

In the event there is more than one draw request on the same Business Day, the
draw requests shall be honored in the following order:  (1) the Credit Demands,
(2) the Unpaid Demand Note Demands, (3) the Preference Payment Demand and
(4) the Termination Demand.

 

Upon the earliest of (i) the date on which the Issuing Bank honors a Preference
Payment Demand or Termination Demand presented hereunder to the extent of the
Series 2013-A Letter of Credit Amount as in effect on such date, (ii) the date
on which the Issuing Bank receives written notice from Beneficiary that an
alternate letter of credit or other credit facility has been substituted for
this Series 2013-A Letter of Credit and (iii) the Series 2013-A Letter of Credit
Expiration Date, this Series 2013-A Letter of Credit shall automatically
terminate and Beneficiary shall surrender this Series 2013-A Letter of Credit to
the undersigned Issuing Bank on such day.

 

This Series 2013-A Letter of Credit is transferable in its entirety to any
transferee(s) who Beneficiary certifies to the Issuing Bank has succeeded
Beneficiary as Trustee under the Base Indenture, the Group I Supplement and the
Series 2013-A Supplement, and may be successively transferred.  Transfer of this
Series 2013-A Letter of Credit to such transferee shall be effected by the
presentation to the Issuing Bank of this Series 2013-A Letter of Credit
accompanied by a certificate in substantially the form

 

5

--------------------------------------------------------------------------------


 

of Annex F attached hereto.  Upon such presentation the Issuing Bank shall
forthwith transfer this Series 2013-A Letter of Credit to (or to the order of)
the transferee or, if so requested by Beneficiary’s transferee, issue a letter
of credit to (or to the order of) Beneficiary’s transferee with provisions
therein consistent with this Series 2013-A Letter of Credit.

 

This Series 2013-A Letter of Credit sets forth in full the undertaking of the
Issuing Bank, and such undertaking shall not in any way be modified, amended,
amplified or limited by reference to any document, instrument or agreement
referred to herein, except only the certificates and the drafts referred to
herein; and any such reference shall not be deemed to incorporate herein by
reference any document, instrument or agreement except for such certificates and
such drafts.

 

This Series 2013-A Letter of Credit is subject to the Uniform Customs and
Practice for Documentary Credits, 2007 Revision, ICC Publication No. 600 (the
“Uniform Customs”), which is incorporated into the text of this Series 2013-A
Letter of Credit by reference, and shall be governed by the laws of the State of
New York, including, as to matters not covered by the Uniform Customs, the
Uniform Commercial Code as in effect in the State of New York; provided that, if
an interruption of business (as described in such Article 17) exists at the
Issuing Bank’s Office, the Issuing Bank agrees to (i) promptly notify the
Trustee of an alternative location in which to send any communications with
respect to this Series 2013-A Letter of Credit or (ii) to effect payment under
this Series 2013-A Letter of Credit if a draw which otherwise conforms to the
terms and conditions of this Series 2013-A Letter of Credit is made prior to the
earlier of (A) the thirtieth day after the resumption of business and (B) the
Series 2013-A Letter of Credit Expiration Date and (ii) Article 41 of the
Uniform Customs shall not apply to this Series 2013-A Letter of Credit as draws
hereunder shall not be deemed to be installments for purposes thereof.

 

Communications with respect to this Series 2013-A Letter of Credit shall be in
writing and shall be addressed to the Issuing Bank at the Issuing Bank’s Office,
specifically referring to the number of this Series 2013-A Letter of Credit.

 

 

Very truly yours,

 

 

 

[                              ]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

6

--------------------------------------------------------------------------------


 

 

By:

 

 

 

Name:

 

 

Title:

 

7

--------------------------------------------------------------------------------


 

ANNEX A

 

CERTIFICATE OF CREDIT DEMAND

 

[Issuing Bank’s Address]

 

Attention:  [Global Loan Operations, Standby Letter of Credit Unit]

 

Certificate of Credit Demand under the Irrevocable Letter of Credit
No. [               ] (the “Series 2013-A Letter of Credit”), dated [  ], issued
by [                            ], as the Issuing Bank, in favor of the
Trustee.  Capitalized terms not otherwise defined herein shall have the meanings
assigned thereto in the Series 2013-A Letter of Credit or, if not defined
therein, the Series 2013-A Supplement (as defined in the Series 2013-A Letter of
Credit).

 

The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Issuing Bank as follows:

 

1.                                      [The Bank of New York Mellon Trust
Company, N.A.](1) is the Trustee under the Series 2013-A Supplement referred to
in the Series 2013-A Letter of Credit.

 

2.                                      [A Series 2013-A Reserve Account
Interest Withdrawal Shortfall exists on the [  ](2) Payment Date and pursuant to
Section 5.5(a) of the Series 2013-A Supplement, an amount equal to the Issuing
Bank’s Pro Rata Share of the least of: (i) such Series 2013-A Reserve Account
Interest Withdrawal Shortfall, (ii) the Series 2013-A Letter of Credit Liquidity
Amount as of such Payment Date, and (iii) the Series 2013-A Lease Interest
Payment Deficit for such Payment Date](3)

 

[A Series 2013-A Reserve Account Interest Withdrawal Shortfall exists on the
[   ](4) Payment Date and pursuant to Section 5.5(a) of the Series 2013-A
Supplement, an amount equal to the Issuing Bank’s Pro Rata Share of the excess
of: (i) the least of (A) such Series 2013-A Reserve Account Interest Withdrawal
Shortfall, (B) the Series 2013-A Letter of Credit Liquidity Amount as of such
Payment Date on the Series 2013-A Letters of Credit, and (C) the Series 2013-A
Lease Interest Payment Deficit for such

 

--------------------------------------------------------------------------------

(1)                                 If Trustee under the Series 2013-A
Supplement is other than The Bank of New York Mellon Trust Company, N.A., the
name of such other Trustee is to be inserted.

 

(2)                                 Specify the relevant Payment Date.

 

(3)                                 Use in case of a Series 2013-A Reserve
Account Interest Withdrawal Shortfall on any Payment Date and if no
Series 2013-A L/C Cash Collateral Account has been established and funded.

 

(4)                                 Specify the relevant Payment Date.

 

--------------------------------------------------------------------------------


 

Payment Date over (ii) the lesser of (x) the Series 2013-A L/C Cash Collateral
Percentage on such Payment Date of the least of the amounts described in clauses
(A), (B) and (C) above and (y) the Series 2013-A Available L/C Cash Collateral
Account Amount on such Payment Date](5)

 

[A Series 2013-A Lease Principal Payment Deficit exists on the [  ](6) Payment
Date that exceeds the amount, if any, withdrawn from the Series 2013-A Reserve
Account pursuant to Section 5.4(b) of the Series 2013-A Supplement and pursuant
to Section 5.5(b) of the Series 2013-A Supplement, an amount equal to the
Issuing Bank’s Pro Rata Share of the [lesser][least] of: (i) the excess of the
Series 2013-A Lease Principal Payment Deficit over the amounts withdrawn from
the Series 2013-A Reserve Account pursuant to Section 5.4(b) of the
Series 2013-A Supplement, (ii) the Series 2013-A Letter of Credit Liquidity
Amount as of such Payment Date (after giving effect to any drawings on the
Series 2013-A Letters of Credit on such Payment Date pursuant to
Section 5.5(a) of the Series 2013-A Supplement) [and (iii) the excess, if any,
of the Principal Deficit Amount over the amount, if any, withdrawn from the
Series 2013-A Reserve Account pursuant to Section 5.4(c) of the Series 2013-A
Supplement](7) [the excess, if any, of the Series 2013-A Principal Amount over
the amount to be deposited into the Series 2013-A Distribution Account (together
with any amounts to be deposited therein pursuant to the terms of the
Series 2013-A Supplement (other than pursuant to amounts allocated and drawn in
accordance with this sentence or as a result of a Principal Deficit Amount
exceeding zero) on the Legal Final Payment Date for payment of principal of the
Series 2013-A Notes](8)](9)

 

[A Series 2013-A Lease Principal Payment Deficit exists on the [  ](10) Payment
Date that exceeds the amount, if any, withdrawn from the Series 2013-A

 

--------------------------------------------------------------------------------

(5)    Use in case of a Series 2013-A Reserve Account Interest Withdrawal
Shortfall on any Payment Date and if the Series 2013-A L/C Cash Collateral
Account has been established and funded.

 

(6) Specify relevant Payment Date.

 

(7)                                 Use on any Payment Date other than the Legal
Final Payment Date occurring during the period commencing on and including the
date of the filing by any Group I Lessee of a petition for relief under Chapter
11 of the Bankruptcy Code to but excluding the date on which such Group I Lessee
shall have resumed making all payments of Monthly Variable Rent required to be
made under the Group I Leases.

 

(8)                                 Use on the Legal Final Payment Date.

 

(9)  Use in case of a Series 2013-A Lease Principal Payment Deficit on any
Payment Date and if no Series 2013-A L/C Cash Collateral Account has been
established and funded.

 

(10)  Specify relevant Payment Date.

 

--------------------------------------------------------------------------------


 

Reserve Account pursuant to Section 5.4(b) of the Series 2013-A Supplement and
pursuant to Section 5.5(b) of the Series 2013-A Supplement, an amount equal to
the Issuing Bank’s Pro Rata Share of the excess of (i) the [lesser][least] of:
(A) the excess of the Series 2013-A Lease Principal Payment Deficit over the
amounts withdrawn from the Series 2013-A Reserve Account pursuant to
Section 5.4(b) of the Series 2013-A Supplement, (B) the Series 2013-A Letter of
Credit Liquidity Amount as of such Payment Date (after giving effect to any
drawings on the Series 2013-A Letters of Credit on such Payment Date pursuant to
Section 5.5(a) of the Series 2013-A Supplement) [and (C) the excess, if any, of
the Principal Deficit Amount over the amount, if any, withdrawn from the
Series 2013-A Reserve Account pursuant to Section 5.4(c) of the Series 2013-A
Supplement](11) [the excess, if any, of the Series 2013-A Principal Amount over
the amount to be deposited into the Series 2013-A Distribution Account (together
with any amounts to be deposited therein pursuant to the terms of the
Series 2013-A Supplement (other than pursuant to amounts allocated and drawn in
accordance with this sentence or as a result of a Principal Deficit Amount
exceeding zero) on the Legal Final Payment Date for payment of principal of the
Series 2013-A Notes](12), over (ii) the lesser of (A) the Series 2013-A L/C Cash
Collateral Percentage on such Payment Date of the amount calculated pursuant to
clause (i) above and (B) the Series 2013-A L/C Cash Collateral Account Amount on
such Payment Date (after giving effect to any withdrawals therefrom on such
Payment Date pursuant to Section 5.5(a) of the Series 2013-A Supplement)](13)

 

has been allocated to making a drawing under the Series 2013-A Letter of Credit.

 

3.                                      The Trustee is making a drawing under
the Series 2013-A Letter of Credit as required by Section[s] [5.5(a) and/or
5.5(b)](14) of the Series 2013-A Supplement for an amount equal to
$                          , which amount is a Series 2013-A L/C Credit
Disbursement (the “Series 2013-A L/C Credit Disbursement”) and is equal to the
amount

 

--------------------------------------------------------------------------------

(11)                          Use on any Payment Date other than the Legal Final
Payment Date occurring during the period commencing on and including the date of
the filing by any Group I Lessee of a petition for relief under Chapter 11 of
the Bankruptcy Code to but excluding the date on which such Group I Lessee shall
have resumed making all payments of Monthly Variable Rent required to be made
under the Group I Leases.

 

(12) Use on the Legal Final Payment Date.

 

(13)                          Use in case of a Series 2013-A Lease Principal
Payment Deficit on any Payment Date and if the Series 2013-A L/C Cash Collateral
Account has been established and funded.

 

(14)                          Use reference to Section 5.5(a) of the
Series 2013-A Supplement in case of Series 2013-A Reserve Account Interest
Withdrawal Shortfall and/or Section 5.5(b) of the Series 2013-A Supplement in
case of a Series 2013-A Lease Principal Payment Deficit.

 

--------------------------------------------------------------------------------


 

allocated to making a drawing on the Series 2013-A Letter of Credit under such
Section [5.5(a) and/or 5.5(b)](15) of the Series 2013-A Supplement as described
above.  The Series 2013-A L/C Credit Disbursement does not exceed the amount
that is available to be drawn by the Trustee under the Series 2013-A Letter of
Credit on the date of this certificate.

 

4.                                      The amount of the draft shall be
delivered pursuant to the following instructions:

 

[insert payment instructions (including payment date) for wire to [The Bank of
New York Mellon Trust Company, N.A.](16) as Trustee].

 

5.                                      The Trustee acknowledges that, pursuant
to the terms of the Series 2013-A Letter of Credit, upon the Issuing Bank
honoring the draft accompanying this certificate, the Series 2013-A Letter of
Credit Amount shall be automatically decreased by an amount equal to such draft.

 

--------------------------------------------------------------------------------

(15)                          Use reference to Section 5.5(a) of the Series
2013-A Supplement in case of a Series 2013-A Reserve Account Interest Withdrawal
Shortfall and/or Section 5.5(b) of the Series 2013-A Supplement in case of a
Series 2013-A Lease Principal Payment Deficit.

 

(16)                          See footnote 1 above.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this                   day of                         ,                 .

 

 

[THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.](17),

 

as Trustee

 

 

 

 

By

 

 

 

Title:

 

--------------------------------------------------------------------------------

(17)                          See footnote 1 above.

 

--------------------------------------------------------------------------------


 

ANNEX B

 

CERTIFICATE OF UNPAID DEMAND NOTE DEMAND

 

[Issuing Bank’s Address]

 

Attention:  [Global Loan Operations, Standby Letter of Credit Unit]

 

Certificate of Unpaid Demand Note Demand under the Irrevocable Letter of Credit
No. [                          ] (the “Series 2013-A Letter of Credit”), dated
[  ], issued by [                                       ], as the Issuing Bank,
in favor of the Trustee.  Capitalized terms not otherwise defined herein shall
have the meanings assigned thereto in the Series 2013-A Letter of Credit or, if
not defined therein, the Series 2013-A Supplement (as defined in the Series
2013-A Letter of Credit).

 

The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Issuing Bank as follows:

 

1.                                      [The Bank of New York Mellon Trust
Company, N.A.](1) is the Trustee under the Series 2013-A Supplement referred to
in the Series 2013-A Letter of Credit.

 

2.                                      As of the date of this certificate,
there exists an amount due and payable by The Hertz Corporation (“Hertz”) under
the Series 2013-A Demand Note (the “Demand Note”) issued by Hertz to HVF II and
pledged to the Trustee under the Series 2013-A Supplement which amount has not
been paid (or the Trustee has failed to make a demand for payment under the
Demand Note in such amount due to the occurrence of an Event of Bankruptcy (or
the occurrence of an event described in clause (a) of the definition thereof,
without the lapse of a period of 60 consecutive days) with respect to Hertz)
and, pursuant to Section 5.5(d)  of the Series 2013-A Supplement, an amount
equal to the Issuing Bank’s Pro Rata Share

 

[of the lesser of (i) the amount that Hertz failed to pay under the Demand Note
(or the amount that the Trustee failed to demand for payment thereunder); and
(ii) the Series 2013-A Letter of Credit Amount as of the date hereof;](2)

 

[of the excess of (i) the lesser of (A) the amount that Hertz failed to pay
under the Demand Note (or the amount that the Trustee failed to demand for
payment thereunder) and (B) the Series 2013-A Letter of Credit Amount as of the
date hereof over

 

--------------------------------------------------------------------------------

(1)                                 If Trustee under the Series 2013-A
Supplement is other than The Bank of New York Mellon Trust Company, N.A., the
name of such other Trustee is to be inserted.

 

(2)                                 Use on any Business Day if no Series 2013-A
L/C Cash Collateral Account has been established and funded as of such date.

 

--------------------------------------------------------------------------------


 

(ii) the lesser of (x) the Series 2013-A L/C Cash Collateral Percentage on such
Business Day of the lesser of the amounts set forth in the immediately preceding
clauses (A) and (B) and (y) the Series 2013-A Available L/C Cash Collateral
Account Amount as of the date hereof (after giving effect to any withdrawals
therefrom on such date pursuant to Section 5.5(a) and Section 5.5(b) of the
Series 2013-A Supplement);](3)

 

has been allocated to making a drawing on the Series 2013-A Letter of Credit.

 

3.                                      Pursuant to Section 5.5(d) of the Series
2013-A Supplement, the Trustee is making a drawing under the Series 2013-A
Letter of Credit in an amount equal to $                                   ,
which amount is a Series 2013-A L/C Unpaid Demand Note Disbursement (the “Series
2013-A L/C Unpaid Demand Note Disbursement”) and is equal to the amount
allocated to making a drawing on the Series 2013-A Letter of Credit under
Section 5.5(d) of the Series 2013-A Supplement as described above.  The Series
2013-A L/C Unpaid Demand Note Disbursement does not exceed the amount that is
available to be drawn by the Trustee under the Series 2013-A Letter of Credit on
the date of this certificate.

 

4.                                      The amount of the draft shall be
delivered pursuant to the following instructions:

 

[insert payment instructions (including payment date) for wire to [The Bank of
New York Mellon Trust Company, N.A.](4) as Trustee].

 

5.                                      The Trustee acknowledges that, pursuant
to the terms of the Series 2013-A Letter of Credit, upon the Issuing Bank
honoring the draft accompanying this certificate, the Series 2013-A Letter of
Credit Amount shall be automatically decreased by an amount equal to such draft.

 

--------------------------------------------------------------------------------

(3)                                 Use on any Business Day if the Series 2013-A
L/C Cash Collateral Account has been established and funded as of such date.

 

(4)                                 See footnote 1 above.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this                      day of                        ,               .

 

 

[THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.](5),

 

as Trustee

 

 

 

 

 

 

By

 

 

 

Title:

 

--------------------------------------------------------------------------------

(5)  See footnote 1 above.

 

--------------------------------------------------------------------------------


 

ANNEX C

 

CERTIFICATE OF PREFERENCE PAYMENT DEMAND

 

[Issuing Bank’s Address]

 

Attention:  [Global Loan Operations, Standby Letter of Credit Unit]

 

Certificate of Preference Payment Demand under the Irrevocable Letter of Credit
No. [                        ] (the “Series 2013-A Letter of Credit”), dated [ 
], issued by [                         ], as the Issuing Bank, in favor of the
Trustee.  Capitalized terms not otherwise defined herein shall have the meanings
assigned thereto in the Series 2013-A Letter of Credit or, if not defined
therein, the Series 2013-A Supplement (as defined in the Series 2013-A Letter of
Credit).

 

The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Issuing Bank as follows:

 

1.                                      [The Bank of New York Mellon Trust
Company, N.A.](1) is the Trustee under the Series 2013-A Supplement referred to
in the Series 2013-A Letter of Credit.

 

2.                                      The Trustee has received a certified
copy of the final non-appealable order of the applicable bankruptcy court
requiring the return of a Preference Amount.

 

3.                                      Pursuant to Section 5.5(d) of the Series
2013-A Supplement, an amount equal to the Issuing Bank’s Pro Rata Share of [the
lesser of (i) the Preference Amount referred to above and (ii) the Series 2013-A
Letter of Credit Amount as of the date hereof](2) [the excess of (i) lesser of
(A) the Preference Amount referred to above and (B) the Series 2013-A Letter of
Credit Amount as of the date hereof over (ii) the lesser of (x) the Series
2013-A L/C Cash Collateral Percentage as of the date hereof of the lesser of the
amounts set forth in the immediately preceding clauses (A) and (B) and (y) the
Series 2013-A Available L/C Cash Collateral Account Amount as of the date hereof
(after giving effect to any withdrawals therefrom on such Payment Date pursuant
to

 

--------------------------------------------------------------------------------

(1)                                 If Trustee under the Series 2013-A
Supplement is other than The Bank of New York Mellon Trust Company, N.A., the
name of such other Trustee is to be inserted.

 

(2)                                 Use if no Series 2013-A L/C Cash Collateral
Account has been established and funded as of such date.

 

--------------------------------------------------------------------------------


 

Section 5.5(a) and Section 5.5(b) of the Series 2013-A Supplement)](3) has been
allocated to making a drawing under the Series 2013-A Letter of Credit.

 

4.                                      Pursuant to Section 5.5(d) of the Series
2013-A Supplement, the Trustee is making a drawing in the amount of
$                         which amount is a Series 2013-A L/C Preference Payment
Disbursement (the “Series 2013-A L/C Preference Payment Disbursement”) and is
equal to the amount allocated to making a drawing on the Series 2013-A Letter of
Credit under such [Section 5.5(d)] of the Series 2013-A Supplement as described
above.  The Series 2013-A L/C Preference Payment Disbursement does not exceed
the amount that is available to be drawn by the Trustee under the Series 2013-A
Letter of Credit on the date of this certificate.

 

5.                                      The amount of the draft shall be
delivered pursuant to the following instructions:

 

[insert payment instructions (including payment date) for wire to [The Bank of
New York Mellon Trust Company, N.A.](4) as Trustee]

 

6.                                      The Trustee acknowledges that, pursuant
to the terms of the Series 2013-A Letter of Credit, upon the Issuing Bank
honoring the draft accompanying this certificate, the Series 2013-A Letter of
Credit Amount shall be automatically decreased by an amount equal to such draft.

 

--------------------------------------------------------------------------------

(3)                                 Use if the Series 2013-A L/C Cash Collateral
Account has been established and funded as of such date.

 

(4)                                 See footnote 1 above.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this                  day of                              ,            .

 

 

[THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.],(5)

 

as Trustee

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

 

 

Title:

 

--------------------------------------------------------------------------------

(5)                                 See footnote 1 above.

 

--------------------------------------------------------------------------------


 

ANNEX D

 

CERTIFICATE OF TERMINATION DEMAND

 

[Issuing Bank’s Address]

 

Attention:  [Global Loan Operations, Standby Letter of Credit Unit]

 

Certificate of Termination Demand under the Irrevocable Letter of Credit No.
[                        ] (the “Series 2013-A Letter of Credit”), dated [  ],
issued by [                              ], as the Issuing Bank, in favor of the
Trustee.  Capitalized terms not otherwise defined herein shall have the meanings
assigned thereto in the Series 2013-A Letter of Credit Agreement or, if not
defined therein, the Series 2013-A Supplement (as defined in the Series 2013-A
Letter of Credit).

 

The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Issuing Bank as follows:

 

1.                                      [The Bank of New York Mellon Trust
Company, N.A.](1) is the Trustee under the Series 2013-A Supplement referred to
in the Series 2013-A Letter of Credit.

 

2.                                      [Pursuant to Section 5.7(a) of the
Series 2013-A Supplement, an amount equal to the Issuing Bank’s Pro Rata Share
of the lesser of (x) the greatest of (A) the excess, if any, of the Series
2013-A Adjusted Asset Coverage Threshold Amount over the Series 2013-A Asset
Amount, in each case, as of the date that is sixteen (16) Business Days prior to
the scheduled expiration date of the Series 2013-A Letter of Credit (after
giving effect to all deposits to, and withdrawals from, the Series 2013-A
Reserve Account and the Series 2013-A L/C Cash Collateral Account on such date),
excluding the Series 2013-A Letter of Credit but taking into account any
substitute Series 2013-A Letter of Credit that has been obtained from a Series
2013-A Eligible Letter of Credit Provider and is in full force and effect on
such date, (B) the excess, if any, of the Series 2013-A Required Liquid
Enhancement Amount over the Series 2013-A Adjusted Liquid Enhancement Amount, in
each case, as of such date (after giving effect to all deposits to, and
withdrawals from, the Series 2013-A Reserve Account and the Series 2013-A L/C
Cash Collateral Account on such date), excluding the Series 2013-A Letter of
Credit but taking into account each substitute Series 2013-A Letter of Credit
that has been obtained from a Series 2013-A Eligible Letter of Credit Provider
and is in full force and effect on such date, and (C) the excess, if any, of the
Series 2013-A Demand Note Payment Amount over the Series 2013-A Letter of Credit
Liquidity Amount, in each case, as of such date (after giving effect to all
deposits to, and withdrawals from, the Series 2013-A

 

--------------------------------------------------------------------------------

(1)                                 If Trustee under the Series 2013-A
Supplement is other than The Bank of New York Mellon Trust Company, N.A., the
name of such other Trustee is to be inserted.

 

--------------------------------------------------------------------------------


 

L/C Cash Collateral Account on such date), excluding the Series 2013-A Letter of
Credit but taking into account each substitute Series 2013-A Letter of Credit
that has been obtained from a Series 2013-A Eligible Letter of Credit Provider
and is in full force and effect on such date, and (y) the amount available to be
drawn on the expiring Series 2013-A Letter of Credit on such date has been
allocated to making a drawing under the Series 2013-A Letter of Credit.](2)

 

[The Trustee has not received the notice required from HVF II pursuant to
Section 5.7(a) of the Series 2013-A Supplement on or prior to the date that is
fifteen (15) Business Days prior to each Series 2013-A Letter of Credit
Expiration Date.  As such, pursuant to such Section 5.7(a) of the Series 2013-A
Supplement, the Trustee is making a drawing for the full amount of the Series
2013-A Letter of Credit.](3)

 

[Pursuant to Section 5.7(b) of the Series 2013-A Supplement, an amount equal to
the lesser of (i) the greatest of (A) the excess, if any, of the Series 2013-A
Adjusted Asset Coverage Threshold Amount over the Series 2013-A Asset Amount as
of the thirtieth (30) day after the occurrence of a Series 2013-A Downgrade
Event with respect to the Issuing Bank, excluding the available amount under the
Series 2013-A Letter of Credit on such date, (B) the excess, if any, of the
Series 2013-A Required Liquid Enhancement Amount over the Series 2013-A Adjusted
Liquid Enhancement Amount as of such date, excluding the available amount under
the Series 2013-A Letter of Credit on such date, and (C) the excess, if any, of
the Series 2013-A Demand Note Payment Amount over the Series 2013-A Letter of
Credit Liquidity Amount as of such date, excluding the available amount under
the Series 2013-A Letter of Credit on such date, and (ii) the amount available
to be drawn on the Series 2013-A Letter of Credit on such date has been
allocated to making a drawing under the Series 2013-A Letter of Credit.](4)

 

3.                                      [Pursuant to Section [5.7(a)](5)
[5.7(b)](6) of the Series 2013-A Supplement, the Trustee is making a drawing in
the amount of $                           which is a Series 2013-A L/C
Termination Disbursement (the “Series 2013-A L/C Termination Disbursement”) and
is equal to the amount allocated to making a drawing on the Series

 

--------------------------------------------------------------------------------

(2)                                 Use in case of an expiring Series 2013-A
Letter of Credit.

 

(3)                                 Use if HVF II does not provide the Trustee
with notices required under Section 5.7(a) of the Series 2013-A Supplement with
respect to an expiring Series 2013-A Letter of Credit.

 

(4)                                 Use in case of Issuing Bank being subject to
a Series 2013-A Downgrade Event.

 

(5)                                 Use in case of an expiring Series 2013-A
Letter of Credit.

 

(6)                                 Use in case of a Series 2013-A Letter of
Credit Provider being subject to a Series 2013-A Downgrade Event.

 

--------------------------------------------------------------------------------


 

2013-A Letter of Credit under such Section [5.7(a)](7) [5.7(b)](8) of the
Series 2013-A Supplement as described above.  The Series 2013-A L/C Termination
Disbursement does not exceed the amount that is available to be drawn by the
Trustee under the Series 2013-A Letter of Credit on the date of this
certificate.

 

4.                                      The amount of the draft shall be
delivered pursuant to the following instructions:

 

[insert payment instructions (including payment date) for wire to [The Bank of
New York Mellon Trust Company, N.A.](9) as Trustee]

 

--------------------------------------------------------------------------------

(7)                                 Use in case of an expiring Series 2013-A
Letter of Credit.

 

(8)                                 Use in case of a Series 2013-A Letter of
Credit Provider being subject to a Series 2013-A Downgrade Event.

 

(9)                                 See footnote 1 above.

 

--------------------------------------------------------------------------------


 

5.                                      The Trustee acknowledges that, pursuant
to the terms of the Series 2013-A Letter of Credit, upon the Issuing Bank
honoring the draft accompanying this certificate, the Series 2013-A Letter of
Credit Amount shall be automatically reduced to zero and the Series 2013-A
Letter of Credit shall terminate and be immediately returned to the Issuing
Bank.

 

IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this                day of                         ,            .

 

 

[THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.],(10)

 

as Trustee

 

 

 

 

 

 

By

 

 

 

 

Title:

 

--------------------------------------------------------------------------------

(10)                          See footnote 1 above.

 

--------------------------------------------------------------------------------


 

ANNEX E

 

CERTIFICATE OF REINSTATEMENT
OF LETTER OF CREDIT AMOUNT

 

[Issuing Bank’s Address]

 

Attention:  [Global Loan Operations, Standby Letter of Credit Unit]

 

Certificate of Reinstatement of Letter of Credit Amount under the Irrevocable
Letter of Credit No. [                      ] (the “Series 2013-A Letter of
Credit”), dated [_], issued by [                                    ], as the
Issuing Bank, in favor of [The Bank of New York Mellon Trust Company, N.A., a
New York banking corporation](1), as Trustee (in such capacity, the “Trustee”)
under the Series 2013-A Supplement, Group I Supplement and the Base Indenture. 
Capitalized terms not otherwise defined herein shall have the meanings assigned
thereto in the Series 2013-A Letter of Credit.

 

The undersigned, a duly authorized officer of The Hertz Corporation (“Hertz”),
hereby certifies to the Issuing Bank as follows:

 

1.                                      As of the date of this certificate, the
Issuing Bank has been reimbursed by Hertz in the amount of
$[                         ] (the “Reimbursement Amount”) in respect of the
[Credit Demand] [Unpaid Demand Note Demand] made
on                                ,               .

 

2.                                      The Reimbursement Amount was paid to the
Issuing Bank prior to payment in full of the Series 2013-A Notes (as defined in
the Series 2013-A Supplement).

 

3.                                      Hertz hereby notifies you that, pursuant
to the terms and conditions of the Series 2013-A Letter of Credit, the
Series 2013-A Letter of Credit Amount of the Issuing Bank is hereby reinstated
in the amount of $[              ] so that the Series 2013-A Letter of Credit
Amount of the Issuing Bank after taking into account such reinstatement is in
amount equal to $[             ].

 

4.                                      As of the date of this certificate, no
Event of Bankruptcy with respect to Hertz has occurred and is continuing. 
“Event of Bankruptcy” with respect to Hertz means (a) a case or other proceeding
shall be commenced, without the application or consent of Hertz, in any court,
seeking the liquidation, reorganization, debt arrangement, dissolution, winding
up, or composition or readjustment of debts of Hertz, the appointment of a
trustee, receiver, custodian, liquidator, assignee, sequestrator or the

 

--------------------------------------------------------------------------------

(1)                                 If the Trustee under the Series 2013-A
Supplement is other than The Bank of New York Mellon Trust Company, N.A., the
name of such other Trustee is to be inserted.

 

--------------------------------------------------------------------------------


 

like for Hertz or all or any substantial part of its assets, or any similar
action with respect to Hertz under any law relating to bankruptcy, insolvency,
reorganization, winding up or composition or adjustment of debts, and any such
case or proceeding shall continue undismissed, or unstayed and in effect, for a
period of 60 consecutive days; or an order for relief in respect of Hertz shall
be entered in an involuntary case under the federal bankruptcy laws or any other
similar law now or hereafter in effect; or (b) Hertz shall commence a voluntary
case or other proceeding under any applicable bankruptcy, insolvency,
reorganization, debt arrangement, dissolution or other similar law now or
hereafter in effect, or shall consent to the appointment of or taking possession
by a receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) for any substantial part of its property, or shall make any
general assignment for the benefit of creditors; or (c) Hertz or its board of
directors shall vote to implement any of the actions set forth in the preceding
clause (b).

 

IN WITNESS WHEREOF, Hertz has executed and delivered this certificate on this
         day of                          ,             .

 

 

THE HERTZ CORPORATION

 

 

 

 

 

 

By

 

 

 

  Title:

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

The undersigned hereby acknowledges receipt of the Reimbursement Amount (as
defined above) in the amount set forth above and agrees that the undersigned’s
Series 2013-A Letter of Credit Amount is in an amount equal to
$                       as of this            day of                           ,
200     after taking into account the reinstatement of the Series 2013-A Letter
of Credit Amount by an amount equal to the Reimbursement Amount.

 

[                                 ]

 

By:

Name:

Title:

 

 

By:

Name:

Title:

 

--------------------------------------------------------------------------------


 

ANNEX F

 

INSTRUCTION TO TRANSFER

 

[Issuing Bank’s Address]

 

Attention:                                         [Global Loan Operations,
Standby Letter of Credit Unit]

 

Re:                             Irrevocable Letter of Credit
No. [                      ]

 

Ladies and Gentlemen:

 

Instruction to Transfer under the Irrevocable Letter of Credit No. [ ] (the
“Series 2013-A Letter of Credit”), dated [  ], issued by
[                                 ], as Issuing Bank in favor of the Trustee. 
Capitalized terms not otherwise defined herein shall have the meanings assigned
thereto in the Series 2013-A Letter of Credit.

 

For value received, the undersigned beneficiary hereby irrevocably transfers to:

 

 

 

 

 

[Name of Transferee]

 

 

 

 

 

 

 

 

[Issuing Bank’s Address]

 

 

all rights of the undersigned beneficiary to draw under the Series 2013-A Letter
of Credit.  The transferee has succeeded the undersigned as Trustee under the
[Base Indenture, the Group I Supplement] and the Series 2013-A Supplement (as
defined in the Series 2013-A Letter of Credit).

 

By this transfer, all rights of the undersigned beneficiary in the Series 2013-A
Letter of Credit are transferred to the transferee and the transferee shall
hereafter have the sole rights as beneficiary thereof; provided, however, that
no rights shall be deemed to have been transferred to the transferee until such
transfer complies with the requirements of the Series 2013-A Letter of Credit
pertaining to transfers.

 

--------------------------------------------------------------------------------


 

The Series 2013-A Letter of Credit is returned herewith and in accordance
therewith we ask that this transfer be effective and that the Issuing Bank
transfer the Series 2013-A Letter of Credit to our transferee and that the
Issuing Bank endorse the Series 2013-A Letter of Credit returned herewith in
favor of the transferee or, if requested by the transferee, issue a new
irrevocable letter of credit in favor of the transferee with provisions
consistent with the Series 2013-A Letter of Credit.

 

 

Very truly yours,

 

 

 

[THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.],(1)

 

as Trustee

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)                                 If the Trustee under the Series 2013-A
Supplement is other than The Bank of New York Mellon Trust Company, N.A., the
name of such other Trustee is to be inserted.

 

--------------------------------------------------------------------------------


 

ANNEX G

 

NOTICE OF REDUCTION OF SERIES 2013-A LETTER OF CREDIT AMOUNT

 

[Issuing Bank’s Address]

 

Attention:  [Global Loan Operations, Standby Letter of Credit Unit]

 

Notice of Reduction of Series 2013-A Letter of Credit Amount under the
Irrevocable Letter of Credit No. [                    ] (the “Series 2013-A
Letter of Credit”), dated [  ], issued by [                                   ],
as the Issuing Bank, in favor of [The Bank of New York Mellon Trust Company,
N.A.](1), as the Trustee.  Capitalized terms not otherwise defined herein shall
have the meanings assigned thereto in the Series 2013-A Letter of Credit.

 

The undersigned, a duly authorized officer of the Trustee, hereby notifies the
Issuing Bank as follows:

 

1.                                      The Trustee has received a notice in
accordance with the Series 2013-A Supplement authorizing it to request a
reduction of the Series 2013-A Letter of Credit Amount to
$                              and is delivering this notice in accordance with
the terms of the Series 2013-A Letter of Credit Agreement.

 

2.                                      The Issuing Bank acknowledges that the
aggregate maximum amount of the Series 2013-A Letter of Credit is reduced to
$                                from $                               pursuant
to and in accordance with the terms and provisions of the Series 2013-A Letter
of Credit and that the reference in the first paragraph of the Series 2013-A
Letter of Credit to “                              ($                       )”
is amended to read “                       ($                           ).

 

3.                                      This request, upon your acknowledgment
set forth below, shall constitute an amendment to the Series 2013-A Letter of
Credit and shall form an integral part thereof and confirms that all other terms
of the Series 2013-A Letter of Credit remain unchanged.

 

4.                                      [The Issuing Bank is requested to
execute and deliver its acknowledgment and agreement to this notice to the
Trustee in the manner provided in Section [3.2(a)] of the Series 2013-A Letter
of Credit Agreement.]

 

--------------------------------------------------------------------------------

(1)                                 If Trustee under the Series 2013-A
Supplement is other than The Bank of New York Mellon Trust Company, N.A., the
name of such other Trustee is to be inserted.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this                     day of                             ,              .

 

 

[THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.](2),

 

  as Trustee

 

 

 

 

By:

 

 

 

  Title:

 

 

ACKNOWLEDGED

 

THIS                      DAY OF                     ,           :

 

 

 

[                                                                  ]

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)                                 See footnote 1 above.

 

--------------------------------------------------------------------------------


 

ANNEX H

 

NOTICE OF INCREASE OF SERIES 2013-A LETTER OF CREDIT AMOUNT

 

[The Bank of New York Mellon Trust Company, N.A.](1),

as Trustee under the
Series 2013-A Supplement
referred to below

2 North LaSalle Street, Suite 1020
Chicago, Illinois 60602

Attention:  Corporate Trust Administration—Structured Finance

 

Notice of Increase of Series 2013-A Letter of Credit Amount under the
Irrevocable Letter of Credit No. [                        ] (the “Series 2013-A
Letter of Credit”), dated [ ], 2013, issued by [                           ], as
the Issuing Bank, in favor of [The Bank of New York Mellon Trust Company,
N.A.](2), as the Trustee.  Capitalized terms not otherwise defined herein shall
have the meanings assigned thereto in the Series 2013-A Letter of Credit.

 

The undersigned, duly authorized officers of the Issuing Bank, hereby notify the
Trustee as follows:

 

1.                                      The Issuing Bank has received a request
from [                          ] to increase the Series 2013-A Letter of Credit
Amount by $                               , which increase shall not result in
the Series 2013-A Letter of Credit Amount exceeding an amount equal to [  ]
Dollars ($[                                    ]).

 

2.                                      Upon your acknowledgment set forth
below, the aggregate maximum amount of the Series 2013-A Letter of Credit is
increased to $                       from $                       pursuant to
and in accordance with the terms and provisions of the Series 2013-A Letter of
Credit and that the reference in the first paragraph of the Series 2013-A Letter
of Credit to “                             ($                       )” is
amended to read
“                                             ($                       )”.

 

3.                                      This notice, upon your acknowledgment
set forth below, shall constitute an amendment to the Series 2013-A Letter of
Credit and shall form an integral part thereof and confirms that all other terms
of the Series 2013-A Letter of Credit remain unchanged.

 

4.                                      [The Trustee is requested to execute and
deliver its acknowledgment and acceptance to this notice to the Issuing Bank, in
the manner provided in Section [3.2(a)] of the Series 2013-A Letter of Credit
Agreement.]

 

IN WITNESS WHEREOF, the Issuing Bank has executed and delivered this certificate
on this          day of                     ,              .

 

--------------------------------------------------------------------------------

(1)                                 If Trustee under the Series 2013-A
Supplement is other than The Bank of New York Mellon Trust Company, N.A., the
name of such other Trustee is to be inserted.

 

(2)                                 See footnote 1 above.

 

--------------------------------------------------------------------------------


 

 

[

 

                        ]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

ACKNOWLEDGED AND AGREED TO

 

THIS            DAY OF                     ,         :

 

 

 

[THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.](3),

 

as Trustee

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(3)                                 See footnote 1 above.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT J
TO
SERIES 2013-A SUPPLEMENT

 

FORM OF ADVANCE REQUEST

 

HERTZ VEHICLE FINANCING II LP

 

SERIES 2013-A VARIABLE FUNDING RENTAL CAR
ASSET BACKED NOTES

 

To:  Addressees on Schedule I hereto

 

Ladies and Gentlemen:

 

This Advance Request is delivered to you pursuant to Section 2.2 of that certain
Amended and Restated Series 2013-A Supplement, dated as of October 31, 2014 (as
further amended, supplemented, restated or otherwise modified from time to time,
the “Series 2013-A Supplement”), by and among Hertz Vehicle Financing II LP, the
Conduit Investors named therein, the Committed Note Purchasers named therein,
the Funding Agents named therein, The Hertz Corporation, as Group I
Administrator, Deutsche Bank AG, New York Branch, as Administrative Agent (in
such capacity, the “Administrative Agent”) and The Bank of New York Mellon Trust
Company, N.A. as Trustee (the “Trustee”).

 

Unless otherwise defined herein or as the context otherwise requires, terms used
herein have the meaning assigned thereto under Schedule I of the Series 2013-A
Supplement.

 

The undersigned hereby requests that an Advance be made in the aggregate
principal amount of $                       on                         ,
20      .  The undersigned hereby acknowledges that, subject to the terms of the
Series 2013-A Supplement, any Advance that is not funded at the CP Rate by a
Conduit Investor or otherwise shall be a Eurodollar Advance and the related
Eurodollar Interest Period shall commence on the date of such Eurodollar Advance
and end on the next Payment Date.

 

The Group I Aggregate Asset Amount as of the date hereof is an amount equal to
$                            .

 

The undersigned hereby acknowledges that the delivery of this Advance Request
and the acceptance by undersigned of the proceeds of the Advance requested
hereby constitute a representation and warranty by the undersigned that, on the
date of such Advance, and before and after giving effect thereto and to the
application of the proceeds therefrom, all conditions set forth in the
definition of “Funding Conditions” in Schedule I of the Series 2013-A Supplement
and, if applicable, Section 2.1(d) of the Series 2013-A Supplement have been
satisfied.

 

--------------------------------------------------------------------------------


 

The undersigned agrees that if prior to the time of the Advance requested hereby
any matter certified to herein by it will not be true and correct at such time
as if then made, it will immediately so notify both you and each Committed Note
Purchaser and each Conduit Investor, if any, in your Investor Group.  Except to
the extent, if any, that prior to the time of the Advance requested hereby you
and each Committed Note Purchaser and each Conduit Investor, if any, in your
Investor Group, shall receive written notice to the contrary from the
undersigned, each matter certified to herein shall be deemed once again to be
certified as true and correct at the date of such Advance as if then made.

 

Please wire transfer the proceeds of the Advance to the following account
pursuant to the following instructions:

 

[insert payment instructions]

 

The undersigned has caused this Advance Request to be executed and delivered,
and the certification and warranties contained herein to be made, by its duly
Authorized Officer this          day of                     , 20      .

 

 

HERTZ VEHICLE FINANCING II LP, a limited partnership

 

 

 

By: HVF II GP Corp., its general partner

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE I:

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee

2 North LaSalle Street, Suite 1020

Chicago, IL  60602

Contact person:  Corporate Trust Administration — Structured Finance

Telephone:  (312) 827-8569
Fax:  (312) 827-8562

Email: mitchell.brumwell@bnymellon.com

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent

60 Wall Street, 3rd Floor

New York, NY 10005-2858

Contact person:  Robert Sheldon

Telephone:  (212) 250-4493

Fax:  (212) 797-5160

Email: robert.sheldon@db.com

 

With an electronic copy to: abs.conduits@db.com

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Funding Agent and a Committed Note
Purchaser

60 Wall Street, 3rd Floor

New York, NY 10005-2858

Contact person:  Mary Conners

Telephone:  (212) 250-4731

Fax:  (212) 797-5150

Email: abs.conduits@db.com; mary.conners@db.com

 

BANK OF AMERICA, N.A., as a Funding Agent and a Committed Note Purchaser

214 North Tryon Street, 15th Floor

Charlotte, NC 28255

Contact person: Judith Helms

Telephone number:                                      (980) 387-1693

Fax
number:                                                                         
(704) 387-2828

E-mail address:            judith.e.helms@baml.com

 

THE BANK OF NOVA SCOTIA, as a Funding Agent and a Committed Note Purchaser, for
LIBERTY STREET FUNDING LLC, as a Conduit Investor

One Liberty Plaza

26th Floor

New York, NY 10006

Contact person:  Darren Ward

Telephone:  (212) 225-5264

Fax:  (212) 225-5274

E-mail address: Darren.ward@scotiabank.com

 

3

--------------------------------------------------------------------------------


 

Or, in the case of Liberty Street Funding LLC:

 

Liberty Street Funding LLC

114 West 47th Street, Suite 2310

New York, NY 10036

Contact person:  Jill Russo

Telephone number:                                      (212) 295-2742

Fax number:  (212) 302-8767

E-mail address:   jrusso@gssnyc.com

 

BARCLAYS BANK PLC, as a Funding Agent, for BARCLAYS BANK PLC, as a Committed
Note Purchaser

745 Seventh Avenue

5th Floor

New York, NY 10019

Contact person:  ASG Reports

Telephone:  (201) 499-8482

E-mail address:            barcapconduitops@barclays.com;
asgreports@barclays.com;

                                                                                               
gsuconduitgroup@barclays.com; christian.kurasek@barclays.com;

                                                                                               
Benjamin.fernandez@barclays.com

 

BMO CAPITAL MARKETS CORP., as a Funding Agent, for FAIRWAY FINANCE COMPANY LLC,
as a Conduit Investor, and BANK OF MONTREAL, as a Committed Note Purchaser

115 S. LaSalle Street, 36W

Chicago, IL 60603

Contact person:  John Pappano

Telephone number:                                      (312) 461-4033

Fax number:  (312) 293-4908

E-mail address:  john.pappano@bmo.com

Contact person:  Frank Trocchio

Telephone number:                                      (312) 461-3689

Fax number:  (312) 461-3189

E-mail address:  frank.trocchio@bmo.com

 

Or, in the case of Fairway Finance Company LLC:

 

c/o Lord Securities Corp.

48 Wall Street

27th Floor

New York, NY 10005

Contact person:  Orlando C. Figueroa

Telephone:  (212) 346-9007

Fax:  (212) 346-9012

E-mail address:  Orlando.Figueroa@lordspv.com

 

4

--------------------------------------------------------------------------------


 

Or, in the case of Bank of Montreal:

 

Bank of Montreal

115 S. LaSalle Street

Chicago, IL 60603

Contact person: Brian Zaban

Telephone number:  (312) 461-2578

Fax number:  (312) 259-7260

E-mail address: brian.zaban@bmo.com

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Funding Agent and a
Committed Note Purchaser, for ATLANTIC ASSET SECURITIZATION LLC, as a Conduit
Investor

Credit Agricole Corporate and Investment Bank

1301 Avenue of the Americas

New York, NY 10019

Contact person: Tina Kourmpetis / Deric Bradford

Telephone number:                                      (212) 261-7814 / (212)
261-3470

Fax number:  (917) 849-5584

E-mail address: Conduitsec@ca-cib.com; Conduit.Funding@ca-cib.com

 

Or, in the case of Atlantic Asset Securitization LLC or Credit Agricole
Corporate and Investment Bank, as a Committed Note Purchaser:

 

Contact person: Tina Kourmpetis / Deric Bradford

Telephone number:                                      (212) 261-7814 / (212)
261-3470

Fax number:  (917) 849-5584

E-mail address: Conduitsec@ca-cib.com; Conduit.Funding@ca-cib.com

 

ROYAL BANK OF CANADA., as a Funding Agent and a Committed Note Purchaser, for
OLD LINE FUNDING, LLC, as a Conduit Investor

3 World Financial Center, 200 Vesey
Street 12th Floor

New York, New York 10281-8098

Contact person:         Securitization Finance
Telephone:                                   (212) 428-6537
Facsimile:                                         (212) 428-2304

 

With a copy to:

 

Attn: Conduit Management Securitization Finance Little Falls Centre II
2751 Centerville Road, Suite 212
Wilmington, Delaware 19808

Tel No: (302)-892-5903

Fax No: (302)-892-590

 

5

--------------------------------------------------------------------------------


 

Or, in the case of Old Line Funding, LLC

 

c/o Global Securitization Services LLC

68 South Service Road

Melville, NY 11747

Contact person:  Kevin Burns

Telephone:  (631)-587-4700

Fax:  (212) 302-8767

 

NATIXIS NEW YORK BRANCH, as a Funding Agent, for VERSAILLES ASSETS LLC, as a
Conduit Investor and a Committed Note Purchaser

Natixis North America
1251 Avenue of the Americas

New York, NY 10020

Contact person:  Chad Johnson/ Terrence Gregersen/ David Bondy

Telephone:  (212) 891-5881/(212) 891-6294/ (212) 891-5875

E-mail address:            chad.johnson@us.natixis.com;
terrence.gregersen@us.natixis.com,

                                                                                               
david.bondy@ud.natixis.com; versailles_transactions@us.natixis.com,

                                                                                               
rajesh.rampersaud@db.com, Fiona.chan@db.com

 

Or, in the case of Versailles Assets LLC:

 

c/o Global Securitization Services LLC

68 South Service Road

Suite 120

Melville, NY 11747

Contact person:  Andrew Stidd

Telephone:  (212) 302-8767

Fax:  (631) 587-4700

E-mail address:            versailles_transactions@cm.natixis.com

 

THE ROYAL BANK OF SCOTLAND PLC, as a Funding Agent and a Committed Note
Purchaser

550 West Jackson Blvd.

Chicago, IL 60661

Contact person:  David Donofrio

Telephone number:                                      (312) 338-6720

Fax number:                          (312) 338-0140

E-mail address:            david.donofrio@rbs.com

 

SUNTRUST BANK, as a Funding Agent and a Committed Note Purchaser

3333 Peachtree Street N.E., 10th Floor East,

Atlanta, GA 30326

Contact person: Michael Peden

Telephone:                                   (404) 926-5499
Facsimile:                                         (404) 926-5100

 

6

--------------------------------------------------------------------------------


 

Email:            michael.peden@suntrust.com; STRH.AFG@suntrust.com;

                                                Agency.Services@suntrust.com

 

BNP PARIBAS, NEW YORK BRANCH, as a Funding Agent and a Committed Note Purchaser,
for STARBIRD FUNDING CORPORATION, as a Conduit Investor

787 Seventh Avenue, 7th Floor
New York, NY 10019
Contact person:  Sean Reddington
Telephone:                                   (212) 841-2565
Facsimile:                                         (212) 841-2140
Email:                                                           
sean.reddington@us.bnpparibas.com

 

Or, in the case of StarBird Funding Corporation:

 

68 South Service Road
Suite 120

Melville NY  11747-2350
Contact person:  David DeAngelis

Telephone:                                   (631) 930-7216
Facsimile:                                         (212) 302-8767

Email:                                                           
ddeangelis@gssnyc.com

 

GOLDMAN SACHS BANK USA, as a Funding Agent and a Committed Note Purchaser

222 South Main Street
Salt Lake City, UT 84101

Contact person:         Ryan Thorpe

Telephone number:                                      (801) 884-4772

Fax number:                          (212) 428-1077

E-mail address:            Ryan.Thorpe@.gs.com

 

LLOYDS BANK PLC, as a Funding Agent, for GRESHAM RECEIVABLES (NO.29) LTD, as a
Conduit Investor and a Committed Note Purchaser

25 Gresham Street

London, EC2V 7HN

Contact person:  Chris Rigby

Telephone:  +44 (0)207 158 1930

Facsimile:                                         +44 (0) 207 158 3247

E-mail address:  Chris.rigby@lloydsbanking.com

 

Or, in the case of Gresham Receivables (No.29) Ltd:

 

26 New Street

St Helier, Jersey, JE2 3RA
Contact person:  Chris Rigby

Telephone:  +44 (0)207 158 1930

Facsimile:                                         +44 (0) 207 158 3247

 

7

--------------------------------------------------------------------------------


 

E-mail address:  Edward.leng@lloydsbanking.com

 

8

--------------------------------------------------------------------------------


 

EXHIBIT K
TO
SERIES 2013-A SUPPLEMENT

 

ADDENDUM TO AGREEMENT

 

Each of the undersigned:

 

(i) confirms that it has received a copy of the Amended and Restated Series
2013-A Supplement, dated as of October 31, 2014 (as from time to time further
amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Series 2013-A Supplement”; terms defined therein being used herein
as therein defined), by and among Hertz Vehicle Financing II LP (“HVF II”), the
Conduit Investors named therein, the Committed Note Purchasers named therein,
the Funding Agents named therein, The Hertz Corporation, as Group I
Administrator, Deutsche Bank AG, New York Branch, as Administrative Agent (in
such capacity, the “Administrative Agent”) and The Bank of New York Mellon Trust
Company, N.A., as trustee, and such other agreements, documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Addendum;

 

(ii) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Series 2013-A
Supplement as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto;

 

(iii) agrees to all of the provisions of the Series 2013-A Supplement;

 

(iv) agrees that the related Maximum Investor Group Principal Amount is
$                                   (including any portion of the Maximum
Investor Group Principal Amount of such Investor Group acquired pursuant to an
assignment to such Investor Group as an Acquiring Investor Group) and the
related Committed Note Purchaser’s Committed Note Purchaser Percentage is       
percent (    %);

 

(v) designates                        as the Funding Agent for itself, and such
Funding Agent hereby accepts such appointment;

 

(vi) becomes a party to the Series 2013-A Supplement and a Conduit Investor,
Committed Note Purchaser or Funding Agent, as the case may be, thereunder with
the same effect as if the undersigned were an original signatory to the Series
2013-A Supplement; and

 

(vii) each member of the Additional Investor Group hereby represents and
warrants that the representations and warranties contained in Section 3 of Annex
I to the Series 2013-A Supplement are true and correct with respect to the
Additional Investor Group on and as of the date hereof and the Additional
Investor Group shall be deemed to have made such representations and warranties
contained in Section 3 of Annex I to the Series 2013-A Supplement on and as of
the date hereof.  The notice address for each member of the Additional Investor
Group is as follows:

 

--------------------------------------------------------------------------------


 

[INSERT CONTACT INFORMATION FOR EACH ENTITY]

 

This Addendum shall be effective when a counterpart hereof, signed by the
undersigned and HVF II and has been delivered to the parties hereto.

 

This Addendum shall be governed by and construed in accordance with the laws of
the State of New York.

 

IN WITNESS WHEREOF, the undersigned have caused this Addendum to be duly
executed and delivered by its duly authorized officer or agent as of this
         day of                     , 20    .

 

 

 

[NAME OF ADDITIONAL FUNDING AGENT], as Funding Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[NAME OF ADDITIONAL CONDUIT INVESTOR], as Conduit Investor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[NAME OF ADDITIONAL COMMITTED NOTE PURCHASER], as Committed Note Purchaser

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to as of the date first above written:

 

 

 

HERTZ VEHICLE FINANCING II LP,

 

a limited partnership

 

 

 

By: HVF II GP, its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT L
TO
SERIES 2013-A SUPPLEMENT

 

Additional UCC Representations

 

General

 

1.              (a) The Group I Supplement creates a valid and continuing
security interest (as defined in the applicable UCC) in the Group I Indenture
Collateral in favor of the Trustee for the benefit of the Group I Noteholders
and (b) the Series 2013-A Supplement creates a valid and continuing security
interest (as defined in the applicable UCC) in (A) the Series 2013-A Demand Note
and (B) all of HVF II’s right, title and interest in the Series 2013-A Interest
Rate Caps and all proceeds of any and all of the items described in the
preceding clauses (A) and (B) (the collateral described in clauses (A) and (B)
above, the “Series Collateral”) in favor of the Trustee for the benefit of the
Series 2013-A Noteholders and in the case of each of clause (a) and (b) is prior
to all other Liens on such Group I Indenture Collateral and Series Collateral,
as applicable, except for Group I Permitted Liens or Series 2013-A Permitted
Liens, respectively, and is enforceable as such against creditors and purchasers
from HVF II.

 

2.              HVF II owns and has good and marketable title to the Group I
Indenture Collateral and the Series Collateral free and clear of any lien,
claim, or encumbrance of any Person, except for Group I Permitted Liens or
Series 2013-A Permitted Liens, respectively.

 

Characterization

 

1.              (a) The Series 2013-A Demand Note constitutes an “instrument”
within the meaning of the applicable UCC and (b) the Series 2013-A Interest Rate
Caps and all Group I Manufacturer Receivables constitute “accounts” or “general
intangibles” within the meaning of the applicable UCC.

 

Perfection by filing

 

1.              HVF II has caused or will have caused, within ten days after the
Series 2013-A Restatement Effective Date, the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect (a) the security interest
in any accounts and general intangibles included in the Group I Indenture
Collateral granted to the Trustee, and (b) the security interest in any accounts
and general intangibles included in the Series Collateral granted to the
Trustee.

 

Perfection by Possession

 

All original copies of the Series 2013-A Demand Note that constitute or evidence
the Series 2013-A Demand Note have been delivered to the Trustee.

 

--------------------------------------------------------------------------------


 

Priority

 

1.              Other than the security interest granted to the Trustee pursuant
to the Group I Supplement and the Series 2013-A Supplement, HVF II has not
pledged, assigned, sold or granted a security interest in, or otherwise
conveyed, any of the Group I Indenture Collateral or the Series Collateral.  HVF
II has not authorized the filing of and is not aware of any financing statements
against HVF II that include a description of collateral covering the Group I
Indenture Collateral or the Series Collateral, other than any financing
statement relating to the security interests granted to the Trustee, as secured
parties under the Group I Supplement and the Series 2013-A Supplement,
respectively, or that has been terminated.  HVF II is not aware of any judgment
or tax lien filings against HVF II.

 

2.              The Series 2013-A Demand Note does not contain any marks or
notations indicating that it has been pledged, assigned or otherwise conveyed to
any Person other than the Trustee.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT M
TO
SERIES 2013-A SUPPLEMENT

 

INVESTOR GROUP MAXIMUM PRINCIPAL INCREASE ADDENDUM

 

In order to effect an Investor Group Maximum Principal Increase with respect to
its Investor Group, each of the undersigned:

 

(i) confirms that it has received a copy of the Amended and Restated
Series 2013-A Supplement, dated as of October 31, 2014 (as from time to time
further amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Series 2013-A Supplement”; terms defined therein being used herein
as defined therein), among Hertz Vehicle Financing II LP (“HVF II”), the Conduit
Investors named therein, the Committed Note Purchasers named therein, the
Funding Agents named therein, The Hertz Corporation, as Group I Administrator,
Deutsche Bank AG, New York Branch, as administrative agent (in such capacity,
the “Administrative Agent”) and The Bank of New York Mellon Trust Company, N.A.,
as trustee and securities intermediary, and such other agreements, documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Investor Group Maximum Principal Increase Addendum;

 

(ii) reaffirms its appointment and authorization of the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Series 2013-A Supplement as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;

 

(iii) reaffirms its agreement to all of the provisions of the Series 2013-A
Supplement;

 

(iv) agrees to (1) an Investor Group Maximum Principal Increase in an amount
equal to $                           and (2) an Investor Group Maximum Principal
Increase Amount in an amount equal to $                                  ;

 

(v) agrees that the related Maximum Investor Group Principal Amount is
$                                   and the related Committed Note Purchaser’s
Committed Note Purchaser Percentage is        percent (    %) (in each case
after giving effect to the Investor Group Maximum Principal Increase described
in clause (iv) above); and

 

(vi) each member of the Investor Group hereby represents and warrants that the
representations and warranties contained in Section 3 of Annex 1 to the
Series 2013-A Supplement are true and correct with respect to the Investor Group
on and as of the date hereof and the Investor Group shall be deemed to have made
such representations and warranties contained in Section 3 of Annex 1 to the
Series 2013-A Supplement on and as of the date hereof.

 

This Investor Group Maximum Principal Increase Addendum shall be effective when
a counterpart hereof, signed by the undersigned and HVF II, has been delivered
to the parties hereof.

 

--------------------------------------------------------------------------------


 

This Investor Group Maximum Principal Increase Addendum shall be governed by and
construed in accordance with the law of the State of New York.

 

IN WITNESS WHEREOF, the undersigned have caused this Investor Group Maximum
Principal Increase Addendum to be duly executed and delivered by its duly
authorized officer or agent as of this          day of                     ,
20    .

 

 

 

[NAME OF FUNDING AGENT], as Funding Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[NAME OF CONDUIT INVESTOR], as Conduit Investor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[NAME OF COMMITTED NOTE PURCHASER], as Committed Note Purchaser

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Acknowledged and agreed to as of the date first above written:

 

HERTZ VEHICLE FINANCING II LP,

a limited partnership

 

By:

HVF II GP Corp., its general partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT N

 

Bank Name

 

DATE:

 

FROM:

 

RE:                         HERTZ VEHICLE FINANCING II LLP Interest from [ ] up
to and including [ ]

 

Maximum Facility Amount

Series 2013-A

 

FEE TYPE

 

 

 

DATES

 

 

 

TERM

 

AVERAGE
PRINCIPAL
OUTS.

 

RATE

 

AMOUNT
DUE

 

 

 

 

 

Period Start

 

Period End

 

 

 

 

 

 

 

 

 

PROGRAM FEE

 

Actual

 

[ ]

 

 

 

 

 

 

 

 

 

 

 

UNUSED FEE

 

Actual

 

[ ]

 

 

 

 

 

 

 

 

 

 

 

INTEREST

 

Actual

 

[ ]

 

 

 

 

 

 

 

 

 

 

 

OTHER

 

Actual

 

[ ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMOUNT DUE:

 

 

 

 

 

 

On           [ ]            , kindly wire payment to:

 

Bank Name:
ABA:
For Account #:
Account Name:
Attn:
Reference:

 

If you have any questions, please contact me at phone number.

 

--------------------------------------------------------------------------------

 